18-13374-mew            Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                         Main Document
                                                    Pg 1 of 224


     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )         Chapter 11
                                                                   )
     AEGEAN MARINE PETROLEUM                                       )         Case No. 18-13374 (MEW)
     NETWORK INC., et al.,1
                                                                   )
                                         Debtors.                  )         (Jointly Administered)
                                                                   )

          NOTICE OF FILING OF FURTHER REVISED DISCLOSURE
         STATEMENT FOR THE JOINT PLAN OF REORGANIZATION
        OF AEGEAN MARINE PETROLEUM NETWORK INC. AND ITS
 DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


              PLEASE TAKE NOTICE that the above captioned debtors and debtors in possession

 (collectively, “Debtors”) hereby files a further revised Disclosure Statement for the Revised Joint

 Plan of Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor Affiliates

 Pursuant to Chapter 11 of the Bankruptcy Code (the “Further Revised Disclosure Statement”),

 attached hereto as Exhibit A. A redline of the Revised Disclosure Statement is attached hereto as



 1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
       complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
       provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
       noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s
       principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue,
       Suite 1405, New York, New York 10017.



 KE 59596886
18-13374-mew       Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50         Main Document
                                               Pg 2 of 224


 Exhibit B, which reflects changes from the Revised Disclosure Statement for the Joint Plan of

 Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant to

 Chapter 11 of the Bankruptcy Code [Docket No. 362] filed on February 13, 2019.

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to materially

 alter, amend, or modify the Revised Disclosure Statement; provided, that if the Revised Disclosure

 Statement is altered, amended, or modified in any materials respect, the Debtors will file a revised

 version of such document the the United States Bankruptcy Court for the Southern District of New

 York (the “Court”).

        PLEASE TAKE FURTHER NOTICE that a copy of the Revised Disclosure Statement

 may be obtained free of charge by visiting the website of Epiq Corporate Restructuring, LLC at

 http://dm.epiq11.com/aegean.      You may also obtain copies of any pleadings by visiting the

 Bankruptcy Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures

 and fees set forth therein.

                               [Remainder of page intentionally left blank.]




                                                    2
18-13374-mew    Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50      Main Document
                                         Pg 3 of 224


 New York, New York                      /s/ Marc Kieselstein, P.C.
 Dated: February 15, 2019                Marc Kieselstein, P.C.
                                         Cristine Pirro
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone:     (212) 446-4800
                                         Facsimile:     (212) 446-4900
                                         - and -
                                         James H.M. Sprayregen, P.C.
                                         Adam C. Paul, P.C. (admitted pro hac vice)
                                         W. Benjamin Winger (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         300 North LaSalle Street
                                         Chicago, Illinois 60654
                                         Telephone:     (312) 862-2000
                                         Facsimile:     (312) 862-2200

                                         Counsel to the Debtors and Debtors in Possession




                                           3
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                      Pg 4 of 224


                                   EXHIBIT A

                           Revised Disclosure Statement
18-13374-mew              Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                               Main Document
                                                       Pg 5 of 224


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                               )
     In re:                                                                    ) Chapter 11
                                                                               )
     AEGEAN MARINE PETROLEUM NETWORK                                           ) Case No. 18-13374 (MEW)
     INC., et al.,1                                                            )
                                                                               )
                                  Debtors.                                     ) (Jointly Administered)
                                                                               )

                          DISCLOSURE STATEMENT FOR
                     THE JOINT PLAN OF REORGANIZATION OF
            AEGEAN MARINE PETROLEUM NETWORK INC. AND ITS DEBTOR
          AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


     Marc Kieselstein, P.C.                                               James H.M. Sprayregen, P.C.
     Cristine Pirro                                                       Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                                 W. Benjamfin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                   KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                             300 North LaSalle Street
     Telephone:        (212) 446-4800                                     Chicago, Illinois 60654
     Facsimile:        (212) 446-4900                                     Telephone:        (312) 862-2000
                                                                          Facsimile:        (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

     Dated: February 15, 2019




 1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits of their tax
       identification, registration, or like numbers is not provided herein. A complete list of such information may be obtained on
       the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/Aegean. The location of Debtor Aegean
       Bunkering (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt
       Avenue, Suite 1405, New York, New York 10017.




 KE 58448370
18-13374-mew    Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                       Pg 6 of 224



        IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

                     THE DEADLINE TO VOTE ON THE PLAN IS
               MARCH 19, 2019 AT 4:00 P.M. (PREVAILING EASTERN TIME)

 FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT OR A MASTER BALLOT INCLUDING
                 YOUR VOTE MUST BE ACTUALLY RECEIVED
                BY EPIQ CORPORATE RESTRUCTURING LLC, ON
           OR BEFORE THE VOTING DEADLINE AS DESCRIBED HEREIN.

       THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE
 STATEMENT TO HOLDERS OF CLAIMS OR INTERESTS FOR PURPOSES OF SOLICITING
 VOTES TO ACCEPT OR REJECT THE PLAN. NOTHING IN THIS DISCLOSURE STATEMENT
 MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY OTHER PURPOSE. BEFORE
 DECIDING WHETHER TO VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO
 VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE
 STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE X HEREIN. IN THE
 EVENT OF ANY INCONSISTENCY BETWEEN THE DISCLOSURE STATEMENT AND THE PLAN,
 THE RELEVANT PROVISIONS OF THE PLAN WILL GOVERN.

       THE DEBTORS URGE EACH HOLDER OF A CLAIM OR INTEREST ENTITLED TO VOTE
 TO CONSULT WITH ITS OWN ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL,
 SECURITIES, TAX, OR BUSINESS ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT,
 THE PLAN, AND THE PROPOSED TRANSACTIONS CONTEMPLATED THEREBY.
 FURTHERMORE, THE BANKRUPTCY COURT’S APPROVAL OF THE ADEQUACY OF THE
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE
 THE BANKRUPTCY COURT’S APPROVAL OF THE PLAN.

       THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES
 OF THE PLAN, CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN
 THE CHAPTER 11 CASES. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES
 ARE FAIR AND ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO
 THE EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR
 STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH ANTICIPATED EVENTS. IN THE
 EVENT OF ANY INCONSISTENCY OR DISCREPANCY BETWEEN A DESCRIPTION IN THIS
 DISCLOSURE STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OR ANY
 OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER
 DOCUMENTS WILL GOVERN FOR ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN
 THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT
 EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO NOT REPRESENT
 OR WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS
 WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

       IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS RELIED ON
 FINANCIAL DATA DERIVED FROM THE DEBTORS’ BOOKS AND RECORDS AND ON VARIOUS
 ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESSES. WHILE THE DEBTORS BELIEVE
 THAT SUCH FINANCIAL INFORMATION FAIRLY REFLECTS THE FINANCIAL CONDITION OF
 THE DEBTORS AS OF THE DATE HEREOF AND THAT THE ASSUMPTIONS REGARDING
 FUTURE EVENTS REFLECT REASONABLE BUSINESS JUDGMENTS, NO REPRESENTATIONS
 OR WARRANTIES ARE MADE AS TO THE ACCURACY OF THE FINANCIAL INFORMATION



                                         i
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                      Pg 7 of 224


 CONTAINED HEREIN OR ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESSES AND
 THEIR FUTURE RESULTS AND OPERATIONS. SEE THE RISK FACTORS, SPECIFICALLY
 ARTICLE X.C AND ARTICLE X.D OF THIS DISCLOSURE STATEMENT. THE DEBTORS
 EXPRESSLY CAUTION READERS NOT TO PLACE UNDUE RELIANCE ON ANY
 FORWARD-LOOKING STATEMENTS CONTAINED HEREIN.

       THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE
 CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER. THE
 DEBTORS OR ANY OTHER AUTHORIZED PARTY MAY SEEK TO INVESTIGATE, FILE, AND
 PROSECUTE CLAIMS AND MAY OBJECT TO CLAIMS OR INTERESTS AFTER THE
 CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER THIS
 DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS OR
 INTERESTS.

       THE DEBTORS ARE MAKING THE STATEMENTS AND PROVIDING THE FINANCIAL
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AS OF THE DATE HEREOF,
 UNLESS OTHERWISE SPECIFICALLY NOTED.          ALTHOUGH THE DEBTORS MAY
 SUBSEQUENTLY UPDATE THE INFORMATION IN THIS DISCLOSURE STATEMENT, THE
 DEBTORS HAVE NO AFFIRMATIVE DUTY TO DO SO, AND EXPRESSLY DISCLAIM ANY DUTY
 TO PUBLICLY UPDATE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT
 OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE. HOLDERS OF CLAIMS OR
 INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE
 TIME OF THEIR REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THIS
 DISCLOSURE STATEMENT WAS FILED. INFORMATION CONTAINED HEREIN IS SUBJECT TO
 COMPLETION, MODIFICATION, OR AMENDMENT. THE DEBTORS RESERVE THE RIGHT TO
 FILE AN AMENDED OR MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM
 TIME TO TIME.

       THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY INFORMATION
 ABOUT OR CONCERNING THE PLAN OTHER THAN THAT WHICH IS CONTAINED IN THIS
 DISCLOSURE STATEMENT.        THE DEBTORS HAVE NOT AUTHORIZED ANY
 REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE OF THEIR PROPERTY
 OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.

       IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE
 DATE OCCURS, ALL HOLDERS OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS
 OF CLAIMS OR INTERESTS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE
 PLAN, WHO VOTE TO REJECT THE PLAN, OR WHO ARE NOT ENTITLED TO VOTE ON THE
 PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE TRANSACTIONS
 CONTEMPLATED THEREBY.

        YOU ARE ENCOURAGED TO READ THE PLAN AND THIS DISCLOSURE STATEMENT
 IN ITS ENTIRETY, INCLUDING ARTICLE X, ENTITLED “RISK FACTORS,” WHICH BEGINS ON
 PAGE 71, BEFORE SUBMITTING YOUR BALLOT TO VOTE ON THE PLAN.

       THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES
 NOT CONSTITUTE A GUARANTEE BY THE COURT OF THE ACCURACY OR COMPLETENESS
 OF THE INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT BY THE BANKRUPTCY
 COURT OF THE MERITS OF THE PLAN.




                                        ii
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                      Pg 8 of 224


       SUMMARIES OF THE PLAN AND STATEMENTS MADE IN THIS DISCLOSURE
 STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN. THE
 SUMMARIES OF THE FINANCIAL INFORMATION AND THE DOCUMENTS ANNEXED TO THIS
 DISCLOSURE STATEMENT OR OTHERWISE INCORPORATED HEREIN BY REFERENCE ARE
 QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THOSE DOCUMENTS.           THE
 STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE
 DATE OF THIS DISCLOSURE STATEMENT, AND THERE IS NO ASSURANCE THAT THE
 STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER SUCH DATE.
 EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR IN ACCORDANCE WITH APPLICABLE
 LAW, THE DEBTORS ARE UNDER NO DUTY TO UPDATE OR SUPPLEMENT THIS DISCLOSURE
 STATEMENT.

        THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
 SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT
 NECESSARILY PREPARED IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS
 OR OTHER SIMILAR LAWS. THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR
 DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
 “SEC”) OR ANY SIMILAR FEDERAL, STATE, LOCAL, OR FOREIGN REGULATORY AGENCY,
 NOR HAS THE SEC OR ANY OTHER AGENCY PASSED UPON THE ACCURACY OR ADEQUACY
 OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT.

      THE DEBTORS HAVE SOUGHT TO ENSURE THE ACCURACY OF THE FINANCIAL
 INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT; HOWEVER, THE FINANCIAL
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR INCORPORATED HEREIN
 BY REFERENCE HAS NOT BEEN, AND WILL NOT BE, AUDITED OR REVIEWED BY THE
 DEBTORS’ INDEPENDENT AUDITORS UNLESS EXPLICITLY PROVIDED OTHERWISE.

      THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT ARE
 CONSIDERED FORWARD-LOOKING STATEMENTS UNDER FEDERAL SECURITIES LAWS.
 THE DEBTORS CONSIDER ALL STATEMENTS REGARDING ANTICIPATED OR FUTURE
 MATTERS TO BE FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS
 MAY INCLUDE STATEMENTS ABOUT THE DEBTORS’:

      •   BUSINESS STRATEGY;

      •   FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND EXPENSES;

      •   LEVELS OF INDEBTEDNESS, LIQUIDITY, AND COMPLIANCE WITH DEBT
          COVENANTS;

      •   FINANCIAL STRATEGY, BUDGET, PROJECTIONS, AND OPERATING RESULTS;

      •   AVAILABILITY AND TERMS OF CAPITAL;

      •   SUCCESSFUL RESULTS FROM THE DEBTORS’ OPERATIONS;

      •   COSTS OF CONDUCTING THE DEBTORS’ OTHER OPERATIONS;

      •   GENERAL ECONOMIC AND BUSINESS CONDITIONS;

      •   EFFECTIVENESS OF THE DEBTORS’ RISK MANAGEMENT ACTIVITIES;



                                        iii
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                      Pg 9 of 224


      •   ENVIRONMENTAL LIABILITIES;

      •   THE OUTCOME OF PENDING AND FUTURE LITIGATION;

      •   UNCERTAINTY REGARDING THE DEBTORS’ FUTURE OPERATING RESULTS;

      •   PLANS, OBJECTIVES, AND EXPECTATIONS;

      •   THE POTENTIAL ADOPTION OF NEW GOVERNMENTAL REGULATIONS; AND

      •   THE DEBTORS’ ABILITY TO SATISFY FUTURE CASH OBLIGATIONS.

       STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT GUARANTEES
 OF THE REORGANIZED DEBTORS’ FUTURE PERFORMANCE.            THERE ARE RISKS,
 UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD CAUSE THE
 REORGANIZED DEBTORS’ ACTUAL PERFORMANCE OR ACHIEVEMENTS TO BE DIFFERENT
 FROM THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO
 UPDATE THE PROJECTIONS MADE HEREIN. THESE RISKS, UNCERTAINTIES, AND FACTORS
 MAY INCLUDE THE FOLLOWING:         THE DEBTORS’ ABILITY TO CONFIRM AND
 CONSUMMATE THE PLAN; THE POTENTIAL THAT THE DEBTORS MAY NEED TO PURSUE
 AN ALTERNATIVE TRANSACTION IF THE PLAN IS NOT CONFIRMED; THE DEBTORS’
 ABILITY TO REDUCE THEIR OVERALL FINANCIAL LEVERAGE; THE POTENTIAL ADVERSE
 IMPACT OF THE CHAPTER 11 CASES ON THE DEBTORS’ OPERATIONS, MANAGEMENT, AND
 EMPLOYEES; THE RISKS ASSOCIATED WITH OPERATING THE DEBTORS’ BUSINESSES
 DURING THE CHAPTER 11 CASES; CUSTOMER RESPONSES TO THE CHAPTER 11 CASES; THE
 DEBTORS’ INABILITY TO DISCHARGE OR SETTLE CLAIMS DURING THE CHAPTER 11
 CASES; GENERAL ECONOMIC, BUSINESS, AND MARKET CONDITIONS; CURRENCY
 FLUCTUATIONS; INTEREST RATE FLUCTUATIONS; PRICE INCREASES; EXPOSURE TO
 LITIGATION; A DECLINE IN THE DEBTORS’ MARKET SHARE DUE TO COMPETITION OR
 PRICE PRESSURE BY CUSTOMERS; THE DEBTORS’ ABILITY TO IMPLEMENT COST
 REDUCTION INITIATIVES IN A TIMELY MANNER; THE DEBTORS’ ABILITY TO DIVEST
 EXISTING BUSINESSES; FINANCIAL CONDITIONS OF THE DEBTORS’ CUSTOMERS;
 ADVERSE TAX CHANGES; LIMITED ACCESS TO CAPITAL RESOURCES; CHANGES IN
 DOMESTIC AND FOREIGN LAWS AND REGULATIONS; TRADE BALANCE; NATURAL
 DISASTERS; GEOPOLITICAL INSTABILITY; AND THE EFFECTS OF GOVERNMENTAL
 REGULATION ON THE DEBTORS’ BUSINESSES.

                           *      *     *     *     *




                                        iv
18-13374-mew           Doc 383             Filed 02/15/19 Entered 02/15/19 18:42:50                                              Main Document
                                                       Pg 10 of 224


                                                       TABLE OF CONTENTS
                                                                                                                                                      Page

 I.     INTRODUCTION ......................................................................................................................... 1

 II.    PRELIMINARY STATEMENT .................................................................................................. 1
        A.         Plan Overview..................................................................................................................... 2
        B.         The Adequacy of the Disclosure Statement ........................................................................ 3

 III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
        AND THE PLAN ........................................................................................................................... 4
        A.         What is chapter 11?............................................................................................................. 4
        B.         Why are the Debtors sending me this Disclosure Statement? ............................................ 4
        C.         Am I entitled to vote on the Plan? ...................................................................................... 4
        D.         What will I receive from the Debtors if the Plan is consummated?.................................... 5
        E.         What will I receive if I hold an Allowed Administrative Claim or an Allowed
                   Priority Tax Claim? ............................................................................................................ 8
        F.         What happens to my recovery if the Plan is not confirmed or does not go
                   effective? ............................................................................................................................. 8
        G.         If the Plan provides that I get a distribution, do I get it upon Confirmation or
                   when the Plan goes effective, and what is meant by “Confirmation,” “Effective
                   Date,” and “Consummation?”............................................................................................. 8
        H.         What are the sources of Cash and other consideration required to fund
                   distributions under the Plan?............................................................................................... 8
        I.         Who supports the Plan? ...................................................................................................... 8
        J.         Is there potential litigation related to Confirmation of the Plan? ........................................ 9
        K.         Will there be releases and exculpation granted to parties in interest as part of the
                   Plan? ................................................................................................................................... 9
        L.         How may I grant the Third Party Release? ....................................................................... 11
        M.         What is the deadline to vote on the Plan? ......................................................................... 11
        N.         How do I vote for or against the Plan? ............................................................................. 12
        O.         What is the Litigation Trust Loan and can I participate in it? .......................................... 12
        P.         Why is the Bankruptcy Court holding a Confirmation Hearing? ..................................... 12
        Q.         When is the Confirmation Hearing set to occur? .............................................................. 12
        R.         What is the purpose of the Confirmation Hearing? .......................................................... 12
        S.         Who do I contact if I have additional questions with respect to this Disclosure
                   Statement or the Plan? ...................................................................................................... 13
        T.         Do the Debtors recommend voting in favor of the Plan? ................................................. 13

 IV.    BUSINESS DESCRIPTION AND BACKGROUND TO THE CHAPTER 11 CASES ........ 13
        A.         Corporate History and General Background..................................................................... 13
        B.         Business Operations .......................................................................................................... 14
        C.         Employees......................................................................................................................... 17
        D.         Senior Management .......................................................................................................... 17
        E.         Aegean Board of Directors ............................................................................................... 18
        F.         Prepetition Capital Structure ............................................................................................. 18

 V.     EVENTS LEADING TO THE CHAPTER 11 CASES ............................................................ 22
        A.         Prepetition Challenges ...................................................................................................... 22
18-13374-mew            Doc 383             Filed 02/15/19 Entered 02/15/19 18:42:50                                            Main Document
                                                        Pg 11 of 224


         B.         Appointment of Independent Directors and Composition of the Audit Committee ......... 25
         C.         Prepetition Initiatives ........................................................................................................ 25
         D.         Audit Committee Investigation ......................................................................................... 26
         E.         The DIP Financing and Chapter 11 Filing ........................................................................ 27

 VI.     EVENTS OF THE CHAPTER 11 CASES ................................................................................ 28
         A.         First Day Pleadings and Other Case Matters .................................................................... 28
         B.         Other Procedural and Administrative Motions ................................................................. 30
         C.         Other Matters Relevant to these Chapter 11 Cases ........................................................... 31
         D.         Appointment of Official Committee of Unsecured Creditors ........................................... 32
         E.         Debtor-in-Possession Financing ....................................................................................... 32
         F.         Sale Process Motion.......................................................................................................... 35
         G.         Restructuring Support Agreements ................................................................................... 36

 VII.    SUMMARY OF THE PLAN ...................................................................................................... 37
         A.         Overview........................................................................................................................... 38
         B.         Treatment of Executory Contract and Unexpired Leases ................................................. 49
         C.         Releases ............................................................................................................................ 52

 VIII.   SOLICITATION AND VOTING ............................................................................................... 58
         A.         Solicitation Packages ........................................................................................................ 58
         B.         Classes Entitled to Vote on the Plan ................................................................................. 58
         C.         Votes Required for Acceptance by a Class ....................................................................... 59
         D.         Classes Not Entitled to Vote on the Plan .......................................................................... 59
         E.         Voting Record Date .......................................................................................................... 60
         F.         Voting on the Plan ............................................................................................................ 60
         G.         Ballots Not Counted.......................................................................................................... 61

 IX.     CONFIRMATION OF THE PLAN ........................................................................................... 61
         A.         Confirmation Standards .................................................................................................... 61
         B.         Best Interests of Creditors/Liquidation Analysis .............................................................. 62
         C.         Creditor Recoveries .......................................................................................................... 63
         D.         Valuation........................................................................................................................... 63
         E.         Financial Feasibility .......................................................................................................... 63
         F.         Acceptance by Impaired Classes ...................................................................................... 64
         G.         Confirmation without Acceptance by All Impaired Classes ............................................. 64
         H.         The Debtor Releases, Third Party Releases, Exculpation, and Injunction
                    Provisions.......................................................................................................................... 66

 X.      RISK FACTORS.......................................................................................................................... 71
         A.         General .............................................................................................................................. 71
         B.         Certain Bankruptcy Law Considerations .......................................................................... 72
         C.         Risks Related to the Transaction....................................................................................... 76
         D.         Risks Related to the Debtors’ Businesses ......................................................................... 78
         E.         Liquidity Risks .................................................................................................................. 81
         F.         Risks Associated with Forward Looking Statements ....................................................... 82
         G.         Disclosure Statement Disclaimer ...................................................................................... 82
         H.         Liquidation Under Chapter 7 ............................................................................................ 84


                                                                           i
18-13374-mew           Doc 383            Filed 02/15/19 Entered 02/15/19 18:42:50                                            Main Document
                                                      Pg 12 of 224


 XI.     CERTAIN SECURITIES LAW MATTERS ............................................................................. 84
         A.        Reorganized Aegean Equity Interests ............................................................................... 84
         B.        Issuance and Resale of Securities Under the Plan ............................................................ 84
         C.        U.S. Securities and Exchange Commission Rights Reserved ........................................... 87

 XII.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ................ 87
         A.        Introduction ....................................................................................................................... 87
         B.        Certain U.S. Federal Income Tax Consequences to the U.S. Debtor................................ 88
         C.        Certain U.S. Federal Income Tax Consequences to U.S. Holders of Aegean
                   Unsecured Claims ............................................................................................................. 92
         D.        Accrued Interest ................................................................................................................ 93
         E.        Market Discount ............................................................................................................... 93
         F.        Information Reporting and Backup Withholding ............................................................. 93

 XIII.   RECOMMENDATION ............................................................................................................... 94




                                                                         ii
18-13374-mew     Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50             Main Document
                                          Pg 13 of 224


                                             EXHIBITS

 EXHIBIT A     Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code

 EXHIBIT B     Corporate Organizational Chart as of the Petition Date

 EXHIBIT C     Restructuring Support Agreement

 EXHIBIT D     Liquidation Analysis

 EXHIBIT E     Valuation Analysis

 EXHIBIT F     Financial Projections




                                                  iii
18-13374-mew             Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                           Main Document
                                                    Pg 14 of 224


 I.        INTRODUCTION

          Aegean Marine Petroleum Network Inc. (“Aegean”) and its debtor affiliates, as debtors and
 debtors-in-possession (collectively, the “Debtors”), submit this disclosure statement (this “Disclosure
 Statement”), pursuant to section 1125 of the Bankruptcy Code in connection with the solicitation of votes
 for acceptance of the Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and its Debtor
 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or otherwise
 modified from time to time, the “Plan”).1 A copy of the Plan is attached hereto as Exhibit A and
 incorporated herein by reference. The Plan constitutes a separate chapter 11 plan for each Debtor.

      THE PLAN AND THE TRANSACTIONS CONTEMPLATED THEREIN ARE
 SUPPORTED BY THE DEBTORS, THE COMMITTEE, MERCURIA, CONSENTING
 UNSECURED NOTEHOLDERS HOLDING 64 PERCENT OF THE PRINCIPAL AMOUNT
 OUTSTANDING OF THE UNSECURED NOTES, AND AMEX.

      THE DEBTORS BELIEVE THAT THE COMPROMISES CONTEMPLATED IN THE
 PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE DEBTORS’ ESTATES,
 AND PROVIDE THE BEST RECOVERY TO ALL STAKEHOLDERS UNDER THE
 CIRCUMSTANCES. AT THIS TIME, THE DEBTORS BELIEVE THE PLAN REPRESENTS
 THE BEST AVAILABLE OPTION FOR COMPLETING THE CHAPTER 11 CASES. THE
 DEBTORS AND THE COMMITTEE STRONGLY RECOMMEND THAT YOU VOTE TO
 ACCEPT THE PLAN.

 II.       PRELIMINARY STATEMENT

         The Debtors are an international marine fuel logistics company and a leading independent physical
 supplier of marine fuel to vessels in port, at sea, on rivers and other waterways around the globe. Utilizing
 a modern fleet of 57 owned and chartered vessels and a broad network of supply hubs, the Debtors provide
 best-in-class bunkering services to customers in over 20 countries and more than 50 ports via a fully
 integrated supply chain comprised of fuel sourcing, storage (onshore and offshore), vessel-to-vessel
 delivery, and post-delivery customer care. As of November 1, 2018, the Debtors employed approximately
 850 individuals worldwide.

          As of the Petition Date, the Debtors reported approximately $855 million in aggregate funded debt,
 including $131.3 million outstanding under its U.S. Credit Facility, $249.6 million outstanding under its
 Global Credit Facility, $206.6 million outstanding under ten secured term loan facilities—which generally
 financed the acquisition of the Debtors’ fleet and the Fujairah terminal—and $267 million outstanding
 under two issuances of unsecured convertible notes by the Debtors’ ultimate parent. Since the Petition
 Date, and as of the date hereof, the entire prepetition amount of the U.S. Credit Facility and Global Credit
 Facility has been rolled-up into the Debtors’ postpetition financing arrangements comprised of a $160
 million DIP U.S. Revolving Credit Facility, $75 million DIP U.S. Term Credit Facility, and $300 million
 DIP Global Credit Facility. Mercuria became the sole lender under the U.S. Credit Facility and Global
 Credit Facility in August 2018, is the sole lender under the DIP Facilities, and also owns approximately 30
 percent of Aegean’s common equity.

          The Debtors filed voluntary petitions for relief pursuant to chapter 11 of the Bankruptcy Code on
 the Petition Date. The Debtors in these chapter 11 cases consist of 75 entities. An organizational chart

 1     Capitalized terms used but not otherwise defined in this Disclosure Statement shall have the meaning ascribed to such terms
       in the Plan. The summary of the Plan provided herein is qualified entirely by reference to the Plan. In the case of any
       inconsistency between the Disclosure Statement and the Plan, the Plan will govern.
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 15 of 224


 setting forth the corporate structure of Aegean Marine—i.e., Debtors and Non-Debtor Subsidiaries—as of
 the Petition Date is attached hereto as Exhibit B.

         The purpose of a chapter 11 bankruptcy case is to resolve the affairs of a debtor and to distribute
 the proceeds of the debtor’s estate pursuant to a confirmed chapter 11 plan. To that end, the Debtors filed
 the Plan, which provides a comprehensive restructuring of the Debtors’ obligations, preserves the
 going-concern value of the Debtors’ businesses, and maximizes the value of creditor recoveries. The
 Debtors believe that the Plan accomplishes this objective and is in the best interests of the Debtors’ estates
 and, therefore, the Debtors seek to confirm the Plan.

         A.       Plan Overview

         As described more fully below, the Debtors have engaged in extensive good faith negotiations with
 Mercuria, the Committee, the Consenting Unsecured Noteholders, AmEx, and other parties in interest
 regarding the consensual restructuring of the Debtors’ obligations following the Petition Date. The Plan
 represents the culmination of these negotiations and embodies a global settlement memorialized in the
 Restructuring Support Agreement, attached hereto as Exhibit C. The Debtors and the other parties to the
 Restructuring Support Agreement believe that the Plan provides the best available path forward for these
 chapter 11 cases and maximizes the value of the Debtors’ estates.

         Generally, the Plan provides for the following treatment of Claims and Interests:

         •    satisfies in full Allowed Administrative Claims and Allowed Priority Tax Claims, if any,
              against all Debtors;

         •    provides for 100 percent recoveries on account of Allowed Other Secured Claims, Allowed
              Other Priority Claims, Allowed Secured Term Loan Claims, and Allowed General Unsecured
              Claims against all subsidiary Debtors (i.e., other than Aegean);

         •    provides that Holders of Allowed Aegean Unsecured Claims shall receive their Pro Rata share
              of (i) $40 million in Cash (i.e., the Aegean Unsecured Claims Cash Pool) and (ii) Class A
              Litigation Trust Units in the Litigation Trust, which shall own and monetize the Litigation
              Claims for the benefit of Holders of Allowed Aegean Unsecured Claims and, potentially, equity
              holders;

         •    provides that Holders of Allowed Section 510(b) Claims and Allowed Interests in Aegean shall
              receive their Pro Rata share of Class B Litigation Trust Units (i.e., second in priority relative
              to the Class A Litigation Trust Units) in the Litigation Trust; and

         •    equitizes obligations owing to Mercuria under the DIP Credit Facility Claims.

          The Plan enjoys the support of: (i) the Debtors; (ii) Mercuria, the Debtors’ primary prepetition
 secured lender, sole DIP Lender, and approximately 30 percent equity holder; (iii) the Committee, the
 statutory fiduciary for all of the Debtors’ general unsecured creditors; and (iv) the majority of Holders of
 Class 4A Claims (Aegean Unsecured Claims), including (a) 64 percent of the principal amount outstanding
 of the Unsecured Notes and (b) AmEx, the largest individual non-Unsecured Noteholder unsecured creditor
 at Aegean. This support for the Plan, and the consensual reorganization of the Debtors contemplated
 therein, is an important achievement for the Debtors in the face of the significant liquidity issues, a
 challenging operating environment, and the potential for protracted litigation in these chapter 11 cases.




                                                       2
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 16 of 224


          The Debtors strongly believe that the Plan is in the best interests of their estates and represents the
 best available alternative for all of their stakeholders. The Debtors therefore urge Holders of Claims and
 Interests to vote to accept the Plan.

         B.       The Adequacy of the Disclosure Statement

         The Debtors seek Bankruptcy Court approval of the Plan. Before soliciting acceptances of a
 proposed plan of reorganization, section 1125 of the Bankruptcy Code requires a plan proponent to prepare
 a disclosure statement containing information of a kind, and in sufficient detail, to enable a hypothetical
 reasonable investor to make an informed judgment regarding acceptance of a chapter 11 plan.
 This Disclosure Statement is being submitted in accordance with such requirements. This Disclosure
 Statement includes, without limitation, information about:

         •    the Debtors’ corporate history, corporate structure, business operations, and prepetition capital
              structure and indebtedness (Article IV herein);

         •    events leading to these chapter 11 cases, including the Debtors’ restructuring negotiations
              (Article V herein);

         •    significant events in these chapter 11 cases (Article VI herein);

         •    the classification and treatment of Claims and Interests under the Plan, including who is entitled
              to vote and how to vote on the Plan (Article III and Article VII herein);

         •    certain important effects of Confirmation of the Plan (Article IX herein);

         •    releases and exculpations contemplated by the Plan that are integral to the overall settlement
              of Claims pursuant to the Plan (Article III and Article IX herein);

         •    the statutory requirements for confirming the Plan (Article IX herein);

         •    certain risk factors Holders of Claims or Interests should consider before voting to accept or
              reject the Plan and information regarding alternatives to Confirmation of the Plan (Article X
              herein); and

         •    certain U.S. federal income tax consequences of the Plan (Article XII herein).

        In light of the foregoing, the Debtors believe this Disclosure Statement contains “adequate
 information” to enable a hypothetical reasonable investor to make an informed judgment about the Plan
 and complies with all aspects of section 1125 of the Bankruptcy Code.

          The Debtors’ boards of directors have approved the Plan and the Restructuring Transactions
 contemplated therein and believe that the Plan is in the best interests of the Debtors, the Estates, creditors,
 and equity interest holders as a whole. As such, the Debtors recommend that all Holders of Claims and
 Interests entitled to vote on the Plan vote to accept the Plan by returning their ballots, so as to be actually
 received by Epiq Corporate Restructuring, LLC, the Debtors’ notice and claims agent (the “Notice and
 Claims Agent”) no later than March 19, 2019, at 4:00 p.m. prevailing Eastern Time. Assuming the
 requisite acceptances to the Plan are obtained, the Debtors will seek the Bankruptcy Court’s approval of
 the Plan at the Confirmation Hearing, currently scheduled for March 26, 2019, at [●]:00 a.m. prevailing
 Eastern Time.



                                                        3
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 17 of 224


          The Plan and all documents to be executed, delivered, assumed, and/or performed in connection
 with the Consummation of the Plan, including the documents to be included in the Plan Supplement, are
 subject to revision and modification from time to time prior to the Effective Date.

 III.      QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
           THE PLAN

           A.    What is chapter 11?

          Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Chapter 11
 promotes equality of treatment for creditors and similarly situated equity interest holders, subject to the
 priority of distributions prescribed by the Bankruptcy Code.

         The commencement of a chapter 11 case creates an estate that comprises all of the legal and
 equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
 provides that the debtor may continue to operate its business and remain in possession of its property as a
 “debtor in possession.”

          Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
 court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
 or equity interest holder of the debtor, and any other entity as may be ordered by the bankruptcy court.
 Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides for
 the treatment of the debtor’s liabilities in accordance with the terms of the confirmed plan.

           B.    Why are the Debtors sending me this Disclosure Statement?

         The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
 acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
 statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
 reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such
 disclosure statement with all holders of claims or interests whose votes on the Plan are being solicited. This
 Disclosure Statement is being submitted in accordance with these requirements.

           C.    Am I entitled to vote on the Plan?

         Your ability to vote on, and your distribution (if any) under, the Plan depends on what type of
 Claim or Interest you hold. Each category of Holders of Claims or Interests, as set forth in Article III of
 the Plan pursuant to section 1122(a) of the Bankruptcy Code, is referred to as a “Class.” Each Class’s
 respective voting status is set forth below:


        Class         Claim / Interest                  Status                       Voting Rights


                                                                                   Not Entitled to Vote
         1          Other Secured Claims             Unimpaired
                                                                                  (Presumed to Accept)

                                                                                   Not Entitled to Vote
         2          Other Priority Claims            Unimpaired
                                                                                  (Presumed to Accept)

                     Secured Term Loan                                             Not Entitled to Vote
         3                                           Unimpaired
                           Claims                                                 (Presumed to Accept)


                                                       4
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 18 of 224



      Class            Claim / Interest                 Status                        Voting Rights


       4A         Aegean Unsecured Claims              Impaired                      Entitled to Vote


                  General Unsecured Claims                                         Not Entitled to Vote
       4B                                             Unimpaired
                  against All Other Debtors                                       (Presumed to Accept)
                                                                                   Not Entitled to Vote
        5           Intercompany Claims         Unimpaired / Impaired        (Presumed to Accept / Deemed to
                                                                                         Reject)
                                                                                   Not Entitled to Vote
        6           Intercompany Interests      Unimpaired / Impaired        (Presumed to Accept / Deemed to
                                                                                         Reject)

        7           Section 510(b) Claims              Impaired                      Entitled to Vote


        8            Interests in Aegean               Impaired                      Entitled to Vote


         D.       What will I receive from the Debtors if the Plan is consummated?

         The following chart provides a summary of the anticipated recovery to Holders of Allowed Claims
 and Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary
 from the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the
 Plan depends on the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
 consummate the Plan.

          Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan
 the treatment described below in full and final satisfaction, compromise, settlement, release, and discharge
 of, and in exchange for, such Holder’s Allowed Claim or Allowed Interest, except to the extent different
 treatment is agreed to by the Debtors (with Mercuria’s consent, or the Reorganized Debtors, as applicable)
 and the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the
 Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the later of
 the Effective Date and the date such Holder’s Claim or Interest becomes an Allowed Claim or Allowed
 Interest (or as soon as reasonably practicable following either of such dates).

         The classification, treatment, and the projected recoveries of classified Claims set forth in the table
 below are estimates only and therefore are subject to material change. In particular, recoveries available to
 the Holders of Aegean Unsecured Claims are estimates based on information known to the Debtors as of
 the date hereof and actual recoveries could differ materially based on, among other things, the actual
 realized recoveries as to any one or more of the Litigation Claims, which are highly speculative and
 contingent upon successful prosecution of the Litigation Claims, and whether the amount of Claims actually
 allowed against the applicable Debtor exceed the estimates provided below. The recoveries available to
 Holders of Aegean Unsecured Claims could be materially lower when compared to the estimates provided
 below.

          To the extent any inconsistency exists between the summaries contained in this Disclosure
 Statement and the Plan, the terms of the Plan shall govern. For a complete description of the Debtors’
 classification and treatment of Claims and Interests, reference should be made to the Plan.


                                                       5
18-13374-mew                Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                              Main Document
                                                        Pg 19 of 224



                                           SUMMARY OF EXPECTED RECOVERIES
                   Claim /                                                                          Projected            Projected
     Class                                     Treatment of Claim / Interest
                   Interest                                                                         Amount               Recovery
     1          Other Secured      As determined by the Debtors but subject in each case               $0                  100%
                Claims             to Mercuria’s reasonable consent, or the Reorganized
                                   Debtors, as applicable, either: (i) payment in full in
                                   Cash by the Reorganized Debtors on the later of the
                                   Effective Date or in the ordinary course; (ii)
                                   Reinstatement; (iii) the collateral securing any such
                                   Claim and payment of any interest required under
                                   section 506(b) of the Bankruptcy Code; or (iv) such
                                   other treatment rendering such Claim Unimpaired.

     2          Other Priority     Payment in full in Cash by the Reorganized Debtors                    $0                100%
                Claims             on the later of the Effective Date or in the ordinary
                                   course.

     3          Secured Term       As determined by the Debtors and Mercuria, or the                  $206.6               100%
                Loan Claims        Reorganized Debtors, as applicable, either: (i)                    million
                                   payment in full in Cash by the Reorganized Debtors
                                   the later of the Effective Date or in the ordinary
                                   course; (ii) Reinstatement; (iii) the collateral securing
                                   any such Claim and payment of any interest required
                                   under section 506(b) of the Bankruptcy Code; or
                                   (iv) such other treatment rendering such Claim
                                   Unimpaired.

     4A         Aegean             Pro Rata share of the Aegean Unsecured Claims Cash                 $294.5               13.6%,
                Unsecured          Pool and the Class A Litigation Trust Units.                       million              plus the
                Claims                                                                                                 distributions,
                                                                                                                        if any, from
                                                                                                                       the Litigation
                                                                                                                                  2
                                                                                                                            Trust

     4B         General            Payment in full in Cash by the Reorganized Debtors                  $7.1                100%
                Unsecured          on the later of the Effective Date or in the ordinary              million
                Claims             course or such other treatment as agreed to by the
                against All        applicable Debtor but subject in each case to
                Other Debtors      Mercuria’s reasonable consent or the applicable
                                   Reorganized Debtor rendering such Claim
                                   Unimpaired.




 2
          The projected recovery of 13.6% represents a baseline recovery for Holders of Class 4A Aegean Unsecured Claims and does
          not include amounts that may be distributed on account of prosecution of the Litigation Claims, which are unliquidated and
          not reasonably calculable at this time. As a result, the actual recovery may be significantly higher. This projected recovery
          assumes that the Aegean Unsecured Claims Pool will be shared Pro Rata among all Holders of Aegean Unsecured Claims.
          For the avoidance of doubt, all Holders of Class 4A Aegean Unsecured Claims will receive their Pro Rata share of Class A
          Litigation Trust Units and will share in any distributions therefrom in accordance with the waterfall set forth in Article V of
          the Plan.



                                                                      6
18-13374-mew                  Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                        Pg 20 of 224



                                          SUMMARY OF EXPECTED RECOVERIES
                   Claim /                                                                          Projected           Projected
     Class                                    Treatment of Claim / Interest
                  Interest                                                                          Amount              Recovery
     5         Intercompany       As determined by the Debtors and Mercuria, or the                   N/A               100% / 0%
               Claims             Reorganized Debtors, as applicable, either Reinstated
                                  or canceled and released (including by way of capital
                                  contribution) without any distribution on account of
                                  such Claims.

     6         Intercompany       As determined by the Debtors and Mercuria, or the                     N/A             100% / 0%
               Interests          Reorganized Debtors, as applicable, either Reinstated
                                  or canceled and released without any distribution on
                                  account of such Interests.
                                                                                                           3
     7         Section            Pro Rata share of Class B Litigation Trust Units                      $0             Contingent /
                                                                                                                                4
               510(b) Claims      provided, that for purposes of receiving the treatment                                Unknown
                                  provided herein, each Holder shall be treated as if
                                  such Holder held a number of Allowed Class 8
                                  Aegean Interests equal in value (determined based on
                                  the Aegean Interest Distribution Value) to the
                                  amount of its Allowed Section 510(b) Claim.

     8         Interests in       Pro Rata share of Class B Litigation Trust Units.              Approximately         Contingent /
                                                                                                                                6
               Aegean                                                                            53.19 million          Unknown
                                                                                                          5
                                                                                                    shares


          For illustrative purposes only, the following hypothetical demonstrates how to calculate the pro
 ration as between Holders of Class 7 Claims and Class 8 Interests. First assume that the Litigation Trust
 recovers $50 million in net proceeds after Class 4A Claims are Paid in Full, the entirety of which is available
 for distribution to Class B Litigation Trust Units. Assume further that there are $22 million in Allowed
 Class 7 Claims and the market capitalization of Class 8 Interests is $44 million. Holders of Allowed Class

 3
         No projected claim amount is provided for Class 7 Section 510(b) Claims, which are unliquidated and not reasonably
         calculable at this time. Article III.146 of the Plan defines Section 510(b) Claims as “any Claim against any Debtor: (a) arising
         from the rescission of a purchase or sale of a Security of any Debtor or an Affiliate of any Debtor; (b) for damages arising
         from the purchase or sale of such a Security; (c) for reimbursement or contribution allowed under section 502 of the
         Bankruptcy Code on account of such a Claim; or (d) derived from, based upon, relating to, or arising under the subject matter
         of that certain securities litigation styled as In re Aegean Marine Petroleum Network Inc. Securities Litigation, No. 1:18-cv-
         04993 (NRB), currently pending in the United States Court for the Southern District of New York.”
 4
         No recovery percentage is included for Class 7 Section 510(b) Claims because any such recovery is contingent on the
         prosecution of the Litigation Claims, which are unliquidated and not reasonably calculable at this time. For the avoidance of
         doubt, all Holders of Class 7 Section 510(b) Claims will receive their Pro Rata share of Class B Litigation Trust Units and
         will share in any distributions therefrom in accordance with the waterfall set forth in Article V of the Plan.
 5
         Aegean had a market capitalization of approximately $43.6 million, which is the product of (a) the volume-weighted average
         price of $0.75 per Aegean Interest on the Trading Day prior to the Petition Date, and (b) approximately 53.19 million Aegean
         Interests outstanding on the Trading Day prior to the Petition Date.
 6
         No recovery percentage is included for Class 8 Interests in Aegean because any such recovery is contingent on the prosecution
         of the Litigation Claims, which are unliquidated and not reasonably calculable at this time. For the avoidance of doubt, all
         Holders of Class 8 Interests in Aegean will receive their Pro Rata share of Class B Litigation Trust Units and will share in any
         distributions therefrom in accordance with the waterfall set forth in Article V of the Plan.



                                                                     7
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 21 of 224


 7 Claims would share Pro Rata in $16.67 million, calculated as follows: ($22 million / ($22 million + $44
 million)) * $50 million. Holders of Allowed Class 8 Interests would share Pro Rata in $33.33 million,
 calculated as follows: ($44 million / ($22 million + $44 million)) * $50 million.

         E.      What will I receive if I hold an Allowed Administrative Claim or an Allowed Priority
                 Tax Claim?

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims (including
 DIP Credit Facility Claims), Professional Fee Claims, and Priority Tax Claims have not been classified and,
 thus, are excluded from the Classes of Claims and Interests set forth in Article III of the Plan.
 Administrative Claims, DIP Credit Facility Claims, Professional Fee Claims, and Priority Tax Claims will
 be satisfied as set forth in Article II of the Plan.

         F.      What happens to my recovery if the Plan is not confirmed or does not go effective?

         In the event that the Plan is not confirmed or does not go effective, there is no assurance that the
 Debtors will be able to implement the Restructuring Transactions contemplated by the Plan. It is possible
 that any alternative may provide Holders of Claims or Interests with less than they would have received
 pursuant to the Plan. For a more detailed description of the consequences of an extended chapter 11 case,
 or of a liquidation scenario, see Article IX.B of this Disclosure Statement, entitled “Best Interests of
 Creditors/Liquidation Analysis,” and the Liquidation Analysis attached hereto as Exhibit D.

         G.      If the Plan provides that I get a distribution, do I get it upon Confirmation or when
                 the Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                 “Consummation?”

          “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court. Confirmation
 of the Plan does not guarantee that you will receive the distribution indicated under the Plan. After
 Confirmation of the Plan by the Bankruptcy Court, there are conditions that must be satisfied or waived so
 that the Plan can go effective. Initial distributions to Holders of Allowed Claims will only be made on the
 date the Plan becomes effective—the “Effective Date”—or as soon as reasonably practicable thereafter, as
 specified in the Plan. See Article IX of this Disclosure Statement, entitled “Confirmation of the Plan,” for
 a discussion of the conditions precedent to consummation of the Plan. “Consummation” means the
 occurrence of the Effective Date.

         H.      What are the sources of Cash and other consideration required to fund distributions
                 under the Plan?

          The distributions under the Plan will be funded by the following sources of cash and consideration:
 (i) Cash on hand, proceeds of the DIP Facilities, and/or Cash funded by Mercuria; (ii) the issuance and
 distribution of Reorganized Aegean Equity Interests and Litigation Trust Interests; and (iii) proceeds from
 the Exit Facility (if any).

         I.      Who supports the Plan?

         The Plan is supported by: (i) the Debtors; (ii) Mercuria, the Debtors’ primary prepetition secured
 lender, sole DIP Lender, and approximately 30 percent equity holder; (iii) the Committee, the statutory
 fiduciary for all of the Debtors’ general unsecured creditors; and (iv) the vast majority of Holders of Class
 4A Claims (Aegean Unsecured Claims), including (a) 64 percent of the principal amount outstanding of the
 Unsecured Notes issued by Aegean and (b) AmEx, the largest individual non-Unsecured Noteholder
 unsecured creditor at Aegean.


                                                      8
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 22 of 224


         J.       Is there potential litigation related to Confirmation of the Plan?

          Parties in interest may object to Confirmation of the Plan, which objections potentially could give
 rise to litigation. In addition, if it becomes necessary to confirm the Plan over the rejection of certain
 Classes, the Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting
 Classes. The Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the
 Bankruptcy Code, which allow the Bankruptcy Court to confirm a plan that has been rejected by an impaired
 Class if it determines that the Plan satisfies section 1129(b) of the Bankruptcy Code. See Article X.B.4 of
 this Disclosure Statement, entitled “The Debtors May Not Be Able to Secure Confirmation of the Plan.”

         K.       Will there be releases and exculpation granted to parties in interest as part of the
                  Plan?

          Yes, Article IX of the Plan proposes to release the Released Parties and to exculpate the Exculpated
 Parties, subject to certain limitations and stakeholders’ ability to “opt in” or otherwise consent to the Third
 Party Release. The Debtors’ releases, third party releases, and exculpation provisions included in the Plan
 are an integral part of the Debtors’ overall restructuring efforts and are an essential element of the Plan and
 the global settlement among the Debtors, Mercuria, the Committee, the Consenting Unsecured Noteholders,
 and AmEx in obtaining their support for the Plan.

          All of the Released Parties are being consensually released, the Debtors have decided in their
 business judgment that they should be released, and all of the Released Parties have made substantial and
 valuable contributions to the Debtors’ restructuring through efforts to negotiate and implement the Plan,
 which will maximize and preserve value for the benefit of all parties in interest. Accordingly, each of the
 Released Parties and the Exculpated Parties is entitled to the benefit of the release and exculpation
 provisions. Moreover, the exculpation provisions are appropriately limited to the Exculpated Parties’
 participation in the chapter 11 process and has no effect on liability resulting from actual fraud, willful
 misconduct, or gross negligence. The Debtor Release, Third Party Release, and Exculpation are each
 subject to certain carve outs in relation to the Litigation Claims and the Securities Claims, as described
 further herein.

         Without limiting the foregoing, the Debtors expressly reserve the right to seek the imposition
 of the Third Party Release on a non-consensual basis in accordance with applicable law as part of
 Confirmation. If the Debtors elect to do so, the Debtors intend to present evidence at the
 Confirmation Hearing to support such relief requested. If the Court approves any such non-
 consensual release, you may be bound by the Third Party Release even though you did not elect to
 opt into the Third Party Release.

          The Released Parties include: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP
 Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured Credit
 Facility Lenders, (e) the Committee and the Committee Members; (f) the Consenting Unsecured
 Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to the
 Restructuring Support Agreement; (j) with respect to each of the foregoing entities in clauses (a) through
 (i), each such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such
 interests are held directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio
 companies, and management companies; (k) with respect to each of the foregoing Entities in clauses (a)
 through (h), each of their respective current and former members, employees, partners, managers,
 independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
 attorneys, accountants, investment bankers, and other professional advisors; and (l) with respect to each of
 the foregoing Entities in clauses (a) through (k), each of their respective current and former directors,
 officers, members, employees, partners, managers, independent contractors, agents, representatives,


                                                       9
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 23 of 224


 principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and
 other professional advisors; provided, however, that any party in interest that does not consent to the
 releases in the Plan shall not be a “Released Party”; provided, further, however, that notwithstanding
 anything to the contrary in the Plan, the scope of “Released Parties” shall be subject to the limitations set
 forth in Articles IX.F and IX.I of the Plan. For the avoidance of doubt, the Released Parties referenced in
 the foregoing clauses (j) through (l), are “Released Parties” solely with respect to work performed for or on
 behalf of the applicable Entity for which releases are given pursuant to Articles IX.B and IX.C of the Plan,
 subject to the limitations set forth in Articles IX.F and IX.I.

          The Releasing Parties include: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP
 Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured Credit
 Facility Lenders, (e) the Committee and the Committee Members; (f) the Consenting Unsecured
 Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to the
 Restructuring Support Agreement; (j) with respect to each of the foregoing Entities in clauses (a) through
 (i) (the “Named Consenting Releasors”), each Named Consenting Releasors’ current and former
 predecessors, successors, Affiliates (regardless of whether such interests are held directly or indirectly),
 subsidiaries, direct and indirect equityholders, funds, portfolio companies, and management companies, in
 each case solely to the extent of the Named Consenting Releasors’ authority to bind any of the foregoing,
 including pursuant to agreement or applicable non-bankruptcy law; (k) with respect to each of the foregoing
 Entities in clauses (a) through (j), each of their respective current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors,
 in each case solely to the extent of the Named Consenting Releasors’ authority to bind any of the foregoing,
 including pursuant to agreement or applicable non-bankruptcy law; (l) all Holders of Claims and Interests
 that vote to accept the Plan; (m) all Holders of Claims and Interests that vote to reject the Plan but elect to
 opt into the Third Party Release; and (n) all Holders of Claims and Interests not described in the foregoing
 clauses (a) through (m) who elect to opt into the Third Party Release; provided, however, that any Holder
 of a Claim or Interest that is deemed to have granted the Third Party Release in the Confirmation Order
 shall be a “Releasing Party” regardless of whether such Holder of a Claim or Interest has elected to opt into
 the Third Party Release; provided, further, however, that notwithstanding anything to the contrary in the
 Plan, the scope of “Releasing Parties” shall be subject to the limitations set forth in Article IX.F and IX.I
 of the Plan.

         The Exculpated Parties include: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the
 DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured
 Credit Facility Lenders, (e) the Committee and the Committee Members; (f) AmEx; (g) the Unsecured
 Notes Indenture Trustees; (h) with respect to each of the foregoing entities in clauses (a)-(g) each such
 Entity’s current and former predecessors, successors, Affiliates (regardless of whether such interests are
 held directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies,
 management companies, each of their respective current and former members, employees, partners,
 managers, independent contractors, agents, representatives, principals, professionals, consultants, financial
 advisors, attorneys, accountants, investment bankers, and other professional advisors (each solely in their
 capacity as such); and (i) with respect to each of the foregoing entities in clauses (a)-(h), each such Entity’s
 current and former predecessors, successors, Affiliates (regardless of whether such interests are held
 directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies,
 management companies, each of their respective current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors
 (each solely in their capacity as such); provided, however, that, notwithstanding anything to the contrary in
 the Plan, the scope of “Exculpated Parties” shall be subject to the limitations set forth in Article IX.F of the
 Plan. For the avoidance of doubt, the Exculpated Parties referenced in the foregoing clauses (h) and (i), are

                                                       10
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 24 of 224


 “Exculpated Parties” solely with respect to work performed on behalf of the applicable Entity for which
 exculpations are provided pursuant to Article IX.D of the Plan, subject to the limitations set forth in Article
 IX.F of the Plan.

         Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
 necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
 Appeals for the Second Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing
 to demonstrate the basis for and propriety of the release and exculpation provisions. The release,
 exculpation, injunction, and related provisions that are contained in the Plan are copied in Article VII.C of
 this Disclosure Statement, entitled “Releases.”

         L.       How may I grant the Third Party Release?

          Holders of Claims or Interests entitled to vote to accept or reject the Plan may check the box on
 their Ballot indicating they are “opting in” of the Third Party Release. In addition, Holders of Claims or
 Interests can also opt into the Third Party Release in a variety of other ways, including by:

         (1) sending an email to the Claims and Solicitation Agent at tabulation@epiqglobal.com, with
         “Aegean Opt In” in the subject line, including such Holder’s name and address, and affirming the
         amount of such Holder’s Claim and the Debtor against which such Claim is held;

         (2) sending a fax to the Claims and Solicitation Agent at (855) 853-9987, with “Aegean Opt In” in
         the subject line, including such Holder’s name and address, and affirming the amount of such
         Holder’s Claim and the Debtor against which such Claim is held;

         (3) sending a letter to the Claims and Solicitation Agent, by first-class mail, at Aegean Ballot
         Processing c/o Epiq Corporate Restructuring, LLC PO Box 4422 Beaverton, OR 97076-4422 with
         “Aegean Opt In” in the subject line, including such Holder’s name and address, and affirming the
         amount of such Holder’s Claim and the Debtor against which such Claim is held; or

         (5) sending a letter to the Claims and Solicitation Agent, by overnight or hand delivery, at Aegean
         Ballot Processing c/o Epiq Corporate Restructuring, LLC 10300 SW Allen Boulevard, Beaverton,
         OR 97005, with “Aegean Opt In” in the subject line, including such Holder’s name and address,
         and affirming the amount of such Holder’s Claim and the Debtor against which such Claim is held.

          Any Holder of a Claim or Interest that opts into or otherwise consents to the releases in the Plan
 will be a “Releasing Party” for purposes of the Plan.

          The Debtors expressly reserve the right to seek the imposition of the Third Party Release on
 a non-consensual basis in accordance with applicable law as part of Confirmation. If the Debtors
 elect to do so, the Debtors intend to present evidence at the Confirmation Hearing to support such
 relief requested. If the Court approves any such non-consensual release, you may be bound by the
 Third Party Release even though you did not elect to opt into the Third Party Release.

         M.       What is the deadline to vote on the Plan?

         The Voting Deadline is March 19, 2019 at 4:00 p.m. prevailing Eastern Time.




                                                       11
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 25 of 224


         N.       How do I vote for or against the Plan?

          Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
 Holders of Claims or Interests that are entitled to vote on the Plan. For your vote to be counted, your ballot,
 or a master ballot including your vote, must be properly completed, executed, and delivered as directed, so
 it is actually received by Epiq Corporate Restructuring, LLC, on or before the Voting Deadline,
 i.e., March 19, 2019 at 4:00 p.m. prevailing Eastern Time. See Article VIII of this Disclosure Statement,
 entitled “Solicitation and Voting.”

         O.       What is the Litigation Trust Loan and can I participate in it?

         The Litigation Trust Loan is a commitment by the Litigation Trust Funders to provide $15 million
 of funding for the Litigation Trust to pursue collection of the Litigation Claims. The Litigation Trust Loan
 Funders will receive the Litigation Trust Funding Fee (i.e., $3 million, in the aggregate), as compensation
 for providing the Litigation Trust Loan. The repayment of the Litigation Trust Loan and the Litigation
 Trust Funding Fee to the Litigation Trust Loan Funders is first in priority from the proceeds of the Litigation
 Claims and before any distributions of such proceeds are made to the Litigation Trust Class A Units, as
 described further herein. Subject to certain limitations set forth in the Litigation Trust Documents, each
 Holder of an Allowed Aegean Unsecured Claim may participate in the Litigation Trust Loan if, prior to the
 Voting Deadline, such Holder indicates its intent to so participate by following the appropriate instructions
 on such Holder’s ballot and then, prior to the Confirmation Hearing, executes the Restructuring Support
 Agreement and otherwise joins and executes any applicable Litigation Trust Documents.

         P.       Why is the Bankruptcy Court holding a Confirmation Hearing?

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on
 confirmation of the Plan and recognizes that any party in interest may object to Confirmation of the Plan.

         Q.       When is the Confirmation Hearing set to occur?

         The Bankruptcy Court has scheduled the Confirmation Hearing for March 26, 2019 at [●] a.m.
 prevailing Eastern Time. The Confirmation Hearing may be adjourned from time to time without further
 notice.

          Objections to Confirmation must be filed and served on the Debtors, and certain other parties, by
 no later than March 19, 2019 at 4:00 p.m. prevailing Eastern Time in accordance with the notice of the
 Confirmation Hearing that accompanies this Disclosure Statement and the Disclosure Statement Order.

         R.       What is the purpose of the Confirmation Hearing?

         The purpose of the Confirmation Hearing is to assess whether the Plan complies with each required
 provision of the Bankruptcy Code. If approved, the confirmation of a plan of reorganization by a
 bankruptcy court binds the debtor, any issuer of securities under a plan of reorganization, any person
 acquiring property under a plan of reorganization, any creditor or equity interest holder of a debtor, and any
 other person or entity as may be ordered by the bankruptcy court in accordance with the applicable
 provisions of the Bankruptcy Code. Subject to certain limited exceptions, the order issued by the
 bankruptcy court confirming a plan of reorganization discharges a debtor from any debt that arose before
 the confirmation of such plan of reorganization and provides for the treatment of such debt in accordance
 with the terms of the confirmed plan of reorganization.




                                                       12
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 26 of 224


         S.       Who do I contact if I have additional questions with respect to this Disclosure
                  Statement or the Plan?

        If you have any questions regarding this Disclosure Statement or the Plan, please contact the
 Debtors’ Notice and Claims Agent, Epiq Corporate Restructuring, LLC, via one of the following methods:

                  By regular mail at:
                  Epiq Corporate Restructuring, LLC
                  Re: Aegean Marine Petroleum Network Inc., et al.
                  P.O. Box 4422
                  Beaverton, OR 97076-4422

                  By hand delivery or overnight mail at:
                  Epiq Corporate Restructuring, LLC
                  Re: Aegean Marine Petroleum Network Inc., et al.
                  10300 SW Allen Boulevard
                  Beaverton, OR 97005

                  By electronic mail at:
                  tabulation@epiqglobal.com
                  Note: Please reference “Aegean” within the subject line of your electronic mail.

                  By telephone at:
                  (888) 418-0324 (toll free)
                  (503) 520-4423 (International)

         Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the Chapter
 11 Cases are available upon written request to the Debtors’ Notice and Claims Agent, Epiq Corporate
 Restructuring, LLC at the address above or by downloading the exhibits and documents from the website
 of the Notice and Claims Agent at https://dm.epiq11.com/Aegean (free of charge) or the Bankruptcy
 Court’s website at https://ecf.nysb.uscourts.gov (for a fee).

         T.       Do the Debtors recommend voting in favor of the Plan?

          Yes. The Debtors believe that the Plan provides for a larger distribution to the Debtors’ creditors
 than would otherwise result from any other available alternative. The Debtors believe that the Plan is in
 the best interest of all Holders of Claims or Interests, and that any other alternatives (to the extent they
 exist) fail to realize or recognize the value inherent under the Plan.

 IV.     BUSINESS DESCRIPTION AND BACKGROUND TO THE CHAPTER 11 CASES

         A.       Corporate History and General Background

           Aegean was incorporated as a Marshall Islands holding company under the Marshall Islands
 Business Corporations Act in June 2005. On December 13, 2006, Aegean executed an initial public offering
 of common stock and listed on the New York Stock Exchange under the ticker “ANW.” Since 2006, the
 Debtors and their non-Debtor affiliates (collectively, “Aegean Marine”) have expanded their global reach,
 and today operate as one of the world’s largest physical suppliers of marine fuel with a sizable, modern
 fleet of bunkering vessels, storage facilities/terminals, and service centers dedicated to bunkering operations
 around the globe.



                                                       13
18-13374-mew            Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50            Main Document
                                                   Pg 27 of 224


         Aegean Marine maintains offices around the world in the various markets where they conduct
 physical supply operations. Aegean Marine’s corporate offices are located in Athens, Greece, where the
 company oversees certain corporate, financial and accounting, marketing, sales, and ship-management
 functions, and New York, New York, where the company oversees corporate, financial and accounting,
 marketing, sales and other functions for its U.S. operations. Aegean Marine maintains station-level offices
 in various countries and cities around the world where the company conducts local bunkering operations.
 Aegean Marine’s offices are generally leased, except for owned office space in Kingston, Jamaica.

         B.        Business Operations

         Aegean Marine’s core business is the physical supply of marine fuel (known as “bunkers”) to many
 types of vessels, including: container ships, dry bulk carriers, cruise ships, oil tankers, and ferries.
 Vessel-to-vessel delivery is accomplished via a specialized “bunkering” tanker or barge that delivers
 bunkers directly to a recipient vessel, in port, at sea, on rivers or other waterways.

         As set forth in the illustrative corporate structure chart attached hereto as Exhibit B, Aegean is the
 ultimate parent company of each Debtor in these chapter 11 cases. The remaining Debtors and non-Debtors
 can be grouped into four main categories: bunkering operations; management; marketing and
 administrative; and vessel-owning entities.

         •    Bunkering Operations. Aegean Marine principally transacts bunkering operations through
              Debtor Aegean Marine Petroleum S.A. (“AMPSA”) and Debtor Aegean Bunkering (USA)
              LLC (“ABUSA”) and operate locally in various jurisdictions through Debtor and non-Debtor
              direct or indirect subsidiaries. Non-Debtor entities Aegean NEW N.V., OBAST Bunkering &
              Trading GmbH, and Aegean Bunkering Germany GmbH conduct the company’s operations in
              the ARA Region (as defined below) and Germany.

         •    Ship Management. Aegean Marine provides for the management of bunkering vessels
              through: (a) Aegean Bunkering Services Inc. (“ABS”) for vessels operating outside Greek
              territorial waters and (b) Aegean Management Services M.C., (“AMS”) for vessels operating
              within Greek territorial waters.

         •    Marketing and Administrative Services. Aegean Marine provides general marketing and
              administrative services for bunkering operations through Aegean Oil (USA), LLC and AMPN
              USA, LLC.

         •    Vessel-Owning Entities. Numerous vessel-owning entities are direct or indirect subsidiaries of
              Aegean Shipholdings Inc. and one vessel-owning entity is an indirect subsidiary of Aegean
              Holdings S.A.

                   1.        Vessels and Ship Management

         As a physical supplier, Aegean Marine purchases bunkers on the spot market or pursuant to supply
 contracts, takes possession of the inventory for a limited period of time, ultimately reselling and delivering
 bunkers directly to customers. To deliver bunkers, Aegean Marine operates a large, modern fleet of
 bunkering vessels of diverse sizes and types, ranging from inland waterway tankers and barges to
 ocean-going offshore bunkering tankers. As of the Petition Date, Aegean Marine owned 41 vessels (the
 “Owned Vessels”), with an aggregate capacity of 316,778 deadweight tonnage (“dwt”).7 The Owned

 7
     Deadweight tonnage is a measure of the carrying capacity of a vessel.



                                                              14
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 28 of 224


 Vessels are comprised of 37 double hull bunkering tankers, three double hull bunkering barges, and one
 single hull tanker. In certain regions, specifically the ARA Region (as defined below) and Germany,
 Aegean Marine supplements its owned fleet by chartering-in additional vessels. In the U.S., Aegean Marine
 contracts with third-party barge operators to deliver bunkers. As of the Petition Date, Aegean Marine
 chartered-in 12 double hull bunkering tankers, three double hull in-land waterway bunkering tankers, and
 one bunkering barge, having an aggregate capacity of 58,219 dwt (the “Charter-In Vessels”).

          Aegean Marine typically enters into an intragroup management agreement between the corporate
 entity that owns the Owned Vessel and either ABS or AMS, to provide for the management of a vessel.
 ABS provides management services for Owned Vessels and Charter-In Vessels in territorial waters outside
 of Greece and AMS provides management safety services for Owned Vessels operating in Greek territorial
 waters. The ABS intragroup management agreement typically provides that ABS assume the technical
 management and the provision of services for the vessel for purposes of the International Safety
 Management Code. In return for the services they provide, ABS and AMS are paid a flat monthly
 management fee which steps up annually over the life of the agreement.

                 2.       Storage Facilities

         To assist with bunkering operations, Aegean Marine utilizes 13 land-based storage facilities where
 the company stores marine fuel in terminals to supply bunkering operations, with an aggregate storage
 capacity of over 1,000,000 cubic meters. The storage facilities, the majority of which are leased, are located
 in the U.S., Morocco, the Canary Islands, Germany, and the United Arab Emirates, and have a storage
 capacity of approximately 350,000, 218,000, 65,000, 33,000, and 465,000 cubic meters, respectively.

                 3.       Physical Supply Locations

          Aegean Marine’s bunkering operations are coordinated through AMPSA and ABUSA, who are
 typically the Debtor counterparties to customer supply contracts and are the entities that procure the
 appropriate grade of bunker fuel from a supplier. Non-Debtor entities Aegean NEW N.V., OBAST
 Bunkering & Trading GmbH, and Aegean Bunkering Germany GmbH conduct the company’s operations
 in the ARA Region (as defined below) and Germany. The specific process of delivering bunkers to an end
 customer is generally managed at the station-level in a specific jurisdiction. As of the Petition Date, Aegean
 Marine conducts bunkering operations in the following locations.

         •   Germany. Aegean Marine operates three double hull bunkering tankers in Germany’s Baltic
             Sea and other North Sea ports and have access to approximately 33,000 cubic meters of onshore
             storage capacity. Bunkering operations are supported from offices in Hamburg and Rostock,
             which the company leases.

         •   Gibraltar/Morocco. Aegean Marine operates three double hull bunkering tankers in and
             around Gibraltar and store fuel at a storage facility with a capacity of 218,000 cubic meters,
             near the port of Tanger-Med in Tangiers, Morocco. Bunkering operations are supported from
             an office in Gibraltar, which the company leases.




                                                      15
18-13374-mew          Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                          Main Document
                                                  Pg 29 of 224


         •    Greece. Aegean Marine charters-out numerous bunkering tankers and a floating storage
              facility to Aegean Oil S.A., which operates in Piraeus, Patras, and other parts of Greece.
              Bunkering operations are supported from an office in Athens, which the company leases.8

         •    Gulf of Mexico. Aegean Marine operates two double hull bunkering tankers in U.S. territorial
              waters and international waters in the Gulf of Mexico, supported by the Company’s New York,
              New York office, which the company leases.

         •    Las Palmas and Tenerife. Aegean Marine operates two double hull bunkering tankers in Las
              Palmas and own the Shell Las Palmas terminal, a 20,000 square meter facility that includes a
              lubricants plant, a 65,000 metric ton storage facility and on-site blending facilities to mix all
              grades of fuel oils and distillates. Bunkering operations are supported from an office in Las
              Palmas, which the company leases.

         •    Northern Europe and the Amsterdam-Rotterdam-Antwerp Region (“ARA Region”).
              Aegean Marine operates 12 double hull bunkering tankers both offshore and in numerous ports
              throughout Northern Europe, including the North Sea, Irish Sea (and St. George’s Channel),
              the French Atlantic, the English Channel, Ghent, and throughout the ARA Region. Bunkering
              operations are supported from an office near Antwerp, which the company leases.

         •    South Africa. Aegean Marine operates three double hull bunkering tankers and one floating
              storage facility near Port Elizabeth, South Africa. Bunkering operations are supported from an
              office in Port Elizabeth, which the company leases.

         •    Trinidad and Tobago. Aegean Marine operates two double hull bunkering tankers in the area
              of Port of Spain in Trinidad and Tobago. Bunkering operations are supported from an office
              in Port of Spain, which the company leases.

         •    United Arab Emirates. Aegean Marine charters-out two double hull bunkering tankers in the
              port of Fujairah region and store fuel in a storage facility with a capacity of 465,000 cubic
              meters in the port of Fujairah. Bunkering operations were historically supported from offices
              in Fujairah and Khor Fakken, which the company leased.

         •    U.S. East Coast. Aegean Marine operates in the ports of New York, Philadelphia, Baltimore,
              Norfolk, Savannah, and Charleston and have access to approximately 300,000 cubic meters of
              leased tank storage to conduct operations. Bunkering operations are supported from an office
              in New York, New York, which the company leases.

         •    U.S. Virgin Islands. Aegean Marine operates a service center in St. Croix, U.S. Virgin Islands
              pursuant to a cooperation agreement with Caribbean Bunkers LLC, a subsidiary of Freepoint
              Commodities LLC (“Freepoint”), which allows the company to market marine petroleum
              products supplied by Freepoint to customers calling on the Limetree Bay terminal in St. Croix.

         •    U.S. West Coast. Aegean Marine operates in the ports of Los Angeles and Long Beach and
              have access to approximately 50,000 cubic meters of leased tank storage to conduct operations.


 8
     Upon information and belief, Aegean Oil S.A. is owned and controlled by relatives of Mr. Dimitris Melisanidis, the founder
     and former majority shareholder of Aegean Marine. As of the Petition Date, Mr. Melisanidis had no known equity holdings
     in Aegean.



                                                              16
18-13374-mew          Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                Main Document
                                             Pg 30 of 224


              Bunkering operations are supported from an office in Los Angeles, California, which the
              company leases.

         •    Vancouver, Canada. Aegean Marine operates two double hull non self-propelled bunkering
              barges in the Port of Vancouver, British Columbia. Bunkering operations are supported from
              an office in Vancouver, British Columbia, which the company leases.

                 4.      Charter-Out Operations

         Aegean Marine also generates revenue by chartering certain Owned Vessels to third parties. These
 revenues, and the associated costs of chartering are recognized over the duration of the charter. As of the
 Petition Date, 15 Owned Vessels were chartered to third parties on a time-charter basis and one Owned
 Vessel was chartered on a voyage basis.

         C.      Employees

          As of the Petition Date, Aegean Marine employed approximately 850 employees in more than 20
 countries across the globe, including 507 employees offshore that are involved in the day-to-day operations
 of the company’s vessels and approximately 342 employees onshore that support the company’s
 enterprise-wide operations. The company’s employees have unique skills, knowledge, and an
 understanding of operations and infrastructure, which are essential to preserving operational stability and
 efficiency.

         Certain of Aegean Marine’s offshore employees are residents of nations with
 government-mandated collective bargaining (i.e., the Republic of the Philippines, Greece, Romania, and
 Russia), which require the utilization of pre-approved employment contracts that typically have a term of
 four to six months. Certain of Aegean Marine’s onshore employees in six countries—Greece, Africa,
 Brazil, Canada, the Canary Islands, and Gibraltar—are subject to collective bargaining agreements
 mandated by law. The Debtors have no defined benefit pension plans. Certain of Aegean Marine’s
 employees operate or have generated information in countries or regions with heightened privacy laws,
 some of which are relatively untested.

         D.      Senior Management

       Set forth below are the names, position(s) and biographical information of members of senior
 management who oversee the business and Aegean Marine’s affairs as of the Petition Date.

         Kostas Polydakis, Chief Operating Officer. Mr. Polydakis has more than 20 years of experience
 in the shipping industry, including nearly 12 years at the Company. Prior to his appointment as Chief
 Operating Officer in August 2018, Mr. Polydakis served as Managing Director of Shipping, a role in which
 he oversaw the creation and growth of the company’s shipping division. In that role, Mr. Polydakis
 completed over 40 sale and purchase transactions and multiple newbuilding projects and successfully
 reduced fleet operating expenses. In Mr. Polydakis’s previous positions as Technical Manager and Deputy
 General Manager of the company’s Bunkering Services division from 2006 to 2017, Mr. Polydakis was
 responsible for the performance and day-to-day operations of all division departments.

         John G. Mystakidis, Interim Chief Financial Officer. Mr. Mystakidis has more than 25 years of
 experience in financial reporting, financial management and auditing, and has supported and advised clients
 with significant cross-border presences and foreign operations. During 11 years at Ernst & Young, Mr.
 Mystakidis acted as Lead Partner to multiple large Greek and multinational companies, helping them to
 address and resolve critical financial issues. In May 2018, Mr. Mystakidis began serving as a full-time


                                                     17
18-13374-mew        Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                             Pg 31 of 224


 consultant to the company and was appointed Chief Financial Officer in August 2018. Prior to Ernst &
 Young, Mr. Mystakidis was an Assurance and Business Advisory Partner at Arthur Andersen, where he
 supervised audits and due diligence reviews for a number of Greek and multinational clients.

          Salvatore Drago, Global Director of Supply and Trading. Mr. Drago has over 25 years of
 experience trading fuel oil, feedstock and fuel blending components for key global bunkering locations.
 Mr. Drago previously served as Global Director of Supply and Trading, the position to which he recently
 returned, leading the company’s arbitrage cargo movements, fuel oil blending and risk management efforts.
 Previously, Mr. Drago spent nine years at Hess Corporation, where he was Managing Director, Fuel Oil
 and Feedstock Trading. At Hess, Mr. Drago led the company’s transition from a fuel oil wholesaler to a
 fully integrated supply and trading organization, with retail bunkering operations in five U.S. ports.

         Spyridon Fokas, General Counsel. Mr. Fokas has served as the General Counsel since June 2005.
 Mr. Fokas has been practicing maritime law since 1982 and began representing Aegean Marine in 1998.
 Mr. Fokas is a member of the Greek Maritime Law Association and the Hellenic Society of Maritime
 Lawyers. Mr. Fokas holds a law degree from the University of Athens School of Law and has undertaken
 post-graduate studies in shipping law at the University College London.

         E.      Aegean Board of Directors

         As of the date of this Disclosure Statement, the following persons comprise the board of directors
 of Aegean Marine Petroleum Network Inc.: Donald Moore (Chairman of the Board); Tyler Baron
 (Director); Raymond Bartoszek (Director); Spyridon Fokas (Director); George J. Konomos (Director);
 Konstantinos Koutsomitopoulos (Director); Yannis N. Papanicolaou (Director); and David Gallagher
 (Director).

         F.      Prepetition Capital Structure

        As of the Petition Date, the Debtors were liable for approximately $855 million in aggregate funded
 debt. The Debtors’ prepetition capital structure is summarized as follows:

                       Indebtedness                          Balance Outstanding as of Petition Date
  Global Credit Facility                                                                      $249,569,260
  U.S. Credit Facility                                                                        $131,338,116
  2017 Secured Term Loan                                                                       $13,500,000
  2017 South Africa Secured Term Loan                                                           $5,984,585
  2015 Fujairah Secured Term Loan                                                              $90,335,430
  2008 Newbuilding Secured Term Loan                                                           $18,717,000
  2007 Newbuilding Secured Term Loan                                                            $9,158,800
  First 2006 Newbuilding Secured Term Loan                                                     $33,459,740
  Second 2006 Newbuilding Secured Term Loan                                                     $6,564,028
  Third 2006 Newbuilding Secured Term Loan                                                     $12,200,500
  2005 Newbuilding Secured Term Loan                                                           $11,670,000
  2018 Barge Secured Term Loan                                                                  $5,000,000
  4.00% Convertible Unsecured Notes due 2018                                                   $94,550,000
  4.25% Convertible Unsecured Notes due 2021                                                  $172,500,000
                                             TOTAL                                            $854,547,459

 These obligations are generally summarized below:




                                                     18
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 32 of 224


                  1.       Working Capital Credit Facilities

                                    Global Credit Facility

          As of the Petition Date, the Debtors had a total of $249,569,260 aggregate principal amount
 outstanding, including letters of credit, under that certain Facility Agreement for a Borrowing Base Facility,
 dated as of November 30, 2017 (as amended, restated, modified, or supplemented from time to time), by
 and among Aegean Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V.,
 Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH and Aegean Petroleum Uruguay
 S.A., as co-borrowers and guarantors, Aegean, as guarantor, ABN AMRO Bank N.V., as arranger,
 documentation bank, facility agent, collateral management agent, security agent, and certain financial
 institutions, as lender, issuing banks, and overdraft banks thereto (the “Global Credit Facility”).
 Borrowings under the Global Credit Facility will mature, and lending commitments thereunder will
 terminate on, November 30, 2020, and all obligations and the guarantees of those obligations are secured
 by a first priority lien on certain assets of each co-borrower that make up the borrowing base assets,
 including certain inventory, receivables and goods as well as the assignment of documents and agreements
 and pledge of certain accounts of the co-borrowers. In August 2018, Mercuria Energy Trading S.A. became
 the sole lender under the Global Credit Facility. Pursuant to the Final Order (as defined below), all
 obligations and amounts owing under the Global Credit Facility have been rolled up into the DIP Facilities
 on a final basis.

                                    U.S. Credit Facility

         As of the Petition Date, the Debtors had a total of $131,688,116 aggregate principal amount
 outstanding, including letters of credit, under that certain Second Amended and Restated Security
 Uncommitted Credit Agreement, dated as of August 3, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among Aegean Bunkering (USA) LLC, as borrower, ABN AMRO
 Capital USA, as administrative agent, collateral agent, syndication agent, and the lender thereto (the “U.S.
 Credit Facility”). Borrowings under the U.S. Credit Facility would have matured on November 8, 2018.
 All obligations under the U.S. Credit Facility are secured by a first priority lien on all of the assets of Aegean
 Bunkering (USA) LLC as well as a pledge of 100 percent of the equity of Aegean Bunkering (USA) LLC
 owned by its parent, AMPNI Holdings Co. Limited. In August 2018, Mercuria US Asset Holdings, LLC
 became the sole lender under the U.S. Credit Facility. Pursuant to the Final Order (as defined below), all
 obligations and amounts owing under the U.S. Credit Facility have been rolled up into the DIP Facilities
 on a final basis.

                  2.       Secured Term Loans

                                    2017 Secured Term Loan

         As of the Petition Date, the Debtors had a total of $13,500,000 aggregate principal outstanding
 under that certain Loan Agreement, dated as of November 30, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among Aegean Bunkering Services Inc., as borrower, Aegean,
 Amorgos Maritime Inc., Kimolos Maritime Inc., Milos Shipping (Pte.) Ltd., Mykonos I Maritime Limited
 and Tinos Marine Inc., as co-guarantors, and Piraeus Bank S.A., as lender (the “2017 Secured Term Loan”).
 The 2017 Secured Term Loan matures on November 30, 2022, and all obligations under the 2017 Secured
 Term Loan are secured by a first priority mortgage on certain vessels—Amorgos, Kimolos, Milos, Mykonos
 and Syros—as well as a pledge of certain earning and retention accounts.




                                                        19
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 33 of 224


                                  2017 South Africa Secured Term Loan

          As of the Petition Date, the Debtors had a total of $5,984,585 aggregate principal outstanding under
 that certain Loan Agreement, dated as of November 20, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among Aegean Bunkering Services Inc. and Nevado Navigation
 S.A., as co-borrowers, Aegean, Aegean Management Services M.C., Aegean Ship III Maritime Company,
 Aegean Ship VIII Maritime Company, Aegean Ace Maritime Company and Aegean Tanking S.A., as
 co-guarantors, and Piraeus Bank S.A., as lender (the “2017 South Africa Secured Term Loan”). The 2017
 South Africa Secured Term Loan matures three years from the Drawdown Date (as that term is defined in
 the 2017 South Africa Secured Term Loan Agreement), and all obligations under the 2017 South Africa
 Secured Term Loan are secured by a first priority mortgage on certain vessels—Aegean III, Aegean VIII,
 Aegean Ace, and Umnenga I—as well as a pledge of certain earnings accounts and specific assignments of
 charterparty documents.

                                  2015 Fujairah Secured Term Loan

          As of the Petition Date, the Debtors had a total of $90,335,430 aggregate principal outstanding
 under that certain Term Loan Facility Agreement, dated as of October 7, 2015 (as amended, restated,
 modified, or supplemented from time to time), by and among Aegean Oil Terminal Corporation, as
 borrower, Aegean, as guarantor, United Arab Bank P.J.S.C., as agent, security agent and lender thereto (the
 “2015 Fujairah Secured Term Loan”). The 2015 Fujairah Secured Term Loan matures on September 30,
 2023, and all obligations under the 2015 Fujairah Term Loan Facility are secured by substantially all of the
 assets of Aegean Oil Terminal Corporation.

                                  2008 Newbuilding Secured Term Loan

           As of the Petition Date, the Debtors had a total of $18,717,000 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of April 24, 2008 (as amended, restated, modified,
 or supplemented from time to time), by and among Kassos Navigation S.A., Symi Navigation S.A., Halki
 Navigation S.A. and Tilos Shipping (PTE.) LTD., as co-borrowers, Aegean and Aegean Shipholdings Inc.,
 as co-guarantors, Aegean Baltic Bank S.A., as arranger, agent, security agent, account bank, and lender
 thereto (the “2008 Newbuilding Secured Term Loan”). The 2008 Newbuilding Secured Term Loan matures
 on June 30, 2020, and all obligations under the 2008 Newbuilding Secured Term Loan are secured by a
 first priority mortgage on certain vessels—Kassos, Tilos, Halki, and Symi— as well as a pledge of certain
 operating accounts and assignments of certain contracts and refund guarantees.

                                  2007 Newbuilding Secured Term Loan

           As of the Petition Date, the Debtors had a total of $9,158,800 million aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of July 5, 2007 (as amended, restated, modified,
 or supplemented from time to time), by and among Andros Marine Inc., Dilos Marine Inc., Ios Shipping
 Ltd, Sifnos Marine Inc. and Aegean VII Shipping Ltd., as co-borrowers, Aegean, as guarantor, and Orix
 Investment and Management Private Ltd., as lender thereto (the “2007 Newbuilding Secured Term Loan”).
 The 2007 Newbuilding Secured Term Loan matures in part on February 3, 2020, May 4, 2020 and
 September 7, 2020, and all obligations under the 2007 Newbuilding Secured Term Loan are secured by a
 first priority mortgage on certain vessels—Andros, Dilos, Ios I, Anafi and Sikinos—as well as a pledge of
 certain operating accounts, and assignments of certain contracts and refund guarantees.




                                                      20
18-13374-mew       Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                            Pg 34 of 224


                                 First 2006 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $33,459,740 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of October 1, 2006 (as amended, restated,
 modified, or supplemented from time to time), by and among Kerkyra Marine S.A., Ithaki Marine S.A.,
 Cephallonia Marine S.A., Paxoi Marine S.A., Zakynthos Marine S.A., Ios Marine Inc. and Kythira Marine
 S.A., as co-borrowers, Aegean, Aegean Shipholdings Inc., Aegean Breeze Maritime Company and Aegean
 Tiffany Maritime Company, as co-guarantors, Aegean Baltic Bank S.A., as arranger, agent, security agent,
 account bank, and lender thereto (the “First 2006 Newbuilding Secured Term Loan”). The First 2006
 Newbuilding Secured Term Loan matures on December 31, 2019, and all obligations under the First 2006
 Newbuilding Secured Term Loan are secured by a first priority mortgage on certain vessels—Kerkyra,
 Ithaki, Kefalonia, Paxoi, Zakynthos, Lefkas, Kythira, Aegean Tiffany, and Aegean Breeze—as well as a
 pledge of certain operating accounts, and assignments of certain contracts and refund guarantees.

                                 Second 2006 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $6,564,028 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of October 27, 2006 (as amended, restated,
 modified, or supplemented from time to time), by and among Tasman Seaways Inc. and Santon Limited,
 as co-borrowers, Aegean and Aegean Bunkering Services Inc., as co-guarantors, and the National Bank of
 Greece S.A., as lender thereto (the “Second 2006 Newbuilding Secured Term Loan”). The Second 2006
 Newbuilding Secured Term Loan matures in part on November 30, 2018 and April 30, 2020, and all
 obligations under the Second 2006 Newbuilding Secured Term Loan are secured by a first priority mortgage
 on certain vessels—Kalymnos and Leros—as well as certain operating account pledges, and assignments
 of certain contracts and refund guarantees.

                                 Third 2006 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $12,200,500 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of October 25, 2006 (as amended, restated,
 modified, or supplemented from time to time), by and among Eton Marine LTD., Benmore Services S.A.
 and Ingram Enterprises Co., as co-borrowers, Aegean, Aegean Shipholdings Inc. and Sealand Navigation
 Inc., as co-guarantors, and Aegean Baltic Bank S.A. as arranger, agent, security agent, account bank, and
 lender thereto (the “Third 2006 Newbuilding Secured Term Loan”). The Third 2006 Newbuilding Secured
 Term Loan matures on December 31, 2019, and all obligations under the Third 2006 Newbuilding Secured
 Term Loan are secured by a first priority mortgage on certain vessels—Patmos, Nisyros, Karpathos—as
 well as certain operating account pledges, and assignments of certain contracts and refund guarantees.

                                 2005 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $11,670,000 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of August 30, 2005 (as amended, restated,
 modified, or supplemented from time to time), by and among Kithnos Maritime Inc., Lefkas Marine S.A.,
 Paros Maritime Inc., Santorini I Maritime Limited and Serifos Shipping (Pte.) Ltd., as co-borrowers,
 Aegean, Aegean Shipholdings Inc., Aegean Bunkering Services Inc. and Tempest Shiptrade Ltd., as
 co-guarantors, and Aegean Baltic Bank S.A. as arranger, agent, security agent, account bank, and lender
 thereto (the “2005 Newbuilding Secured Term Loan”). The 2005 Newbuilding Secured Term Loan matures
 on January 7, 2019, and all obligations under the Third 2005 Newbuilding Secured Term Loan are secured
 by a first priority mortgage on certain vessels—Kithnos, Naxos, Paros I, Santorini and Serifos—as well as
 certain operating account pledges, and assignments of certain contracts and refund guarantees.



                                                    21
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 35 of 224


                                  2018 Barge Secured Term Loan

         As of the Petition Date, the Debtors had a total of $5,000,000 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of September 7, 2018 (as amended, restated,
 modified, or supplemented from time to time), by and among AMPSA, as borrower, Aegean and I.C.S.
 Petroleum Limited, as co-guarantors, and Mercuria Energy Trading S.A., as lender thereto (the “2018 Barge
 Secured Term Loan”). The 2018 Barge Secured Loan matures on January 31, 2019, and all obligations
 under the 2018 Barge Secured Term Loan are secured by a first priority mortgage on certain vessels—PT22
 and PT40.

                 3.       Unsecured Convertible Notes

                                  4.00% Unsecured Convertible Notes due 2018

         As of the Petition Date, Aegean had approximately $94,550,000 principal amount outstanding
 4.00% convertible senior unsecured notes due 2018, issued pursuant to that certain Senior Indenture, dated
 as of October 23, 2013 (as amended, restated, modified, or supplemented from time to time), by and among
 Aegean Marine, as issuer, and Deutsche Bank Trust Company Americas, as trustee (the “4.00% Unsecured
 Convertible Notes”). The 4.00% Unsecured Convertible Notes matured on November 1, 2018 and require
 semi-annual coupon payments at an interest rate of 4.00% per year.

                                  4.25% Unsecured Convertible Notes due 2021

        As of the Petition Date, Aegean had approximately $172,500,000 principal amount outstanding
 4.25% convertible senior unsecured notes due 2021, issued pursuant to that certain Indenture, dated as of
 December 19, 2016 (as amended, restated, modified, or supplemented from time to time), by and among
 Aegean Marine, as issuer, and U.S. Bank National Association, as trustee (the “4.25% Unsecured
 Convertible Notes”). The 4.25% Unsecured Convertible Notes mature on December 15, 2021 and require
 semi-annual coupon payments at an interest rate of 4.25% per year.

                 4.       Aegean’s Publicly-Trade Common Stock

          As of Petition Date, Aegean had approximately 58.19 million shares of common stock, par value
 $0.01, issued and outstanding. Aegean’s common stock trades on the NYSE under the ticker “ANW.” As
 of the Petition Date, approximately 30 percent of Aegean’s outstanding common stock was held by
 Mercuria Asset Holdings (Hong Kong) Limited.

 V.      EVENTS LEADING TO THE CHAPTER 11 CASES

         A confluence of factors contributed to the Debtors’ need to commence these chapter 11 cases.
 These factors included rising oil prices, limited liquidity after lenders under the Global Credit Facility and
 U.S. Credit Facility reduced the borrowing limits under each facility and imposed other conditions further
 limiting borrowing capacity, changes in trade terms provided by certain fuel vendors, the Debtors’ failure
 to timely file audited financial statements, and the June 4, 2018 announcement that approximately $200
 million of account receivables may be written off because the underlying transactions were likely without
 economic substance.

         A.      Prepetition Challenges

         Beginning in the third quarter and continuing through the fourth quarter of 2017, the Debtors’
 operational and financial performance began to deteriorate, with a sharp decline in bunker sales volumes,


                                                      22
18-13374-mew           Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                            Main Document
                                                   Pg 36 of 224


 operating losses, and negative EBITDA. Operationally, the Debtors’ struggles resulted from increased
 competition in certain supply markets which decreased sales volumes and compressed margins.
 Financially, the Debtors’ results were hampered by certain non-recurring expense charges resulting from
 the wind down of physical supply operations in certain jurisdictions and $12 million in losses on hedging
 contracts as oil prices climbed higher in late 2017. Results in the first quarter of 2018 remained in a
 depressed but steady state compared to the fourth quarter of 2017, as industry competition persisted which
 forced the Debtors to restrain sales volumes in ports and business lines with lower profit margins.

         On February 20, 2018, the Debtors announced the proposed acquisition of all outstanding shares
 of H.E.C. Europe Limited (“H.E.C.”) from the shareholders of H.E.C. for aggregate consideration of
 approximately $367 million, including the assumption of certain debt. The Debtors proposed to fund the
 H.E.C. acquisition via the issuance of 20 million newly issued shares of Aegean common stock, cash, an
 unsecured note, and certain accounts receivable that were not included as collateral under either the Global
 Credit Facility or the U.S. Credit Facility. The significant dilution resulting from the to-be-issued common
 stock caused Aegean’s common stock to drop close to 40 percent on the day the Debtors’ announced the
 H.E.C. acquisition. The announcement of the H.E.C. acquisition also raised concerns among the Debtors’
 lenders regarding the genesis of the accounts receivable not included as collateral under with the Global
 Credit Facility or U.S. Credit Facility.

          In a letter dated February 28, 2018, the Debtors requested that ABN AMRO Bank N.V. (“ABN
 AMRO”), the agent under the Global Credit Facility, and the lenders thereto (the “Global Credit Facility
 Lenders”) consent and agree to the H.E.C. acquisition and waive certain provisions under the relevant
 financing agreement and financing documents related to the Global Credit Facility so that the Debtors could
 pursue the proposed H.E.C. acquisition. In a separate letter on the same date, the Debtors also sought the
 waiver and consent of ABN AMRO and the Global Credit Facility Lenders regarding the Debtors’ breach
 of the interest coverage ratio under the Global Credit Facility. ABN AMRO responded to the Debtors’
 letters on March 6, 2018, and notified the Debtors that they were also in breach of various covenants
 requiring the timely delivery of financial statements, a default that, together with the default under the
 interest rate coverage ratio, would be temporarily waived if the Debtors agreed to certain conditions,
 including a reduction of borrowing base availability under the Global Credit Facility and delivery of daily
 reporting regarding the Debtors’ borrowings, among other things, and setting a March 16, 2018 deadline
 by which the Debtors must fully remedy such defaults.9

          The reduction of available borrowings under the Global Credit Facility constrained the Debtors’
 ability to operate efficiently because the Debtors lacked sufficient liquidity to purchase enough fuel to
 achieve breakeven levels, given its fixed costs, and to satisfy customer orders at a time when fuel prices
 were increasing.

         During the same time period, certain fuel suppliers that had previously provided open credit to the
 Debtors began requesting that the Debtors post a letter of credit or even prepay when purchasing fuel; an
 impossible request given the Debtors’ lack of liquidity. Concerns about the Debtors’ credit quality
 continued to gain traction in the marketplace when certain credit insurance companies serving the marine

 9
     On March 8, 2018, RBM Holdings LLC (“RBM”) filed a complaint in the United States District Court for the Southern District
     of New York, seeking, among other things, preliminary and final injunctive relief to enjoin Aegean from entering into the
     H.E.C. acquisition. RBM’s members were Tyler Baron, Justin Moore, and August Roth. Aegean and RBM reached a
     settlement in April 2018 that resulted in the appointment of three new independent members of the board of directors (the
     “New Independent Directors” as defined and used herein), agreements regarding the composition of certain committees of the
     board of directors, and other agreements in exchange for the voluntary dismissal of RBM’s complaint. Prior to the settlement,
     on March 27, 2018, Aegean announced that all necessary approvals to consummate the H.E.C. acquisition had not been
     satisfied or waived and thus the H.E.C. acquisition was terminated in accordance with its terms.



                                                               23
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 37 of 224


 fuels space cancelled their coverage of receivables from the Debtors due to Aegean’s inability to file audited
 financials, which was reported to the SEC on April 30, 2018. This contagion also spread to Aegean
 Marine’s customer base, as inquiries to quote and purchase bunkers dropped precipitously during May
 2018. Some customers communicated that they would delay further purchases from the Debtors until the
 company demonstrated more stability, while others reported having been notified by their banks that the
 company was in distress. These issues had a cascading effect on the Global Credit Facility, eroding
 borrowing availability first via reduced fuel inventory levels and later by reduced accounts receivable,
 which in turn reduced the overall value of the borrowing base and eliminated the Debtors’ ability to secure
 letters of credit to purchase fuel. As volumes fell, gross profit could not cover fixed costs leading to
 negative free cash flow. While accounts receivable were converting to cash, this cash was consumed by
 operating costs such that less liquidity was available to procure additional fuel. The lack of liquidity was
 exacerbated by the burden of professional fees related to the Debtors’ advisors and those of the lenders
 under the Global Credit Facility.

          Then, on June 4, 2018, the Debtors disclosed that $200 million of accounts receivable would likely
 be written off because the underlying transactions were likely without economic substance, causing
 Aegean’s common stock to close down approximately 75 percent that day. Following this disclosure, the
 Debtors experienced additional deterioration in customer activity. But even when the Debtors had customer
 orders to satisfy, the Debtors often, as noted above, lacked sufficient liquidity to procure fuel for delivery.
 In fact, on multiple business days during June 2018, the company had zero borrowing base availability and
 thus no liquidity, causing fuel inventories in certain critical supply hubs to virtually run dry.

           Further exacerbating matters, the Debtors and their advisors had to negotiate daily with the
 syndicate of lenders under the Global Credit Facility and U.S. Credit Facility regarding short term waivers
 of continuing covenant defaults under these facilities. These negotiations, however, did not provide the
 Debtors with additional liquidity. Instead, these lenders required the Debtors to submit to extensive and
 ongoing financial reporting requirements, and urgently pursue strategic alternatives and contingency
 planning initiatives by certain milestones, while at the same time formally reducing the size of the credit
 facilities yet further. By the end of June 2018, the size of the Global Credit Facility had been reduced from
 $750 million to $300 million and size of the U.S. Credit Facility had been reduced from $250 million to
 $155 million. Below is a graphic representation of the challenges the Debtors faced through June 2018.




                                                       24
18-13374-mew            Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                       Main Document
                                                 Pg 38 of 224


          B.       Appointment of Independent Directors and Composition of the Audit Committee

         On May 2, 2018, the Debtors announced that Donald Moore, Tyler Baron, and Raymond Bartoszek,
 (the “New Independent Directors”), had been appointed to Aegean’s board of directors (the “Board of
 Directors”), effective immediately. The appointment of the New Independent Directors increased the
 number of independent directors on the Board of Directors to six members.10 On May 22, 2018, the Debtors
 announced that Donald Moore had been appointed to serve as Chairman of the Board of Directors. On June
 4, 2018, the Debtors announced that the audit committee of the Board of Directors (the “Audit Committee”)
 had been recomposed of only the New Independent Directors, with Tyler Baron serving as Chair of the
 Audit Committee.

          C.       Prepetition Initiatives

          Recognizing the substantial challenges facing the company, and the need to explore all
 restructuring initiatives, the Debtors retained Ernst & Young LLP (“E&Y”) as their restructuring advisor,
 and Kirkland & Ellis LLP (“Kirkland”) as their legal advisor in the spring of 2018, and then Moelis &
 Company (“Moelis”) as their financial advisor and investment banker in early July 2018. Together, these
 advisors assisted the Debtors with financial and operational initiatives, lender negotiations, and contingency
 planning, including reviewing and analyzing potential sale and/or financing transactions both out-of-court
 and in-court.

          During June and July 2018, the Debtors and their advisors engaged in good-faith negotiations with
 certain third party financial and strategic investors as well as an ad hoc committee of Unsecured Noteholders
 (the “Ad Hoc Group”) to explore and evaluate strategic alternatives and possible liquidity-generating
 transactions. These discussions included discussions with multiple financial investors regarding potential
 sale-leaseback and second lien financing transactions and multiple strategic investors regarding partnership
 opportunities such as a trade finance facility, joint venture, and/or acquisition. Of these strategic investors,
 seven executed non-disclosure agreements and five submitted diligence requests. One of these strategic
 investors was Mercuria.

        In early July 2018, the Debtors determined after good faith, hard-fought negotiations that a proposal
 provided by Mercuria provided the best available path forward. At the time this decision was made, the
 Debtors had significantly reduced ordinary course operations due to the lack of liquidity and the splintering
 of many customer and supplier relationships.

                   1.       Mercuria Transaction

         On July 5, 2018, Aegean announced the entry of a memorandum of understanding (the “MOU”)
 with Mercuria Energy Group Limited (“MEG”), which contemplated, among other things, refinancing the
 U.S. Credit Facility and Global Credit Facility by August 15, 2018, the provision of interim credit support
 to enhance liquidity, and other terms predicated on a potential future global strategic partnership between
 Mercuria and Aegean Marine. The MOU granted Mercuria limited exclusivity, subject to certain key
 carve-outs (including with respect to the Ad Hoc Group), to explore the strategic partnership. On August
 21, 2018, Aegean filed a Form 6-K announcing that Mercuria had: (a) become the sole lender under both
 the U.S. Credit Facility and Global Credit Facility after acquiring all interests of the prior facility lenders
 in each of these facilities; (b) agreed to extend existing default waiver agreements for these facilities; and
 (c) agreed to provide $30 million of additional liquidity to Aegean Marine by way of amendments and
 waivers to the facilities and other financing arrangements. Mercuria also agreed to support operations by

 10   The other independent directors on Aegean’s Board of Directors at that time were Yiannis N. Papanicolaou, George J.
      Konomos, and Konstantinos Koutsomitopoulos.



                                                           25
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 39 of 224


 “sleeving” inventory (as described below) and providing other liquidity enhancing measures. In return,
 Aegean issued to an affiliate of MEG new common stock constituting 30 percent of Aegean’s then
 outstanding common stock on a pro-forma basis and the Board of Directors unanimously agreed to expand
 the Board of Directors, and appoint a representative of Mercuria—David Gallagher—to the board.

          Mercuria’s injection of liquidity was a literal lifeline at a point when the Debtors’ operations had
 all but ground to a halt. The Debtors and Mercuria then worked diligently in the weeks following both the
 announcement and completion of the transaction to reestablish customer relationships, increase sales
 volumes, improve cash flows, and regenerate the borrowing base.

                  2.      Cost-Cutting Initiatives

          Subsequent to executing the MOU, the Debtors also implemented internal cost-cutting and
 restructuring initiatives. In particular, the Debtors decreased onshore employee headcount by 14 percent,
 substantially reduced corporate overhead expenses, and realized or will realize substantial cost reductions
 from the following internal restructuring initiatives: (a) exiting bunkering operations in Fujairah, U.A.E.
 and Piraeus, Greece; (b) reconfiguration of bunkering vessels in and around Gibraltar and in the ARA
 Region; (c) winding down certain of the Debtors’ (i) back-to-back trading operations’, including four sales
 offices related to these operations, and (ii) marine lubricants business; and (d) relocating the company’s
 corporate offices in Greece.

         D.       Audit Committee Investigation

          Following the June 4 announcement of the potential $200 million accounts receivable write-off,
 the Audit Committee began working closely with Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”)
 to accelerate the investigation (the “Investigation”) which had formally commenced in December 2017. To
 date, the Audit Committee and Arnold & Porter have committed substantial resources and efforts to the
 Investigation, and have plenary authority to review related party transactions and to follow leads wherever
 they go. Moreover, no legacy member of the Board of Directors has any role on the Audit Committee or
 oversight of the Investigation.

        On November 2, 2018, the Debtors and the Audit Committee issued a press release and 6-K
 announcing the results of the Investigation as of the date of the filing. Pursuant to that press release, the
 Audit Committee alleged the following:

         •    The Audit Committee believes up to $300 million of the Debtors’ cash and other assets may
              have been misappropriated through fraudulent activities. The Audit Committee believes that
              the principal beneficiary of the alleged misappropriation is OilTank Engineering & Consulting
              Ltd. (“OilTank”), a company based in Fujairah, United Arab Emirates and incorporated on
              March 15, 2010 in the Marshall Islands. On March 31, 2010, OilTank entered into a contract
              with a subsidiary of Aegean to oversee the construction of the Fujairah Oil Terminal Facility
              (the “Fujairah Facility”). The Audit Committee believes that this contract may have been used
              to misappropriate the Debtors’ funds through inflated contracts and fraudulent pricing. The
              Audit Committee has reason to believe that OilTank is controlled by a former affiliate of the
              Debtors (the “Former Affiliate”).

         •    As of December 31, 2017, the Debtors and their subsidiaries had an aggregate of approximately
              $200 million in accounts receivable that arose from purported commercial transactions in 2015,
              2016, and 2017 that may have lacked economic substance, as the relevant counterparties were
              shell companies owned or controlled by former employees or affiliates of the Debtors with no
              material assets or operations. The Audit Committee believes that the receivables may have


                                                      26
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 40 of 224


              been improperly recorded as part of a potential scheme to facilitate and conceal an alleged
              extensive misappropriation of the Debtors’ assets channeled to OilTank, but accounted for as
              transactions with these shell companies. The Audit Committee has further confirmed that the
              approximately $200 million of receivables are uncollectible and will be written off.

         •    The Investigation also uncovered additional potential actions to defraud the Debtors and its
              subsidiaries, including prepayments for future oil deliveries that were never made. These
              potential fraudulent activities appear to have commenced as early as 2010.

         •    The alleged misappropriation of the Debtors’ assets, and the alleged fraudulent accounting
              entries and fictitious documentation designed to conceal it, involved over a dozen employees,
              including former members of senior management. The employees who directed the alleged
              scheme, which involved the creation of falsified and forged documents, including bank
              statements, audit confirmations, contracts, invoices and third party certifications, among others,
              have been terminated.

         •    The Audit Committee believes that this alleged misconduct occurred in part because the Former
              Affiliate exerted control over personnel and assets through inappropriate means, including
              threats of economic retaliation and physical violence.

          In that same press release on November 2, 2018, the Audit Committee and the Debtors stated that
 the Debtors intend to take appropriate steps to seek redress from responsible individuals and other parties
 for the harm to the Debtors caused by their involvement in the activities described above, including
 instituting legal proceedings and seeking to seize assets in applicable jurisdictions wherever feasible and
 appropriate. The Audit Committee and the Debtors also stated that they had previously voluntarily reported
 their preliminary findings to the SEC and the U.S. Department of Justice and that on October 3, 2018, the
 Debtors had received a grand jury subpoena from the U.S. Attorney’s Office for the Southern District of
 New York in connection with suspected felonies. The Debtors have received an administrative subpoena
 from the SEC. The Debtors continue to cooperate with the government and respond to their requests.

          Given the impact of the foregoing, the Audit Committee concluded that the Debtors’ financial
 statements for (i) the fiscal years ended December 31, 2015 and December 31, 2016 included in the annual
 reports on Form 20-F for such years, (ii) the interim periods within such fiscal years included in the reports
 on Form 6-K for such periods, (iii) the periods ended March 31, 2017, June 30, 2017, September 30, 2017
 included in the reports on Form 6-K for such periods, and (iv) related press releases describing the Debtors’
 financial results for such periods, as well as the fourth quarter of each of 2015, 2016 and 2017 (and the year
 ended December 31, 2017), should no longer be relied upon.

         E.       The DIP Financing and Chapter 11 Filing

          Notwithstanding the benefits achieved through the transactions completed with Mercuria following
 the MOU and the cost-cutting and restructuring measures undertaken by the Debtors, substantial challenges
 faced the Debtors, which led them to explore restructuring alternatives. One such alternative was to pursue
 a restructuring through a chapter 11 process.

         Beginning in September 2018, the Debtors and their advisors began focusing on procuring
 debtor-in-possession financing (“DIP financing”) to sustain operations during these chapter 11 cases. In
 October 2018, Moelis engaged with 24 potential financing sources, of which nine signed non-disclosure
 agreements. Of the nine who signed non-disclosure agreements, six parties expressed some interest in
 potentially providing DIP financing, although none of these six parties ultimately submitted a DIP financing
 proposal.


                                                       27
18-13374-mew               Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                     Pg 41 of 224


         In parallel, the Debtors engaged with existing creditors Mercuria and the Ad Hoc Group to provide
 DIP financing. Negotiations with these parties accelerated significantly in the weeks before the Petition
 Date, and ultimately, both Mercuria and the Ad Hoc Group provided DIP financing proposals that were
 each tied to restructuring transactions. For Mercuria, the proposed transaction was a sale process with
 Mercuria serving as stalking horse bidder through a credit bid of Mercuria’s prepetition secured debt and
 $15 million of cash consideration. For the Ad Hoc Group, the proposed transaction was a restructuring
 support agreement between the Debtors and the Ad Hoc Group that memorialized the plan treatment for
 each proposed class of creditors.

                      1.        Ad Hoc Group DIP Financing Proposal

          The Ad Hoc Group provided a DIP financing proposal that contemplated (i) an asset-backed
 revolving loan credit facility provided by Goldman Sachs Lending Partners LLC or an affiliate (“GSLP”)
 and other institutions participating in the facility, (ii) a “first in last out” term loan, provided and fully
 backstopped by certain Holders of the Unsecured Notes, and (iii) a second lien term loan provided by certain
 Holders of the Unsecured Notes. This DIP financing proposal was tied to a restructuring support agreement
 that contemplated a standalone reorganization via a chapter 11 plan, the terms of which involved rolling
 certain of the DIP financing facilities into exit financing, the reinstatement of the Secured Term Loans,
 reinstatement or payment in full of all general unsecured claims at entities other than Aegean, and a split of
 equity, warrants, and additional consideration for all general unsecured claims at Aegean (including the
 Unsecured Notes). Ultimately, the Ad Hoc Group was, inter alia, unable to obtain committed financing
 from GSLP or another third party to provide DIP financing as of the Petition Date and thus there was no
 actionable DIP financing proposal ever made by the Ad Hoc Group.

                      2.        Mercuria DIP Financing Proposal

          The DIP financing proposal provided by Mercuria involved Mercuria rolling up the Prepetition
 Secured Credit Facilities into the postpetition DIP Facilities consisting of a (i) $160 million U.S. revolving
 credit facility, (ii) $72 million multiple delayed draw term loan credit facility, and (iii) $300 million global
 revolving credit facility. The Mercuria proposal also contemplated the continuation of other liquidity
                                                       11
 enhancing measures such as hedging and sleeving. This proposal was tied to a sale process, the terms of
 which were memorialized in bidding procedures and a stalking horse asset purchase agreement (the
 “Stalking Horse Sale Process”) which the Debtors filed shortly after the Petition Date.

 VI.        EVENTS OF THE CHAPTER 11 CASES

            A.        First Day Pleadings and Other Case Matters

                      1.        First Day Pleadings

         To facilitate the administration of the chapter 11 cases and minimize disruption to the Debtors’
 business operations, the Debtors filed certain motions with the Bankruptcy Court on the Petition Date

 11
       The term “sleeving” refers to a credit enhancement transaction commonly used in the commodity trading industry where one
       party (X) with a strong balance sheet provides “credit” to another party (Y) whose liquidity is limited or may be otherwise
       unavailable from other sources. The sleeving transaction could be a purchase or sale transaction and most commonly occurs
       where either (i) Y seeks to have X acquire inventory from a third party (Z) and sell that inventory to Y on extended credit
       terms or for delivery to Y at a later date (thereby having X carry the inventory on its balance sheet and relieving Y of this
       obligation), or (ii) X purchases inventory from Y on shorter payment terms (or on an immediate pay basis) and X delivers
       product to Z on standard credit terms, alleviating the need for Y to carry the inventory on its balance sheet or to reduce the
       timing for turnover.



                                                                 28
18-13374-mew        Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                             Pg 42 of 224


 seeking certain relief summarized below. The relief sought in the “first day” pleadings facilitated the
 Debtors’ seamless transition into chapter 11 and preserved the value the Debtors’ enterprise. Further
 information and a brief description of each of the first day motions and the evidence in support thereof is
 set forth in the Declaration of Andrew Hede, Restructuring Advisor to Aegean Marine Petroleum Network
 Inc., in Support of the Chapter 11 Petitions and First Day Motions [Docket No. 9] (the “Hede First Day
 Declaration”). The first day motions included the following:

         •   Wages. On November 9, 2018, the Bankruptcy Court entered an interim order authorizing, but
             not directing, the Debtors to (a) pay prepetition wages, salaries, other compensation, and
             reimbursable expenses and (b) continue employee benefits programs in the ordinary course of
             business, including payment of certain prepetition obligations related thereto [Docket No. 53].
             On December 6, 2018, the Bankruptcy Court granted such relief on a final basis [Docket No.
             155].

         •   Cash Management. On November 9, 2018, the Bankruptcy Court entered an interim order
             approving the Debtors’ motion seeking authority to (i) operate their cash management system
             and maintain their existing bank accounts, including honoring certain prepetition obligations
             thereto and (ii) continue intercompany transactions and funding consistent with the Debtors’
             historical practices [Docket No. 53] (the “Cash Management Motion”). On November 27,
             2018, the Committee filed a limited objection to approval of the Cash Management Motion on
             a final basis [Docket No. 110]. Following negotiations regarding a global resolution of the
             issues raised in such objection (discussed further below), the Committee agreed, consistent
             with and subject to the Restructuring Support Agreement, to withdraw its objection to the relief
             requested in the Cash Management Motion. On December 17, 2018, the Bankruptcy Court
             granted such relief on a final basis [Docket No. 237].

         •   Insurance. On November 16, 2018, the Bankruptcy Court entered an interim order
             authorizing, but not directing, the Debtors to (a) continue their prepetition insurance coverage
             and surety bond program, (b) satisfy prepetition obligations thereto, (c) renew, supplement, or
             enter into new insurance policies and surety bonds in the ordinary course of business on a
             postpetition basis, and (d) continue to pay brokerage fees [Docket No. 85]. On December 6,
             2018, the Bankruptcy Court granted such relief on a final basis [Docket No. 153].

         •   Foreign Claims, Lien Claims, 503(b)(9) Claims, and HSE and Other Claims. On November
             9, 2018, the Bankruptcy Court entered an interim order (a) authorizing, but not directing, the
             Debtors to pay in the ordinary course of business all prepetition and postpetition amounts owing
             on account of (i) foreign claims, (ii) lien claims, (iii) 503(b)(9) claims, and (iv) HSE and other
             claims, and (b) confirming the administrative expense priority of certain outstanding purchase
             orders and authorizing the payment of such obligations in the ordinary course of business
             [Docket No. 54]. On December 6, 2018, the Bankruptcy Court granted such relief on a final
             basis [Docket No. 150].

         •   Taxes. On November 16, 2018, the Bankruptcy Court entered an interim order authorizing,
             but not directing, the Debtors to pay and remit (a) certain prepetition taxes and fees and (b)
             certain taxes and fees that arise in the ordinary course of business on a postpetition basis
             [Docket No. 81]. On December 6, 2018, the Bankruptcy Court granted such relief on a final
             basis [Docket No. 154].

         •   Hedging. On November 16, 2018, the Bankruptcy Court entered an interim order (a)
             authorizing, but not directing, the Debtors to (i) continue prepetition hedging practices, (ii)
             commence postpetition hedging practices, (iii) pay hedging obligations, whether they arose

                                                      29
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 43 of 224


              prepetition or postpetition, in the ordinary course of business, and (b) granting superpriority
              claims on account of postpetition hedging obligations [Docket No. 83]. On November 27,
              2018, the Committee filed a limited objection to approval of such relief on a final basis [Docket
              No. 111]. Following negotiations regarding a global resolution of the issues raised in such
              objection, the Committee agreed, consistent with and subject to the Restructuring Support
              Agreement, to withdraw its objection. On December 17, 2018, the Bankruptcy Court granted
              such relief on a final basis [Docket No. 238].

         •    Automatic Stay Enforcement. On November 16, 2018, the Bankruptcy Court entered an order
              granting the Debtors’ request for an order restating and enforcing the worldwide automatic
              stay, anti-discrimination provisions, and ipso facto provisions of the Bankruptcy Code and
              approving the form and manner of notice thereto [Docket No. 88].

         •    Utilities. On December 6, 2018, the Bankruptcy Court entered an order granting the Debtors’
              request to (a) establish procedures for, among other things, determining adequate assurance for
              utility providers, (b) prohibit utility providers from altering, refusing, or discontinuing services,
              and (c) determine that the Debtors are not required to provide any additional adequate assurance
              [Docket No. 151].

 Each of the foregoing first day motions, the Hede First Day Declaration, and all orders for relief granted in
 these chapter 11 cases, can be viewed free of charge at https://dm.epiq11.com/Aegean.

         B.       Other Procedural and Administrative Motions

        To facilitate the efficient administration of the chapter 11 cases and to reduce the administrative
 burden associated therewith, the Debtors also filed and received authorization to implement several
 procedural and administrative motions:

         •    authorizing the joint administration of the chapter 11 cases [Docket No. 3];

         •    extending the time during which the Debtors may file certain schedules of assets and liabilities,
              schedules of executory contracts and unexpired leases, schedules of current income and
              expenditures, statements of financial affairs, and reports pursuant to Federal Rule of
              Bankruptcy Procedures 2015.3 [Docket No. 82];

         •    establishing certain notice, case management, and administrative procedures on an interim
              basis [Docket No. 109];

         •    allowing the Debtors to prepare a list of creditors in lieu of submitting separate mailing matrices
              and creditor lists for each Debtor and to file a consolidated list of the Debtors’ 30 largest
              creditors, as well as other related relief, on an interim basis [Docket No. 89] and on a final basis
              [Docket No. 152];

         •    allowing the Debtors to retain and compensate certain professionals utilized in the ordinary
              course of business [Docket No. 157]; and

         •    approving the procedures for the interim compensation and reimbursement of retained
              professionals in the chapter 11 cases [Docket No. 161].




                                                        30
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 44 of 224


         C.       Other Matters Relevant to these Chapter 11 Cases

                  1.      Retention of Debtors’ Chapter 11 Professionals

          The Debtors also filed several applications and obtained authority to retain various professionals to
 assist the Debtors in carrying out their duties under the Bankruptcy Code during these chapter 11 cases.
 These professionals include: (a) Kirkland & Ellis LLP, as legal counsel; (b) EY Turnaround Management
 Services LLC, as restructuring advisor; (c) Moelis & Company LLC, as financial advisor and investment
 banker; (d) Kobre & Kim LLP, as special asset recovery counsel; (e) Arnold & Porter Kaye Scholer LLP,
 as special counsel; and (f) Epiq Corporate Restructuring, LLC, as claims agent and administrative advisor.
 The Committee has also sought the retention of various professionals in these chapter 11 cases, as discussed
 below.

                  2.      Schedules and Statements

          On January 2, 2019, the Debtors filed their Schedules of Assets and Liabilities and Statements of
 Financial Affairs. See, e.g., Docket Nos. 262-63. Interested parties may review the Schedules of Assets
 and Liabilities and Statements of Financial Affairs and any amendments thereto for Aegean free of charge
 at https://dm.epiq11.com/Aegean.

                  3.      Bar Date Motion

         On December 11, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order (I) Setting Bar
 Dates for Submitting Proofs of Claim, (II) Approving Procedures for Submitting Proofs of Claim, and (III)
 Approving Notice Thereof [Docket No. 199] (the “Bar Date Motion”). On December 18, 2018, the
 Bankruptcy Court entered an order granting the relief set forth in the Bar Date Motion [Docket No. 240]
 (the “Bar Date Order”), which established procedures and set deadlines for filing Proofs of Claim against
 the Debtors and approved the form and manner of the bar date notice (the “Bar Date Notice”).

          Pursuant to the Bar Date Order and the Bar Date Notice, the last date for certain persons and entities
 to file Proofs of Claim in these chapter 11 cases is February 21, 2019 at 5:00 p.m. Eastern Time (the
 “Bar Date”) and the last date for governmental units to file Proofs of Claim in the Debtors’ chapter 11 cases
 is May 6, 2019 at 5:00 p.m. Eastern Time. The Bar Date Notice was served on January 3, 2019 and
 published in The New York Times (national and international editions), Financial Times (international
 edition), and Tradewinds on January 7, 2019, January 8, 2019, and January 11, 2019, respectively.

                  4.      Pending Litigation Proceedings and Claims

          In the ordinary course of business, the Debtors are parties to certain lawsuits, legal proceedings,
 collection proceedings, and claims arising out of their business operations. The Debtors cannot predict with
 certainty the outcome or disposition of these lawsuits, legal proceedings, and claims, although the Debtors
 do not believe any reasonable outcome of any currently existing proceeding, even if determined adversely,
 would (a) have a material adverse effect on their businesses, financial condition, or results of operations or
 (b) interfere with the feasibility of the Plan.

          With certain exceptions, the filing of the chapter 11 cases operates as a stay with respect to
 the commencement or continuation of litigation against the Debtors that was or could have been
 commenced before the commencement of the chapter 11 cases. The Debtors’ liability with respect to
 litigation stayed by the commencement of the chapter 11 cases generally is subject to discharge, settlement,
 and release upon confirmation of a plan under chapter 11, with certain exceptions. Therefore, certain
 litigation Claims against the Debtors may be subject to discharge in connection with the chapter 11 cases,


                                                       31
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 45 of 224


 subject to the rights of all parties in interest, including but not limited to the Lead Securities Plaintiff, to
 oppose any such request for relief.

          A securities class action captioned as In re Aegean Marine Petroleum Network Inc. Securities
 Litigation, Case No. 18-cv-4993 (S.D.N.Y.) (the “Securities Litigation”), was commenced against AMPNI
 and certain of its officers in the United States District Court for the Southern District of New York in June
 of 2018. On January 31, 2019, the court-appointed lead plaintiff in the Securities Litigation filed a
 consolidated complaint naming a number of AMPNI’s former and current directors and officers, as well as
 its former auditors, as defendants, seeking damages for violations of the Securities Exchange Act of 1934.
 The causes of action asserted in the consolidated complaint arise from, among other things, the allegedly
 fraudulent scheme discussed in Section V.D above. AMPNI was not named as a defendant in the amended
 consolidated complaint in the Securities Litigation. For the avoidance of doubt, the Litigation Trustee
 reserves the right to seek appropriate relief to recharacterize any alleged direct claims asserted in the
 Securities Litigation as derivative claims or Section 510(b) Claims, assert relative priority to the D&O
 policy proceeds, or seek such other relief it deems necessary or appropriate to maximize the value of the
 Litigation Claims.

         D.       Appointment of Official Committee of Unsecured Creditors

          On November 15, 2018, the U.S. Trustee filed the Notice of Appointment of Official Committee of
 Unsecured Creditors [Docket No. 80], notifying parties in interest that the U.S. Trustee had appointed a
 statutory committee of unsecured creditors (the “Committee”) in these chapter 11 cases. The Committee
 is currently composed of the following members: Deutsche Bank Trust Company Americas, U.S. Bank
 National Association, and AmEx. The Committee has filed several applications and obtained authority to
 retain various professionals to assist the Committee in carrying out its duties under the Bankruptcy Code.
 These professionals include: (a) Akin Gump Strauss Hauer & Feld LLP, as legal counsel, (b) PJT Partners,
 as investment banker, and (c) AlixPartners, LLP as financial advisor.

          Since its formation, the Debtors have consulted with the Committee concerning the administration
 of these chapter 11 cases and the Committee has been an active participant in restructuring negotiations.
 The Debtors have also kept the Committee informed of, and have conferred with the Committee on, matters
 relating to the Debtors’ business operations to the extent the Committee’s constituency would be affected
 by proposed actions or transactions outside of the ordinary course of the Debtors’ businesses.

         E.       Debtor-in-Possession Financing

          The Debtors filed the Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
 § 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Priming
 Superpriority Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense
 Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
 Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 6] (the
 “DIP Motion”) on the Petition Date. The DIP Motion sought approval of $532 million in aggregate
 financing through a $160 million DIP U.S. Revolving Credit Facility, $72 million DIP U.S. Term Credit
 Facility, and $300 million DIP Global Credit Facility to be provided by Mercuria (collectively, the “DIP
 Financing”).

          On November 7, 2018, the Ad Hoc Group filed an objection to the DIP Financing [Docket No. 29].
 Among other things, the Ad Hoc Group objected to certain relief requested upon entry of the interim order,
 including the immediate roll up of 50 percent of the Debtors’ prepetition ABL obligations, the granting of
 liens on the Debtors’ unencumbered assets, including the Litigation Claims, and approval and payment of
 certain fees. The Ad Hoc Group also objected to provisions granting Mercuria the right to credit bid its


                                                       32
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 46 of 224


 prepetition debt in the proposed section 363 sale of the Debtors’ assets and the inclusion of certain
 sale-related milestones unrelated to the DIP Financing, including requiring an auction with respect to the
 sale of the Debtors’ assets within 75 days of the Petition Date. After a two-day contested hearing, the
 parties agreed to a revised form of interim order regarding the DIP Financing. Among other things, the
 revised form of interim order no longer provided for the immediate roll-up of the prepetition ABL
 obligations upon entry of the interim order, preserved the right of parties in interest to object to the granting
 of any liens or claims at Debtors that were not prepetition obligors, and no longer approved Mercuria’s
 right to credit bid. Other issues raised in the objection of the Ad Hoc Group were reserved for determination
 at the final hearing.

          On November 9, 2018, following resolution of the issues raised in the objection filed by the Ad
 Hoc Group to approval of the DIP Financing [Docket No. 29], the Bankruptcy Court entered the revised
 order approving the DIP Financing on an interim basis [Docket No. 51] (the “Interim Order”). Upon entry
 of the Interim Order, the Debtors had access to the full amount provided under the DIP U.S. Revolving
 Credit Facility and DIP Global Credit Facility, subject to borrowing base limitations under the DIP U.S.
 Credit Agreement and DIP Global Credit Agreement, and $40 million under the DIP U.S. Term Credit
 Facility. Following the entry of the Interim Order, the final hearing on the DIP Financing was scheduled
 for December 7, 2018.

          On November 27, 2018, the Committee filed an objection to approval of the DIP Financing on a
 final basis [Docket No. 113]. Among other things, the Committee opposed the granting of claims and liens
 to Mercuria, and the roll up of Mercuria’s prepetition debt, at Debtor entities that were not prepetition
 obligors. The Committee also objected to certain provisions in the DIP Financing that would limit the
 Committee’s ability to object to Mercuria’s stalking horse bid for the Debtors’ assets and that would
 potentially prevent the Debtors from modifying the sale procedures to maximize value for the Debtors’
 estates. Following significant discovery, the Debtors, the Committee and Mercuria entered into extensive,
 hard fought, arm’s length, and good faith negotiations for the resolution of the Committee’s objections to
 the DIP Financing, as well as the Committee’s objections to the Stalking Horse Sale Process [Docket No.
 112]. At the courthouse immediately prior to the December 7, 2018 hearing, the Debtors, the Committee
 and Mercuria reached an agreement in principle for a global resolution that was generally announced to the
 Court at the December 7, 2018 hearing.

          While the parties were continuing to negotiate the documentation for the global resolution
 announced in open court, the Debtors and the Committee received a proposal from, and began discussions
 with, Oaktree Opportunities Fund Xb Holdings (Cayman), L.P. (“Oaktree”) and Hartree-OCM AMPN
 Holdings (Delaware), LLC (“Hartree”) regarding the terms of an alternative DIP facility and restructuring
 proposal. These discussions ultimately resulted in Oaktree and Hartree offering to provide a DIP facility
 that the Debtors and the Committee deemed to be on terms more favorable to the Debtors’ estates than the
 Mercuria proposal. A term sheet reflecting the Oaktree/Hartree proposal was presented to and approved
 by the Board of Directors on December 12, 2018. The term sheet included a $75 million DIP term loan
 facility (compared to $72 million already provided by Mercuria under the DIP Financing) and the same
 amount of financing under Mercuria’s DIP U.S. Revolving Credit Facility and DIP Global Credit Facility
 but did not contemplate the roll-up of prepetition obligations (as the Debtors had no prepetition obligations
 to Oaktree/Hartree) and allowing for greater sharing in the Litigation Claims and avoidance actions with
 Holders of Aegean Unsecured Claims.

          Once Mercuria was made aware of the Oaktree/Hartree term sheet proposal on December 12, 2018,
 Mercuria immediately provided to both the Committee and the Debtors confirmation of a topping proposal,
 including offering better terms on the DIP Financing (including better advance rates and term extension
 rates), meeting the $75 million DIP term loan facility value, providing the Holders of Aegean Unsecured
 Claims with 100 percent of the recovery on the Litigation Claims, offering $40 million of Cash to the

                                                        33
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 47 of 224


 Holders of Aegean Unsecured Claims, and offering to provide initial funding to the Litigation Trust. After
 receiving confirmation of this offer from Mercuria on December 12, 2018, on the morning of December
 13, 2018, the Debtors filed a Notice of Filing of Revised Final DIP Order Pursuant to 11 U.S.C. §§ 105,361,
 362, 362, 364, 503 And 507 (I) Authorizing The Debtors To Obtain Senior Secured Priming Superpriority
 Postpetition Financing, (ii) Granting Liens and Superpriority Administrative Expense Claims; (III)
 Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay;
 and (VI) Granting Related Relief [Docket No. 205], and sought at a hearing before the Court hours later to
 replace the DIP Financing approved pursuant to the Interim Order with alternative DIP financing provided
 by Oaktree/Hartree (the “Oaktree/Hartree DIP”).

          At the hearing on the Oaktree/Hartree DIP on December 13, 2018, Mercuria informed the Court
 that it had made a topping offer and objected to approval of the Oaktree/Hartree DIP on the grounds that
 there was no emergency need to replace the DIP Financing, as sufficient availability existed to meet the
 then-current needs of the Debtors. At the hearing, the Court indicated that it was not considering approval
 of the Oaktree/Hartree RSA. The Court further indicated that it would not approve the Oaktree/Hartree
 DIP on the terms proposed, including those contemplating a prepayment premium and linking approval of
 the Oaktree/Hartree DIP with approval of the Oaktree/Hartree RSA. In response to this, Oaktree and
 Hartree indicated that the limitations to be imposed by the Court were unacceptable and announced that
 they were “withdrawing from the contest.”

         During that hearing, the Court also stated:

         “My only concern here is what's fair to the estate and its constituents. What's not fair to
         them is to say that the deal that gets put on the record at 2:30 in the morning last night, that
         another party is saying that they are just clamoring for the opportunity to make a better
         counterproposal to, what’s not fair to the constituents of the estate is to say, no, we're going
         to stop now. That doesn't make any sense.” (Dec 13, 2018 Hr’g. Tr. at 45:7-45:3)

          On December 15, 2018, following extensive negotiations with Mercuria and the Committee to
 finalize the terms a Mercuria-supported restructuring transaction, and in connection with the parties’ entry
 into the Restructuring Support Agreement (as discussed below), the Debtors agreed to an Interim Bridge
 Order Pursuant to 11 U.S.C. § 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain
 Senior Secured Priming Superpriority Postpetition Financing, (II) Granting Liens and Superpriority
 Administrative Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate
 Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
 Relief [Docket No. 239] (the “Bridge Order”), that was entered by the Bankruptcy Court on December 17,
 2018. The Bridge Order provided the Debtors with, among other things, access to $11 million in
 incremental liquidity under the DIP U.S. Term Credit Facility (for a total of $51 million in availability
 under that facility when combined with the authority provided under the Interim Order) in order to fund the
 Debtors through January 14, 2019, when the Bankruptcy Court would conduct a hearing to consider entry
 of a Final Order (as defined below).

          On January 15, 2019, the Bankruptcy Court entered an order approving the Modified DIP
 Financing, including the roll up of all obligations and amounts owed under the U.S. Credit Facility and
 Global Credit Facility, on a final basis [Docket No. 290] (the “Final Order”). The Final Order further
 provides that, among other things, certain parties are or may be entitled to object to or otherwise challenge
 the roll up of the U.S. Credit Facility and Global Credit Facility and the validity of related claims and liens.
 However, in accordance with the Final Order, the Confirmation Order shall expressly provide that, among
 other things, all parties’ rights, if any, to bring any such objection or challenge shall be irrevocably
 extinguished, released, and discharged upon the occurrence of the Effective Date.



                                                       34
18-13374-mew              Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                              Main Document
                                                    Pg 48 of 224


                     1.        Adequate Protection Stipulations

          Pursuant to the DIP Motion, the Debtors also requested authority to enter into adequate protection
 stipulations and consent orders with certain of the Debtors’ prepetition secured lenders under the Secured
 Term Loans. Interim orders granting the requested relief were entered for Aegean Baltic Bank S.A. [Docket
 No. 63], the National Bank of Greece, S.A. [Docket No. 64], and United Arab Bank P.J.S.C. [Docket No.
 68] on November 13, 2018. Final orders granting the requested relief were entered for Aegean Baltic Bank
 S.A. [Docket No. 242], the National Bank of Greece, S.A. [Docket No. 243], United Arab Bank P.J.S.C.
 [Docket No. 244], Piraeus Bank S.A. [Docket No. 241], and Orix Investment and Management PTE. LTD.
 [Docket No. 245] on December 18, 2018.

           F.        Sale Process Motion

          In parallel with the negotiations regarding the DIP Financing, prior to the Petition Date, the Debtors
 and Mercuria engaged in hard-fought negotiations surrounding the terms of a section 363 sale of certain
 Debtors’ assets, with Mercuria to serve as stalking horse bidder. The parties intensely debated a number of
 key terms, including whether the sale would be structured as an all-asset sale “free and clear” of all liens,
 claims, and encumbrances, which Mercuria preferred, or an all-equity sale, which the Debtors preferred.
 In the end, Mercuria and the Debtors agreed to a mixture of the two, affording Mercuria the right to acquire
 the assets of certain Debtors and the equity of 45 Aegean Marine entities. In addition, Mercuria initially
 sought to acquire the Litigation Claims through a credit bid premised on the Litigation Claims, as assets of
 Aegean, being collateral under the DIP Financings; however, the Debtors did not want to sell such assets
 without receiving cash consideration. This issue was heavily contested and resulted in the Debtors delaying
 the filing of their bankruptcy petitions by approximately a week while negotiations continued. Through
 extensive, good-faith negotiations, Mercuria ultimately agreed to include a cash component in its stalking
                                                                                            12
 horse bid as compensation for the acquisition of 100 percent of the Litigation Claims. Once the Debtors
 and Mercuria reached an agreement, the Debtors were able to file their chapter 11 cases with financing in
 place and a baseline bid to set the floor for an auction.

          On November 9, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order (I) Establishing
 Bidding Procedures and Section 365 Procedures, (II) Approving the Sale of Substantially All of the
 Debtors’ Assets, (III) Authorizing the Entry Into and Performance Under the Stalking Horse Asset Purchase
 Agreement, and (IV) Granting Related Relief (the “Sale Process Motion”) [Docket No. 59]. Pursuant to the
 Sale Process Motion, the Debtors sought Bankruptcy Court authorization to commence a sale process for
 certain of the Debtors’ assets, with Mercuria serving as stalking horse bidder.

          Subsequent to the filing of the Sale Process Motion, the Committee filed an objection to the relief
 sought therein [Docket No. 112]. Among other things, the Committee objected to the inclusion of the
 Litigation Claims in the assets to be sold, the lack of information made available to prospective bidders
 regarding the value of the Debtors’ assets, and the inability of potential bidders to bid on the Debtors’ assets
 on an asset-by-asset basis under the proposed bidding procedures. The Committee also objected to the
 proposed $19 million break-up fee and uncapped expense reimbursement in favor of Mercuria, and the
 failure of Mercuria’s stalking horse bid to allocate the proposed credit bid on an asset-by-asset basis.

       The Committee objection led to further negotiations among the Debtors, Mercuria, and the
 Committee. The hearing on the Sale Process Motion and the DIP Financing, scheduled for December 7,

 12
      Mercuria’s proposed acquisition of the Litigation Claims was offered as an alternative means of offsetting liabilities and
      obligations Mercuria would or might incur as a result of the acquisition of the equity of the 45 Aegean Marine entities and the
      absence of the Debtors to otherwise be able to provide any substantive indemnification for these liabilities and obligations.



                                                                 35
18-13374-mew        Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                Main Document
                                             Pg 49 of 224


 2018, was postponed based on the agreement in principle reached among the parties, the terms of which
 contemplated a global settlement and sale of the Debtors in the context of a chapter 11 plan versus the
 proposed auction process (as discussed above). Under this revised structure, Mercuria would provide
 substantially more value than under its stalking horse bid, including a larger cash component to be paid to
 holders of unsecured claims at Aegean and an agreement to share with the unsecured creditors at Aegean
 the proceeds of the Debtors’ Litigation Claims. Consistent with and subject to the Restructuring Support
 Agreement, the Debtors agreed to withdraw the Sale Process Motion and to terminate the stalking horse
 asset purchase agreement with Mercuria.

         G.      Restructuring Support Agreements

         After announcing an agreement in principle regarding a global settlement among the Debtors, the
 Committee, and Mercuria at the December 7, 2018 hearing, the parties worked intensely over the following
 days to document the deal. As discussed above, a DIP financing and restructuring proposal was received
 from Oaktree and Hartree on December 10, 2018, which the Debtors and Committee determined, consistent
 with their fiduciary duties, included improved terms for the Debtors’ estates and unsecured creditors,
 compared to the Sale Process Motion and DIP Financing provided by Mercuria. Also as discussed above,
 on December 12, 2018, Mercuria provided the principal terms of another proposal that Mercuria believed
 to be a topping proposal: Mercuria increased the cash component of its offer, agreed that unsecured
 creditors at Aegean could receive the entirety of the proceeds of the Litigation Claims (as opposed to a
 percentage), and offered to acquire the equity of all of Aegean’s subsidiaries.

        In the early morning hours of December 13, 2018, before Mercuria had finished documenting its
 proposal, the Debtors filed a Notice of Filing of Restructuring Support Agreement, by and among the
 Debtors, the Committee, Oaktree, Hartree, AmEx, and certain holders of the Unsecured Notes (the
 “Oaktree/Hartree RSA”) [Docket No. 206]. The Oaktree/Hartree RSA contemplated a restructuring of the
 Debtors premised on the recapitalization of Aegean and unimpaired treatment of all creditors at subsidiary
 Debtors other than Aegean, as well as the Oaktree/Hartree DIP to replace the DIP Financing provided by
 Mercuria.

          At the hearing before the Bankruptcy Court on December 13, 2018, the Debtors sought approval
 of the Oaktree/Hartree DIP. Mercuria, still in the process of working with the Committee and the Debtors
 to finalize documentation of its restructuring proposal, appeared at the December 13 hearing and requested
 that the Court not approve the Oaktree/Hartree DIP. Mercuria argued that there was no emergency need
 for the Oaktree/Hartree DIP to be implemented, as sufficient availability existed under the DIP Financing
 to meet the then-current needs of the Debtors, and informed the Court that Mercuria had previously
 proposed the principal terms of what it contended was a superior restructuring transaction. During the
 hearing, the Debtors confirmed that they were not seeking approval of the Oaktree/Hartree RSA at that
 time. The Court further indicated that it would not approve the Oaktree/Hartree DIP on the terms proposed
 under the Oaktree/Hartree RSA. In response, Oaktree and Hartree indicated that they were “withdrawing
 from the contest.”

         The Debtors and the Committee believe the Oaktree/Hartree RSA has been terminated by its own
 terms and also, on December 14, 2018, sent notices of termination to Oaktree and Hartree. On December
 17, 2018, at a hearing before the Bankruptcy Court, Oaktree and Hartree indicated that they disputed the
 validity of the termination notices and reserved rights in connection therewith. At the hearing, the
 Bankruptcy Court recognized that Oaktree and Hartree’s “participation was positive” and that they “helped
 to get a better result for the estates.” (Dec. 17, 2018 Hr’g Tr. at 6:3-4). Additionally, counsel to the
 Committee stated at the December 17, 2018 hearing that:




                                                     36
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 50 of 224


        From the committee's perspective, there’s no doubt and I’d echo Your Honor’s comments
        about the substantial value that Oak Tree [sic] provided to the process. It took us from a
        situation with Mercuria, where we did not have a meeting of the minds and an agreement
        on a transaction, to one that materially improved -- provided materially improved terms for
        unsecured creditors and the estate, generally, which then ultimately got us to even better
        terms for unsecured creditors in the estate through the now new transaction that we’ve
        agreed to subject to the RSA and the plan process, of course, with Mercuria. But there’s no
        doubt about the substantial value that they have provided in connection with the process.

 (Dec. 17, 2018 Hr’g. Tr. at 9:21-10:8).

         Following the December 13, 2018 hearing, the Debtors, the Committee, and Mercuria engaged in
 negotiations regarding the terms of the restructuring proposal made by Mercuria in response to the
 Oaktree/Hartree proposal. On December 15, 2018, the Debtors entered into the Restructuring Support
 Agreement, attached hereto as Exhibit C, and also continued the hearing on DIP Financing to January 14,
 2019. The Restructuring Support Agreement is the byproduct of hard-fought, arm’s-length, good faith
 negotiations among the Debtors, Mercuria, and the Committee, and resolves all disputed issues between
 these parties related to DIP Financing, the Sale Process Motion (which has been withdrawn), the initial
 funding for and allocation of beneficial units in a litigation trust, and cash consideration to be distributed
 pro rata to Holders of Allowed Aegean Unsecured Claims. In addition, the Consenting Unsecured
 Noteholders, representing more than 64 percent in principal amount outstanding of the Unsecured Notes
 issued by Aegean, and AmEx, the largest individual non-Unsecured Noteholder unsecured creditor at
 Aegean, are also signatories to the Restructuring Support Agreement and support the transactions
 contemplated therewith and the Plan.

          The Plan implements the Restructuring Transactions contemplated by the Restructuring Support
 Agreement and the restructuring term sheet attached thereto. Importantly, the global settlement embodied
 in the Restructuring Support Agreement eliminates costly protracted litigation during these chapter 11 cases
 and paves the way for an efficient, cost-effective confirmation process and consummation of a
 value-maximizing transaction vis-à-vis the Plan. The Debtors urge all Holders of Claims and Interests
 entitled to vote on the Plan to vote to accept the Plan.

 VII.    SUMMARY OF THE PLAN

 THIS ARTICLE VII IS INTENDED ONLY TO PROVIDE A SUMMARY OF THE KEY TERMS,
 STRUCTURE, CLASSIFICATION, TREATMENT, AND IMPLEMENTATION OF THE PLAN,
 AND IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE ENTIRE PLAN AND
 EXHIBITS THERETO.       ALTHOUGH THE STATEMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT INCLUDE SUMMARIES OF THE PROVISIONS CONTAINED IN
 THE PLAN AND IN DOCUMENTS REFERRED TO THEREIN, THIS DISCLOSURE
 STATEMENT DOES NOT PURPORT TO BE A PRECISE OR COMPLETE STATEMENT OF
 ALL SUCH TERMS AND PROVISIONS, AND SHOULD NOT BE RELIED ON FOR A
 COMPREHENSIVE DISCUSSION OF THE PLAN. INSTEAD, REFERENCE IS MADE TO THE
 PLAN AND ALL SUCH DOCUMENTS FOR THE FULL AND COMPLETE STATEMENTS OF
 SUCH TERMS AND PROVISIONS. THE PLAN ITSELF (INCLUDING ATTACHMENTS) WILL
 CONTROL THE TREATMENT OF CREDITORS AND EQUITY SECURITY HOLDERS UNDER
 THE PLAN. TO THE EXTENT THERE ARE ANY INCONSISTENCIES BETWEEN THIS
 ARTICLE VII AND THE PLAN (INCLUDING ATTACHMENTS), THE LATTER SHALL
 GOVERN.




                                                      37
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 51 of 224


         A.       Overview

          Article III of the Plan provides a summary of the classification and treatment of Claims and Interests
 under the Plan and Article IV of the Plan provides a summary of the structure and means for implementation
 of the Plan. The discussion herein is qualified in its entirety by reference to the Plan (as well as the exhibits
 thereto and the definitions therein).

         Generally speaking, the Plan contemplates, among other things, a recapitalization of the Debtors
 and the establishment of a Litigation Trust to pursue collection of the Litigation Claims and fund recoveries
 for Holders of Aegean Unsecured Claims and, potentially, Section 510(b) Claims and Interests in Aegean
 (to the extent any Litigation Trust proceeds remain following Payment in Full of Allowed Aegean
 Unsecured Claims). The Plan includes the following key terms, among others described herein and therein:

                  1.       General Settlement of Claims and Interests

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
 for the classification, distributions, releases, and other benefits provided under the Plan, upon the Effective
 Date, the provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
 Interests and controversies resolved pursuant to the Plan, including resolution of intercompany liabilities,
 allocation of value among the Debtors, and treatment of Holders of General Unsecured Claims against each
 of the Debtors. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
 the compromise or settlement of all such Claims, Interests, and controversies, as well as a finding by the
 Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their Estates,
 and Holders of Claims and Interests and is fair, equitable, and is within the range of reasonableness. Subject
 to Article VII of the Plan, all distributions made to Holders of Allowed Claims and Interests in any Class
 are intended to be and shall be final.

                  2.       Classification and Treatment of Claims and Interests

          Pursuant to section 1122 of the Bankruptcy Code, the Plan designates the Classes of Claims and
 Interests as set forth in Article III of the Plan and as described in Article III.C of this Disclosure Statement,
 entitled “Am I entitled to vote on the Plan?” The Plan provides that a Claim or Interest is placed in a
 particular Class for the purposes of voting on the Plan and will receive distributions pursuant to the Plan
 only to the extent that such Claim or Interest has not been paid, released, withdrawn or otherwise settled
 before the Effective Date.

          Article III.E of the Plan provides that certain of the Debtors may not have Holders of Claims or
 Interests in a particular Class or Classes, and such Classes shall be deemed eliminated for purposes of voting
 to accept or reject the Plan and for purposes of determining acceptance or rejected of the Plan by such Class
 pursuant to section 1129(a)(8) of the Bankruptcy Code.

                  3.       Recoveries to Certain Holders of Claims and Interests

        The recoveries to Holders of Claims and Interests is described in Article III.D of this Disclosure
 Statement, entitled “What will I receive from the Debtors if the Plan is consummated?”

                  4.       Restructuring Transactions

          Following the Confirmation Date or as soon as reasonably practicable thereafter, the Debtors may
 take all actions as may be necessary or appropriate as reasonably determined by the Debtors and Mercuria,
 prior to the Effective Date and thereafter the Reorganized Debtors, to effectuate any transaction described


                                                        38
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 52 of 224


 in, approved by, contemplated by, or necessary to effectuate or in furtherance of implementing the Plan
 (the “Restructuring Transactions”). The Restructuring Transactions may include one or more of the
 following: (1) the execution and delivery of appropriate agreements or other documents of merger,
 amalgamation, consolidation, restructuring, conversion, disposition, transfer, arrangement, continuance,
 dissolution, sale, purchase, or liquidation containing terms that are consistent with the terms of the Plan;
 (2) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation
 of any asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan;
 (3) the filing of appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,
 conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable state or other
 law; and (4) all other actions as reasonably determined by the Debtors and Mercuria to be necessary,
 including making filings or recordings that may be required by applicable law in connection with the Plan;
 provided that, the Restructuring Transactions shall not materially and adversely impact any Litigation
 Claim; provided further, that the foregoing proviso shall not modify any rights of the Debtors and the
 Reorganized Debtors to modify their organizational documents to eliminate any indemnity obligations of
 any former officer or director not serving in such capacity on the Petition Date but solely to the extent such
 modification has no material and adverse impact on the ability of the Litigation Trustee to obtain recovery
 from the D&O Liability Insurance Policies in connection with the Litigation Claims; provided further, that
 notwithstanding anything to the contrary in the Plan, the foregoing proviso shall not be construed to alter
 the treatment of any Allowed Claims that are Unimpaired under the Plan. To the extent known, any such
 Restructuring Transactions may be summarized in the Description of Restructuring Transactions, and in all
 cases, such transactions shall be subject to the terms and conditions of the Plan as reasonably determined
 by the Debtors and Mercuria. The Confirmation Order shall and shall be deemed to, pursuant to
 sections 1123 and 363 of the Bankruptcy Code, authorize, among other things, all actions as may be
 necessary or appropriate to effect any transaction described in, approved by, contemplated by, or necessary
 to effectuate the Plan, including the Restructuring Transactions.

          Notwithstanding any limitations to, changes, or amendments to the organizational documents
 otherwise set forth in the Plan, nothing shall be deemed to limit or otherwise prohibit the Debtors or the
 Reorganized Debtors (or any transferee) from exercising any rights or powers already set out in the
 organizational documents of the Debtors or the Reorganized Debtors as of the Effective Date to limit or
 otherwise avoid any Indemnification Obligation that would result in actual liability or actual direct
 payments from the Reorganized Debtors or Mercuria to or for the benefit of any current or former officer,
 director, manager, or employee. This right shall also exist to the extent the organizational documents of
 the Debtors or Reorganized Debtors are silent on the issue of indemnity of their officers, directors,
 managers, or employees. Notwithstanding anything to the contrary in the Plan, the foregoing shall not be
 construed to alter the treatment of any Allowed Claims that are Unimpaired under the Plan.

                  5.      Means for Implementation of the Plan

          Article IV of the Plan sets forth the means for implementation of the Plan, including, but not limited
 to, the issuance and distribution of Reorganized Aegean Equity Interests, the Exit Facilities (if any), and
 the establishment of the Aegean Unsecured Claims Cash Pool, while Article V of the Plan discusses the
 Litigation Trust.

                  6.      Director and Officer Liability Insurance

          To the extent that the D&O Liability Insurance Policies are considered to be Executory Contracts,
 notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the Reorganized
 Debtors shall be deemed to have assumed, pursuant to section 365(a) of the Bankruptcy Code, all unexpired
 D&O Liability Insurance Policies with respect to coverages provided to the Debtors’ directors, managers,
 officers, and employees serving in such capacity on or prior to the Petition Date. Entry of the Confirmation


                                                       39
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 53 of 224


 Order will constitute the Bankruptcy Court’s approval of the Reorganized Debtors’ assumption of each of
 the unexpired D&O Liability Insurance Policies.

          Notwithstanding anything to the contrary in the Plan, the Litigation Trust has the right to pursue a
 claim for any and all insurance proceeds under any and all D&O Liability Insurance Policies available to
 any defendant(s) in connection with the Litigation Claims in order to satisfy any settlement or judgment
 obtained by the Litigation Trust in respect of such Litigation Claims; without prejudice to the right of any
 insured to receive proceeds in respect of defense or similar costs; provided that nothing in the Plan or
 Confirmation Order shall: (a) constitute a finding or stipulation that any proceeds of any of the D&O
 Liability Insurance Policies are property of any Estate or that the Litigation Trust has any priority to such
 insurance proceeds; (b) modify or supersede any provision (including any priority of payments provision)
 of any of the D&O Liability Insurance Policies; or (c) otherwise preclude any party entitled to coverage
 under the D&O Liability Insurance Policies from seeking and obtaining such coverage thereunder.

         With regards to current officers, managers, employees, and directors, Confirmation of the Plan shall
 not discharge, impair, or otherwise modify any Indemnification Obligations assumed by the Reorganized
 Debtors as of the Effective Date or the foregoing assumption of the D&O Liability Insurance Policies by
 the Reorganized Debtors hereunder.

          With regards to former officers, managers, employees, and directors, no such indemnity obligations
 shall be assumed by the Reorganized Debtors except to the extent necessary to preserve the availability of
 coverage under such D&O Liability Insurance Policies; provided, however, that the Reorganized Debtors
 shall not be required to fund any payment obligations with respect to such indemnity obligations, it being
 recognized that such officers, managers, employees, or directors shall be free to pursue any right(s) he or
 she may have in relation to the D&O Liability Insurance Policies for payment or reimbursement of any
 costs, expenses, or other amounts for which coverage under the D&O Liability Insurance Policies may be
 available.

          With regards to former officers, managers, employees, and directors, no indemnity obligations shall
 be assumed by the Reorganized Debtors except and solely to the extent necessary to preserve the availability
 of coverage under D&O Liability Insurance Policies. For the avoidance of doubt, no indemnity obligations
 shall be assumed with respect to any former officer, manager, employee, or director not serving in such
 capacity as of the Petition Date; provided that the failure to assume such indemnity obligations has no
 adverse impact on the ability of the Litigation Trust to obtain recovery from the proceeds the D&O Liability
 Insurance Policies in connection with any Litigation Claims. Notwithstanding anything herein to the
 contrary, the Reorganized Debtors shall retain the ability to object, challenge, seek to disallow or otherwise
 expunge any Claim, including without limitation any Administrative Claim or Priority Claim, at any Debtor
 that is asserted for indemnification or contribution.

          Notwithstanding any provision to the contrary contained in the Plan, neither the Debtors (or
 Reorganized Debtors) nor Mercuria will take any action, at any point in time, that will have a material and
 adverse impact on the Litigation Trust’s ability to receive proceeds for any of the Litigation Claims for
 which coverage is available under the D&O Liability Insurance Policies in connection with the prosecution
 of the Litigation Claims, including, but not limited to, reducing, eliminating, or modifying any coverage
 provided by the D&O Liability Insurance Policies at the time of the Petition Date; provided, that (i) action
 taken by any insurance carrier (including any broker) providing coverage or otherwise participating in the
 coverages provided for under the D&O Liability Insurance Policies to limit, reduce, eliminate, or modify
 any coverages provided by the D&O Liability Insurance Policies at any time prior to or subsequent to the
 Petition Date as a result of the receipt of notice of any one or more of the Litigation Claims shall not be
 deemed or otherwise asserted by the Litigation Trustee to be action undertaken by either the Debtors,
 Reorganized Debtors, or Mercuria; and (ii) any notice of a claim or actual claim made against the D&O


                                                      40
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 54 of 224


 Liability Insurance Policies by the Debtors, the Reorganized Debtors, or Mercuria at any time subsequent
 to the Petition Date relative to any claims or Causes of Action unrelated to the Litigation Claims and for
 which coverage under the D&O Liability Insurance Policies may be available to the Debtors, the
 Reorganized Debtors, or Mercuria (including any claims for reimbursement of defense costs resulting from
 the assumption of the Indemnification Obligations by the Reorganized Debtors) shall not be deemed or
 asserted to be an action adverse to the ability of the Litigation Trust to receive proceeds for any of the
 Litigation Claims for with coverage under the D&O Liability Insurance Policies is available in connection
 with the prosecution of Litigation Claims. To the extent that any Litigation Claims or Securities Claims
 against any of the current or former directors, officers, managers, or employees are recovered under the
 D&O Liability Insurance Policies, the Reorganized Debtors shall undertake to make any applicable notices
 to the insurance carriers that may be required under the D&O Liability Insurance Policies and requested by
 the plaintiffs in the Securities Litigation or the Litigation Trustee.

          The Lead Securities Plaintiff does not believe that the Plan is neutral with respect to the D&O
 Liability Insurance Policies and reserves all rights in connection therewith. The Lead Securities Plaintiff
 does not believe the Plan provides for equal treatment with respect to available coverage under the D&O
 Liability Insurance Policies and any proceeds thereof as they relate to the Securities Claims and the
 Litigation Claims. The Lead Securities Plaintiff believes it may be entitled to and intends to assert claims
 against the D&O Insurance Policies and access to the proceeds thereof with respect to the Securities Claims
 without interference by the Litigation Trust. The Plan neither enlarges nor diminishes the Lead Securities
 Plaintiff’s rights to claim such entitlements, if any. The Committee disagrees with this assertion and expects
 the Litigation Trust to assert all rights of the Debtors’ estates to the proceeds of the D&O Liability Insurance
 Policies, including potentially seeking relief from the Bankruptcy Court. The Lead Securities Plaintiff
 disagrees that the Litigation Trust will have any legal basis to assert the rights that the Litigation Trust seeks
 to preserve in this paragraph. The Committee disagrees with the Lead Securities Plaintiff’s position in the
 prior sentence and believes that the Litigation Trust has a legal basis to assert the rights that it seeks to
 preserve in this paragraph.

                  7.       Aegean Unsecured Claims Cash Pool

          On or prior to the Effective Date, the Aegean Unsecured Claims Cash Pool shall be funded with
 Cash on hand and/or provided by Mercuria, a portion of which Cash may be deposited into a segregated
 account in connection with a Disputed Claims Reserve maintained by the Litigation Trustee as provided
 herein. On the Effective Date, such portion of the Aegean Unsecured Claims Cash Pool that is not
 segregated into the Disputed Claims Reserves shall be distributed Pro Rata by the Debtors or Reorganized
 Debtors to Holders of Allowed Aegean Unsecured Claims. After the Effective Date, the Litigation Trustee
 shall be responsible for reconciling Disputed Class 4A Aegean Unsecured Claims and distributing any
 funds in the Disputed Claims Reserve as Disputed Class 4A Aegean Unsecured Claims are compromised,
 settled, allowed, or disallowed.

                  8.       Exit Facilities

          Reorganized Aegean and one or more Reorganized Debtors may enter into Exit Financing on the
 Effective Date, as reasonably determined by the Debtors and Mercuria, on terms set forth in the Exit
 Facilities Documents. To the extent applicable, the Exit Facilities Documents shall be included in the Plan
 Supplement.

         On the Effective Date, the Exit Facilities Documents (if any) shall constitute legal, valid, binding,
 and authorized obligations of the Reorganized Debtors, enforceable in accordance with their terms. The
 financial accommodations to be extended pursuant to the Exit Facilities Documents are being extended,
 and shall be deemed to have been extended, in good faith, for legitimate business purposes, are reasonable,


                                                        41
18-13374-mew            Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                      Main Document
                                                Pg 55 of 224


 shall not be subject to avoidance, recharacterization, or subordination (including equitable subordination)
 for any purposes whatsoever, and shall not constitute preferential transfers, fraudulent conveyances, or
 other voidable transfers under the Bankruptcy Code or any other applicable non-bankruptcy law. On the
 Effective Date, all of the Liens and security interests to be granted in accordance with the Exit Facilities
 Documents (if any) (1) shall be deemed to be granted, (2) shall be legal, binding, and enforceable Liens on,
 and security interests in, the collateral granted thereunder in accordance with the terms of the Exit Facilities
 Documents, (3) shall be deemed automatically perfected on the Effective Date (without any further action
 being required by the Debtors, the Reorganized Debtors, the applicable agent or any lender), having the
 priority set forth in the Exit Facilities Documents and subject only to such Liens and security interests as
 may be permitted under the Exit Facilities Documents, and (4) shall not be subject to avoidance,
 recharacterization, or subordination (including equitable subordination) for any purposes whatsoever and
 shall not constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the
 Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized Debtors and the Entities granted
 such Liens and security interests are authorized to make all filings and recordings, and to obtain all
 governmental approvals and consents necessary to establish and perfect such Liens and security interests
 under the provisions of the applicable state, provincial, federal, or other law (whether domestic or foreign)
 that would be applicable in the absence of the Plan and the Confirmation Order (it being understood that
 perfection shall occur automatically by virtue of the entry of the Confirmation Order, and any such filings,
 recordings, approvals, and consents shall not be required), and will thereafter cooperate to make all other
 filings and recordings that otherwise would be necessary under applicable law to give notice of such Liens
 and security interests to third parties.

                   9.       Litigation Trust

          On the Effective Date, the Litigation Trust Funders shall fund the Litigation Trust Loan, the Debtors
 shall transfer to the Litigation Trust all of their rights, title and interest in and to all of the Litigation Claims,
 and the Litigation Trustee shall execute the Litigation Trust Agreement and take all steps necessary to
 establish the Litigation Trust in accordance with the Plan and the Litigation Trust Agreement. Such
 transfers shall be exempt from any stamp, real estate transfer, mortgage reporting, sales, use, or other similar
 tax. The Litigation Trust shall be governed by the Litigation Trust Agreement and administered by the
 Litigation Trustee in accordance therewith. In the event of any conflict between the terms of the Plan and
 the terms of the Litigation Trust Agreement, the terms of the Litigation Trust Agreement shall govern.

          The Litigation Trust shall be established for the purpose of liquidating the Litigation Trust Assets,
 distributing the Litigation Trust Loan Payments, reconciling and objecting, if necessary, to Disputed
 Aegean Unsecured Claims in Class 4A, and distributing the proceeds of the Litigation Claims to the
 Litigation Trust Beneficiaries and is intended to qualify as a liquidation trust pursuant to Treasury
 Regulation section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or
 business, except to the extent reasonably necessary and consistent with, the purpose of the Litigation Trust.

          The Litigation Trust shall be funded from the proceeds of the Litigation Trust Loan and proceeds
 of the Litigation Trust Assets. Any Holder of an Allowed Aegean Unsecured Claim that is a party to the
 Restructuring Support Agreement on or before the commencement of the Confirmation Hearing in respect
 of the Plan shall be entitled to participate in the Litigation Trust Loan, subject to the terms set forth in the
 Restructuring Support Agreement and Litigation Trust Documents. Holders of Class 4A Aegean Unsecured
 Claims will be given the option on their respective Ballot to become a party to the Restructuring Support
 Agreement and elect to participate in the funding of the Litigation Trust Loan. Holders of Class 4A Aegean
 Unsecured Claims who validly and timely exercise their participation rights as set forth in the Disclosure
 Statement Order will be contacted after the Voting Deadline to exercise their right to fund a portion of the
 Litigation Trust Loan before the Confirmation Hearing.



                                                          42
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 56 of 224


         The Litigation Trust Agreement generally will provide for, among other things: (a) the payment of
 the Litigation Trust expenses; (b) the payment of other reasonable expenses of the Litigation Trust,
 including the cost of pursuing the Litigation Claims; (c) the retention of counsel, accountants, financial
 advisors or other Professionals and the payment of their reasonable compensation; (d) the investment of
 Cash by the Litigation Trustee within certain limitations, including those specified in the Plan; (e) the
 orderly liquidation of the Litigation Trust Assets; and (f) litigation of the Litigation Claims, which may
 include the prosecution, settlement, abandonment or dismissal of any such Litigation Claims.

                                   Litigation Trustee

           The Litigation Trustee shall be selected by the Committee and the Requisite Consenting Unsecured
 Noteholders acting together and shall be appointed on the Effective Date. The Litigation Trustee shall be
 compensated on terms acceptable to the Committee and the Requisite Consenting Unsecured Noteholders.
 The Litigation Trustee shall be a professional person or a financial institution having trust powers with
 experience administering other litigation trusts. The Litigation Trustee shall not have voting rights with
 respect to the governance of the Litigation Trust and shall retain professionals approved by (x) if determined
 prior to the Effective Date, a unanimous decision of the Committee and the Requisite Consenting Unsecured
 Noteholders acting together, and (y) if determined after the Effective Date, the unanimous consent of the
 Litigation Trust Advisory Board.

          The Litigation Trust Agreement shall also specify the powers, rights and responsibilities of the
 Litigation Trustee and shall include the authority and responsibility to, among other things, take the actions
 set forth in Article V of the Plan. The Litigation Trustee shall hold and distribute the Litigation Trust Assets
 in accordance with the provisions of the Plan and the Litigation Trust Agreement.

                                   Litigation Trust Advisory Board

          The Litigation Trust shall be governed by the Litigation Trust Advisory Board as set forth in the
 Litigation Trust Agreement. The Debtors or Reorganized Debtors shall be permitted to appoint a single ex
 officio member of the Litigation Trust Advisory Board who shall not have voting rights. If and when the
 holders of Class A Litigation Trust Units have received Payment in Full, the members appointed by the
 Committee and Requisite Consenting Unsecured Noteholders may be replaced by new members designated
 by holders of Class B Litigation Trust Units. The members of the Litigation Trust Advisory Board shall
 not be entitled to compensation for service on the Litigation Trust Advisory Board unless otherwise
 determined by the Committee and the Requisite Consenting Noteholders or the Litigation Trust Advisory
 Board.

                                   Litigation Trust Assets

          On the Effective Date, the Debtors shall transfer to the Litigation Trust all of their rights, title and
 interest in and to all of the Litigation Trust Claims. Pursuant to the Plan, the definition of “Litigation
 Claims” is as follows:

         •    “Litigation Claims” means all of the following claims and Causes of Action belonging to any
              of the Debtors or their Non-Debtor Subsidiaries, and existing at any time on or prior to the
              Petition Date: (a) claims and Causes of Action relating to the events, circumstances, and
              conduct described in the June 4, 2018, and November 2, 2018, Form 6-K disclosures of Aegean
              including conduct concerning improper accounting for or recordation of accounts receivable,
              as well as the right of any of the Debtors or their Non-Debtor Subsidiaries to the proceeds of
              or recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine,
              penalty, or other proceeding or action by any government or governmental agency in


                                                        43
18-13374-mew     Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                          Pg 57 of 224


          connection with the foregoing; (b) claims and Causes of Action relating to the construction and
          maintenance of Aegean Oil Terminal Corp.’s fuel oil terminal located in Fujairah, UAE, as
          well as the right of any of the Debtors or their Non-Debtor Subsidiaries to the proceeds of or
          recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine,
          penalty, or other proceeding or action by any government or governmental agency in
          connection with the foregoing; (c) claims and Causes of Action relating to misstated accounting
          records, fraudulent misappropriation of funds by Dimitris Melissanidis, claims against auditors
          and other professionals related to misappropriation of funds, any related conspiracy to defraud
          Aegean or investors in Aegean, claims against Quality Solutions related to construction fraud
          or other fraud, misconduct, malpractice, or other malfeasance by any director, officer,
          employee, or agent of any of the Debtors or their Non-Debtor Subsidiaries in connection with
          any of the foregoing; (d) claims and Causes of Action brought by any of the Debtors or their
          Non-Debtor Subsidiaries, as Plaintiffs, against Hess Corporation, as Defendant, commenced in
          the Supreme Court of the State of New York, County of New York: Part 39, Index Number
          653887/2014, including any appeals in connection with the foregoing; (e) claims and Causes
          of Action concerning unpaid invoices for marine fuels supplied through agreements entered
          into with O.W. Group and any affiliate thereof; (f) claims and Causes of Action concerning
          HSFO product loaded from Petrotrin in Trinidad in December 2016; (g) claims and Causes of
          Action arising from the repurchase of any equity interests in Aegean; (h) claims and Causes of
          Action against any of the Debtors’ or their Non-Debtor Subsidiaries’ directors or officers or
          other person covered under any of the applicable D&O Liability Insurance Policies, including
          for breach of fiduciary duty; (i) [Reserved]; (j) claims and Causes of Action of any of the
          Debtors or their Non-Debtor Subsidiaries in connection with the Related Party Transactions
          described in the Form 20-F of Aegean for the fiscal year ended December 31, 2016; and
          (k) Avoidance Actions, with the exception of claims and Causes of Action to avoid and recover
          preferential transfers pursuant to Bankruptcy Code section 547; provided, however, that,
          notwithstanding anything to the contrary contained in the Plan, the scope of “Litigation Claims”
          shall be expressly subject to the limitations set forth in Article IX.F of the Plan. For the
          avoidance of doubt, the “Litigation Claims” shall not include any claim or Cause of Action that
          is not identified in clauses (a) - (k) of the foregoing sentence or any claim or Cause of Action
          against Mercuria, David Gallagher, any Reorganized Debtor or Non-Debtor Subsidiary, or any
          other parties or entities described in the first sentence of the second paragraph of Article IX. F
          of the Plan.

      For reference, certain of the Litigation Claims are briefly summarized below.

      •   The Debtors’ litigation against Hess Corporation is currently on appeal following an August 3,
          2018 judgment pursuant to which the presiding justice of the New York Supreme Court
          declined to award the Debtors any damages. In its complaint (as amended), the Debtors
          asserted claims against Hess Corporation arising out of the purchase and sale agreement
          executed on November 12, 2013 among the parties, and sought compensatory damages in the
          amount of $27.9 million, plus interest, reasonable attorneys’ fees, costs, and disbursements.

      •   The Debtors have certain ongoing litigation related to unpaid invoices for marine fuels supplied
          through agreements entered into with O.W. Group and affiliates. This litigation is currently
          pending in courts in Greece and the United States, with certain of the claims in Greece on
          appeal following the rejection of the Debtors’ claims. The Debtors reached final settlement or
          judgment with regard to certain claims prior to the Petition Date. Asserted claims for active
          matters total approximately $3.0 million.




                                                   44
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 58 of 224


         •    The Debtors’ claims for reimbursement against the Petroleum Company of Trinidad and
              Tobago Limited, or Petrotrin, the state-owned oil company of the Republic of Trinidad and
              Tobago, relate to off-spec marine fuel supplied by Petrotrin to certain of the Debtors’ vessels
              in December 2016. This off-spec marine fuel was supplied to certain of the Debtors’ customers,
              who thereafter submitted claims to the Debtors. The Debtors seek reimbursement from
              Petrotrin for approximately $700,000 paid by the Debtors to their customers related to
              Petrotrin’s delivery of the off-spec marine fuel.

          As soon as reasonably practicable following the establishment of the Litigation Trust, the Litigation
 Trustee shall determine the value of the assets transferred to the Litigation Trust, based on the good-faith
 determination of the Litigation Trust Advisory Board, and the Litigation Trustee shall apprise, in writing,
 the Litigation Trust Beneficiaries of such valuation. The valuation shall be used consistently by all parties
 (including the Litigation Trustee and the Litigation Trust Beneficiaries) for all federal income tax purposes.

          In connection with the preparation of the valuation contemplated by the Plan and the Litigation
 Trust Agreement, the Litigation Trust shall be entitled to retain such professionals and advisors as the
 Litigation Trust shall determine to be appropriate or necessary, subject to the direction of the Litigation
 Trust Advisory Board, and the Litigation Trustee shall take such other actions in connection therewith as it
 determines to be appropriate or necessary. The Litigation Trust shall bear all of the reasonable costs and
 expenses incurred in connection with determining such value, including the fees and expenses of any
 professionals retained in connection therewith.

                                   Cooperation of the Reorganized Debtors

          To effectively investigate, prosecute, compromise, and/or settle the Litigation Claims on behalf of
 the Litigation Trust, the Litigation Trustee and its counsel may require reasonable access to the Debtors’
 and Reorganized Debtors’ documents, information and work product relating to the Litigation Trust Assets.
 Accordingly, in addition to the provisions contained in Article V.N of the Plan, the Litigation Trust
 Agreement shall provide for the Litigation Trust to have reasonable access to copies of the Debtors’ and
 Reorganized Debtors’ records and information relating to the Litigation Trust Assets, including, electronic
 records, documents or work product related to the Litigation Claims, to the extent consistent with applicable
 law, but shall further provide that any records or information so shared shall continue to be protected by
 the attorney-client, work product, or common interest privileges, which privileges are being transferred to
 the Litigation Trust subject to the provisions in Article V.N of the Plan. The Litigation Trust’s access
 thereto shall not waive any applicable privileges (or similar protections) to which such documents, records,
 information and work product may have been subject before such transfer to the Litigation Trust.

         The Reorganized Debtors shall preserve all records, documents or work product (including all
 electronic records, documents or work product) related to the Litigation Claims until the earlier of (1) such
 time as the Litigation Trustee notifies the Reorganized Debtors in writing that such records are no longer
 required to be preserved, or (2) the termination of the Litigation Trust. The Reorganized Debtors shall
 reasonably cooperate with the Litigation Trustee with reasonable requests for interviews of current and
 former officers, directors, employees, and professionals of the Debtors in order to facilitate prosecution of
 the Litigation Claims; provided, however, that the Reorganized Debtors shall be reimbursed for any
 reasonable and documented out-of-pocket expenses in connection with such cooperation.

                                   Fiduciary Duties

          The Litigation Trustee and each member of the Litigation Trust Advisory Board shall owe fiduciary
 duties to the holders of Litigation Trust Interests of the type that an official committee of unsecured creditors
 would owe to unsecured creditors, and shall have in place under the Litigation Trust Agreement applicable


                                                        45
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 59 of 224


 indemnity and waiver provisions to protect the Litigation Trustee and each member of the Litigation Trust
 Advisory Board from being personally liable for any claims or causes of action asserted by the Holders of
 Litigation Trust Interests, except for any clams of fraud, gross negligence, or willful misconduct.

                                    Securities Law Considerations

          Litigation Trust Interests shall be passive and shall not have voting, consent or other
 shareholder-like control rights with respect to the Litigation Trust. Litigation Trust Interests may be
 structured not to be securities and may or may not be transferable, in each case subject to applicable law
 and as otherwise determined (x) prior to the Effective Date, by the Committee and the Requisite Consenting
 Unsecured Noteholders, or (y) after the Effective Date, by the Litigation Trust Advisory Board as provided
 in the Litigation Trust Agreement.

                                    Tax Treatment

           For all U.S. federal income tax purposes, all parties (including the Aegean Parties, the Litigation
 Trustee and the Litigation Trust Beneficiaries) shall treat the transfer of the Litigation Trust Assets to the
 Litigation Trust for the benefit of the Litigation Trust Beneficiaries, whether their Claims are Allowed on
 or after the Effective Date, including any amounts or other assets subsequently transferred to the Litigation
 Trust (but only at such time as actually transferred) as (i) a transfer of the Litigation Trust Assets (subject
 to any obligations relating to such Litigation Trust Assets) directly to the Litigation Trust Beneficiaries and,
 to the extent the Litigation Trust Assets are allocable to Disputed Class 4A Claims that are the responsibility
 of the Litigation Trust to resolve, to the Disputed Claims Reserve, followed by (ii) the transfer by the
 Litigation Trust Beneficiaries to the Litigation Trust of the Litigation Trust Assets (other than the Litigation
 Trust Assets allocable to the Disputed Claims Reserve) in exchange for Litigation Trust Interests.
 Accordingly, the Litigation Trust Beneficiaries shall be treated for U.S. federal income tax purposes as the
 grantors and owners of their respective share of the Litigation Trust Assets (other than such Litigation Trust
 Assets as are allocable to the Disputed Claims Reserve). The foregoing treatment shall also apply, to the
 extent permitted by applicable law, for state and local income tax purposes.

          Subject to contrary definitive guidance from the Internal Revenue Service or a court of competent
 jurisdiction (including the receipt by the Litigation Trustee of a private letter ruling if the Litigation Trustee
 so requests, or the receipt of an adverse determination by the Internal Revenue Service upon audit if not
 contested by the Litigation Trustee), the Litigation Trustee may (A) timely elect to treat any Disputed
 Claims Reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 and
 (B) to the extent permitted by applicable law, report consistently with the foregoing for state and local
 income tax purposes. The Litigation Trust, the Litigation Trustee and the Litigation Trust Beneficiaries
 shall report for U.S. federal, state and local income tax purposes consistently with the foregoing.

                                    Distribution to Litigation Trust Beneficiaries

         Distributions of proceeds from the Litigation Claims shall be made by the Litigation Trustee
 according to the following priorities:

         •    First, to the Litigation Trust Funders to repay the Litigation Trust Loan plus the Litigation
              Trust Funding Fee.




                                                        46
18-13374-mew             Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                               Main Document
                                                     Pg 60 of 224


           •    Second, on a Pro Rata basis to the holders of Class A Litigation Trust Units until such Holders
                                        13
                receive Payment in Full.

           •    Third, on a Pro Rata basis to the holders of Class B Litigation Trust Units.

          Notwithstanding the foregoing, after repayment in full of the Litigation Trust Loan and the
 Litigation Trust Funding Fee, the Litigation Trust Advisory Board in the exercise of its business judgment
 may elect to withhold proceeds from the prosecution or settlement of Litigation Claims to pay reasonable
 projected costs and expenses of the Litigation Trust. For the avoidance of doubt, the Litigation Trustee
 may pay accrued and unpaid reasonable and documented expenses of the Litigation Trust with proceeds of
 the Litigation Trust Loan prior to the receipt of any proceeds from any Litigation Claims.

          The Litigation Trustee may deduct and withhold and pay to the appropriate taxing authority all
 amounts required to be deducted or withheld pursuant to the Tax Code or any provision of any state, local
 or non-U.S. tax law with respect to any payment or distribution to the Litigation Trust Beneficiaries.
 Notwithstanding the above, each holder of an Allowed Claim that is to receive a distribution under the Plan
 shall have the sole and exclusive responsibility for the satisfaction and payment of any taxes imposed on
 such holder by any governmental authority, including income, withholding and other tax obligations, on
 account of such distribution. All such amounts withheld and paid to the appropriate taxing authority shall
 be treated as amounts distributed to such Litigation Trust Beneficiaries for all purposes of this Agreement.
 The Litigation Trustee shall be authorized to collect such tax information from the Litigation Trust
 Beneficiaries (including social security numbers or other tax identification numbers) as it, in its sole
 discretion, deems necessary to effectuate the Plan, the Confirmation Order and the Litigation Trust
 Agreement. As a condition to receive distributions under the Plan, all Litigation Trust Beneficiaries may
 be required to identify themselves to the Litigation Trustee and provide tax information and the specifics
 of their holdings, to the extent the Litigation Trustee deems appropriate, including an IRS Form W-9 or, in
 the case of Litigation Trust Beneficiaries that are not United States persons for federal income tax purposes,
 certification of foreign status on an applicable IRS Form W-8. This identification requirement may, in
 certain cases, extend to holders who hold their securities in street name. The Litigation Trustee may refuse
 to make a distribution to any Litigation Trust Beneficiary that fails to furnish such information in a timely
 fashion, until such information is delivered; provided, however, that, upon the delivery of such information
 by a Litigation Trust Beneficiary, the Litigation Trustee shall make such distribution to which the Litigation
 Trust Beneficiary is entitled, without interest; and, provided, further, that, if the Litigation Trustee fails to
 withhold in respect of amounts received or distributable with respect to any such holder and the Litigation
 Trustee is later held liable for the amount of such withholding, such holder shall reimburse the Litigation
 Trustee for such liability. If a Litigation Trust Beneficiary (other than a Holder of Unsecured Notes Claims)
 fails to comply with such a request for tax information within 180 days, the Litigation Trustee may file a
 document with the Bankruptcy Court that will provide twenty-one (21) days’ notice before such distribution
 may be deemed an unclaimed distribution and treated in accordance with Article VII.D.5 of the Plan. In
 the event that the Litigation Trustee elects to make distributions through an intermediary (such as DTC or
 the Unsecured Notes Indenture Trustees), the party who would be the withholding agent with respect to
 distributions to the Litigation Trust Beneficiary under U.S. federal income tax principles shall be
 responsible for withholding tax compliance with respect to any such distribution, based on instructions on
 the character of the income from the Litigation Trustee.



 13
      Article I.112 of the Plan defines Payment in Full as “payment in full of each Allowed Aegean Unsecured Claim, including
      postpetition interest at the applicable default contract rate for the period from the Petition Date through the Effective Date and
      if no such contract rate exists, at the federal judgment rate plus fees, costs, and expenses under such contract, if applicable.”



                                                                  47
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 61 of 224


                  10.     Committee Members’ Fees and Expenses

          On the Effective Date, the Debtors or Reorganized Debtors shall pay in full, subject to the
 provisions of Article II.C of the Plan, the reasonable and documented fees and expenses of the Committee
 Members (including the reasonable and documented fees and expenses of counsel for Committee
 Members). The Committee Members shall deliver an invoice reflecting such reasonable and documented
 fees and expenses to the Debtors, Mercuria, and the U.S. Trustee no less than five (5) days prior to the
 Effective Date; provided, that the Debtors’ and Reorganized Debtors’ obligations to pay in full the
 reasonable and documented fees and expenses of the Committee Members shall not be limited nor deemed
 limited in any way by the delivery of such invoice, save to the extent set out in the immediately following
 sentence in the Plan. If the Debtors or Reorganized Debtors, as applicable, or the U.S. Trustee dispute the
 reasonableness of any fees and expenses reflected in such invoice, the Debtors, Reorganized Debtors, and/or
 the U.S. Trustee, as applicable, may submit such dispute to the Bankruptcy Court for the determination of
 the reasonableness of such fees and expenses, and the disputed portion of such invoice of such fees and
 expenses shall not be paid until the dispute is resolved. The undisputed portion of such reasonable fees and
 expenses shall be paid as provided herein.

         Following the invoice review process and the resolution of any reasonableness disputes (if
 necessary) as set forth above, the Debtors or Reorganized Debtors are authorized to pay Committee
 Members’ reasonable and documented fees and expenses as an exercise of their business judgment
 consistent with section 363(b) of the Bankruptcy Code, and in compliance with sections 1123(b)(6) and
 1129(a)(4) of the Bankruptcy Code. The Debtors, Reorganized Debtors, and the Committee expressly
 reserve all rights to amend or assert additional legal bases in support of payment of Committee members’
 reasonable and documented fees and expenses pursuant to the Plan

                  11.     Transferred Privileges

          In respect of privileges transferred to the Litigation Trust under the Litigation Trust Agreement (the
 “Transferred Privileges”), the Litigation Trust Agreement shall contain terms substantially reflecting the
 following: the Litigation Trust may not waive any Transferred Privileges in respect of records, documents,
 or information related to the Litigation Claims without first providing to the Reorganized Debtors and
 Mercuria reasonable advance written notice and an opportunity to protect their respective rights with respect
 to any subsequent disclosure and the terms of any protective order, confidentiality stipulation, or similar
 agreement relating to such disclosure. The Reorganized Debtors and Mercuria may not make disclosure in
 a manner that would effectuate a waiver of any Transferred Privileges in respect of records, documents, or
 information related to the Litigation Claims without first providing to the Litigation Trustee reasonable
 advance written notice and an opportunity to protect the Litigation Trust’s rights with respect to any
 subsequent disclosure and the terms of any protective order, confidentiality stipulation, or similar agreement
 relating to such disclosure. If the Litigation Trustee, on one hand, or the Reorganized Debtors or Mercuria,
 on the other, object to an action proposed to be taken by the other with regard to records, documents or
 information related to the Litigation Claims that are covered by the Transferred Privilege (or a disclosure
 that would result in a waiver), the parties shall be permitted to raise the issue promptly with the Bankruptcy
 Court. The party providing advance written notice may take its proposed action unless the Bankruptcy
 Court determines that (a) such action would cause material adverse harm to the other party, or (b) the harm
 to the objecting party would substantially outweigh the benefit to the party seeking to take the proposed
 action. The objecting party shall bear the burden of proof. Each of the parties shall bear its own costs and
 expenses, including attorneys’ fees, incurred in connection with such dispute.




                                                       48
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 62 of 224


         B.      Treatment of Executory Contract and Unexpired Leases

                 1.       Assumption and Rejection of Executory Contract and Unexpired Leases

         On the Effective Date, except as otherwise provided in the Plan, all Executory Contracts or
 Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the applicable
 Reorganized Debtor in accordance with the provisions and requirements of sections 365 and 1123 of the
 Bankruptcy Code, other than: (a) those that are identified on the Rejected Executory Contracts and
 Unexpired Leases Schedule; (b) those that have been previously rejected by a Final Order; (c) those that
 have been previously assumed by a Final Order; (d) those that are the subject of a motion to reject Executory
 Contracts or Unexpired Leases that is pending on the Confirmation Date; or (e) those that are subject to a
 motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date
 of such rejection is after the Effective Date.

          Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the
 assumptions, assumptions and assignments, or rejections of such Executory Contracts or Unexpired Leases
 as set forth in the Plan, the Rejected Executory Contracts and Unexpired Leases Schedule, pursuant to
 sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise specifically set forth herein,
 assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective
 as of the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by
 Bankruptcy Court order but not assigned to a third party before the Effective Date shall re-vest in and be
 fully enforceable by the applicable contracting Reorganized Debtor in accordance with its terms, except as
 such terms may have been modified by the provisions of the Plan or any order of the Bankruptcy Court
 authorizing and providing for its assumption under applicable federal law. To the extent any provision in
 any Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents, or purports
 to restrict or prevent, or is breached or deemed breached by, the assumption of such Executory Contract or
 Unexpired Lease (including any “change of control”, “assignment”, or similar provision), then such
 provision shall be deemed modified such that the transactions contemplated by the Plan, including the
 Restructuring Transactions shall not entitle the non-Debtor party thereto to terminate such Executory
 Contract or Unexpired Lease or to exercise any other default, breach, violation or acceleration rights with
 respect thereto. For the avoidance of doubt, no Restructuring Transaction shall be deemed to violate the
 terms of any assumed Unexpired Lease of non-residential real property. Any motions to assume Executory
 Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval by a Final Order
 of the Bankruptcy Court on or after the Effective Date but may be withdrawn, settled, or otherwise
 prosecuted by the Reorganized Debtors.

         The Debtors, with the reasonable consent of Mercuria, or the Reorganized Debtors, as applicable,
 may alter, amend, modify, or supplement the Rejected Executory Contracts and Unexpired Leases
 Schedules (each, an “Amended Rejected Executory Contracts and Unexpired Leases Schedule”) at any time
 through and including the date that is sixty (60) days after the Effective Date, which amended schedule
 shall be Filed with the Bankruptcy Court; provided, however, after the Effective Date, the Reorganized
 Debtors may not alter, amend, modify, or supplement the Rejected Executory Contracts and Unexpired
 Leases with respect to Executory Contracts or Unexpired Leases of Aegean without the reasonable consent
 of the Litigation Trustee. The Debtors or Reorganized Debtors, as applicable, shall provide notice of any
 amendments to the Amended Rejected Executory Contracts and Unexpired Leases Schedule to the parties
 to the Executory Contracts or Unexpired Leases affected thereby.

          Any objection to the assumption or rejection of an Executory Contract or Unexpired Lease under
 the Plan must be Filed with the Bankruptcy Court, served, and actually received by the Debtors on or before
 the deadline to object to Confirmation or, in the case of an Executory Contract or Unexpired Lease that is
 identified on any Amended Rejected Executory Contract and Unexpired Lease Schedule, on the date that


                                                      49
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 63 of 224


 is fourteen (14) days following the Filing of such amended schedule. Any counterparty to an Executory
 Contract or Unexpired Lease that fails to timely object to the proposed assumption, including any proposed
 cure amount, of any Executory Contract or Unexpired Lease will be deemed to have consented to such
 assumption, including any proposed cure amount.

                 2.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts or
 Unexpired Leases, if any, must be filed with the Bankruptcy Court within thirty (30) days after the date of
 entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection.
 Any Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed within
 such time will be disallowed upon an order of the Bankruptcy Court, forever barred from assertion,
 and shall not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,
 the Litigation Trust, or property of the foregoing parties, without the need for any objection by the
 Debtors or the Reorganized Debtors, as applicable, or further notice to, or action, order, or approval
 of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
 Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged,
 notwithstanding anything in the Schedules, if any, or a Proof of Claim to the contrary. Claims arising
 from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
 Unsecured Claims and shall be treated in accordance with Article III of the Plan.

                 3.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

          The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on the
 Effective Date or as soon as reasonably practicable thereafter, or on such other terms as the parties to such
 Executory Contracts or Unexpired Leases may otherwise agree. Any Cure Claim shall be deemed fully
 satisfied, released, and discharged upon payment by the Debtors or the Reorganized Debtors of such Cure
 Claim, as applicable; provided that nothing herein shall prevent the Reorganized Debtors, from paying any
 Cure Claim despite the failure of the relevant counterparty to file such request for payment of such Cure
 Claim. The Reorganized Debtors may settle any Cure Claim on account of any Executory Contract or
 Unexpired Lease without any further notice to or action, order, or approval of the Bankruptcy Court.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall
 result in the full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
 including defaults of provisions restricting the change in control or ownership interest composition or other
 bankruptcy-related defaults, arising under any Assumed Executory Contract or Unexpired Lease at any
 time before the date that the Debtors assume such Executory Contract or Unexpired Lease. Any Proofs of
 Claim Filed with respect to an Executory Contract or Unexpired Lease that has been assumed shall be
 deemed disallowed and expunged, without further notice to or action, order, or approval of the Bankruptcy
 Court.

                 4.       Dispute Resolution

         In the event of a dispute between the Debtors and a non-Debtor counterparty to any Executory
 Contract or Unexpired Lease to be assumed or assumed and assigned regarding (a) the amount of any Cure
 Claim, (b) the ability of the Reorganized Debtors or any assignee to provide “adequate assurance of future
 performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract
 or Unexpired Lease to be assumed, or (c) any other matter pertaining to assumption, assumption and
 assignment or the cure payments required by section 365(b)(1) of the Bankruptcy Code, such dispute shall
 be resolved by a Final Order of the Bankruptcy Court (which may be the Confirmation Order) or as may
 be agreed upon in writing by the Debtors, with the reasonable consent of Mercuria, or the Reorganized


                                                      50
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 64 of 224


 Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. Cure payments
 required by section 365(b)(1) of the Bankruptcy Code shall be made following: (i) the entry of a Final
 Order or orders resolving the dispute and approving the assumption or assumption and assignment, which
 Final Order or orders may, for the avoidance of doubt, be entered (and any related hearing may be held)
 after the Effective Date, or (ii) upon the written, consensual resolution between the counterparty to any
 Executory Contract or Unexpired Lease and the Debtors or Reorganized Debtors, as applicable. The
 Debtors, with the reasonable consent of Mercuria, or Reorganized Debtors, as applicable, reserve the right
 to reject any Executory Contract or Unexpired Lease in resolution of any cure disputes. If the Bankruptcy
 Court determines that the Allowed Cure Claim with respect to any Executory Contract or Unexpired Lease
 is greater than the amount set forth in the applicable Cure Notice, the Debtors, with the reasonable consent
 of Mercuria, or Reorganized Debtors, as applicable, will have the right to add such Executory Contract or
 Unexpired Lease to the Rejected Executory Contracts and Unexpired Leases Schedule, in which case such
 Executory Contract or Unexpired Lease will be deemed rejected as of the Effective Date; provided,
 however, the Reorganized Debtors may not add an Executory Contract or Unexpired Lease of Aegean to
 the Rejected Executory Contracts and Unexpired Leases Schedule after the Effective Date without the
 reasonable consent of the Litigation Trustee.

                  5.      Indemnification Obligations

         Except as otherwise provided elsewhere herein or identified on the Rejected Executory Contracts
 and Unexpired Leases Schedule, each Indemnification Obligation shall be assumed by the applicable
 Debtor, effective as of the Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy Code or
 otherwise, shall remain in full force and effect, shall not be modified, reduced, discharged, impaired, or
 otherwise affected in any way, and shall survive the Effective Date Unimpaired and unaffected, irrespective
 of when such obligation arose. Notwithstanding anything in the Plan or any Confirmation Order to the
 contrary, such indemnified director or officer covered under any assumed Indemnification Obligation shall
 only be entitled to indemnity to the extent so entitled under such assumed existing agreement,
 organizational document, or under applicable law.

                  6.      Collective Bargaining Agreements

         All of the Debtors’ collective bargaining agreements and any agreements, documents, or
 instruments relating thereto, are treated as and deemed to be Executory Contracts under the Plan. On the
 Effective Date, the Debtors shall be deemed to have assumed all such agreements.

                  7.      Modifications, Amendments, Supplements, Restatements, or Other
                          Agreements

           Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed
 shall include all modifications, amendments, supplements, restatements, or other agreements that in any
 manner affect such Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases
 related thereto, if any, including easements, licenses, permits, rights, privileges, immunities, options, rights
 of first refusal, and any other interests, unless any of the foregoing agreements has been previously rejected
 or repudiated or is rejected or repudiated under the Plan.

        Modifications, amendments, and supplements to, or restatements of, prepetition Executory
 Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall




                                                       51
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 65 of 224


 not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the validity,
 priority, or amount of any Claims that may arise in connection therewith.

                  8.      Reservation of Rights

          Neither the inclusion of any Executory Contract or Unexpired Lease on the Debtors’ schedules of
 assets, or the Rejected Executory Contracts and Unexpired Leases Schedule, nor anything contained in the
 Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an Executory
 Contract or Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
 dispute regarding whether a contract or lease is or was executory or unexpired at the time of assumption or
 rejection, the Debtors, or, after the Effective Date, the Reorganized Debtors, shall have thirty (30) days
 following entry of a Final Order resolving such dispute to alter their treatment of such contract or lease.

                  9.      Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
 with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases of
 nonresidential real property pursuant to section 365(d)(4) of the Bankruptcy Code.

         C.       Releases

          The Plan contains certain releases, as described in Article III.K of this Disclosure Statement,
 entitled “Will there be releases and exculpation granted to parties in interest as part of the Plan?“ The
 release, exculpation, and injunction provisions that are contained in Article IX of the Plan are copied in
 pertinent part below.

                  1.      Release of Liens

          Except (a) with respect to the Liens securing the Exit Facilities (if any), and to the extent elected
 by the Debtors, in consultation with Mercuria, with respect to an Allowed Other Secured Claim in
 accordance with Article III.B.1, of the Plan or (b) as otherwise provided in the Plan or in any contract,
 instrument, release, or other agreement or document created pursuant to the Plan, on the Effective Date, all
 mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the Estates,
 other than the Liens and security interests securing the DIP Facilities which, if not otherwise paid in full in
 Cash, shall remain in full force and effect and shall secure all obligations arising under, shall be fully
 released and discharged, and the holders of such mortgages, deeds of trust, Liens, pledges, or other security
 interests shall execute such documents as may be reasonably requested by the Debtors or the Reorganized
 Debtors, as applicable, to reflect or effectuate such releases, and all of the right, title, and interest of any
 holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
 Reorganized Debtor and its successors and assigns.

                  2.      Debtor Release

       EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE
 SPECIFICALLY PROVIDED IN THE PLAN, PURSUANT TO SECTION 1123(B) OF THE
 BANKRUPTCY CODE, FOR GOOD AND VALUABLE CONSIDERATION, ON AND AFTER
 THE EFFECTIVE DATE, EACH RELEASED PARTY IS DEEMED RELEASED AND
 DISCHARGED BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THEIR ESTATES
 FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN,
 INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED BY OR ON BEHALF OF THE
 DEBTORS, THAT THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES


                                                       52
18-13374-mew        Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                          Pg 66 of 224


 WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT
 (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF
 ANY CLAIM AGAINST, OR INTEREST IN, A DEBTOR OR OTHER ENTITY, BASED ON OR
 RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART:
 (I) THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP, OR OPERATION
 THEREOF), THE DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS
 (INCLUDING THOSE RELATED TO THE PREPETITION SECURED CREDIT FACILITIES
 AND THE EXCLUSIVITY LETTER DATED JULY 4, 2018 (AND ATTACHED TERM SHEET)
 BETWEEN THE AEGEAN DEBTOR AND MERCURIA), THE FORMULATION,
 PREPARATION, DISSEMINATION, NEGOTIATION, ENTRY INTO, OR FILING OF THE
 RESTRUCTURING TRANSACTIONS; (II) ANY RESTRUCTURING TRANSACTION,
 CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT
 (INCLUDING PROVIDING LEGAL OPINION REQUESTED BY ANY ENTITY REGARDING
 ANY TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT
 CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY RELEASED PARTY ON THE
 PLAN OR THE CONFIRMATION ORDER IN LIEU OF SUCH LEGAL OPINION) CREATED
 OR ENTERED INTO IN CONNECTION WITH THE DISCLOSURE STATEMENT OR THE
 PLAN; (III) THE CHAPTER 11 CASES, THE DISCLOSURE STATEMENT, THE PLAN, THE
 FILING OF THE CHAPTER 11 CASES, THE RESTRUCTURING SUPPORT AGREEMENT,
 THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
 ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, OR THE DISTRIBUTION OF
 PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT; OR (IV) ANY
 OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
 OCCURRENCE RELATED TO THE FOREGOING CLAUSES (I) THROUGH (III) TAKING
 PLACE ON OR BEFORE THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO
 THE CONTRARY IN THE FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT
 TO THE REORGANIZED DEBTORS AND THE NON-DEBTOR SUBSIDIARIES
 THEMSELVES, THE RELEASES SET FORTH ABOVE SHALL NOT RELEASE (I) ANY
 LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX.F
 HEREOF), OR (II) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR
 ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
 AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED
 TO IMPLEMENT THE PLAN. THE DEBTOR RELEASE DOES NOT WAIVE OR RELEASE
 ANY RIGHT, CLAIM, OR CAUSE OF ACTION (A) IN FAVOR OF ANY DEBTOR OR
 REORGANIZED DEBTOR, AS APPLICABLE, ARISING UNDER ANY CONTRACTUAL
 OBLIGATION OWED TO SUCH DEBTOR OR REORGANIZED DEBTOR NOT SATISFIED OR
 DISCHARGED UNDER THE PLAN OR (B) AS EXPRESSLY SET FORTH IN THE PLAN OR
 THE PLAN SUPPLEMENT.

               3.      Third Party Release

       EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE
 SPECIFICALLY PROVIDED IN THE PLAN, EACH RELEASING PARTY IS DEEMED TO
 HAVE RELEASED AND DISCHARGED EACH DEBTOR, REORGANIZED DEBTOR, AND
 RELEASED PARTY FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
 UNKNOWN, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED ON BEHALF OF THE
 DEBTORS, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT
 (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON OR RELATING TO, OR IN
 ANY MANNER ARISING FROM, IN WHOLE OR IN PART: (I) THE DEBTORS, OR THE
 DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS (INCLUDING THOSE
 RELATED TO THE PREPETITION SECURED CREDIT FACILITIES AND THE

                                             53
18-13374-mew        Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                          Pg 67 of 224


 EXCLUSIVITY LETTER DATED JULY 4, 2018 (AND ATTACHED TERM SHEET) BETWEEN
 THE AEGEAN DEBTOR AND MERCURIA); (II) ANY RESTRUCTURING TRANSACTION,
 CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT
 (INCLUDING PROVIDING A LEGAL OPINION REQUESTED BY ANY ENTITY REGARDING
 ANY TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT
 CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY RELEASED PARTY ON THE
 PLAN OR THE CONFIRMATION ORDER IN LIEU OF SUCH LEGAL OPINION) CREATED
 OR ENTERED INTO IN CONNECTION WITH THE DISCLOSURE STATEMENT OR THE
 PLAN; (III) THE CHAPTER 11 CASES, THE DISCLOSURE STATEMENT, THE PLAN, THE
 FILING OF THE CHAPTER 11 CASES, THE RESTRUCTURING SUPPORT AGREEMENT,
 THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
 ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, OR THE DISTRIBUTION OF
 PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT; OR (IV) UPON
 ANY OTHER ACT, OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
 OCCURRENCE RELATED TO THE FOREGOING CLAUSES (I) THROUGH (III) TAKING
 PLACE ON OR BEFORE THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO
 THE CONTRARY IN THE FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT
 TO THE REORGANIZED DEBTORS AND THE NON-DEBTOR SUBSIDIARIES
 THEMSELVES, THE RELEASES SET FORTH ABOVE SHALL NOT RELEASE (I) ANY
 LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX.F
 HEREOF), (II) ANY SECURITIES CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH
 IN ARTICLE IX.I HEREOF), OR (III) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
 PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY DOCUMENT,
 INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
 SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN.

               4.      Exculpation

      EFFECTIVE AS OF THE EFFECTIVE DATE, TO THE FULLEST EXTENT
 PERMISSIBLE UNDER APPLICABLE LAW AND WITHOUT AFFECTING OR LIMITING
 EITHER THE DEBTOR RELEASE OR THE THIRD-PARTY RELEASE, AND EXCEPT AS
 OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL
 HAVE OR INCUR, AND EACH EXCULPATED PARTY IS HEREBY RELEASED AND
 EXCULPATED FROM ANY CAUSE OF ACTION FOR ANY CLAIM RELATED TO ANY ACT
 OR OMISSION IN CONNECTION WITH, RELATING TO, OR ARISING OUT OF, THE
 CHAPTER 11 CASES, THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE
 STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, OR ANY RESTRUCTURING
 TRANSACTION, CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR
 DOCUMENT (INCLUDING PROVIDING ANY LEGAL OPINION REQUESTED BY ANY
 ENTITY REGARDING ANY TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR
 OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY
 EXCULPATED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU OF SUCH
 LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
 DISCLOSURE STATEMENT OR THE PLAN, THE FILING OF THE CHAPTER 11 CASES, THE
 PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
 ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING THE ISSUANCE
 OF ANY SECURITIES PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY
 UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, EXCEPT FOR CLAIMS
 RELATED TO ANY ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
 HAVE CONSTITUTED ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS
 NEGLIGENCE, BUT IN ALL RESPECTS SUCH ENTITIES SHALL BE ENTITLED TO

                                            54
18-13374-mew        Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                          Pg 68 of 224


 REASONABLY RELY UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR
 DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
 HAVE, AND UPON COMPLETION OF THE PLAN SHALL BE DEEMED TO HAVE,
 PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE LAWS
 WITH REGARD TO THE SOLICITATION OF, AND DISTRIBUTION OF, CONSIDERATION
 PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH
 DISTRIBUTIONS SHALL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
 APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION OF
 ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE
 PURSUANT TO THE PLAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
 FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT TO THE REORGANIZED
 DEBTORS AND THE NON-DEBTOR SUBSIDIARIES THEMSELVES, THE EXCULPATION
 SET FORTH ABOVE SHALL NOT RELEASE OR BE AN EXCULPATION WITH RESPECT TO
 (I) ANY LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE
 IX.F HEREOF), OR (II) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR
 ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
 AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED
 TO IMPLEMENT THE PLAN.

               5.      Injunction

       EFFECTIVE AS OF THE EFFECTIVE DATE, PURSUANT TO SECTION 524(A) OF THE
 BANKRUPTCY CODE, TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
 LAW, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR FOR
 OBLIGATIONS ISSUED OR REQUIRED TO BE PAID PURSUANT TO THE PLAN OR THE
 CONFIRMATION ORDER, ALL ENTITIES THAT HAVE HELD, HOLD, OR MAY HOLD
 CLAIMS OR INTERESTS THAT HAVE BEEN SETTLED UNDER THE PLAN, RELEASED,
 DISCHARGED, OR ARE SUBJECT TO EXCULPATION ARE PERMANENTLY ENJOINED,
 FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
 ACTIONS AGAINST, AS APPLICABLE, THE DEBTORS, THE REORGANIZED DEBTORS,
 THE EXCULPATED PARTIES, OR THE RELEASED PARTIES: (I) COMMENCING OR
 CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON
 ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
 INTERESTS; (II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY ANY
 MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST SUCH
 ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
 SUCH CLAIMS OR INTERESTS; (III) CREATING, PERFECTING, OR ENFORCING ANY
 LIEN OR ENCUMBRANCE OF ANY KIND AGAINST SUCH ENTITIES OR THE PROPERTY
 OR THE ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR
 WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF
 SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION
 DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES ON
 ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
 INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH SETOFF RIGHT IN A
 DOCUMENT FILED WITH THE BANKRUPTCY COURT EXPLICITLY PRESERVING SUCH
 SETOFF, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR INTEREST OR
 OTHERWISE THAT SUCH ENTITY ASSERTS, HAS, OR INTENDS TO PRESERVE ANY
 RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR OTHERWISE; AND (V)
 COMMENCING OR CONTINUING IN ANY MANNER ANY CAUSE OF ACTION OR OTHER
 PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
 RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED OR SETTLED PURSUANT

                                            55
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 69 of 224


 TO THE PLAN AND THE CONFIRMATION ORDER. NOTWITHSTANDING ANYTHING TO
 THE CONTRARY IN THE FOREGOING OR IN THE PLAN, THE INJUNCTION SET FORTH
 ABOVE SHALL NOT ENJOIN ANY LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS
 SET FORTH IN ARTICLE IX.F OF THE PLAN) OR THE SECURITIES CLAIMS (SUBJECT TO
 THE LIMITATIONS SET FORTH IN ARTICLE IX.I OF THE PLAN). FOR THE AVOIDANCE
 OF DOUBT, ANY CLAIMS OR CAUSES OF ACTION AGAINST MERCURIA, DAVID
 GALLAGHER, THE REORGANIZED DEBTORS OR THEIR NON-DEBTOR SUBSIDIARIES,
 OR ANY OTHER PARTY OR ENTITY DESCRIBED IN THE FIRST SENTENCE OF THE
 SECOND PARAGRAPH OF ARTICLE IX.F OF THE PLAN AND THE FIRST SENTENCE OF
 THE SECOND PARAGRAPH OF ARTICLE IX.I THAT OTHERWISE COULD HAVE BEEN
 COMMENCED, CONTINUED, OR OTHERWISE PROSECUTED OR PURSUED BY THE
 LITIGATION TRUST, ANY ONE OR MORE OF THE LITIGATION TRUST BENEFICIARIES,
 OR ANY OF THE PLAINTIFFS IN THE SECURITIES LITIGATION SHALL BE SUBJECT TO
 THE TERMS OF THE INJUNCTION IN ARTICLE IX.E OF THE PLAN.

                 6.       Limitations with Respect to Litigation Claims

          The Debtor Release (Article IX.B of the Plan), Third Party Release (Article IX.C of the Plan), and
 Exculpation (Article IX.D of the Plan) are each subject to a carve out in respect of the Litigation Claims in
 each such provision (collectively, the “Litigation Claims Carve Out”). The Litigation Claims, as described
 in greater detail in the Plan, shall be transferred to, reviewed by, and, potentially, prosecuted by the
 Litigation Trust as part of the global settlement reached by and among the Debtors, Mercuria, the
 Committee, the Consenting Unsecured Noteholders, AmEx, and any other party that joins the Restructuring
 Support Agreement. Notwithstanding anything to the contrary contained in the Plan, the scope of the
 Litigation Claims Carve Out is set forth in this Article IX.F of the Plan.

          The Litigation Claims Carve Out shall not extend to, limit, or otherwise modify in any manner or
 at any time the scope of the Debtor Release, Third Party Release, and Exculpation in relation to (1) Mercuria
 and each of its current and former directors, officers, members, employees, partners, managers, independent
 contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
 accountants, investment bankers, and other professional advisors, each solely in their capacities as such,
 (2) David Gallagher, (3) any current officer or director of the Debtors who began working for the Debtors
 after May 1, 2018, (4) each of the Debtors’ employees, partners, managers, independent contractors, agents,
 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
 investment bankers, and other professional advisors that began working after May 1, 2018, or (5) the
 Professionals, excluding Professionals retained pursuant to the Order Authorizing the Retention and
 Compensation of Professionals Utilized in the Ordinary Course of Business [Docket No. 157]; provided,
 that, for the avoidance of doubt, each such entity or party referred to in subparts (1) - (5) are “Released
 Parties” and “Exculpated Parties” under this Plan. With respect to any current officer or director who began
 working for the Debtors on or before May 1, 2018 (each, a “Pre-5/2 Current D&O”), the Litigation Claims
 Carve Out shall modify the Debtor Release, Third Party Release, and Exculpation solely with respect to
 Litigation Claims, if any, against such Pre-5/2 Current D&Os for gross negligence, willful misconduct,
 fraud, or breach of fiduciary duty; provided, however, that such Pre-5/2 Current D&O’s liability, if any, for
 breach of fiduciary duty shall be limited by and with recourse solely to available coverage under applicable
 D&O Liability Insurance Policies so long as such limitation does not limit the availability of such insurance;
 provided, further, that, for the avoidance of doubt, each Pre-5/2 Current D&O otherwise remains a
 “Released Party” and “Exculpated Party” in relation to the Debtor Release, Third Party Release, and
 Exculpation except to the extent of the foregoing carve out for gross negligence, willful misconduct, or
 fraud.




                                                      56
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 70 of 224


          Except as expressly limited above, the definition of “Released Party” and “Exculpated Party” will
 not include any person or entity as and solely to the extent implicated in any way in any Litigation Claims
 or who or which may be liable in connection with any remedies available in connection with any Litigation
 Claims (including any immediate or mediate transferees connection with any Litigation Claims) and
 regardless of whether such implication or liability is known or unknown at any time. For the avoidance of
 doubt, any such party or entity that is also a “Released Party” and “Exculpated Party” in relation to the
 Debtor Release, Third Party Release, or Exculpation shall remain so except as and to the extent implicated
 or liable as contemplated in the preceding sentence.

          In addition to the foregoing, no recovery in respect of a Litigation Claim shall result in or create in
 any manner a payment obligation, or any other liability, directly or indirectly, by the Reorganized Debtors,
 any of their subsidiaries, or Mercuria (including each of its current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors,
 each solely in their capacities as such), or David Gallagher. For the avoidance of doubt, the Litigation
 Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the Debtor Release, Third
 Party Release, and Exculpation in relation to such payment obligations or any other liabilities described in
 the foregoing sentence.

                  7.      Limitations with Respect to Securities Claims

         The Third Party Release (Article IX.C of the Plan) is subject to a carve out in respect of the
 Securities Claims in the last sentence of such provision (the “Securities Claims Carve Out”).
 Notwithstanding anything to the contrary contained elsewhere in the Plan, the scope of the Securities
 Claims Carve Out is set forth in this Article IX.I of the Plan. The Third Party Release shall not release any
 Securities Claims except as set forth in this Article IX.I of the Plan.

           The Securities Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the
 Third Party Release in relation to (1) Mercuria and each of its current and former directors, officers,
 members, employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other
 professional advisors, each solely in their capacities as such, (2) David Gallagher, (3) any other current
 officer or director of the Debtors that began working for the Debtors after May 1, 2018, (4) each of the
 Debtors’ employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other
 professional advisors that began working after May 1, 2018, or (5) the Professionals, excluding
 Professionals retained pursuant to the Order Authorizing the Retention and Compensation of Professionals
 Utilized in the Ordinary Course of Business [Docket No. 157]; provided, that, for the avoidance of doubt,
 each such entity or party referred to in subparts (1) - (5) are “Released Parties” under this Plan. With respect
 to any Pre-5/2 Current D&O, the Securities Claims Carve Out shall exclude from the Third Party Release
 only the Securities Claims, if any, against such Pre-5/2 Current D&Os for gross negligence, willful
 misconduct, or fraud, and the Section 20 Claims; provided, however, that each such Pre-5/2 Current D&O’s
 liability, if any, on account of any Section 20 Claims shall be limited by and with recourse solely to available
 coverage under applicable D&O Liability Insurance Policies so long as such limitation does not limit the
 availability of such insurance; provided, further, that, for the avoidance of doubt, each Pre-5/2 Current D&O
 otherwise remains a “Released Party” in relation to the Third Party Release except to the extent of the
 foregoing carve out for Securities Claims based on gross negligence, willful misconduct, or fraud, and the
 Section 20 Claims.

        In addition to the foregoing, no recovery in respect of a Securities Claim shall result in or create in
 any manner a payment obligation, or any other liability, directly or indirectly, by the Reorganized Debtors,


                                                       57
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 71 of 224


 any of their subsidiaries, or Mercuria (including each of its current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors,
 each solely in their capacities as such), or David Gallagher, and none of the foregoing shall be named as a
 party in any claim, complaint, or Cause of Action in the Securities Litigation. For the avoidance of doubt
 the Securities Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the Debtor
 Release, Third Party Release, and Exculpation in relation to such payment obligations or any other liabilities
 described in the foregoing sentence.

                  8.       Reservation of Rights

          The Plan shall not limit: (a) the Litigation Trustee from (x) seeking to stay or enjoin any direct
 claim or cause of action, including the Securities Claims, that is not discharged, released, exculpated,
 transferred to the Litigation Trust, or otherwise subject to the injunction hereunder, or (y) taking the position
 that any proceeds of D&O Liability Insurance Policies must first satisfy the Litigation Claims before
 satisfying any claim other than the Litigation Claims (including the Securities Claims), except the Litigation
 Trustee may not take the position that satisfaction of the Litigation Claims takes priority or precedence over
 payment for (i) defense costs for individual insureds under any D&O Liability Insurance Policies, or (ii)
 with respect to any of the rights set forth in Article IV.N.1; and (b) any such direct claimant’s, the Lead
 Securities Plaintiff’s (individually or in its capacity as such), or any other party’s respective rights,
 remedies, or defenses in connection with the foregoing clause (a). All parties’ rights, including the right to
 challenge any such positions described in the foregoing sentence, are expressly preserved and not
 prejudiced hereunder.

 VIII.   SOLICITATION AND VOTING

         A.       Solicitation Packages

         On or about February 15, 2019, the Bankruptcy Court entered the Disclosure Statement Order. For
 purposes of this Article VIII, capitalized terms used but not defined herein shall have the meaning ascribed
 to such terms in the Disclosure Statement Order. Pursuant to the Disclosure Statement Order, Holders of
 Claims and Interests who are eligible to vote to accept or reject the Plan will receive appropriate solicitation
 materials (collectively, the ”Solicitation Package”), which will include, in part, the following:

         •    this Disclosure Statement, including the Plan as an exhibit thereto; and

         •    the appropriate ballot(s) and applicable voting instructions, or appropriate notices, together
              with a pre-addressed, postage pre-paid return envelope.

           The Solicitation Package may also be obtained: (1) from Epiq Corporate Restructuring, LLC by
 (a) visiting https://dm.epiq11.com/Aegean (free of charge), (b) writing to Aegean Marine Petroleum
 Network Inc., et al. c/o Epiq Corporate Restructuring, LLC at P.O. Box 4422, Beaverton, OR 97076-4422
 (regular first class mail) or (c) writing to Aegean Marine Petroleum Network Inc., et al. c/o Epiq Corporate
 Restructuring, LLC at 10300 SW Allen Boulevard, Beaverton, OR 97005 (overnight mail or hand delivery)
 or (d) calling (888) 418-0324 (toll free in the U.S.) or (503) 520-4423 (International); or (2) for a fee via
 PACER (except for ballots) at https://ecf.nysb.uscourts.gov.

         B.       Classes Entitled to Vote on the Plan

         Under the provisions of the Bankruptcy Code, not all holders of claims against or interests in a
 debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of this Disclosure Statement,


                                                        58
18-13374-mew              Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                                Pg 72 of 224


 entitled “Am I entitled to vote on the Plan?“ provides a summary of the status and voting rights of each
 Class under the Plan.

         The following Classes are the only Classes entitled to vote to accept or reject the plan and thus the
 Debtors are soliciting votes to accept or reject the Plan only from Holders of Claims in Class 4A and Class
 7 and Interests in Class 8 (collectively, the “Voting Classes”).

                   Class                         Claim / Interest                          Status

                    4A                                                                    Impaired
                                            Aegean Unsecured Claims

                      7                                                                   Impaired
                                              Section 510(b) Claims

                      8                                                                   Impaired
                                                Interests in Aegean


          The Holders of Claims and Interests in the Voting Classes are Impaired under the Plan and may, in
 certain circumstances, receive a distribution under the Plan. Accordingly, Holders of Claims and Interests
 in the Voting Classes have the right to vote to accept or reject the Plan.

          Holders of Class 4A Claims may also be entitled to participate in the Litigation Trust Loan if such
 Holder indicates its intent to so participate by following the instructions on such Holder’s ballot and then,
 prior to the Confirmation Hearing, executes the Restructuring Support Agreement and otherwise joins and
 executes any applicable Litigation Trust Documents.

         C.           Votes Required for Acceptance by a Class

         Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims or interests
 is determined by calculating the amount and, if a class of claims, the number, of claims and interests voting
 to accept, as a percentage of the allowed claims or interests, as applicable, that have voted. Each Class of
 Claims entitled to vote on the Plan will have accepted the Plan if: (a) the Holders of at least two-thirds in
 dollar amount of the Claims actually voting in each Class vote to accept the Plan; and (b) the Holders of
 more than one-half in number of the Claims actually voting in each Class vote to accept the Plan. Each
 Class of Interests entitled to vote on the Plan will have accepted the Plan if the Holders of at least two-thirds
 in amount of the Interests actually voting in such Class vote to accept the Plan.

         D.           Classes Not Entitled to Vote on the Plan

          Under the Bankruptcy Code, holders of claims and interests are not entitled to vote if their
 contractual rights are unimpaired by the proposed plan, in which case they are conclusively presumed to
 accept the proposed plan, or if they will receive no property under the plan, in which case they are deemed
 to reject the proposed plan. Accordingly, the following Classes of Claims and Interests are not entitled to
 vote to accept or reject the Plan:

              Class                     Claim                       Status                 Voting Rights

                                                                                        Not Entitled to Vote
               1                 Other Secured Claims            Unimpaired
                                                                                       (Presumed to Accept)




                                                        59
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 73 of 224


                                                                                      Not Entitled to Vote
              2                Other Priority Claims          Unimpaired
                                                                                     (Presumed to Accept)

                                Secured Term Loan                                     Not Entitled to Vote
              3                                               Unimpaired
                                      Claims                                         (Presumed to Accept)

                                General Unsecured
                                                                                      Not Entitled to Vote
              4B                Claims against All            Unimpaired
                                                                                     (Presumed to Accept)
                                  Other Debtors

                                                                                      Not Entitled to Vote
              5                Intercompany Claims      Unimpaired / Impaired        (Presumed to Accept /
                                                                                       Deemed to Reject)

                                                                                      Not Entitled to Vote
                                   Intercompany
              6                                         Unimpaired / Impaired        (Presumed to Accept /
                                      Interests
                                                                                       Deemed to Reject)


         Therefore, the Debtors are not soliciting votes from holders of Claims or Interests in Classes 1, 2,
 3, 4B, 5, and 6.

         E.        Voting Record Date

          The Voting Record Date is February 12, 2019. The Voting Record Date is the date on which it
 will be determined which Holders of Claims or Interests in the Voting Classes are entitled to vote to accept
 or reject the Plan and whether Claims or Interests have been properly assigned or transferred under
 Bankruptcy Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or reject the
 Plan as the holder of a Claim or Interest.

         F.        Voting on the Plan

         The Voting Deadline is March 19, at 4:00 p.m. (prevailing Eastern Time). To be counted as
 votes to accept or reject the Plan, all ballots must be properly executed, completed, and delivered as
 directed, so that your ballot or the master ballot containing your vote is actually received by Epiq Corporate
 Restructuring, LLC on or before the Voting Deadline.

         To vote, complete, sign, and date your ballot and return it (with an original signature) promptly in
 the enclosed reply envelope or as otherwise directed. Certain Holders of Claims may also be entitled to
 complete an E-Ballot.

                                                  BALLOTS

                   To be counted, all ballots and Master Ballot must be actually received by
                     Epiq Corporate Restructuring, LLC by the Voting Deadline, which is
                          March 19, 2019 at 4:00 p.m. (prevailing Eastern Time)
           If you have any questions, please call the Debtors’ restructuring hotline maintained by
                                  Epiq Corporate Restructuring, LLC at:
                   (888) 418-0324 (toll free in the U.S.) or (503) 520-4423 (International)



                                                       60
18-13374-mew            Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                          Main Document
                                                    Pg 74 of 224


          More detailed instructions regarding how to vote on the Plan are contained on the ballots distributed
 to Holders of Claims or Interests that are entitled to vote to accept or reject the Plan. All votes to accept or
 reject the Plan must be cast by using the appropriate ballot. All ballots must be properly executed,
 completed, and delivered according to the voting instructions set forth in the applicable ballot. Any ballot
 that is properly executed by the Holder of a Claim or Interest entitled to vote that does not clearly indicate
 an acceptance or rejection of the Plan or that indicates both an acceptance and a rejection of the Plan will
 not be counted.

          Each Holder of a Claim or Interest entitled to vote to accept or reject the Plan may cast only one
 ballot for each Claim or Interest held by such Holder. By signing and returning a ballot, each Holder of a
 Claim or Interest entitled to vote will certify to the Bankruptcy Court and the Debtors that no other ballots
 with respect to such Claim or Interest has been cast or, if any other ballots have been cast with respect to
 such Claim or Interest, such earlier ballots are superseded and revoked.

          All ballots will be accompanied by return envelopes. It is important to follow the specific
 instructions provided on each ballot, as failing to do so may result in your ballot not being counted.

           G.        Ballots Not Counted

          No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
 contains insufficient information to permit the identification of the Holder of the Claim or Interest; (2) it
 was transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that
 is not entitled to vote on the Plan; (4) it was cast for a Claim listed in the Debtors’ schedules as contingent,
 unliquidated, or disputed for which the applicable Bar Date has passed and no proof of claim was timely
 filed; (5) it was cast for a Claim that is subject to an objection pending as of the Voting Record Date (unless
 temporarily allowed in accordance with the Disclosure Statement Order); (6) it was sent to the Debtors, the
 Debtors’ agents/representatives (other than Epiq Corporate Restructuring, LLC), or the Debtors’ financial
 or legal advisors instead; (7) it is unsigned; or (8) it is not clearly marked to either accept or reject the Plan
 or it is marked both to accept and reject the Plan. Please refer to the Disclosure Statement Order for
 additional requirements with respect to voting to accept or reject the Plan.

         Any ballot received after the Voting Deadline or that is otherwise not in compliance with the
 Disclosure Statement Order will not be counted.

 IX.       CONFIRMATION OF THE PLAN

           A.        Confirmation Standards

          At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies the
 requirements of section 1129 of the Bankruptcy Code with respect to each of the Debtors. Because each of
 the Debtors must satisfy these requirements, it is possible that the Bankruptcy Court will enter a
 Confirmation Order with respect to certain Debtors and not others.14 The Debtors believe that the Plan
 satisfies or will satisfy all of the statutory requirements of chapter 11 of the Bankruptcy Code and that they
 have complied or will have complied with all of the requirements of chapter 11 of the Bankruptcy Code.
 Specifically, the Debtors believe that the Plan satisfies or will satisfy the applicable confirmation
 requirements of section 1129 of the Bankruptcy Code, including those set forth below.



 14    For example, the Bankruptcy Court may deny Confirmation for one or more of the Debtors if such Debtor fails to obtain the
       requisite acceptance of the Plan from its Classes, while still confirming the Plan with respect to the other Debtors.



                                                               61
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                               Pg 75 of 224


         •    The Plan complies with the applicable provisions of the Bankruptcy Code.

         •    The Debtors, as the Plan proponents, have complied with the applicable provisions of the
              Bankruptcy Code.

         •    The Plan has been proposed in good faith and not by any means forbidden by law.

         •    Any payment made or to be made under the Plan for services or for costs and expenses in, or
              in connection with, the chapter 11 cases, or in connection with the Plan and incident to the
              chapter 11 cases, has been or will be disclosed to the Bankruptcy Court, and any such payment:
              (1) made before the Confirmation of the Plan is reasonable; or (2) is subject to the approval of
              the Bankruptcy Court as reasonable, if it is to be fixed after Confirmation of the Plan.

         •    With respect to each Class of Claims, each Holder of an Impaired Claim has accepted the Plan
              or will receive or retain under the Plan on account of such Claim property of a value as of the
              Effective Date of the Plan that is not less than the amount that such Holder would receive or
              retain if the Debtors were liquidated on that date under chapter 7 of the Bankruptcy Code. With
              respect to each Class of Interests, each Holder of an Impaired Interest has accepted the Plan or
              will receive or retain under the Plan on account of such Interest property of a value as of the
              Effective Date of the Plan that is not less than the amount that such Holder would receive or
              retain if the Debtors were liquidated on that date under chapter 7 of the Bankruptcy Code.

         •    Each Class of Claims or Interests that is entitled to vote on the Plan has either accepted the Plan
              or is not Impaired under the Plan, or the Plan can be confirmed without the approval of such
              voting Class of Claims pursuant to section 1129(b) of the Bankruptcy Code.

         •    Except to the extent that the Holder of a particular Claim will agree to a different treatment of
              its Claim, the Plan provides that: (i) Holders of Claims specified in sections 507(a)(2) will
              receive payment in full, in Cash; (ii) Holders of Claims specified in sections 507(a)(4),
              507(a)(5), or 507(a)(7) of the Bankruptcy Code will receive on account of such Claims payment
              in full, in Cash; and (iii) Holders of Claims specified in section 507(a)(8) of the Bankruptcy
              Code will receive on account of such Claim payment in full, in Cash.

         •    At least one Class of Impaired Claims has accepted the Plan, determined without including any
              acceptance of the Plan by any “insider,” as that term is defined by section 101(31) of the
              Bankruptcy Code, holding a Claim in that Class

         •    Confirmation of the Plan is not likely to be followed by the liquidation or the need for further
              financial reorganization of the Debtors or any successors thereto under the Plan, unless the Plan
              contemplates such liquidation or reorganization.

         •    The Debtors have paid or the Plan provides for the payment of the required filing fees pursuant
              to 28 U.S.C. § 1930 to the clerk of the Bankruptcy Court

         B.       Best Interests of Creditors/Liquidation Analysis

         Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
 bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
 impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has accepted
 the plan or (2) will receive or retain under the plan property of a value that is not less than the amount that
 the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

                                                       62
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 76 of 224


          Attached hereto as Exhibit D and incorporated herein by reference is a liquidation analysis
 (the ”Liquidation Analysis”) prepared by the Debtors with the assistance of the Debtors’ advisors.
 Notwithstanding that section 1129(a)(7) only applies to impaired classes, the Liquidation Analysis also
 provides liquidation recoveries for certain unimpaired classes, including Class 4B (General Unsecured
 Claims Against All Other Debtors), on a consolidated basis. As reflected in the Liquidation Analysis, the
 Debtors believe that liquidation of the Debtors’ businesses under chapter 7 of the Bankruptcy Code would
 result in substantial diminution in the value to be realized by Holders of Claims or Interests as compared to
 distributions contemplated under the Plan. Consequently, the Debtors and their management believe that
 Confirmation of the Plan will provide a substantially greater return to Holders of Claims or Interests than
 would a liquidation under chapter 7 of the Bankruptcy Code.

         C.       Creditor Recoveries

         The Plan provides recoveries to, among others, the Holders of Claims in Class 4A (Aegean
 Unsecured Claims). As shown in the Debtors’ Liquidation Analysis, and as set forth in the Liquidation
 Analysis, such recoveries are higher than recoveries estimated to be available if the Debtors were liquidated
 under chapter 7 of the Bankruptcy Code.

         The recoveries described in this Disclosure Statement that are available to the Holders of Claims
 are estimates and actual recoveries could differ materially based on, among other things, whether the
 amount of Claims actually Allowed against the applicable Debtor exceeds the estimates provided herein.
 The Debtors believe that the treatment of Claims as provided by the Plan complies with the Bankruptcy
 Code and established case law.

         D.       Valuation

        The valuation information contained in this Disclosure Statement with regard to the
 Reorganized Debtors is not a prediction or guarantee of the actual market value that may be realized
 through the sale of any securities to be issued pursuant to the Plan.

          The Debtors’ advisors have undertaken the valuation analysis, attached hereto as Exhibit E (the
 “Valuation Analysis”), to determine the value available for distribution to Holders of Allowed Claims or
 Interests pursuant to the Plan, and to analyze and estimate the recoveries to such Holders thereunder.
 Accordingly, if the actual enterprise value of the Debtors differs from the estimated enterprise value in the
 Valuation Analysis, the actual distributions may be materially different than the estimations set forth herein.

         E.       Financial Feasibility

          Section 1129(a)(11) of the Bankruptcy Code requires that the Bankruptcy Court find that
 Confirmation is not likely to be followed by the liquidation of the Reorganized Debtors or the need for
 further financial reorganization, unless the Plan contemplates such liquidation or reorganization. For
 purposes of determining whether the Plan meets this requirement, the Debtors have analyzed their ability
 to meet their obligations under the Plan. As part of this analysis, the Debtors have prepared certain financial
 projections, which projections and the assumptions upon which they are based are attached hereto as
 Exhibit F (the “Financial Projections”). Based on these Financial Projections, the Debtors believe the
 deleveraging contemplated by the Plan meets the financial feasibility requirement. Moreover, the Debtors
 believe that sufficient funds will exist to make all payments required by the Plan. Accordingly, the Debtors
 believe that the Plan satisfies the feasibility requirement of section 1129(a)(11) of the Bankruptcy Code.




                                                       63
18-13374-mew            Doc 383          Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                     Pg 77 of 224


           F.        Acceptance by Impaired Classes

           The Bankruptcy Code requires, as a condition to confirmation, that, except as described in the
 following section, each class of claims or interests that is impaired under a plan accept the plan. A class
 that is not impaired under a plan is presumed to have accepted the plan and, therefore, solicitation of
 acceptances with respect to such class is not required. Pursuant to section 1124 of the Bankruptcy Code, a
 class is impaired unless the plan either: (i) leaves unaltered the legal, equitable, and contractual rights to
 which the claim or the interest entitles the holder of such claim or interest; or (ii) notwithstanding any
 contractual provision or applicable law that entitles the holder of such claim or interest to demand or receive
 accelerated payment of such claim or interest after the occurrence of a default—(A) cures any such default
 that occurred before or after the commencement of the case under this title, other than a default of a kind
 specified in section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) expressly does not
 require to be cured; (B) reinstates the maturity of such claim or interest as such maturity existed before such
 default; (C) compensates the holder of such claim or interest for any damages incurred as a result of any
 reasonable reliance by such holder on such contractual provision or such applicable law; (D) if such claim
 or such interest arises from any failure to perform a nonmonetary obligation, other than a default arising
 from failure to operate a nonresidential real property lease subject to section 365(b)(1)(A) of the Bankruptcy
 Code, compensates the holder of such claim or such interest (other than the debtor or an insider) for any
 actual pecuniary loss incurred by such holder as a result of such failure; and (E) does not otherwise alter
 the legal, equitable, or contractual rights to which such claim or interest entitles the holder of such claim or
 interest.

          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
 creditors as acceptance by holders of at least two-thirds in dollar amount and more than one-half in number
 of claims in that class, but for that purpose counts only those who actually vote to accept or to reject a plan.
 Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired interests as
 acceptance by holders of at least two-thirds in dollar amount of those interests who actually vote to accept
 or to reject a plan.

         Pursuant to Article III.F of the Plan, if a Class contains Claims or Interests eligible to vote and no
 Holders of Claims or Interests eligible to vote in such Class vote to accept or reject the Plan, the Holders of
 such Claims or Interests in such Class shall be deemed to have accepted the Plan. Such “deemed
 acceptance” by an impaired class in which no class members submit ballots satisfies section 1129(a)(10) of
 the Bankruptcy Code.15

           G.        Confirmation without Acceptance by All Impaired Classes

         Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
 impaired classes have not accepted it; provided that the plan has been accepted by at least one impaired
 class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
 or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure
 commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is “fair and
 equitable” with respect to each class of claims or equity interests that is impaired under, and has not
 accepted, the plan.

          If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan
 utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any

 15   In re Tribune Co., 464 B.R. 126, 183 (Bankr. D. Del. 2011) (“Would ‘deemed acceptance’ by a non-voting impaired class, in
      the absence of objection, constitute the necessary ‘consent’ to a proposed ‘per plan’ scheme? I conclude that it may.” (footnote
      omitted)); see also In re Adelphia Commc’ns Corp., 368 B.R. 140, 259–63 (Bankr. S.D.N.Y. 2007).



                                                                 64
18-13374-mew             Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                                   Pg 78 of 224


 Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors will request Confirmation
 of the Plan, as it may be modified from time to time, under section 1129(b) of the Bankruptcy Code.

                    1.        No Unfair Discrimination

          The test for unfair discrimination applies to classes of claims or interests that are of equal priority
 and are receiving different treatment under the Plan. The test does not require that the treatment be the
 same or equivalent but that such treatment be “fair.” In general, courts consider whether a plan
 discriminates unfairly in its treatment of classes of claims of equal rank (e.g., classes of the same legal
 character). The Debtors do not believe the Plan discriminates unfairly against any Impaired Class of Claims
 or Interests. The Debtors believe that the Plan and the treatment of all Classes of Claims and Interests
 satisfy the foregoing requirements for non-consensual Confirmation.

                    2.        Fair and Equitable Test

          The fair and equitable test applies to classes of different priority and status (e.g., secured versus
 unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
 the amount of the allowed claims in such class. As to each non-accepting class, the test sets different
 standards depending on the type of claims or interests in such class. As set forth below, the Debtors believe
 that the Plan satisfies the “fair and equitable” requirement, notwithstanding the fact that certain Classes are
 deemed to reject the Plan.

                                       Secured Claims

          The condition that a plan be “fair and equitable” to a non-accepting class of secured claims may be
 satisfied, among other things, if a debtor demonstrates that: (i) (x) the holders of such secured claims retain
 the liens securing such claims to the extent of the allowed amount of the claims, whether the property
 subject to the liens is retained by the debtor or transferred to another entity under the plan, and (y) each
 holder of a secured claim in the class receives deferred cash payments totaling at least the allowed amount
 of such claim with a present value, as of the effective date of the plan, at least equivalent to the value of the
 secured claimant’s interest in the debtor’s property subject to the liens; or (ii) the holders of such secured
 claims realize the indubitable equivalent of such claims.16

                                       Unsecured Claims

          The condition that a plan be “fair and equitable” to a non-accepting class of unsecured claims
 includes the requirement that either: (i) the plan provides that each holder of a claim of such class receive
 or retain on account of such claim property of a value, as of the effective date of the plan, equal to the
 allowed amount of such claim; or (ii) the holder of any claim or any interest that is junior to the claims of
 such class will not receive or retain under the plan on account of such junior claim or junior interest in any
 property.17

                                       Interests

         The condition that a plan be “fair and equitable” to a non-accepting class of interests includes the
 requirements that either: (i) the plan provides that each holder of an interest in that class receives or retains
 under the plan on account of that interest property of a value, as of the effective date of the plan, equal to

 16   See 11 U.S.C. § 1129(b)(2)(A).
 17   See 11 U.S.C. § 1129(b)(2)(B).



                                                         65
18-13374-mew           Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                                   Pg 79 of 224


 the greater of (x) the allowed amount of any fixed liquidation preference to which such holder is entitled,
 and (y) any fixed redemption price to which such holder is entitled; (ii) the value of such interest; or (iii) if
 the class does not receive the amount as required under clause (i) above, no class of interests junior to the
 non-accepting class may receive a distribution under the plan.18

          H.        The Debtor Releases, Third Party Releases, Exculpation, and Injunction Provisions

          Article IX.B of the Plan provides for releases of claims and Causes of Action the Debtors may hold
 against the Released Parties. The Released Parties are each of the following in their capacity as such: (a)
 the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition
 Secured Credit Facility Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the
 Committee Members; (f) the Consenting Unsecured Noteholders; (g) the Unsecured Notes Indenture
 Trustees; (h) AmEx; (i) each other party to the Restructuring Support Agreement; (j) with respect to each
 of the foregoing entities in clauses (a) through (i), each such Entity’s current and former predecessors,
 successors, Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries,
 direct and indirect equityholders, funds, portfolio companies, and management companies; (k) with respect
 to each of the foregoing Entities in clauses (a) through (h), each of their respective current and former
 members, employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other
 professional advisors; and (l) with respect to each of the foregoing Entities in clauses (a) through (k), each
 of their respective current and former directors, officers, members, employees, partners, managers,
 independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
 attorneys, accountants, investment bankers, and other professional advisors; provided, however, that any
 party in interest that does not consent to the releases in the Plan shall not be a “Released Party”; provided,
 further, however, that notwithstanding anything to the contrary in the Plan, the scope of “Released Parties”
 shall be subject to the limitations set forth in Articles IX.F and IX.I of the Plan. For the avoidance of doubt,
 the Released Parties referenced in the foregoing clauses (j) through (l), are “Released Parties” solely with
 respect to work performed for or on behalf of the applicable Entity for which releases are given pursuant to
 Articles IX.B and IX.C of the Plan, subject to the limitations set forth in Articles IX.F and IX.I of the Plan.

          Article IX.C of the Plan provides for the release of claims and Causes of Action of the Releasing
 Parties against the Released Parties in exchange for the good and valuable consideration and the valuable
 compromises made by the Released Parties (the “Third Party Release”). The Releasing Parties are each of
 the following in their capacity as such: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP
 Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured Credit
 Facility Lenders, (e) the Committee and the Committee Members; (f) the Consenting Unsecured
 Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to the
 Restructuring Support Agreement; (j) with respect to each of the foregoing Entities in clauses (a) through
 (i) (the “Named Consenting Releasors”), each Named Consenting Releasors’ current and former
 predecessors, successors, Affiliates (regardless of whether such interests are held directly or indirectly),
 subsidiaries, direct and indirect equityholders, funds, portfolio companies, and management companies, in
 each case solely to the extent of the Named Consenting Releasors’ authority to bind any of the foregoing,
 including pursuant to agreement or applicable non-bankruptcy law; (k) with respect to each of the foregoing
 Entities in clauses (a) through (j), each of their respective current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors,
 in each case solely to the extent of the Named Consenting Releasors’ authority to bind any of the foregoing,
 including pursuant to agreement or applicable non-bankruptcy law; (l) all Holders of Claims and Interests

 18   See 11 U.S.C. § 1129(b)(2)(C).



                                                        66
18-13374-mew            Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                            Main Document
                                                    Pg 80 of 224


 that vote to accept the Plan; (m) all Holders of Claims and Interests that vote to reject the Plan but elect to
 opt into the Third Party Release; and (n) all Holders of Claims and Interests not described in the foregoing
 clauses (a) through (m) who elect to opt into the Third Party Release; provided, however, that any Holder
 of a Claim or Interest that is deemed to have granted the Third Party Release in the Confirmation Order
 shall be a “Releasing Party” regardless of whether such Holder of a Claim or Interest has elected to opt into
 the Third Party Release; provided, further, however, that notwithstanding anything to the contrary in the
 Plan, the scope of “Releasing Parties” shall be subject to the limitations set forth in Article IX.F and IX.I
 of the Plan.

          Article IX.D of the Plan provides for the exculpation of each Exculpated Party for acts or omissions
 taken in connection with the chapter 11 cases. The Exculpated Parties are, collectively: (a) the Debtors and
 Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit
 Facility Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the Committee
 Members; (f) AmEx; (g) the Unsecured Notes Indenture Trustees; (h) with respect to each of the foregoing
 entities in clauses (a)-(g) each such Entity’s current and former predecessors, successors, Affiliates
 (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and indirect
 equityholders, funds, portfolio companies, management companies, each of their respective current and
 former members, employees, partners, managers, independent contractors, agents, representatives,
 principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and
 other professional advisors (each solely in their capacity as such); and (i) with respect to each of the
 foregoing entities in clauses (a)-(h), each such Entity’s current and former predecessors, successors,
 Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and
 indirect equityholders, funds, portfolio companies, management companies, each of their respective current
 and former directors, officers, members, employees, partners, managers, independent contractors, agents,
 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
 investment bankers, and other professional advisors (each solely in their capacity as such); provided,
 however, that, notwithstanding anything to the contrary in the Plan, the scope of “Exculpated Parties” shall
 be subject to the limitations set forth in Article IX.F of the Plan. For the avoidance of doubt, the Exculpated
 Parties referenced in the foregoing clauses (h) and (i), are “Exculpated Parties” solely with respect to work
 performed on behalf of the applicable Entity for which exculpations are provided pursuant to Article IX.D
 of the Plan, subject to the limitations set forth in Article IX.F of the Plan.

         It is well-settled that debtors are authorized to settle or release their claims in a chapter 11 plan.19
 Debtor releases are granted by courts in the Second Circuit where the Debtors establish that such releases
 are in the “best interests of the estate.”20 Courts often find that releases pursuant to a settlement are
 appropriate.21 Additionally, in the Second Circuit, third party releases are permissible when they are
 consensual or where “truly unusual circumstances” render the release terms integral to the success of the

 19   See In re Adelphia Commc’ns Corp., 368 B.R. 140, 263 n.289, 269 (Bankr. S.D.N.Y. 2007) (debtor may release its own
      claims); In re Oneida Ltd., 351 B.R. 79, 94 (Bankr. S.D.N.Y. 2006) (noting that a debtor’s release of its own claims is
      permissible).
 20   See In re Charter Commc’ns, 419 B.R. 221, 257 (Bankr. S.D.N.Y. 2009) (“When reviewing releases in a debtor’s plan, courts
      consider whether such releases are in the best interest of the estate.”).
 21   See, e.g., In re Spiegel, No. 03-11540 (BRL) 2005 WL 1278094, at *11 (Bankr. S.D.N.Y. May 25, 2005) (approving releases
      pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a)); In re AMR Corp., No. 11-15463 (SHL)
      (Bankr. S.D.N.Y. Oct. 22, 2013) (confirming chapter 11 plan containing releases of members, directors, officers and
      employees of the debtors as well as prepetition lenders that were party to a restructuring support agreement); see also In re
      Bally Total Fitness Holding Corp., 2007 WL 2779438, at *12 (“To the extent that a release or other provision in the Plan
      constitutes a compromise of a controversy, this Confirmation Order shall constitute an order under Bankruptcy Rule 9019
      approving such compromise.”); accord In re Adelphia Communications Corp., 368 B.R. 140, 263 n. 289 (Bankr. S.D.N.Y.
      2007) (“The Debtors have considerable leeway in issuing releases of any claims the Debtors themselves own.”).



                                                                67
18-13374-mew            Doc 383          Filed 02/15/19 Entered 02/15/19 18:42:50                              Main Document
                                                     Pg 81 of 224


 plan.22 The determination is not a matter of “factors and prongs” but courts have provided some guidance
 for allowing third party releases. “Unusual circumstances” include instances in which: (a) the estate
 received a substantial contribution; (b) the enjoined claims were “channeled” to a settlement fund rather
 than extinguished;(c) the enjoined claims would indirectly impact the debtors’ reorganization by way of
 indemnity or contribution; (d) the plan otherwise provided for the full payment of the enjoined claims; and
 (e) the affected creditors consent.23 Courts typically allow releases of third party claims against non-debtors
 where there is the express consent of the party giving the release or where other circumstances in the case
 justify giving the release.24 Finally, exculpation provisions that extend to prepetition conduct and cover
 non-estate fiduciaries are regularly approved.25 In approving these provisions, courts consider a number of
 factors, including whether the beneficiaries of the exculpation have participated in good faith in negotiating
 the plan and bringing it to fruition, and whether the provision is integral to the plan.26

          “Most courts allow consensual [third party] releases to be included in a plan.”27 Courts in this
 district have found that parties consent to give releases when they vote in favor of the plan or when they
 abstain from voting but do not opt out of releases.28 Third party releases may also be deemed consensual
 for unimpaired creditors who are deemed to accept the plan.29 Here, the Third-Party Releases are consensual
 with respect to all of the Released Parties. Importantly, the ballots distributed to holders of Claims entitled
 to vote on the Plan quoted the entirety of the Third-Party Release and related provisions and definitions of
 the Plan, clearly informing holders of Claims entitled to vote of the steps they should take if they disagreed


 22   In re Metromedia Fiber Network, Inc., 416 F.3d 136, 142-43 (2d Cir. 2005).
 23   Id. at 141.
 24   Id.
 25   See, e.g., Oneida, 351 B.R. at 94 & n.22 (considering an exculpation provision covering a number of prepetition actors with
      respect to certain prepetition actions, as well as postpetition activity).
 26   See In re Bearing Point, Inc., 435 B.R. 486, 494 (Bankr. S.D.N.Y. 2011) (“Exculpation provisions are included so frequently
      in chapter 11 plans because stakeholders all too often blame others for failures to get recoveries they desire; seek vengeance
      against other parties, or simply wish to second guess the decision makers.”); In re DBSD N. Am., Inc., 419 B.R. 179, 217
      (Bankr. S.D.N.Y. 2009) (same), aff’d, In re DBSD N. Am., Inc., No. 09-10156, 2010 WL 1223109 (S.D.N.Y. May 24, 2010),
      aff’d in part, rev’d in part, 634 F.3d 79 (2d Cir. 2011); In re Bally Total Fitness, 2007 WL 2779438, at *8 (finding exculpation,
      release, and injunction provisions appropriate because they were fair and equitable, necessary to successful reorganization,
      and integral to the plan); In re WorldCom, Inc., No. 02-13533, 2003 WL 23861928, at *28 (Bankr. S.D.N.Y. Oct. 31, 2003)
      (approving an exculpation provision where it “was an essential element of the [p]lan formulation process and negotiations”);
      Enron, 326 B.R. 497, 503 (S.D.N.Y. 2005) (excising similar exculpation provisions would “tend to unravel the entire fabric
      of the Plan, and would be inequitable to all those who participated in good faith to bring it into fruition”).
 27   In re Wool Growers Cent. Storage Co., 371 B.R. 768, 775 (Bankr. N.D. Tex. 2007); see also Indianapolis Downs, 486 B.R.
      at 305 (“Courts in this jurisdiction have consistently held that a plan may provide for a release of third party claims against a
      non-debtor upon consent of the party affected.”).
 28    See Metromedia, 416 F.3d at 142 (“Nondebtor releases may also be tolerated if the affected creditors consent.”); In re Calpine
      Corp., No. 05-60200 BRL, 2007 WL 4565223, at *10 (Bankr. S.D.N.Y. Dec. 19, 2007) (“Such releases by Holders of Claims
      and Interests provide for the release by Holders of Claims and Interests that vote in favor of the Plan, who abstain from voting
      and choose not to opt out of the releases, or who have otherwise consented to give a release, and are consensual.”);. DBSD N.
      Am., 419 B.R. at 218–19 (“Except for those who voted against the Plan, or who abstained and then opted out, I find the Third
      Party Release provision consensual and within the scope of releases permitted in the Second Circuit.”); Adelphia, 368 B.R. at
      268 (upholding non-debtor releases for creditors who voted to accept the plan because creditors consented to the releases
      through their vote to support the plan); In re Lear Corp., No. 09–14326, 2009 WL 6677955, at *7 (Bankr. S.D.N.Y. Nov. 5,
      2009) (finding that non-debtor releases for creditors who voted to accept the plan were permissible).
 29   See Indianapolis Downs, 486 B.R. at 306 (finding that the releases, which included releases of unimpaired creditors who were
      deemed to accept the plan, “may be properly characterized as consensual”).



                                                                  68
18-13374-mew            Doc 383          Filed 02/15/19 Entered 02/15/19 18:42:50                              Main Document
                                                     Pg 82 of 224


 with the scope of the release.30 Thus, affected parties were on notice of the Third-Party Release and given
 the express opportunity to opt-into the Third-Party Releases. As a result, the primary aspects of the
 Third-Party Releases are consensual under the substantial majority of precedent in this jurisdiction, and the
 Court need not consider the other Metromedia factors with respect to such aspects.

         The Debtors believe that the releases, exculpations, and injunctions set forth in the Plan are
 appropriate because, among other things, each of the Released Parties has afforded value to the Debtors
 and aided in the reorganization process, which facilitated the Debtors’ ability to propose and pursue
 confirmation of the Plan. More specifically, a number of the Released Parties played a vital role in
 negotiations that resulted in the Restructuring Support Agreement. The Restructuring Support Agreement
 was heavily negotiated among the Debtors and the Debtors’ key economic stakeholders—Mercuria, the
 Committee and its members (including the Unsecured Notes Indenture Trustees), the Consenting Unsecured
 Noteholders, and AmEx—and sets forth the key terms by which a consensual, going-concern restructuring
 of the Debtors’ businesses pursuant to a chapter 11 plan of reorganization that unimpairs the vast majority
 of creditors. Mercuria, the Consenting Unsecured Noteholders, AmEx, and the DIP Lenders have each
 agreed to compromise their Claims under and support the Plan. The releases, exculpations, and injunctions
 were a material inducement for parties to enter into the Restructuring Support Agreement. The DIP Lenders
 and DIP Agents have provided the postpetition financing necessary to fund the administration of these
 chapter 11 cases, without which there would be no viable business to reorganize around. Mercuria has also
 agreed to fund various recoveries under the Plan.

          Mercuria’s commitments to and support of the Debtors over the past several months helped the
 Debtors avoid an immediate free-fall liquidation and have provided the Debtors, their estates, and creditors
 with significant value, including in its capacities as a prepetition lender, DIP Lender, and Plan sponsor. As
 a result of Mercuria’s contributions, the majority of the Debtors’ creditors will be entitled to 100 percent
 recoveries. Therefore, Mercuria and its representatives are fully entitled to the releases and exculpations
 set forth in the Plan.

         The Debtors reached out to numerous parties in search of a strategic alliance to stabilize their
 business during the summer of 2018. The Debtors determined Mercuria was best suited to provide the
 necessary support. Mercuria committed to provide the Debtors with a range of credit solutions. Most
 notably, Mercuria provided the Debtors with significant sleeving and hedging services, and the parties
 negotiated Mercuria’s participation in the trade financing facility. Just as Mercuria began to work alongside
 the Debtors, the Debtors’ lenders under the U.S. Credit Facility and Global Credit Facility, which had
 already severely restricted the Debtors’ access to much-needed credit, threatened to exercise remedies that
 would deprive the Debtors of their very ability to avoid immediate liquidation. In response, rather than
 leave the Debtors to their own fate, Mercuria agreed to step in and acquired all interests of the prior lenders
 to the U.S. Credit Facility and Global Credit Facility, restored their credit lines, enhanced liquidity, and
 waived past defaults.

          Fully aware of the Debtors’ precarious financial situation, Mercuria continued to support the
 Debtors and accepted their proposal that the parties pursue a chapter 11 process and a section 363 sale of
 the Debtors’ assets. Under this plan, Mercuria agreed to provide debtor-in-possession financing and serve
 as a stalking horse bidder, setting the floor for an auction for the Debtors’ assets.


 30   See, e.g., In re Crabtree & Evelyn, Ltd., No. 09-14267 (BRL), 2010 WL 3638369, at *8 (Bankr. S.D.N.Y. Jan 14. 2010)
      (finding that where creditors have accepted the plan and the non-debtor releases were appropriately disclosed by the debtors
      in both the disclosure statement and the ballot, the creditors have expressly consented to the non-debtor releases and therefore,
      the non-debtor releases satisfy the standards set forth in Metromedia for granting non-debtor releases and are fair to the
      releasing parties).



                                                                  69
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 83 of 224


          At the onset of the chapter 11 cases, the Debtors’ DIP Financing Motion and Sale Process Motion
 were faced with opposition by the Ad Hoc Group, and later the Committee. In response, Mercuria engaged
 in negotiations to settle the dispute. As a result of these negotiations, Mercuria agreed to provide
 substantially more value than under its stalking horse bid, a larger cash component and an agreement to
 share the proceeds of the Debtors’ litigation claims with the unsecured creditors. A robust auction for the
 Debtors’ DIP Financing and acquisition of the Debtors then ensued. As a result, Mercuria agreed to
 increase the cash component of its offer, agreed that the unsecured creditors of AMPNI could receive the
 entirety of the proceeds of the Debtors’ litigation claims (rather than just a percentage), and agreed to 100%
 recoveries to the Debtors’ other unsecured creditors. The releases and exculpations set forth in the Plan
 have always been an essential component of the negotiations and was a material inducement to Mercuria’s
 agreeing to acquire the Debtors and to support a Plan providing substantial value to all creditors.

          The Debtors’ directors and officers likewise contributed substantially to these chapter 11 cases.
 While continuing to serve in their operational capacities postpetition, the Debtors’ directors and officers
 simultaneously undertook the considerable burden of guiding the Debtors through the restructuring,
 working with the Debtors’ professionals to make and implement difficult financial and operational
 initiatives, and participated in the negotiation and formulation of the Stalking Horse Purchase Agreement,
 the Restructuring Support Agreement, the Plan, documents relating to the DIP Financing, and other critical
 documents in these chapter 11 cases. Certain directors and officers have committed an extraordinary
 amount of time and personal resources, both before and after the commencement of these chapter 11 cases,
 to the Investigation, including cultivating relevant documents, witnesses, and other evidence while
 cooperating with relevant authorities, above and beyond what would otherwise be required as part of their
 fiduciary duties. As a result of these efforts, Holders of Claims in Class 4A (Aegean Unsecured Claims)
 and Class 7 (Section 510(b) Claims), and Holders of Interests in Class 8 (Interests in Aegean), stand to
 realize the benefit of such contributions as part of the Litigation Trust’s monetization of the Litigation
 Claims. Moreover, since the New Independent Directors were appointed in May 2018, these directors have
 contributed substantial value to the Debtors’ overall enterprise resulting from their extraordinary efforts to
 stabilize business operations during June and July 2018 when operations had all but ground to a halt. The
 New Independent Directors were instrumental to sourcing and negotiating alternative financing proposals
 with multiple financial and strategic investors during the summer of 2018, the result of which was the MOU
 with Mercuria and later the refinancing of the prepetition revolving facilities.

          The Debtors also believe that the Third Party Releases are consensual in that they must elect to opt
 into the Third Party Release and, therefore, appropriate. Moreover, the Third-Party Releases are an integral
 part of the Plan and a material inducement to the Released Parties pledging their support and making the
 value-maximizing transaction contemplated by the Plan possible. Under these circumstances, the Third-
 Party Releases are appropriate.

          The subject matter of the Third Party Release is narrowly tailored and only includes claims that
 relate to the Debtors, these chapter 11 cases, the Plan, and the Restructuring Transactions, as further
 modified by carve outs for the Litigation Claims and the Securities Claims. For example, the Third Party
 Release, as modified by the Litigation Claims Carve Out and Securities Claims Carve Out, does not release
 any potential claims against the Debtors’ former officers and directors or any professionals named as
 defendants in the consolidated complaint filed in the Securities Litigation that may arise from a common
 nucleus of facts related to the Investigation and the misappropriation of assets or fraudulent accounts
 receivable. Conversely, the Third Party Release, as modified by the Litigation Claims Carve Out and
 Securities Claims Carve Out, does release any potential claims against (a) the Debtors’ current officers and
 directors who served prior to May 1, 2018 and who remain in their respective positions as of the date hereof,
 (b) the New Independent Directors, and (c) Mercuria. Importantly, the Third Party Release is also
 consensual, consistent with applicable law, for the reasons set forth in the preceding paragraph and is
 integral to the Plan and is a material inducement to the Released Parties pledging their support for and

                                                      70
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 84 of 224


 making possible the value-maximizing transaction contemplated by the Plan. Given the foregoing, the
 Third Party Release is appropriate. Various Holders of Claims or Interests who are entitled to vote on the
 Plan may have claims against a Released Party and the Debtors express no opinion on whether a Holder
 has a claim or the value of the claim nor do the Debtors take a position as to whether a Holder should
 consent to grant this release.

          The Bankruptcy Court has subject matter jurisdiction to approve the Third Party Release because
 prosecution of the potential claims to-be-released will have a conceivable effect on the bankruptcy estate.
 See In re SunEdison, Inc., 576 B.R 461, 461 (Bankr. S.D.N.Y. 2017). The party asserting that a bankruptcy
 court has subject matter jurisdiction must prove by a preponderance of evidence that jurisdiction exists. Id.
 This is a low bar and is easily satisfied here. The claims subject to the Third Party Release only include
 claims that relate to the Debtors, these chapter 11 cases, the Plan, and the Restructuring Transactions, as
 modified by carve outs for the Litigation Claims and the Securities Claims. For example, the claims alleged
 in the consolidated complaint filed in the Securities Litigation could result in certain individuals seeking
 reimbursement for defense costs from applicable D&O Liability Insurance Policies, which would directly
 impact the amounts available under these D&O Liability Insurance Policies. This could impact potential
 recoveries of other stakeholders in these chapter 11 cases.

          The Debtors believe that the releases, exculpations, and injunctions are a necessary part of the Plan.
 The Debtors will be prepared to meet their burden to establish the basis for the releases, exculpations, and
 injunctions for each Released Party and Exculpated Party as part of Confirmation of the Plan. Among other
 things, the Debtors will demonstrate at the Confirmation Hearing that, given the significant consideration
 being provided by the Released Parties to the Debtors and other Releasing Parties, the Debtors’ releases in
 favor of the Released Parties are appropriate and within their reasonable business judgment. Furthermore,
 the third party releases are consensual because each class that is presumed to accept or deemed to reject, or
 votes to reject will be provided with an opt-in election form. Classes that are eligible to accept or reject the
 plan have the opportunity to affirmatively opt-into granting the releases.

         Without limiting the foregoing, the Debtors expressly reserve the right to seek the imposition
 of the Third Party Release on a non-consensual basis in accordance with applicable law as part of
 Confirmation. If the Debtors elect to do so, the Debtors intend to present evidence at the
 Confirmation Hearing to support such relief requested. If the Court approves any such non-
 consensual release, you may be bound by the Third Party Release even though you did not elect to
 opt into the Third Party Release.

 X.      RISK FACTORS

      PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
 CLAIMS AND INTERESTS SHOULD READ AND CAREFULLY CONSIDER THE FACTORS
 SET FORTH HEREIN, AS WELL AS ALL OTHER INFORMATION SET FORTH OR
 OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT.

      ALTHOUGH THESE RISK FACTORS ARE MANY, THESE FACTORS SHOULD NOT
 BE REGARDED AS CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH
 THE DEBTORS’ BUSINESSES OR THE PLAN AND ITS IMPLEMENTATION.

         A.       General

         The following provides a summary of various important considerations and risk factors associated
 with the Plan; however, it is not exhaustive. In considering whether to vote to accept or reject the Plan,
 holders of Claims and Interests should read and carefully consider the factors set forth below, as well as all


                                                       71
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 85 of 224


 other information set forth or otherwise referenced or incorporated by reference in this Disclosure
 Statement.

         B.       Certain Bankruptcy Law Considerations

         The occurrence or non-occurrence of any or all of the following contingencies, and any others,
 could affect distributions available to Holders of Allowed Claims and Interests under the Plan but will not
 necessarily affect the validity of the vote of the Impaired Classes to accept or reject the Plan or necessarily
 require a re-solicitation of the votes of Holders of Claims and Interests in such Impaired Classes.

                  1.       Parties in Interest May Object to the Plan’s Classification of Claims and
                           Interests

          Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
 in a particular class only if such claim or equity interest is substantially similar to the other claims or equity
 interests in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
 complies with the requirements set forth in the Bankruptcy Code because the Debtors created Classes of
 Claims and Interests each encompassing Claims or Interests, as applicable, that are substantially similar to
 the other Claims or Interests, as applicable, in each such Class. Nevertheless, there can be no assurance
 that the Bankruptcy Court will reach the same conclusion.

                  2.       The Conditions Precedent to the Effective Date of the Plan May Not Occur

         As more fully set forth in Article X of the Plan, the Effective Date of the Plan is subject to a number
 of conditions precedent. If such conditions precedent are not waived or not met, the Effective Date will not
 take place, and it is unclear what distributions, if any, Holders of Allowed Claims or Interests would receive
 with respect to their Allowed Claims or Interests.

                  3.       The Debtors May Fail to Satisfy Vote Requirements

          If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
 the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
 event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan
 or transaction. There can be no assurance that the terms of any such alternative chapter 11 plan or other
 transaction would be similar or as favorable to the Holders of Interests and Allowed Claims as those
 proposed in the Plan, and the Debtors do not believe that any such transaction exists or is likely to exist that
 would be more beneficial to the Estates than the Plan.

                  4.       The Debtors May Not Be Able to Secure Confirmation of the Plan

          Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11
 plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan “does not
 unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
 (b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
 reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
 distributions to non-accepting holders of claims or equity interests within a particular class under such plan
 will not be less than the value of distributions such holders would receive if the debtors were liquidated
 under chapter 7 of the Bankruptcy Code.

          There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even
 if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm


                                                        72
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 86 of 224


 the Plan. A non-accepting Holder of an Allowed Claim might challenge either the adequacy of this
 Disclosure Statement or whether the balloting procedures and voting results satisfy the requirements of the
 Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure
 Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
 decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.
 If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the
 Debtors will be able to reorganize their business and what, if anything, Holders of Interests and Allowed
 Claims against them would ultimately receive.

         The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify the terms
 and conditions of the Plan as necessary for Confirmation. Any such modifications could result in less
 favorable treatment of any non-accepting class of Claims or Interests, as well as any class junior to such
 non-accepting class, than the treatment currently provided in the Plan. Such a less favorable treatment could
 include a distribution of property with a lesser value than currently provided in the Plan or no distribution
 whatsoever under the Plan.

                 5.       Nonconsensual Confirmation

          In the event that an impaired class of claims or interests does not accept a chapter 11 plan, a
 bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
 (as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being
 determined without including the vote of any “insider” in such class), and, as to each impaired class that
 has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
 and is “fair and equitable” with respect to the dissenting impaired class. The Debtors believe that the Plan
 satisfies these requirements, and the Debtors may request such nonconsensual Confirmation in accordance
 with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that the
 Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation or
 Consummation of the Plan may result in, among other things, increased expenses relating to professional
 compensation.

                 6.       Continued Risk Upon Confirmation

         Even if the Plan is consummated, the Debtors will continue to face a number of risks, including
 certain risks that are beyond their control, such as further industry deterioration or other changes in
 economic conditions, and increasing expenses. Some of these concerns and effects typically become more
 acute when a case under the Bankruptcy Code continues for a protracted period without indication of how
 or when the case may be completed. As a result of these risks and others, there is no guarantee that a
 chapter 11 plan of reorganization reflecting the Plan will achieve the Debtors’ stated goals.

                 7.       Filing of a Competing Plan

          At the outset of the Chapter 11 cases, the Bankruptcy Code provides the Debtors with the exclusive
 right to propose the Plan and prohibits creditors and others from proposing a plan. The Debtors have
 retained the exclusive right to propose the Plan upon filing their Petitions. If the Bankruptcy Court
 terminates that right, however, or the exclusivity period expires, there could be a material adverse effect on
 the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’ stated goals because
 creditors and others may propose a plan.




                                                      73
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 87 of 224


                  8.      The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                          Bankruptcy Code

          If the Bankruptcy Court finds that it would be in the best interest of creditors or the debtor in a
 chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a case under chapter 7
 of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to liquidate the
 debtor’s assets for distribution in accordance with the priorities established by the Bankruptcy Code. The
 Debtors believe that liquidation under chapter 7 would result in significantly smaller distributions being
 made to creditors than those provided for in a chapter 11 plan because of (a) the likelihood that the assets
 would have to be sold or otherwise disposed of in a disorderly fashion over a short period of time, when
 commodities prices are at historically low levels, rather than reorganizing or selling the business as a going
 concern at a later time in a controlled manner, (b) additional administrative expenses involved in the
 appointment of a chapter 7 trustee, and (c) additional expenses and Claims, some of which would be entitled
 to priority, that would be generated during the liquidation, including Claims resulting from the rejection of
 Unexpired Leases and other Executory Contracts in connection with cessation of operations.

                  9.      The Debtors May Object to the Amount or Classification of a Claim

           Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
 classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
 relied upon by any Holder of a Claim where such Claim is subject to an objection. Any Holder of a Claim
 that is subject to an objection thus may not receive its expected share of the estimated distributions described
 in this Disclosure Statement.

                  10.     Risk of Non-Occurrence of the Effective Date

         Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
 Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.

                  11.     Contingencies Could Affect Votes of Impaired Classes to Accept or Reject
                          the Plan

          The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety
 of contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed
 Claims to be subordinated to other Allowed Claims. The occurrence of any and all such contingencies,
 which could affect distributions available to Holders of Allowed Claims under the Plan, will not affect the
 validity of the vote taken by the Impaired Classes to accept or reject the Plan or require any sort of revote
 by the Impaired Classes.

         The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
 various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates.
 Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed
 amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
 the Debtors cannot determine with any certainty at this time, the number or amount of Claims that will
 ultimately be Allowed. Such differences may materially and adversely affect, among other things, the
 percentage recoveries to Holders of Allowed Claims under the Plan.




                                                       74
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 88 of 224


                  12.     The Plan’s Release, Injunction, and Exculpation Provisions May Not Be
                          Approved

          Article IX of the Plan of provides for certain releases, injunctions, and exculpations, including a
 release of liens and third party releases that may otherwise be asserted against the Debtors, Reorganized
 Debtors, or Released Parties, as applicable. The releases, injunctions, and exculpations (including, for the
 avoidance of doubt, the definitions of Released Parties, Releasing Parties, and Exculpated Parties) provided
 in the Plan are subject to objection by parties in interest and may not be approved. If the releases are not
 approved, certain parties may not be considered Released Parties, Releasing Parties, or Exculpated Parties,
 and certain Released Parties may withdraw their support for the Plan.

                  13.     The Total Amount of Allowed Aegean Unsecured Claims May Be Higher
                          Than Anticipated By the Debtors

        With respect to Holders of Allowed Aegean Unsecured Claims, the claims filed against the
 Debtors’ estates may be materially higher than the Debtors have estimated.

                  14.     The Total Amount of Allowed Administrative and Priority Claims May Be
                          Higher or the Amount of Distributable Cash may be Lower Than
                          Anticipated By the Debtors

         The amount of Cash the Debtors hold prior to and following the Effective Date may be lower than
 anticipated. Additionally, Allowed Administrative Claims and Allowed Priority Claims may be higher than
 anticipated. Accordingly, there is a risk that the Debtors will not be able to pay in full in Cash all
 Administrative Claims and Priority Claims on the Effective Date as is required to confirm a chapter 11 plan
 of reorganization. Mercuria has agreed to pay all Allowed Administrative and Priority Claims if the
 proceeds of the DIP Financing facilities is insufficient. Accordingly, there is a risk that neither the Debtors
 nor Mercuria will be able to pay Allowed Administrative and Priority Claims in full in Cash on the Effective
 Date.

                  15.     The Actual Amount Collected by the Debtors on Account of Their Accounts
                          Receivable and the Actual Timing of Such Collections May Materially Differ
                          Than that Anticipated By the Debtors

          The Debtors will require proceeds on account of their accounts receivable to satisfy Administrative
 Claims and Priority Claims in accordance with the Plan. The actual amount the Debtors realize on their
 accounts receivable and the actual timing for the receipt of such proceeds may materially differ from that
 anticipated by the Debtors. Accordingly, there is a risk that the Debtors will not be able to pay in full in
 cash all Administrative Claims and Priority Claims on the Effective Date as is required to confirm a chapter
 11 plan of reorganization. Mercuria has agreed to pay all Allowed Administrative and Priority Claims if
 the proceeds of the DIP Financing facilities is insufficient. Accordingly, there is a risk that neither the
 Debtors nor Mercuria will be able to pay Allowed Administrative and Priority Claims in full in Cash on the
 Effective Date.

                  16.     Certain Tax Implications of the Plan

          Holders of Allowed Claims should carefully review Article XII of this Disclosure Statement,
 entitled “Certain U.S. Federal Income Tax Consequences of the Plan,” to determine how the tax
 implications of the Plan and the chapter 11 cases may adversely affect certain Holders of Claims and
 Interests.



                                                       75
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 89 of 224


         C.       Risks Related to the Transaction

                  1.      The Support of the Parties to the Restructuring Support Agreement is
                          Subject to the Terms of the Restructuring Support Agreement, Which is
                          Subject to Termination in Certain Circumstances

         Pursuant to the Restructuring Support Agreement, Mercuria, the Consenting Unsecured
 Noteholders, the Committee, and AmEx are obligated to support the Restructuring Transactions discussed
 above and the Plan. Nevertheless, the Restructuring Support Agreement is subject to termination upon the
 occurrence of certain termination events. Accordingly, the Restructuring Support Agreement may be
 terminated after the date of this Disclosure Statement, and such a termination would present a material risk
 to Confirmation and Consummation of the Plan because the Plan may no longer have the support of the
 these parties.

                  2.      No Distributions May Be Made From the Litigation Trust if the Litigation
                          Trustee is Not Successful in Prosecuting the Litigation Claims

          The Litigation Trust may not be successful in prosecuting the Litigation Claims and there is no
 guarantee that the Litigation Trust will ever make distributions to its beneficiaries. Because the Litigation
 Trust Interests are a component of, or the entirety of, the consideration being distributed to Holders of
 Claims or Interests in Class 4A (Aegean Unsecured Claims), Class 7 (Section 510(b) Claims), and Class 8
 (Interests in Aegean), there is a possibility that Holders of Claims or Interests in these classes will receive
 no recovery at all from the Litigation Trust. As a result, all or a material portion of the recovery of the
 Holders of Claims or Interests in Class 4A (Aegean Unsecured Claims), Class 7 (Section 510(b) Claims),
 and Class 8 (Interests in Aegean) is at risk if the Litigation Trustee is not successful in prosecuting and
 recovering on the Litigation Claims.

                  3.      Even if the Litigation Trustee is Successful in Prosecuting the Litigation
                          Claims, Any Potential Distributions Will be Limited by Other Factors.

          The Litigation Trustee and any professionals or consultants retained by the Litigation Trustee are
 entitled to the payment of fees, expenses, and costs in connection with the performance of their duties under
 the Plan, the Confirmation Order, and the Litigation Trust Agreement. The fees (including fees resulting
 from any contingent fee arrangement), expenses, and costs to the Litigation Trustee or any professional
 retained by the Litigation Trustee may be paid subsequent to the repayment of funds provided by the
 Litigation Trust Funders (including the payment of the Litigation Trust Funding Fee), but in all other cases,
 prior to any distributions to beneficiaries of the Litigation Trust.

          The Debtors have limited D&O insurance coverage. Available D&O insurance coverage is subject
 to numerous factors and assumptions, including, but not limited to, when potential claims are noticed to the
 insurance carriers and when the acts giving rise to those claims were or are proper subject of notice to such
 insurance carriers. Further, the amount of available D&O insurance coverage will fluctuate depending on
 the facts and circumstances of any claim for which recovery is available under such D&O insurance and
 when such claims are noticed to such insurance carriers. In addition, parties in interest other than the
 Litigation Trust may assert claims against or with recourse to the D&O insurance coverage. Such
 competing claims may impact the monetization of the Litigation Claims.




                                                       76
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 90 of 224


                  4.      Applicable Privacy Laws Could Hinder Access to Information That Is
                          Relevant to the Prosecution of Certain Litigation Claims

          The privacy laws in Greece, the European Union, or other countries may limit the Debtors’ ability
 to access or process information that may be relevant to the Investigation and prosecution of the Litigation
 Claims. Certain Debtors are party to an ongoing administrative proceeding in Greece related to alleged
 prepetition violations of the European Union General Data Protection Regulation (“GDPR”), the outcome
 of which may impact access to information related to the prosecution of certain Litigation Claims. The
 Debtors dispute any such alleged violation and believe that they are able to access such information in
 compliance with applicable law. If an organization is found to be in violation of the GDPR, the regulation
 provides a maximum fine of up to the higher of €20,000,000 or 4 percent of worldwide annual turnover of
 the preceding financial year and/or enforcement actions by a relevant supervisory authority.

                  5.      There is Inherent Uncertainty in the Debtors’ Financial Projections

         The Financial Projections attached hereto as Exhibit F includes projections covering the Debtors’
 operations through December 31, 2024. The Financial Projections represent the Debtors’ management
 team’s best estimate of the Debtor’ future financial performance, which is necessarily based on certain
 assumptions regarding the anticipated future performance of the Debtors’ operations, as well as the United
 States and world economies in general, and the industry segments in which the Debtors operate in particular.
 These projections are also based on various other assumptions that are an integral part of the projections,
 including Confirmation and Consummation of the Plan in accordance with its terms, industry performance,
 general business and economic conditions, and other matters, many of which are beyond the control of the
 Debtors and some or all of which may not materialize.

          In addition, unanticipated events and circumstances occurring after the date hereof may affect the
 actual financial results of the Debtors’ operations. These variations may be material and may adversely
 affect the value of the Reorganized Aegean Equity Interests and the ability of the Debtors to make payments
 with respect to their indebtedness. Because the actual results achieved may vary from projected results,
 perhaps significantly, the projections should not be relied upon as a guarantee or other assurance of the
 actual results that will occur.

          Further, during the chapter 11 cases, the Debtors expect that their financial results will continue to
 be volatile as restructuring activities and expenses, contract terminations and rejections, and claims
 assessments significantly impact the Debtors’ consolidated financial statements. As a result, the Debtors’
 historical financial performance likely will not be indicative of their financial performance after the Petition
 Date. In addition, if the Debtors emerge from the chapter 11 cases, the amounts reported in subsequent
 consolidated financial statements may materially change relative to historical consolidated financial
 statements, including as a result of revisions to the Debtors’ operating plans pursuant to a plan of
 reorganization.

                  6.      Failure to Confirm and Consummate the Plan Could Negatively Impact the
                          Debtors

         If the Plan is not confirmed and consummated, the ongoing businesses of the Debtors may be
 adversely affected and there may be various consequences, including:

         •   the adverse impact to the Debtors’ businesses caused by the failure to pursue other beneficial
             opportunities due to the focus on the Plan, without realizing any of the anticipated benefits of
             the Plan;



                                                       77
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 91 of 224


         •    the incurrence of substantial costs by the Debtors in connection with the restructuring, without
              realizing any of the anticipated benefits of the Plan;

         •    the possibility, for the Debtors, of being unable to repay indebtedness when due and payable;
              and

         •    the Debtors pursuing traditional chapter 11 or chapter 7 proceedings, resulting in recoveries for
              creditors and interest holders that are less than contemplated under the Plan, or resulting in no
              recovery for certain creditors and interest holders.

         D.       Risks Related to the Debtors’ Businesses

                  1.       The Debtors Will Be Subject to the Risks and Uncertainties Associated with
                           the Chapter 11 Cases

          For the duration of the chapter 11 cases, the Debtors’ ability to operate will be subject to the risks
 and uncertainties associated with bankruptcy. These risks include the following: (a) ability to develop,
 confirm, and consummate the Restructuring Transactions specified in the Plan; (b) ability to obtain
 Bankruptcy Court approval with respect to motions filed in the chapter 11 cases from time to time; (c)
 ability to maintain relationships with suppliers, vendors, service providers, customers, employees, and other
 third parties; (d) ability to maintain contracts that are critical to the Debtors’ operations; (e) ability of third
 parties to seek and obtain Bankruptcy Court approval to terminate contracts and other agreements with the
 Debtors; (f) ability of third parties to seek and obtain Bankruptcy Court approval to terminate or shorten
 the exclusivity period for the Debtors to propose and confirm a chapter 11 plan, to appoint a chapter 11
 trustee, or to convert the chapter 11 cases to chapter 7 proceedings; and (g) the actions and decisions of the
 Debtors’ creditors and other third parties who have interests in the chapter 11 cases that may be inconsistent
 with the Debtors’ plans.

          These risks and uncertainties could affect the Debtors’ businesses and operations in various ways.
 For example, negative events associated with the chapter 11 cases could adversely affect the Debtors’
 relationships with suppliers, service providers, customers, employees, and other third parties, which in turn
 could adversely affect the Debtors’ operations and financial condition and ability to consummate the Plan.
 Also, the Debtors will need the prior approval of the Bankruptcy Court for transactions outside the ordinary
 course of business, which may limit the Debtors’ ability to respond timely to certain events or take
 advantage of certain opportunities. Because of the risks and uncertainties associated with the chapter 11
 cases, the Debtors cannot accurately predict or quantify the ultimate impact of events that occur during the
 chapter 11 cases that may be inconsistent with the Debtors’ plans.

                  2.       The Debtors May Not Be Able to Accurately Report Their Financial Results

           The Audit Committee has concluded that the Debtors’ financial statements for (i) the fiscal years
 ended December 31, 2015 and December 31, 2016 included in the annual reports on Form 20-F for such
 years, (ii) the interim periods within such fiscal years included in the reports on Form 6-K for such periods,
 (iii) the periods ended March 31, 2017, June 30, 2017, September 30, 2017 included in the reports on Form
 6-K for such periods, and (iv) related press releases describing the Debtors’ financial results for such
 periods, as well as the fourth quarter of each of 2015, 2016 and 2017 (and the year ended December 31,
 2017), should no longer be relied upon. In addition, the Audit Committee and its counsel, Arnold & Porter,
 continue to conduct the Investigation into alleged fraudulent accounting entries and other potential
 fraudulent activity related to the Debtors.




                                                         78
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 92 of 224


         The Debtors have established internal controls over financial reporting. However, internal controls
 over financial reporting may not prevent or detect misstatements or omissions in the Debtors’ financial
 statements because of their inherent limitations, including the possibility of human error, and the
 circumvention or overriding of controls or fraud. Therefore, even effective internal controls can provide
 only reasonable assurance with respect to the preparation and fair presentation of financial statements. If
 the Debtors fail to maintain the adequacy of their internal controls, the Debtors may be unable to provide
 financial information in a timely and reliable manner within the time periods required for the Debtors’
 financial reporting under SEC rules and regulations and the terms of the agreements governing the Debtors’
 indebtedness. Any such difficulties or failure could materially adversely affect the Debtors’ business, results
 of operations, and financial condition. Further, the Debtors may discover other internal control deficiencies
 in the future and/or fail to adequately correct previously identified control deficiencies, which could
 materially adversely affect the Debtors’ businesses, results of operations, and financial condition.

                  3.      The Debtors May Not Be Able to Achieve Their Projected Financial Results

         The Debtors may not be able to meet their projected financial results or achieve the revenue or cash
 flow that the Debtors have assumed in projecting their future business prospects. If the Debtors do not
 achieve these projected revenue or cash flow levels, the Debtors may lack sufficient liquidity to continue
 operating as planned after emergence. The financial projections represent management’s view based on
 currently known facts and hypothetical assumptions about their future operations. They do not, however,
 guarantee the Debtors’ future financial performance.

                  4.      Operating in Bankruptcy for a Long Period of Time May Harm the
                          Debtors’ Businesses

           A long period of operations under Bankruptcy Court protection could have a material adverse effect
 on the Debtors’ businesses, financial condition, results of operations, and liquidity. So long as the
 proceedings related to the chapter 11 cases continue, senior management will be required to spend a
 significant amount of time and effort dealing with the reorganization instead of focusing exclusively on
 business operations. A prolonged period of operating under Bankruptcy Court protection also may make it
 more difficult to retain management and other key personnel necessary to the success of the Debtors’
 businesses. In addition, the longer the proceedings related to the chapter 11 cases continue, the more likely
 it is that customers and suppliers will lose confidence in the Debtors’ ability to reorganize their businesses
 successfully and will seek to establish alternative commercial relationships.

          So long as the proceedings related to the chapter 11 cases continue, the Debtors will be required to
 incur substantial costs for professional fees and other expenses associated with the administration of the
 chapter 11 cases. The chapter 11 proceedings also require debtor-in-possession financing to fund the
 Debtors’ operations. If the Debtors are unable to fully draw on the availability under the DIP Financing,
 the chances of successfully reorganizing the Debtors’ businesses may be seriously jeopardized, the
 likelihood that the Debtors will instead be required to liquidate or sell their assets may be increased, and,
 as a result, creditor recoveries may be significantly impaired.

                  5.      The Debtors May be Adversely Affected by Potential Litigation, Including
                          Litigation Arising Out of the Chapter 11 Cases

           The Debtors or, in the future the Reorganized Debtors, may become party to litigation. In general,
 litigation can be expensive and time consuming to bring or defend against. Such litigation could result in
 settlements or damages that could significantly affect the Debtors or Reorganized Debtors’ financial results.
 It is also possible that certain parties will commence litigation with respect to the treatment of their Claims
 under the Plan. It is not possible to predict the potential litigation that the Debtors or Reorganized Debtors


                                                       79
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 93 of 224


 may become party to, nor the final resolution of such litigation. The impact of any such litigation on the
 Debtors or Reorganized Debtors’ businesses and financial stability, however, could be material.

                  6.      The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations

          The Debtors’ operations are dependent on a relatively small group of key management personnel
 and a skilled employee base. The Debtors’ recent liquidity issues and the chapter 11 cases have created
 distractions and uncertainty for key management personnel and employees. As a result, the Debtors have
 experienced and may continue to experience increased levels of employee attrition. The Debtors may be
 unable to find acceptable replacements with comparable skills and experience and the loss of such key
 management personnel could adversely affect the Debtors’ ability to operate their businesses. In addition,
 a loss of key personnel or material erosion of employee morale could have a material adverse effect on the
 Debtors’ ability to meet customer and counterparty expectations, thereby adversely affecting the Debtors’
 businesses and the results of operations.

                  7.      Increases in Oil and Fuel Prices Could have a Material Effect on the
                          Debtors’ Business

          The purchase of oil and/or marine fuel represents large portion of the Debtors’ overall cost
 structure. Increases in the costs of these inputs may increase the Debtors’ overall costs and the Debtors
 may not be able to maintain projected gross margins on the sale of fuel or meet projected volume levels
 should customers have lower demand given the higher fuel cost. Higher fuel prices may also increase the
 Debtors’ capital requirements.

                  8.      Oil and Marine Fuel Prices Are Volatile, and Price Fluctuations Could
                          Materially Adversely Affect the Debtors’ Business, Results of Operations,
                          and Financial Conditions

          Oil and marine fuel are commodities, and therefore, their prices are subject to wide fluctuations in
 response to changes in supply and demand and are subject to both short- and long-term cyclical trends. Oil
 and marine fuel prices historically have been volatile and are likely to continue to be volatile in the future,
 especially given current economic and geopolitical conditions. The prices for oil and marine fuel are subject
 to a variety of factors beyond the Debtors’ control, such as:

         •   the current uncertainty in the global economy;

         •   changes in global supply and demand for oil and natural gas;

         •   the condition of the United States and global economies;

         •   the actions of certain foreign countries;

         •   political conditions, including embargoes, war or civil unrest in or affecting other oil producing
             activities of certain countries;

         •   the level of global oil exploration and production activity;

         •   the level of global oil inventories;

         •   production or pricing decisions made by the Organization of Petroleum Exporting Countries
             (“OPEC”);


                                                         80
18-13374-mew           Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                                Pg 94 of 224


         •    weather conditions;

         •    technological advances affecting energy consumption; and

         •    the price and availability of alternative fuels.

                  9.       The Debtors’ Business is Subject to Complex Laws and Regulations That
                           Can Adversely Affect the Cost, Manner, or Feasibility of Doing Business

          The Debtors’ operations are subject to extensive laws and regulations in a number of different
 countries across the globe, including complex environmental laws and occupational health and safety laws.
 The Debtors may be required to make large expenditures to comply with such regulations. Failure to
 comply with these laws and regulations may result in the suspension or termination of operations and
 subject the Debtors to administrative, civil and criminal penalties.

         The Debtors’ operations create the risk of environmental liabilities to governments or third parties
 for any unlawful discharge of pollutants into the air or water. In the event of environmental violations, the
 Reorganized Debtors may be charged with remedial costs and land owners may file certain claims. Laws
 and regulations protecting the environment have become more stringent in recent years, and may, in some
 circumstances, result in liability for environmental damage regardless of negligence or fault. In addition,
 pollution and similar environmental risks generally are not fully insurable. Their liabilities and costs could
 have a material adverse effect on the business, financial condition, results of operations and cash flows of
 the Reorganized Debtors.

         Any future proposed or fully enacted laws and regulations could have a material impact on the
 Debtors’ business and operations. In particular, the International Maritime Organization (the “IMO”), a
 specialized agency of the United Nations responsible for regulating shipping, has promulgated the 2020
 IMO fuel sulfur regulation (the “2020 Regulation”), which requires all vessels to utilize fuel oil with a
 maximum sulfur content of 0.5 percent by January 1, 2020. The impact of the 2020 Regulation on the
 Debtors’ business and operations and on the price of marine fuel is unknown and could have a material
 impact on the Debtors’ businesses, results of operations, and financial condition.

                  10.      Certain Claims May Not Be Discharged and Could Have a Material Adverse
                           Effect on the Debtors’ Financial Condition and Results of Operations

          The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor
 from substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior
 to the Debtors’ filing of their Petitions or before confirmation of the plan of reorganization (a) would be
 subject to compromise and/or treatment under the plan of reorganization and/or (b) would be discharged in
 accordance with the terms of the plan of reorganization. Any Claims not ultimately discharged through a
 plan of reorganization could be asserted against the reorganized entity and may have an adverse effect on
 the Post-Effective Date Debtors’ financial condition.

         E.       Liquidity Risks

          The Reorganized Debtors’ ability to carry out capital spending that is important to their ongoing
 operations and future growth and will depend on a number of factors, including access to capital, sufficient
 liquidity to fund business operations including the purchase of inventory for sale to customers, and the
 ability to achieve any business plan. These factors will be affected by general economic, financial,
 competitive, regulatory, business, and other factors that are beyond the Reorganized Debtors’ control.



                                                        81
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 95 of 224


         F.      Risks Associated with Forward Looking Statements

          This Disclosure Statement contains certain “forward-looking statements.” All statements other
 than statements of historical fact are “forward-looking” statements for purposes of the U.S. federal and state
 securities laws. These statements may be identified by the use of forward looking terminology such as
 “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “our vision,”
 “plan,” “potential,” “preliminary,” “predict,” “should,” “will” or “would” or the negative thereof or other
 variations thereof or comparable terminology. The Debtors have based these forward-looking statements
 on their current expectations, assumptions, estimates and projections. While the Debtors believe these
 expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are
 only predictions and involve known and unknown risks and uncertainties, many of which are beyond their
 control, which may cause their actual results, performance or achievements to differ materially from any
 future results, performance or achievements expressed or implied by these forward-looking statements.
 The financial information contained in this Disclosure Statement has not been audited. In preparing
 this Disclosure Statement, the Debtors relied on financial data derived from their books and records that
 was available at the time of such preparation. Although the Debtors have used their reasonable business
 judgment to ensure the accuracy of the financial information provided in this Disclosure Statement, and
 while the Debtors believe that such financial information fairly reflects the financial condition of the
 Debtors, the Debtors are unable to represent or warrant that the financial information contained in this
 Disclosure Statement and attached hereto is without inaccuracies.

         G.      Disclosure Statement Disclaimer

                 1.       Information Contained in this Disclosure Statement is for Soliciting Votes

          The information contained in this Disclosure Statement is for the purposes of soliciting acceptances
 of the Plan and may not be relied upon for any other purpose.

                 2.       This Disclosure Statement Has Not Been Approved by the United States
                          Securities and Exchange Commission

         This Disclosure Statement has not and will not be filed with the SEC or any state regulatory
 authority. Neither the SEC nor any state regulatory authority has approved or disapproved of the Securities
 described in this Disclosure Statement or has passed upon the accuracy or adequacy of this Disclosure
 Statement, or the exhibits or the statements contained in this Disclosure Statement.

                 3.       No Legal, Business, Accounting, or Tax Advice Is Provided to You by this
                          Disclosure Statement

         This Disclosure Statement is not advice to you. The contents of this Disclosure Statement should
 not be construed as legal, business, accounting, or tax advice. Each Holder of a Claim or an Interest should
 consult such Holder’s own legal counsel, accountant, or other applicable advisor with regard to any legal,
 business, accounting, tax, and other matters concerning his or her Claim or Interest. This Disclosure
 Statement may not be relied upon for any purpose other than to determine how to vote on the Plan or object
 to Confirmation of the Plan.

                 4.       No Admissions Made

        The information and statements contained in this Disclosure Statement will neither (a) constitute
 an admission of any fact or liability by any entity (including, without limitation, the Debtors), nor (b) be



                                                      82
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 96 of 224


 deemed evidence of the tax or other legal effects of the Plan on the Debtors, the Reorganized Debtors, or
 Holders of Allowed Claims, or any other parties in interest.

                  5.      Failure to Identify Litigation Claims or Projected Objections

          No reliance should be placed on the fact that a particular litigation claim or projected objection to
 a particular Claim or Interest is, or is not, identified in this Disclosure Statement. The Debtors, Reorganized
 Debtors, or the Litigation Trustee, as applicable, may seek to investigate, file, and prosecute objections to
 Claims or Interests after the Confirmation or Effective Date of the Plan irrespective of whether this
 Disclosure Statement identifies such Claims or Interests as Disputed Claims or Interests.

                  6.      No Waiver of Right to Object or Right to Recover Transfers and Assets

         The vote by a Holder of a Claim for or against the Plan does not constitute a waiver or release of
 any claims, causes of action, or rights of the Debtors (or any entity, as the case may be) to object to that
 Holder’s Claim, or recover any preferential, fraudulent, or other voidable transfer of assets, regardless of
 whether any claims or causes of action of the Debtors or their respective Estates or the Reorganized Debtors
 are specifically or generally identified in this Disclosure Statement.

                  7.      Information Was Provided by the Debtors and Was Relied Upon by the
                          Debtors’ Advisors

         The Debtors’ advisors have relied upon information provided by the Debtors in connection with
 the preparation of this Disclosure Statement. Although the Debtors’ advisors have performed certain
 limited due diligence in connection with the preparation of this Disclosure Statement, they have not verified
 independently the information contained in this Disclosure Statement.

                  8.      Potential Exists for Inaccuracies, and the Debtors Have No Duty to Update

         The statements contained in this Disclosure Statement are made by the Debtors as of the date of
 this Disclosure Statement, unless otherwise specified in this Disclosure Statement, and the delivery of this
 Disclosure Statement after the date of this Disclosure Statement does not imply that there has not been a
 change in the information set forth in this Disclosure Statement since that date. While the Debtors have
 used their reasonable business judgment to ensure the accuracy of all of the information provided in this
 Disclosure Statement and in the Plan, the Debtors nonetheless cannot, and do not, confirm the current
 accuracy of all statements appearing in this Disclosure Statement. Further, although the Debtors may
 subsequently update the information in this Disclosure Statement, the Debtors have no affirmative duty to
 do so unless ordered to do so by the Bankruptcy Court.

                  9.      No Representations Outside this Disclosure Statement Are Authorized

          No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the Plan are
 authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure
 Statement. Any representations or inducements made to secure your acceptance or rejection of the Plan
 that are other than as contained in, or included with, this Disclosure Statement, should not be relied upon
 by you in arriving at your decision. You should promptly report unauthorized representations or
 inducements to the counsel to the Debtors and the U.S. Trustee.




                                                       83
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 97 of 224


         H.      Liquidation Under Chapter 7

          If no plan can be confirmed, the Debtors’ chapter 11 cases may be converted to cases under chapter
 7 of the Bankruptcy Code, pursuant to which a trustee would be elected or appointed to liquidate the assets
 of the Debtors for distribution in accordance with the priorities established by the Bankruptcy Code. A
 discussion of the effects that a chapter 7 liquidation would have on the recoveries of Holders of Claims and
 the Debtors’ Liquidation Analysis is set forth in Article IX of this Disclosure Statement, “Confirmation of
 the Plan,” and is also included in the Debtors’ Liquidation Analysis.

 XI.     CERTAIN SECURITIES LAW MATTERS

         A.      Reorganized Aegean Equity Interests

          As discussed herein, the Plan provides for the Debtors to distribute Reorganized Aegean Equity
 Interests to Holders of DIP Credit Facility Claims. The Debtors believe that the Reorganized Aegean Equity
 Interests are or may be “securities,” as defined in section 2(a)(1) of the Securities Act, section 101 of the
 Bankruptcy Code and any applicable state securities law (each, a “Blue Sky Law”).

         B.      Issuance and Resale of Securities Under the Plan

                 1.       Exemptions from Registration Requirements of the Securities Act and Blue
                          Sky Laws

           The Debtors intend that the Litigation Trust will be organized in compliance with applicable law
 such that the Litigation Trust Interests will not be treated as securities. As a result, the Debtors do not
 believe that registration under the Securities Act and applicable state law in connection with the issuance
 and distribution of the Litigation Trust Interests or an exemption from such registration requirements is
 required. However, to the extent that the Litigation Trust Interests are deemed to be securities, the issuance
 and distribution thereof under the Plan would qualify for the exemption from registration provided under
 (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is an “underwriter” as defined
 in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) (including with respect to an entity that is
 an “underwriter”) section 4(a)(2) under the Securities Act and/or Regulation D thereunder.

          All shares or units of Reorganized Aegean Equity Interests issued under the Plan will be issued in
 reliance upon (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is an
 “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) (including with
 respect to an entity that is an “underwriter”) pursuant to section 4(a)(2) under the Securities Act and/or
 Regulation D thereunder. Regulation D is a non-exclusive safe harbor from registration promulgated by
 the SEC under section 4(a)(2) of the Securities Act. To the extent that the Litigation Trust Interests are
 determined to be securities in accordance with the Plan, the Litigation Trust Interests will also be issued in
 reliance upon (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is an
 “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) (including with
 respect to an entity that is an “underwriter”) section 4(a)(2) under the Securities Act and/or Regulation D
 thereunder. In reliance upon either or both of these exemptions, the offer and sale of the Reorganized
 Aegean Equity Interests (and the Litigation Trust Interests if they are determined to be securities) under the
 Plan will not be registered under the Securities Act or any applicable state Blue Sky Laws.

         Section 1145 of the Bankruptcy Code provides that the registration requirements of section 5 of the
 Securities Act (and any applicable state Blue Sky Laws) will not apply to the offer or sale of stock, options,
 warrants, rights, privileges, or other securities by a debtor if: (a) the offer or sale occurs under a plan of
 reorganization; (b) the recipients of the securities hold a claim against, an interest in, or claim for


                                                      84
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 98 of 224


 administrative expense against, the debtor; and (c) the securities are issued in exchange for a claim against
 or interest in a debtor or affiliate or are issued principally in such exchange and partly for cash and property.

          To the extent that the issuance and distribution of the Reorganized Aegean Equity Interests and
 Litigation Trust Interests are covered by section 1145 of the Bankruptcy Code, the Reorganized Aegean
 Equity Interests and Litigation Trust Interests may be resold without registration under the Securities Act
 or other federal securities laws, unless the holder is an “underwriter” (as discussed below) with respect to
 such securities, as that term is defined in section 2(a)(11) of the Securities Act and in the Bankruptcy Code.
 In addition, the Reorganized Aegean Equity Interests (and the Litigation Trust Interests if they are
 determined to be securities) generally may be resold without registration under applicable state Blue Sky
 Laws pursuant to various exemptions provided by the respective Blue Sky Laws of those states; however,
 the availability of those exemptions for any such resale cannot be known unless individual state Blue Sky
 Laws are examined.

          To the extent any shares or units of Reorganized Aegean Equity Interests and Litigation Trust
 Interests are issued in reliance on section 4(a)(2) of the Securities Act or Regulation D thereunder, such
 shares or units will be “restricted securities” subject to resale restrictions and may be resold, exchanged,
 assigned or otherwise transferred only pursuant to registration, or an applicable exemption from registration
 under the Securities Act and other applicable law. In that regard, each of the Holders of DIP Credit Facility
 Claims has made customary representations to the Debtors (including that each is an “accredited investor”
 (within the meaning of Rule 501(a) of the Securities Act) or a “qualified institutional buyer” (as defined
 under Rule 144A promulgated under the Securities Act)).

          The Plan contemplates the application of (i) section 1145 of the Bankruptcy Code and/or (ii) section
 4(a)(2) of the Securities Act or Regulation D thereunder to the Reorganized Aegean Equity Interests (and
 to the Litigation Trust Interests if they are determined to be securities) but at this time, the Debtors express
 no view as to whether any Person may freely resell Reorganized Aegean Equity Interests and Litigation
 Trust Interests without registration under the Securities Act, other federal securities laws, or applicable state
 Blue Sky Laws. Recipients of Reorganized Aegean Equity Interests and Litigation Trust Interests are
 advised to consult with their own legal advisors as to the applicability of section 1145 of the Bankruptcy
 Code and/or section 4(a)(2) of the Securities Act or Regulation D thereunder to the Reorganized Aegean
 Equity Interests and the Litigation Trust Interests and the availability of any exemption from registration
 under the Securities Act, other federal securities laws, or applicable state Blue Sky Laws.

                  2.       “Underwriters”; Resale of the Reorganized Aegean Equity Interests (and
                           Litigation Trust Interests if determined to be securities) by Persons Deemed
                           to be “Affiliates” or “Underwriters”; Resale of Reorganized Aegean Equity
                           Interests (and Litigation Trust Interests if determined to be securities)
                           Issued Pursuant to Section 4(a)(2) of the Securities Act or Regulation D
                           Thereunder

          Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with
 respect to “ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim against,
 interest in, or claim for an administrative expense in the case concerning, the debtor, if such purchase is
 with a view to distribution of any security received or to be received in exchange for such Claim or Interest;
 (b) offers to sell securities offered or sold under a plan for the holders of such securities; (c) offers to buy
 securities offered or sold under a plan from the holders of such securities, if such offer to buy is (i) with a
 view to distribution of such securities and (ii) under an agreement made in connection with the Plan, with
 the consummation of the Plan, or with the offer or sale of securities under the Plan; or (d) is an issuer of the
 securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a Person who receives



                                                        85
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 99 of 224


 a fee in exchange for purchasing an issuer’s securities could also be considered an underwriter within the
 meaning of section 2(a)(11) of the Securities Act.

          The definition of an “issuer” for purposes of whether a Person is an underwriter under section
 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities Act, includes as
 “statutory underwriters” any person directly or indirectly controlling or controlled by an issuer, or any
 person under direct or indirect common control with an issuer, of securities. As a result, the reference to
 “issuer,” as used in the definition of “underwriter” contained in section 2(a)(11) of the Securities Act, is
 intended to cover “controlling Persons” of the issuer of the securities. “Control,” as defined in Rule 405 of
 the Securities Act, means the possession, directly or indirectly, of the power to direct or cause the direction
 of the management and policies of a person, whether through the ownership of voting securities, by contract,
 or otherwise. Accordingly, an officer, director or significant shareholder of a reorganized debtor or its
 successor under a plan of reorganization may be deemed to be a “controlling Person” of such debtor or
 successor, particularly, with respect to officers and directors, if the management position or directorship is
 coupled with ownership of a significant percentage of the reorganized debtor’s or its successor’s voting
 securities, through contract or otherwise. In addition, the legislative history of section 1145 of the
 Bankruptcy Code suggests that a creditor who owns ten percent (10 percent) or more of a class of securities
 of a reorganized debtor may be presumed to be a “controlling Person” and, therefore, an underwriter.

          Resales of the Reorganized Aegean Equity Interests (and the Litigation Trust Interests if they are
 determined to be securities) by an entity who (i) is an “affiliate” of the Reorganized Debtors as defined in
 Rule 144(a)(1) under the Securities Act, (ii) has been such an “affiliate” within ninety (90) days of such
 transfer, (iii) has acquired the Reorganized Aegean Equity Interests or Litigation Trust Interests from an
 “affiliate” in a private transaction within one year of such transfer, or (iv) is an “underwriter” (which
 definition includes “controlling Persons” of an issuer) are not exempted by section 1145 of the Bankruptcy
 Code from registration under the Securities Act, state Blue Sky Laws, or other applicable law. Under
 certain circumstances, holders of Reorganized Aegean Equity Interests (and Litigation Trust Interests if
 they are determined to be securities) who have one of the above attributes or are deemed to be
 “underwriters,” or who hold Reorganized Aegean Equity Interests or Litigation Trust Interests issued
 pursuant to section 4(a)(2) of the Securities Act or Regulation D thereunder, may be entitled to resell their
 Reorganized Aegean Equity Interests or Litigation Trust Interests pursuant to the limited safe harbor resale
 provisions for securities (including “control securities”) under Rule 144 of the Securities Act. Generally,
 Rule 144 of the Securities Act would permit the public sale of control securities (such as securities issued
 under the Plan to an “affiliate”) if current information regarding the issuer is publicly available, and if
 volume limitations, notice and manner of sale requirements are met and would permit the public sale of
 restricted securities (such as securities received from an “affiliate” in a private transaction) if current
 information regarding the issuer is publicly available and/or holding period requirements are met.

          Whether any particular Person would be deemed to meet one or more of the above criteria or is an
 “underwriter” (including whether such Person is a “controlling Person” of an issuer) with respect to the
 Reorganized Aegean Equity Interests (and Litigation Trust Interests if they are determined to be securities),
 would depend upon various facts and circumstances applicable to that Person. Accordingly, the Debtors
 express no view as to whether any Person would be deemed an “affiliate” or “underwriter” with respect to
 the Reorganized Aegean Equity Interests (and to the Litigation Trust Interests if they are determined to be
 securities) and, in turn, whether any Person may freely resell Reorganized Aegean Equity Interests and
 Litigation Trust Interests. The Debtors recommend that potential recipients of Reorganized Aegean Equity
 Interests and Litigation Trust Interests consult their own counsel concerning their ability to freely trade
 such securities without registration or qualification with the Securities Act, other federal securities laws, or
 applicable state Blue Sky Laws.




                                                       86
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 100 of 224


         C.       U.S. Securities and Exchange Commission Rights Reserved

         Notwithstanding any language to the contrary contained in the Plan and/or the Plan Confirmation
 Order, no provision of this Plan or the Plan Confirmation Order (i) releases any non-Debtor Entity from
 any Claim or cause of action of the U.S. Securities and Exchange Commission; or (ii) enjoins, limits,
 impairs, or delays the U.S. Securities and Exchange Commission from commencing or continuing any
 Claims, causes of action, proceedings or investigations against any non-Debtor Entity in any forum.

 XII.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

         A.       Introduction

          The following discussion summarizes certain U.S. federal income tax consequences of the
 implementation of the Plan to the U.S. Debtor (as defined below) and certain U.S. Holders (as defined
 below) of Claims. Except as provided below, this summary does not address the U.S. federal income tax
 consequences to holders of Claims not entitled to vote to accept or reject the Plan. This summary is based
 on the Internal Revenue Code of 1986, as amended (the “Tax Code”), the U.S. Treasury Regulations
 promulgated thereunder (the “Treasury Regulations”), judicial decisions, and published administrative
 rules, rulings, and pronouncements of the U.S. Internal Revenue Service (the “IRS”) all as in effect on the
 date hereof. Changes in such rules or new interpretations thereof may have retroactive effect and could
 significantly affect the U.S. federal income tax consequences described below.

         The U.S. federal income tax consequences of the Plan are complex and are subject to significant
 uncertainties. The Debtors have not requested and will not request a ruling from the IRS or an opinion of
 counsel with respect to any of the tax aspects of the Plan. Thus, no assurance can be given that the IRS
 would not assert, or that a court would not sustain, a different position than any position discussed herein.

          This discussion addresses only those U.S. Holders that hold Claims as capital assets within the
 meaning of Section 1221 of the Tax Code. In addition, this summary does not address non-U.S., state,
 local, estate, or gift tax consequences of the Plan, nor does it purport to address the U.S. federal income tax
 consequences of the Plan to special classes of taxpayers (such as persons who are related to a Debtor within
 the meaning of the Tax Code, persons that are not U.S. Holders, broker-dealers, banks, mutual funds,
 insurance companies, financial institutions, small business investment companies, regulated investment
 companies, real estate investment trusts, retirement plans, individual retirement and other tax-deferred
 accounts, persons whose functional currency is not the U.S. dollar, persons subject to the alternative
 minimum tax or the “Medicare” tax on unearned income, tax exempt organizations, investors in
 pass-through entities, subchapter S corporations, persons who hold Claims, or who will hold equity interests
 in the Reorganized Debtors, as part of a straddle, hedge, constructive sale, conversion transaction, or other
 integrated investment, persons using a mark to market method of accounting, and U.S. Holders of Claims
 who are themselves in bankruptcy). Furthermore, this discussion assumes that U.S. Holders of Claims hold
 only Claims in a single Class. U.S. Holders of Claims in more than a single Class should consult their own
 tax advisors as to the effect such ownership may have on the U.S. federal income tax consequences
 described below. This discussion also assumes that the various debt and other arrangements to which the
 Debtors are parties will be respected for U.S. federal income tax purposes in accordance with their form.

          For purposes of this discussion, (A) the term “U.S. Holder” means a Holder of a Claim that is for
 U.S. federal income tax purposes (i) an individual citizen or resident of the United States, (ii) a corporation,
 or entity treated as a corporation, organized in or under the laws of the United States or any state thereof or
 the District of Columbia, (iii) a trust if (a) a court within the United States is able to exercise primary
 supervision over the administration of the trust and one or more U.S. persons have the authority to control
 all substantial decisions of the trust or (b) such trust has made a valid election to be treated as a U.S. person


                                                        87
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 101 of 224


 for U.S. federal income tax purposes or (iv) an estate, the income of which is includible in gross income
 for U.S. federal income tax purposes regardless of its source and (B) the term “U.S. Debtor” means ABUSA.

          If a partnership (or other Entity treated as a partnership or other pass-through Entity for U.S. federal
 income tax purposes) is a Holder of a Claim, the tax treatment of a partner (or other beneficial owner)
 generally will depend upon the status of the partner (or other beneficial owner) and the activities of the
 Entity. Partners (or other beneficial owners) of partnerships (or other pass-through entities) that are Holders
 of Claims should consult their respective tax advisors regarding the U.S. federal income tax consequences
 of the Plan.

         This summary is not intended to constitute a complete analysis of all tax considerations relevant to
 a particular U.S. Holder of a Claim. Each U.S. Holder of a Claim should seek advice from its own
 independent tax advisors concerning the U.S. federal, state, local, foreign income, and other tax
 consequences of the Plan to it in light of its particular circumstances.

        ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME
 TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A
 SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON THE PARTICULAR
 CIRCUMSTANCES PERTAINING TO A HOLDER OF AN ALLOWED CLAIM OR ALLOWED
 INTEREST. ALL HOLDERS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS AS TO THE
 U.S. FEDERAL, STATE, LOCAL, AND NON-UNITED STATES TAX CONSEQUENCES OF THE
 PLAN.

         B.       Certain U.S. Federal Income Tax Consequences to the U.S. Debtor

                  1.       Transfer of Litigation Assets to Litigation Trust

          Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary, the
 Debtors believe the Litigation Trust should be treated as a “liquidation trust” for U.S. federal income tax
 purposes pursuant to Treasury Regulation section 301.7701-4(d), and that the trustee of the Litigation Trust
 will take a position on the Litigation Trust’s tax return accordingly. For U.S. federal income tax purposes,
 the transfer of assets to the Litigation Trust will be deemed to occur as (a) a first-step transfer of the
 Litigation Trust Assets to the Holders of Aegean Unsecured Claims (and possibly the Holders of Section
 510(b) Claims and Aegean Interests) and (b) a second-step transfer by such Holders to the Litigation Trust
 of such portion of the Litigation Trust Assets in exchange for the Litigation Trust Interests.

         No request for a ruling from the IRS will be sought on the classification of the Litigation Trust.
 Accordingly, there can be no assurance that the IRS would not take a contrary position to the classification
 of the Litigation Trust. If the IRS were to challenge successfully the classification of the Litigation Trust
 as a grantor trust, the federal income tax consequences to the Litigation Trust and the Litigation Trust
 Beneficiaries could vary from those discussed in the Plan (including the potential for an entity-level tax).
 For example, the IRS could characterize the Litigation Trust as a so-called “complex trust” subject to a
 separate entity-level tax on its earnings, except to the extent that such earnings are distributed during the
 taxable year.

          As soon as possible after the transfer of the Litigation Trust Assets to the Litigation Trust, the
 trustee(s) of the Litigation Trust shall make a good faith valuation of the Litigation Trust Assets. This
 valuation will be made available from time to time, as relevant for tax reporting purposes. Each of the
 Debtors, the trustee of the Litigation Trust, and the Holders of Claims and Interests receiving interests in
 the Litigation Trust shall take consistent positions with respect to the valuation of the Litigation Trust
 Assets, and such valuations shall be utilized for all U.S. federal income tax purposes.


                                                        88
18-13374-mew         Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                                Pg 102 of 224


          Allocations of taxable income of the Litigation Trust among the Litigation Trust Beneficiaries shall
 be determined by reference to the manner in which an amount of Cash equal to such taxable income would
 be distributed (were such Cash permitted to be distributed at such time) if, immediately prior to such deemed
 distribution, the Litigation Trust had distributed all its assets (valued at their tax book value) to the Litigation
 Trust Beneficiaries, adjusted for prior taxable income and loss and taking into account all prior and
 concurrent distributions from the Litigation Trust. Similarly, taxable loss of the Litigation Trust shall be
 allocated by reference to the manner in which an economic loss would be borne immediately after a
 liquidating distribution of the remaining Litigation Trust Assets. The tax book value of the Litigation Trust
 Assets shall equal their fair market value on the date of the transfer of the Litigation Trust Assets to the
 Litigation Trust, adjusted in accordance with tax accounting principles prescribed by the Tax Code,
 applicable Treasury Regulations, and other applicable administrative and judicial authorities and
 pronouncements.

          The Litigation Trust shall in no event be dissolved later than five (5) years from the creation of
 such Litigation Trust unless the Bankruptcy Court, upon motion within the six (6) month period prior to the
 fifth (5th) anniversary (or within the six (6) month period prior to the end of an extension period),
 determines that a fixed period extension (not to exceed three (3) years, together with any prior extensions,
 without a favorable private letter ruling from the IRS or an opinion of counsel satisfactory to the trustee(s)
 of the Litigation Trust that any further extension would not adversely affect the status of the trust as a
 liquidating trust for United States federal income tax purposes) is necessary to facilitate or complete the
 recovery and liquidation of the Litigation Trust Assets.

          The Litigation Trust will file annual information tax returns with the IRS as a grantor trust pursuant
 to Treasury Regulations section 1.671-4(a) that will include information concerning certain items relating
 to the holding or disposition (or deemed disposition) of the Litigation Trust Assets (e.g., income, gain, loss,
 deduction and credit). Each Litigation Trust Beneficiary holding a beneficial interest in the Litigation Trust
 will receive a copy of the information returns and must report on its federal income tax return its share of
 all such items. The information provided by the Litigation Trust will pertain to Litigation Trust
 Beneficiaries who received their interests in the Litigation Trust in connection with the Plan.

          Subject to contrary definitive guidance from the IRS or a court of competent jurisdiction (including
 the receipt by the Litigation Trustee of an IRS private letter ruling if the Litigation Trustee so requests one,
 or the receipt of an adverse determination by the IRS upon audit if not contested by the Litigation Trustee),
 the Litigation Trustee may (A) elect to treat any Disputed Claims reserve as a “disputed ownership fund”
 governed by Treasury Regulation section 1.468B-9 and (B) to the extent permitted by applicable law, report
 consistently with the foregoing for state and local income tax purposes.

          Accordingly, any Disputed Claims reserve may be subject to tax annually on a separate entity basis
 on any net income earned with respect to the Litigation Trust Assets in such reserve, and all distributions
 from such reserve (which distributions will be net of the related expenses of the reserve) will be treated as
 received by Holders in respect of their Claims or Interests as if distributed by the Debtors. All parties
 (including, without limitation, the Debtors, the Litigation Trustee and the Litigation Trust Beneficiaries)
 will be required to report for tax purposes consistently with the foregoing.

         Because certain assets being transferred to the Litigation Trust by the Debtors include assets with
 no tax basis, the Debtors may recognize taxable income in connection with such transfers to the extent of
 the value of such assets.




                                                         89
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 103 of 224


                  2.      Cancellation of Debt and Reduction of Tax Attributes of the U.S. Debtor

          In general, absent an exception, the U.S. Debtor will realize and recognize cancellation of debt
 income (“COD Income”) upon satisfaction of its outstanding indebtedness for total consideration less than
 the amount of such indebtedness. The amount of COD Income, in general, is the excess of (a) the adjusted
 issue price of the indebtedness satisfied, over (b) the sum of (i) the amount of Cash paid, (ii) the issue price
 of any new indebtedness of the taxpayer issued, and (iii) the fair market value of any other new
 consideration (including stock of the debtor) given in satisfaction of such indebtedness at the time of the
 exchange.

          Under section 108 of the Tax Code, however, a debtor is not required to include COD Income in
 gross income if the debtor is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy
 Code and the discharge of debt occurs pursuant to that proceeding. Instead, as a consequence of such
 exclusion, a debtor must reduce its tax attributes by the amount of COD Income that it excluded from gross
 income pursuant to the rule discussed in the preceding sentence. In general, tax attributes will be reduced
 in the following order: (a) NOLs and NOL carryforwards; (b) general business credit carryovers; (c)
 minimum tax credit carryovers; (d) capital loss carryovers; (e) tax basis in assets; (f) passive activity loss
 and credit carryovers; and (g) foreign tax credit carryovers. Alternatively, a debtor with COD Income may
 elect first to reduce the basis of its depreciable assets pursuant to section 108(b)(5) of the Tax Code. The
 reduction in tax attributes occurs only after the tax for the year of the debt discharge has been determined.
 Any excess COD Income over the amount of available tax attributes is not subject to U.S. federal income
 tax and has no other U.S. federal income tax impact.

         The amount of COD Income of the U.S. Debtor, and accordingly the amount of tax attributes of
 the U.S. Debtor required to be reduced, will depend on, if the DIP Credit Facility Claims against the U.S.
 Debtor are (i) cancelled, the adjusted issue price of the DIP U.S. Credit Facility or (ii) exchanged for
 Reorganized Aegean Equity Interests, the fair market value of such Reorganized Aegean Equity Interests.
 This value cannot be known with certainty at this time. However, as a result of Confirmation, the U.S.
 Debtor expects that there will be material reductions in, or elimination of, NOLs, NOL carryforwards and
 other tax attributes that are not utilized before the end of the tax year in which the Effective Date occurs.

                  3.      Limitation of NOL Carryforwards and Other Tax Attributes of the U.S.
                          Debtor

          Following Confirmation, the U.S. Debtor anticipates that any NOL carryover, capital loss
 carryover, tax credit carryovers, and certain other tax attributes (such as losses and deductions that have
 accrued economically but are unrecognized as of the date of the ownership change) of the Reorganized
 Debtors allocable to periods before the Effective Date (collectively, the “Pre-Change Losses”) may be
 subject to limitation or elimination under sections 382 and 383 of the Tax Code as a result of an “ownership
 change” of the Reorganized Debtors by reason of the transactions pursuant to the Plan (to the extent such
 Pre-Change Losses are not eliminated pursuant to section 108 of the Tax Code.

          Under sections 382 and 383 of the Tax Code, if a corporation undergoes an “ownership change,”
 the amount of its Pre-Change Losses that may be utilized to offset future taxable income generally is subject
 to an annual limitation. The rules of section 382 of the Tax Code are complicated, but as a general matter,
 the Debtors anticipate that the transactions contemplated by the Plan will result in an “ownership change”
 of the Reorganized Debtors for these purposes, and that the Reorganized Debtors’ use of their Pre-Change
 Losses will be subject to limitation unless an exception to the general rules of section 382 of the Tax Code
 applies.




                                                       90
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 104 of 224


          For this purpose, if a corporation has a net unrealized built-in loss at the time of an ownership
 change (taking into account most assets and items of “built-in” income and deductions), then generally
 built-in losses (including amortization or depreciation deductions attributable to such built-in losses)
 recognized during the following five years (up to the amount of the original net unrealized built-in loss)
 will be treated as Pre-Change Losses and similarly will be subject to the annual limitation. In general, a
 corporation’s net unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of (a)
 $10,000,000 or (b) 15 percent of the fair market value of its assets (with certain adjustments) before the
 ownership change.

                                   General Section 382 Annual Limitation

          In general, the amount of the annual limitation to which a corporation that undergoes an “ownership
 change” would be subject is equal to the product of (a) the fair market value of the stock of the corporation
 immediately before the “ownership change” (with certain adjustments) multiplied by (b) the “long-term
 tax-exempt rate” (which is the highest of the adjusted federal long-term rates in effect for any month in the
 3-calendar-month period ending with the calendar month in which the “ownership change” occurs). The
 section 382 limitation may be increased to the extent that the U.S. Debtor recognizes certain built-in gains
 in its assets during the five-year period following the ownership change, or is treated as recognizing built-
 in gains pursuant to the safe harbors provided in IRS Notice 2003-65. Section 383 of the Tax Code applies
 a similar limitation to capital loss carryforwards and tax credits. Any unused limitation may be carried
 forward, thereby increasing the annual limitation in the subsequent taxable year. As discussed below,
 however, special rules may apply in the case of a corporation that experiences an ownership change as the
 result of a bankruptcy proceeding.

                                   Special Bankruptcy Exceptions

         An exception to the foregoing annual limitation rules generally applies when so-called “qualified
 creditors” of a debtor corporation in chapter 11 receive, in respect of their Claims, at least 50 percent of the
 vote and value of the stock of the reorganized debtor (or a controlling corporation if also in chapter 11)
 pursuant to a confirmed chapter 11 plan (the “382(l)(5) Exception”). Under the 382(l)(5) Exception, a
 debtor’s Pre-Change Losses are not limited on an annual basis, but, instead, NOL carryforwards will be
 reduced by the amount of any interest deductions claimed during the three taxable years preceding the
 effective date of the plan of reorganization, and during the part of the taxable year prior to and including
 the effective date of the plan of reorganization, in respect of all debt converted into stock in the
 reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another
 “ownership change” within two years after the Effective Date, then the Reorganized Debtors’ Pre-Change
 Losses effectively would be eliminated in their entirety.

          Where the 382(l)(5) Exception is not applicable to a corporation in bankruptcy (either because the
 debtor does not qualify for it or the debtor otherwise elects not to utilize the 382(l)(5) Exception), a second
 special rule will generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the annual
 limitation will be calculated by reference to the lesser of the value of the debtor corporation’s new stock
 (with certain adjustments) immediately after the ownership change or the value of such debtor corporation’s
 assets (determined without regard to liabilities) immediately before the ownership change. This differs from
 the ordinary rule that requires the fair market value of a debtor corporation that undergoes an “ownership
 change” to be determined before the events giving rise to the change. The 382(l)(6) Exception also differs
 from the 382(l)(5) Exception in that under it the debtor corporation is not required to reduce its NOL
 carryforwards by the amount of interest deductions claimed within the prior three-year period, and the
 debtor may undergo a change of ownership within two years following the first “ownership change” without
 triggering the elimination of its Pre-Change Losses.



                                                       91
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 105 of 224


          The U.S. Debtor has not yet determined whether or not to utilize the 382(l)(5) Exception. It is
 possible that the U.S. Debtor will not qualify for the 382(l)(5) Exception. Alternatively, the Reorganized
 Debtors may decide to elect out of the 382(l)(5) Exception, particularly if it appears likely that another
 ownership change will occur within two years after emergence. In either case, the U.S. Debtor expects that
 its use of the Pre-Change Losses (if any) after the Effective Date will be subject to limitation based on the
 rules discussed above, but taking into account the 382(l)(6) Exception. Regardless of whether the
 Reorganized Debtors take advantage of the 382(l)(6) Exception or the 382(l)(5) Exception, the Reorganized
 Debtors’ use of their Pre-Change Losses after the Effective Date may be adversely affected if an “ownership
 change” within the meaning of section 382 of the Tax Code were to occur after the Effective Date.

         C.       Certain U.S. Federal Income Tax Consequences to U.S. Holders of Aegean
                  Unsecured Claims

         The following discussion assumes that the Debtors will undertake the restructuring transactions
 currently contemplated by the Plan. Holders of Aegean Unsecured Claims are urged to consult their tax
 advisors regarding the tax consequences of the restructuring transactions.

         Pursuant to the Plan, in exchange for full and final satisfaction, settlement, release, and discharge
 of the Aegean Unsecured Claims, the holders of such Claims shall receive their Pro Rata share of the
 Aegean Unsecured Claims Cash Pool and the Class A Litigation Trust Units.

          As discussed above, the Debtors expect (and the Litigation Trust documents shall provide) that the
 trustee of the Litigation Trust will treat the Litigation Trust as a grantor trust of which the Holders of Aegean
 Unsecured Claims (and possibly the Holders of Section 510(b) Claims and Aegean Interests) are the
 grantors. Each Holder of an Aegean Unsecured Claim should accordingly be treated as having (a) received
 its Pro Rata share of the Litigation Trust Assets from the Debtors and (b) contributed such assets to the
 Litigation Trust in exchange for the Class A Litigation Trust Units.

          A U.S. Holder’s receipt of the Class A Litigation Trust Units should be treated as a taxable
 exchange under section 1001 of the Tax Code. Other than with respect to any amounts received that are
 attributable to accrued but untaxed interest (or original issue discount), each U.S. Holder of such Claim
 should recognize gain or loss equal to the difference between: (i) the sum of (A) the amount of any Cash
 received plus (B) the fair market value of the Litigation Trust Assets deemed received; and (ii) such U.S.
 Holder’s adjusted basis, if any, in such Claim.

          U.S. Holders of such Claims should obtain a tax basis in their Pro Rata share of each of the
 Litigation Trust Assets equal to the fair market value of such Holder’s Pro Rata share of each Litigation
 Trust Assets as of the date such property is treated as having been distributed to the U.S. Holder pursuant
 to (a) above. The holding period for the beneficial interest in these assets should begin on the day following
 the Effective Date.

          The U.S. federal income tax obligations of holders with respect to their beneficial interest in the
 Litigation Trust are not dependent on the Litigation Trust distributing any Cash or other proceeds. Holders
 of such Claims will be required to report on their U.S. federal income tax returns their share of the Litigation
 Trust’s items of income, gain, loss, deduction, and credit in the year recognized by the Litigation Trust.
 This requirement may result in such Holders being subject to tax on their allocable share of the Litigation
 Trust’s taxable income prior to receiving any cash distributions from the Litigation Trust. In general, except
 with respect to the Disputed Claims Reserve, a distribution of Cash by the Litigation Trust will not be
 separately taxable to a holder of a beneficial interest in the Litigation Trust since the beneficiary is already
 regarded for U.S. federal income tax purposes as owning the underlying assets (and was taxed at the time
 the Cash was earned or received by the Litigation Trust).


                                                        92
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 106 of 224


       HOLDERS OF ALLOWED AEGEAN UNSECURED CLAIMS ARE URGED TO
 CONSULT THEIR TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF THE
 RIGHT TO RECEIVE AND OF THE RECEIPT (IF ANY) OF PROPERTY FROM THE
 LITIGATION TRUST.

       HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE
 RECOGNITION OF GAIN OR LOSS, FOR FEDERAL INCOME TAX PURPOSES, ON THE
 SATISFACTION OF THEIR CLAIMS.

         D.       Accrued Interest

          To the extent that any amount received by a U.S. Holder of a Claim is attributable to accrued but
 unpaid interest that accrued during its holding period, such amount should be taxable to the U.S. Holder as
 interest income (to the extent not already taken into income by the Holder). Conversely, a U.S. Holder of
 a Claim may be able to recognize a deductible loss (or, possibly, a write off against a reserve for worthless
 debts) to the extent that any accrued interest on the Claim was previously included in the U.S. Holder’s
 gross income but was not paid in full by the Debtors. Such loss may be ordinary, but the tax law is unclear
 on this point.

          The extent to which the consideration received by the U.S. Holder of a Claim will be attributable
 to accrued interest is unclear. The Plan generally provides that distributions in respect of Allowed Claims
 shall be allocated first to the principal amount of such Claims (as determined for U.S. federal income tax
 purposes) and then, to the extent the consideration exceeds the principal amount of the Claims, to any
 portion of such Claims for accrued but unpaid interest. Nevertheless, the Treasury Regulations generally
 treat a payment under a debt instrument first as a payment of accrued and untaxed interest and then as a
 payment of principal. The applicability of these Treasury Regulations to a partial recovery in a bankruptcy
 is unclear. A U.S. Holder of a Claim with accrued and unpaid interest is urged to consult its own tax advisor
 as to the allocation of any recovery between principal and interest.

         E.       Market Discount

           Under the “market discount” provisions of sections 1276 through 1278 of the Tax Code, some or
 all of the gain realized by a U.S. Holder of a Claim on the Effective Date may be treated as ordinary income
 (instead of capital gain), to the extent of the amount of “accrued market discount” on the Claim. In general,
 a debt instrument is considered to have been acquired with “market discount” if its holder’s adjusted tax
 basis in the debt instrument is less than (i) the sum of all remaining payments to be made on the debt
 instrument, excluding “qualified stated interest” or (ii) in the case of a debt instrument issued with original
 issue discount, its adjusted issue price, by at least a de minimis amount (equal to 0.25 percent of the sum of
 all remaining payments to be made on the Claim, excluding qualified stated interest, multiplied by the
 number of remaining whole years to maturity).

         Any gain recognized by a U.S. Holder on the taxable disposition of a Claim that had been acquired
 with market discount should be treated as ordinary income to the extent of the market discount that accrued
 thereon while such Claim was considered to be held by the U.S. Holder (unless the U.S. Holder elected to
 include market discount in income as it accrued).

         F.       Information Reporting and Backup Withholding

         Payments with respect to Claims and Interests under the Plan may be subject to applicable
 information reporting and backup withholding (at the applicable rate). Backup withholding is not an
 additional tax. Amounts withheld under the backup withholding rules may be credited against a U.S.


                                                       93
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 107 of 224


 Holder’s federal income tax liability, and a U.S. Holder may obtain a refund of any excess amounts withheld
 under the backup withholding rules by filing an appropriate timely claim for refund with the IRS (generally,
 a federal income tax return). Furthermore, certain penalties may be imposed by the IRS on a recipient of
 payments who is required to supply information but who does not do so in the proper manner.

          Treasury regulations generally require disclosure by a taxpayer on its U.S. federal income tax return
 of certain types of transactions in which the taxpayer participated, including, among other types of
 transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of certain thresholds.
 Holders of Claims are urged to consult their own tax advisors regarding these regulations and whether the
 contemplated transactions under the Plan would be subject to these regulations and require disclosure on
 their tax returns.

          The U.S. federal income tax consequences of the Plan are complex. The foregoing summary does
 not discuss all aspects of U.S. federal income taxation that may be relevant to a particular U.S. Holder in
 light of such U.S. Holder’s circumstances and income tax situation. All Holders of Claims should consult
 with their tax advisors as to the particular tax consequences to them of the transactions contemplated by the
 Plan, including the applicability and effect of any state, local, or foreign tax laws and of any change in
 applicable tax laws.

 XIII.   RECOMMENDATION

          In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides
 for a larger distribution to the Debtors’ creditors and holders of other interests than would otherwise result
 in any other scenario. Accordingly, the Debtors recommend that Holders of Claims or Interests in Class
 4A (Aegean Unsecured Claims), Class 7 (Section 510(b) Claim), and Class 8 (Interests in Aegean) vote to
 accept the Plan and support Confirmation of the Plan.

 Dated: February 15, 2019

                                                    AEGEAN MARINE PETROLEUM NETWORK INC.
                                                    on behalf of itself and all other Debtors


                                                    By:    /s/ Tyler Baron
                                                    Name: Tyler Baron
                                                    Title: Authorized Signatory




                                                        94
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 108 of 224


                                      EXHIBIT A

                         Joint Chapter 11 Plan of Reorganization
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 109 of 224


                                    EXHIBIT B

                           Corporate Organizational Chart
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 110 of 224


                                   EXHIBIT C

                          Restructuring Support Agreement
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 111 of 224


                                    EXHIBIT D

                                Liquidation Analysis
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 112 of 224


                                    EXHIBIT E

                                 Valuation Analysis
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 113 of 224


                                    EXHIBIT F

                                Financial Projections
18-13374-mew   Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                       Pg 114 of 224


                                      EXHIBIT B

                         Redline to Revised Disclosure Statement
18-13374-mew              Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                               Main Document
                                                      Pg 115 of 224


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                               )
     In re:                                                                    ) Chapter 11
                                                                               )
     AEGEAN MARINE PETROLEUM NETWORK                                           ) Case No. 18-13374 (MEW)
     INC., et al.,1                                                            )
                                                                               )
                                  Debtors.                                     ) (Jointly Administered)
                                                                               )

                          DISCLOSURE STATEMENT FOR
                     THE JOINT PLAN OF REORGANIZATION OF
            AEGEAN MARINE PETROLEUM NETWORK INC. AND ITS DEBTOR
          AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


     Marc Kieselstein, P.C.                                               James H.M. Sprayregen, P.C.
     Cristine Pirro                                                       Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                                 W. Benjamfin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                   KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                             300 North LaSalle Street
     Telephone:        (212) 446-4800                                     Chicago, Illinois 60654
     Facsimile:        (212) 446-4900                                     Telephone:        (312) 862-2000
                                                                          Facsimile:        (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

     Dated: February 1315, 2019




 1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits of their tax
       identification, registration, or like numbers is not provided herein. A complete list of such information may be obtained on
       the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/Aegean. The location of Debtor Aegean
       Bunkering (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt
       Avenue, Suite 1405, New York, New York 10017.




 KE 58448370
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 116 of 224



        IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

                   THE DEADLINE TO VOTE ON THE PLAN IS
            MARCH [19],, 2019 AT 4:00 P.M. (PREVAILING EASTERN TIME)

 FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT OR A MASTER BALLOT INCLUDING
                 YOUR VOTE MUST BE ACTUALLY RECEIVED
                BY EPIQ CORPORATE RESTRUCTURING LLC, ON
           OR BEFORE THE VOTING DEADLINE AS DESCRIBED HEREIN.

       THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE
 STATEMENT TO HOLDERS OF CLAIMS OR INTERESTS FOR PURPOSES OF SOLICITING
 VOTES TO ACCEPT OR REJECT THE PLAN. NOTHING IN THIS DISCLOSURE STATEMENT
 MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY OTHER PURPOSE. BEFORE
 DECIDING WHETHER TO VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO
 VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE
 STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE X HEREIN. IN THE
 EVENT OF ANY INCONSISTENCY BETWEEN THE DISCLOSURE STATEMENT AND THE PLAN,
 THE RELEVANT PROVISIONS OF THE PLAN WILL GOVERN.

       THE DEBTORS URGE EACH HOLDER OF A CLAIM OR INTEREST ENTITLED TO VOTE
 TO CONSULT WITH ITS OWN ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL,
 SECURITIES, TAX, OR BUSINESS ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT,
 THE PLAN, AND THE PROPOSED TRANSACTIONS CONTEMPLATED THEREBY.
 FURTHERMORE, THE BANKRUPTCY COURT’S APPROVAL OF THE ADEQUACY OF THE
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE
 THE BANKRUPTCY COURT’S APPROVAL OF THE PLAN.

       THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES
 OF THE PLAN, CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN
 THE CHAPTER 11 CASES. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES
 ARE FAIR AND ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO
 THE EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR
 STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH ANTICIPATED EVENTS. IN THE
 EVENT OF ANY INCONSISTENCY OR DISCREPANCY BETWEEN A DESCRIPTION IN THIS
 DISCLOSURE STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OR ANY
 OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER
 DOCUMENTS WILL GOVERN FOR ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN
 THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT
 EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO NOT REPRESENT
 OR WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS
 WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

       IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS RELIED ON
 FINANCIAL DATA DERIVED FROM THE DEBTORS’ BOOKS AND RECORDS AND ON VARIOUS
 ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESSES. WHILE THE DEBTORS BELIEVE
 THAT SUCH FINANCIAL INFORMATION FAIRLY REFLECTS THE FINANCIAL CONDITION OF
 THE DEBTORS AS OF THE DATE HEREOF AND THAT THE ASSUMPTIONS REGARDING
 FUTURE EVENTS REFLECT REASONABLE BUSINESS JUDGMENTS, NO REPRESENTATIONS
 OR WARRANTIES ARE MADE AS TO THE ACCURACY OF THE FINANCIAL INFORMATION



                                        i
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 117 of 224


 CONTAINED HEREIN OR ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESSES AND
 THEIR FUTURE RESULTS AND OPERATIONS. SEE THE RISK FACTORS, SPECIFICALLY
 ARTICLE X.C AND ARTICLE X.D OF THIS DISCLOSURE STATEMENT. THE DEBTORS
 EXPRESSLY CAUTION READERS NOT TO PLACE UNDUE RELIANCE ON ANY
 FORWARD-LOOKING STATEMENTS CONTAINED HEREIN.

       THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE
 CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER. THE
 DEBTORS OR ANY OTHER AUTHORIZED PARTY MAY SEEK TO INVESTIGATE, FILE, AND
 PROSECUTE CLAIMS AND MAY OBJECT TO CLAIMS OR INTERESTS AFTER THE
 CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER THIS
 DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS OR
 INTERESTS.

       THE DEBTORS ARE MAKING THE STATEMENTS AND PROVIDING THE FINANCIAL
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AS OF THE DATE HEREOF,
 UNLESS OTHERWISE SPECIFICALLY NOTED.         ALTHOUGH THE DEBTORS MAY
 SUBSEQUENTLY UPDATE THE INFORMATION IN THIS DISCLOSURE STATEMENT, THE
 DEBTORS HAVE NO AFFIRMATIVE DUTY TO DO SO, AND EXPRESSLY DISCLAIM ANY DUTY
 TO PUBLICLY UPDATE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT
 OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE. HOLDERS OF CLAIMS OR
 INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE
 TIME OF THEIR REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THIS
 DISCLOSURE STATEMENT WAS FILED. INFORMATION CONTAINED HEREIN IS SUBJECT TO
 COMPLETION, MODIFICATION, OR AMENDMENT. THE DEBTORS RESERVE THE RIGHT TO
 FILE AN AMENDED OR MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM
 TIME TO TIME.

       THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY INFORMATION
 ABOUT OR CONCERNING THE PLAN OTHER THAN THAT WHICH IS CONTAINED IN THIS
 DISCLOSURE STATEMENT.        THE DEBTORS HAVE NOT AUTHORIZED ANY
 REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE OF THEIR PROPERTY
 OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.

       IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE
 DATE OCCURS, ALL HOLDERS OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS
 OF CLAIMS OR INTERESTS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE
 PLAN, WHO VOTE TO REJECT THE PLAN, OR WHO ARE NOT ENTITLED TO VOTE ON THE
 PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE TRANSACTIONS
 CONTEMPLATED THEREBY.

        YOU ARE ENCOURAGED TO READ THE PLAN AND THIS DISCLOSURE STATEMENT
 IN ITS ENTIRETY, INCLUDING ARTICLE X, ENTITLED “RISK FACTORS,” WHICH BEGINS ON
 PAGE 6971, BEFORE SUBMITTING YOUR BALLOT TO VOTE ON THE PLAN.

       THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES
 NOT CONSTITUTE A GUARANTEE BY THE COURT OF THE ACCURACY OR COMPLETENESS
 OF THE INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT BY THE BANKRUPTCY
 COURT OF THE MERITS OF THE PLAN.




                                        ii
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 118 of 224


       SUMMARIES OF THE PLAN AND STATEMENTS MADE IN THIS DISCLOSURE
 STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN. THE
 SUMMARIES OF THE FINANCIAL INFORMATION AND THE DOCUMENTS ANNEXED TO THIS
 DISCLOSURE STATEMENT OR OTHERWISE INCORPORATED HEREIN BY REFERENCE ARE
 QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THOSE DOCUMENTS.           THE
 STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE
 DATE OF THIS DISCLOSURE STATEMENT, AND THERE IS NO ASSURANCE THAT THE
 STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER SUCH DATE.
 EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR IN ACCORDANCE WITH APPLICABLE
 LAW, THE DEBTORS ARE UNDER NO DUTY TO UPDATE OR SUPPLEMENT THIS DISCLOSURE
 STATEMENT.

        THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
 SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT
 NECESSARILY PREPARED IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS
 OR OTHER SIMILAR LAWS. THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR
 DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
 “SEC”) OR ANY SIMILAR FEDERAL, STATE, LOCAL, OR FOREIGN REGULATORY AGENCY,
 NOR HAS THE SEC OR ANY OTHER AGENCY PASSED UPON THE ACCURACY OR ADEQUACY
 OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT.

      THE DEBTORS HAVE SOUGHT TO ENSURE THE ACCURACY OF THE FINANCIAL
 INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT; HOWEVER, THE FINANCIAL
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR INCORPORATED HEREIN
 BY REFERENCE HAS NOT BEEN, AND WILL NOT BE, AUDITED OR REVIEWED BY THE
 DEBTORS’ INDEPENDENT AUDITORS UNLESS EXPLICITLY PROVIDED OTHERWISE.

       THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT ARE
 CONSIDERED FORWARD-LOOKING STATEMENTS UNDER FEDERAL SECURITIES LAWS.
 THE DEBTORS CONSIDER ALL STATEMENTS REGARDING ANTICIPATED OR FUTURE
 MATTERS TO BE FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS
 MAY INCLUDE STATEMENTS ABOUT THE DEBTORS’:

         BUSINESS STRATEGY;

         FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND EXPENSES;

         LEVELS OF INDEBTEDNESS, LIQUIDITY, AND COMPLIANCE WITH DEBT
          COVENANTS;

         FINANCIAL STRATEGY, BUDGET, PROJECTIONS, AND OPERATING RESULTS;

         AVAILABILITY AND TERMS OF CAPITAL;

         SUCCESSFUL RESULTS FROM THE DEBTORS’ OPERATIONS;

         COSTS OF CONDUCTING THE DEBTORS’ OTHER OPERATIONS;

         GENERAL ECONOMIC AND BUSINESS CONDITIONS;

         EFFECTIVENESS OF THE DEBTORS’ RISK MANAGEMENT ACTIVITIES;


                                        iii
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 119 of 224


         ENVIRONMENTAL LIABILITIES;

         THE OUTCOME OF PENDING AND FUTURE LITIGATION;

         UNCERTAINTY REGARDING THE DEBTORS’ FUTURE OPERATING RESULTS;

         PLANS, OBJECTIVES, AND EXPECTATIONS;

         THE POTENTIAL ADOPTION OF NEW GOVERNMENTAL REGULATIONS; AND

         THE DEBTORS’ ABILITY TO SATISFY FUTURE CASH OBLIGATIONS.

       STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT GUARANTEES
 OF THE REORGANIZED DEBTORS’ FUTURE PERFORMANCE.           THERE ARE RISKS,
 UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD CAUSE THE
 REORGANIZED DEBTORS’ ACTUAL PERFORMANCE OR ACHIEVEMENTS TO BE DIFFERENT
 FROM THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO
 UPDATE THE PROJECTIONS MADE HEREIN. THESE RISKS, UNCERTAINTIES, AND FACTORS
 MAY INCLUDE THE FOLLOWING:         THE DEBTORS’ ABILITY TO CONFIRM AND
 CONSUMMATE THE PLAN; THE POTENTIAL THAT THE DEBTORS MAY NEED TO PURSUE
 AN ALTERNATIVE TRANSACTION IF THE PLAN IS NOT CONFIRMED; THE DEBTORS’
 ABILITY TO REDUCE THEIR OVERALL FINANCIAL LEVERAGE; THE POTENTIAL ADVERSE
 IMPACT OF THE CHAPTER 11 CASES ON THE DEBTORS’ OPERATIONS, MANAGEMENT, AND
 EMPLOYEES; THE RISKS ASSOCIATED WITH OPERATING THE DEBTORS’ BUSINESSES
 DURING THE CHAPTER 11 CASES; CUSTOMER RESPONSES TO THE CHAPTER 11 CASES; THE
 DEBTORS’ INABILITY TO DISCHARGE OR SETTLE CLAIMS DURING THE CHAPTER 11
 CASES; GENERAL ECONOMIC, BUSINESS, AND MARKET CONDITIONS; CURRENCY
 FLUCTUATIONS; INTEREST RATE FLUCTUATIONS; PRICE INCREASES; EXPOSURE TO
 LITIGATION; A DECLINE IN THE DEBTORS’ MARKET SHARE DUE TO COMPETITION OR
 PRICE PRESSURE BY CUSTOMERS; THE DEBTORS’ ABILITY TO IMPLEMENT COST
 REDUCTION INITIATIVES IN A TIMELY MANNER; THE DEBTORS’ ABILITY TO DIVEST
 EXISTING BUSINESSES; FINANCIAL CONDITIONS OF THE DEBTORS’ CUSTOMERS;
 ADVERSE TAX CHANGES; LIMITED ACCESS TO CAPITAL RESOURCES; CHANGES IN
 DOMESTIC AND FOREIGN LAWS AND REGULATIONS; TRADE BALANCE; NATURAL
 DISASTERS; GEOPOLITICAL INSTABILITY; AND THE EFFECTS OF GOVERNMENTAL
 REGULATION ON THE DEBTORS’ BUSINESSES.

                           *      *     *     *     *




                                        iv
18-13374-mew           Doc 383             Filed 02/15/19 Entered 02/15/19 18:42:50                                             Main Document
                                                       Pg 120 of 224


                                                      TABLE OF CONTENTS
                                                                                                                                                     Page

 I.     INTRODUCTION.......................................................................................................................... 1

 II.    PRELIMINARY STATEMENT .................................................................................................. 1
        A.         Plan Overview................................................................................................................... 22
        B.         The Adequacy of the Disclosure Statement ...................................................................... 33

 III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
        AND THE PLAN ......................................................................................................................... 44
        A.         What is chapter 11?........................................................................................................... 44
        B.         Why are the Debtors sending me this Disclosure Statement?........................................... 44
        C.         Am I entitled to vote on the Plan? .................................................................................... 44
        D.         What will I receive from the Debtors if the Plan is consummated?.................................. 55
        E.         What will I receive if I hold an Allowed Administrative Claim or an Allowed
                   Priority Tax Claim? .......................................................................................................... 88
        F.         What happens to my recovery if the Plan is not confirmed or does not go
                   effective?........................................................................................................................... 88
        G.         If the Plan provides that I get a distribution, do I get it upon Confirmation or
                   when the Plan goes effective, and what is meant by “Confirmation,” “Effective
                   Date,” and “Consummation?” ........................................................................................... 88
        H.         What are the sources of Cash and other consideration required to fund
                   distributions under the Plan? ............................................................................................. 88
        I.         Who supports the Plan? .................................................................................................... 88
        J.         Is there potential litigation related to Confirmation of the Plan? ...................................... 99
        K.         Will there be releases and exculpation granted to parties in interest as part of the
                   Plan? ................................................................................................................................. 99
        L.         Can I opt out ofHow may I grant the Third Party Release? .......................................... 1111
        M.         What is the deadline to vote on the Plan? ..................................................................... 1212
        N.         How do I vote for or against the Plan? ......................................................................... 1212
        O.         What is the Litigation Trust Loan and can I participate in it? ...................................... 1212
        P.         Why is the Bankruptcy Court holding a Confirmation Hearing? ................................. 1212
        Q.         When is the Confirmation Hearing set to occur? .......................................................... 1212
        R.         What is the purpose of the Confirmation Hearing? ...................................................... 1313
        S.         Who do I contact if I have additional questions with respect to this Disclosure
                   Statement or the Plan? .................................................................................................. 1313
        T.         Do the Debtors recommend voting in favor of the Plan? ............................................. 1414

 IV.    BUSINESS DESCRIPTION AND BACKGROUND TO THE CHAPTER 11 CASES .... 1414
        A.         Corporate History and General Background ................................................................. 1414
        B.         Business Operations ...................................................................................................... 1414
        C.         Employees ..................................................................................................................... 1717
        D.         Senior Management ...................................................................................................... 1717
        E.         Aegean Board of Directors ........................................................................................... 1818
        F.         Prepetition Capital Structure ......................................................................................... 1818

 V.     EVENTS LEADING TO THE CHAPTER 11 CASES ........................................................ 2323
        A.         Prepetition Challenges .................................................................................................. 2323
18-13374-mew            Doc 383            Filed 02/15/19 Entered 02/15/19 18:42:50                                            Main Document
                                                       Pg 121 of 224


         B.         Appointment of Independent Directors and Composition of the Audit Committee ..... 2525
         C.         Prepetition Initiatives .................................................................................................... 2525
         D.         Audit Committee Investigation ..................................................................................... 2626
         E.         The DIP Financing and Chapter 11 Filing .................................................................... 2828

 VI.     EVENTS OF THE CHAPTER 11 CASES ............................................................................ 2929
         A.         First Day Pleadings and Other Case Matters ................................................................ 2929
         B.         Other Procedural and Administrative Motions ............................................................. 3030
         C.         Other Matters Relevant to these Chapter 11 Cases ....................................................... 3131
         D.         Appointment of Official Committee of Unsecured Creditors ....................................... 3232
         E.         Debtor-in-Possession Financing ................................................................................... 3333
         F.         Sale Process Motion...................................................................................................... 3535
         G.         Restructuring Support Agreements ............................................................................... 3636

 VII.    SUMMARY OF THE PLAN .................................................................................................. 3838
         A.         Overview ....................................................................................................................... 3838
         B.         Treatment of Executory Contract and Unexpired Leases ............................................. 4949
         C.         Releases ........................................................................................................................ 5353

 VIII.   SOLICITATION AND VOTING ........................................................................................... 5959
         A.         Solicitation Packages .................................................................................................... 5959
         B.         Classes Entitled to Vote on the Plan ............................................................................. 5959
         C.         Votes Required for Acceptance by a Class ................................................................... 6060
         D.         Classes Not Entitled to Vote on the Plan ...................................................................... 6060
         E.         Voting Record Date ...................................................................................................... 6161
         F.         Voting on the Plan ........................................................................................................ 6161
         G.         Ballots Not Counted...................................................................................................... 6262

 IX.     CONFIRMATION OF THE PLAN ....................................................................................... 6262
         A.         Confirmation Standards ................................................................................................ 6262
         B.         Best Interests of Creditors/Liquidation Analysis .......................................................... 6363
         C.         Creditor Recoveries ...................................................................................................... 6464
         D.         Valuation....................................................................................................................... 6464
         E.         Financial Feasibility ...................................................................................................... 6464
         F.         Acceptance by Impaired Classes .................................................................................. 6464
         G.         Confirmation without Acceptance by All Impaired Classes ......................................... 6565
         H.         The Debtor Releases, Third Party Releases, Exculpation, and Injunction
                    Provisions...................................................................................................................... 6767

 X.      RISK FACTORS...................................................................................................................... 7272
         A.         General .......................................................................................................................... 7373
         B.         Certain Bankruptcy Law Considerations ...................................................................... 7373
         C.         Risks Related to the Transaction................................................................................... 7777
         D.         Risks Related to the Debtors’ Businesses ..................................................................... 7979
         E.         Liquidity Risks .............................................................................................................. 8282
         F.         Risks Associated with Forward Looking Statements ................................................... 8383
         G.         Disclosure Statement Disclaimer .................................................................................. 8383
         H.         Liquidation Under Chapter 7 ........................................................................................ 8585


                                                                          i
18-13374-mew           Doc 383            Filed 02/15/19 Entered 02/15/19 18:42:50                                         Main Document
                                                      Pg 122 of 224


 XI.     CERTAIN SECURITIES LAW MATTERS ......................................................................... 8585
         A.        Reorganized Aegean Equity Interests ........................................................................... 8585
         B.        Issuance and Resale of Securities Under the Plan ........................................................ 8585
         C.        U.S. Securities and Exchange Commission Rights Reserved ....................................... 8888

 XII.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ............ 8888
         A.        Introduction................................................................................................................... 8888
         B.        Certain U.S. Federal Income Tax Consequences to the U.S. Debtor ........................... 8989
         C.        Certain U.S. Federal Income Tax Consequences to U.S. Holders of Aegean
                   Unsecured Claims ......................................................................................................... 9393
         D.        Accrued Interest ............................................................................................................ 9494
         E.        Market Discount ........................................................................................................... 9494
         F.        Information Reporting and Backup Withholding ......................................................... 9494

 XIII.   RECOMMENDATION ........................................................................................................... 9595




                                                                       ii
18-13374-mew     Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50             Main Document
                                          Pg 123 of 224


                                             EXHIBITS

 EXHIBIT A     Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code

 EXHIBIT B     Corporate Organizational Chart as of the Petition Date

 EXHIBIT C     Restructuring Support Agreement

 EXHIBIT D     Liquidation Analysis

 EXHIBIT E     Valuation Analysis

 EXHIBIT F     Financial Projections




                                                  iii
18-13374-mew             Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                           Main Document
                                                    Pg 124 of 224


 I.        INTRODUCTION

          Aegean Marine Petroleum Network Inc. (“Aegean”) and its debtor affiliates, as debtors and
 debtors-in-possession (collectively, the “Debtors”), submit this disclosure statement (this “Disclosure
 Statement”), pursuant to section 1125 of the Bankruptcy Code in connection with the solicitation of votes
 for acceptance of the Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and its Debtor
 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or otherwise
 modified from time to time, the “Plan”).1 A copy of the Plan is attached hereto as Exhibit A and
 incorporated herein by reference. The Plan constitutes a separate chapter 11 plan for each Debtor.

      THE PLAN AND THE TRANSACTIONS CONTEMPLATED THEREIN ARE
 SUPPORTED BY THE DEBTORS, THE COMMITTEE, MERCURIA, CONSENTING
 UNSECURED NOTEHOLDERS HOLDING 64 PERCENT OF THE PRINCIPAL AMOUNT
 OUTSTANDING OF THE UNSECURED NOTES, AND AMEX.

      THE DEBTORS BELIEVE THAT THE COMPROMISES CONTEMPLATED IN THE
 PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE DEBTORS’ ESTATES,
 AND PROVIDE THE BEST RECOVERY TO ALL STAKEHOLDERS UNDER THE
 CIRCUMSTANCES. AT THIS TIME, THE DEBTORS BELIEVE THE PLAN REPRESENTS
 THE BEST AVAILABLE OPTION FOR COMPLETING THE CHAPTER 11 CASES. THE
 DEBTORS AND THE COMMITTEE STRONGLY RECOMMEND THAT YOU VOTE TO
 ACCEPT THE PLAN.

 II.       PRELIMINARY STATEMENT

          The Debtors are an international marine fuel logistics company and a leading independent physical
 supplier of marine fuel to vessels in port, at sea, on rivers and other waterways around the globe. Utilizing
 a modern fleet of 57 owned and chartered vessels and a broad network of supply hubs, the Debtors provide
 best-in-class bunkering services to customers in over 20 countries and more than 50 ports via a fully
 integrated supply chain comprised of fuel sourcing, storage (onshore and offshore), vessel-to-vessel
 delivery, and post-delivery customer care. As of November 1, 2018, the Debtors employed approximately
 850 individuals worldwide.

          As of the Petition Date, the Debtors reported approximately $855 million in aggregate funded debt,
 including $131.3 million outstanding under its U.S. Credit Facility, $249.6 million outstanding under its
 Global Credit Facility, $206.6 million outstanding under ten secured term loan facilities—which generally
 financed the acquisition of the Debtors’ fleet and the Fujairah terminal—and $267 million outstanding
 under two issuances of unsecured convertible notes by the Debtors’ ultimate parent. Since the Petition
 Date, and as of the date hereof, the entire prepetition amount of the U.S. Credit Facility and Global Credit
 Facility has been rolled-up into the Debtors’ postpetition financing arrangements comprised of a $160
 million DIP U.S. Revolving Credit Facility, $75 million DIP U.S. Term Credit Facility, and $300 million
 DIP Global Credit Facility. Mercuria became the sole lender under the U.S. Credit Facility and Global
 Credit Facility in August 2018, is the sole lender under the DIP Facilities, and also owns approximately 30
 percent of Aegean’s common equity.

          The Debtors filed voluntary petitions for relief pursuant to chapter 11 of the Bankruptcy Code on
 the Petition Date. The Debtors in these chapter 11 cases consist of 75 entities. An organizational chart

 1     Capitalized terms used but not otherwise defined in this Disclosure Statement shall have the meaning ascribed to such terms
       in the Plan. The summary of the Plan provided herein is qualified entirely by reference to the Plan. In the case of any
       inconsistency between the Disclosure Statement and the Plan, the Plan will govern.
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 125 of 224


 setting forth the corporate structure of Aegean Marine—i.e., Debtors and Non-Debtor Subsidiaries—as of
 the Petition Date is attached hereto as Exhibit B.

         The purpose of a chapter 11 bankruptcy case is to resolve the affairs of a debtor and to distribute
 the proceeds of the debtor’s estate pursuant to a confirmed chapter 11 plan. To that end, the Debtors filed
 the Plan, which provides a comprehensive restructuring of the Debtors’ obligations, preserves the
 going-concern value of the Debtors’ businesses, and maximizes the value of creditor recoveries. The
 Debtors believe that the Plan accomplishes this objective and is in the best interests of the Debtors’ estates
 and, therefore, the Debtors seek to confirm the Plan.

         A.       Plan Overview

         As described more fully below, the Debtors have engaged in extensive good faith negotiations with
 Mercuria, the Committee, the Consenting Unsecured Noteholders, AmEx, and other parties in interest
 regarding the consensual restructuring of the Debtors’ obligations following the Petition Date. The Plan
 represents the culmination of these negotiations and embodies a global settlement memorialized in the
 Restructuring Support Agreement, attached hereto as Exhibit C. The Debtors and the other parties to the
 Restructuring Support Agreement believe that the Plan provides the best available path forward for these
 chapter 11 cases and maximizes the value of the Debtors’ estates.

         Generally, the Plan provides for the following treatment of Claims and Interests:

             satisfies in full Allowed Administrative Claims and Allowed Priority Tax Claims, if any,
              against all Debtors;

             provides for 100 percent recoveries on account of Allowed Other Secured Claims, Allowed
              Other Priority Claims, Allowed Secured Term Loan Claims, and Allowed General Unsecured
              Claims against all subsidiary Debtors (i.e., other than Aegean);

             provides that Holders of Allowed Aegean Unsecured Claims shall receive their Pro Rata share
              of (i) $40 million in Cash (i.e., the Aegean Unsecured Claims Cash Pool) and (ii) Class A
              Litigation Trust Units in the Litigation Trust, which shall own and monetize the Litigation
              Claims for the benefit of Holders of Allowed Aegean Unsecured Claims and, potentially, equity
              holders;

             provides that Holders of Allowed Section 510(b) Claims and Allowed Interests in Aegean shall
              receive their Pro Rata share of Class B Litigation Trust Units (i.e., second in priority relative
              to the Class A Litigation Trust Units) in the Litigation Trust; and

             equitizes obligations owing to Mercuria under the DIP Credit Facility Claims.

          The Plan enjoys the support of: (i) the Debtors; (ii) Mercuria, the Debtors’ primary prepetition
 secured lender, sole DIP Lender, and approximately 30 percent equity holder; (iii) the Committee, the
 statutory fiduciary for all of the Debtors’ general unsecured creditors; and (iv) the majority of Holders of
 Class 4A Claims (Aegean Unsecured Claims), including (a) 64 percent of the principal amount outstanding
 of the Unsecured Notes and (b) AmEx, the largest individual non-Unsecured Noteholder unsecured creditor
 at Aegean. This support for the Plan, and the consensual reorganization of the Debtors contemplated
 therein, is an important achievement for the Debtors in the face of the significant liquidity issues, a
 challenging operating environment, and the potential for protracted litigation in these chapter 11 cases.




                                                       2
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 126 of 224


          The Debtors strongly believe that the Plan is in the best interests of their estates and represents the
 best available alternative for all of their stakeholders. The Debtors therefore urge Holders of Claims and
 Interests to vote to accept the Plan.

         B.       The Adequacy of the Disclosure Statement

         The Debtors seek Bankruptcy Court approval of the Plan. Before soliciting acceptances of a
 proposed plan of reorganization, section 1125 of the Bankruptcy Code requires a plan proponent to prepare
 a disclosure statement containing information of a kind, and in sufficient detail, to enable a hypothetical
 reasonable investor to make an informed judgment regarding acceptance of a chapter 11 plan.
 This Disclosure Statement is being submitted in accordance with such requirements. This Disclosure
 Statement includes, without limitation, information about:

             the Debtors’ corporate history, corporate structure, business operations, and prepetition capital
              structure and indebtedness (Article IV herein);

             events leading to these chapter 11 cases, including the Debtors’ restructuring negotiations
              (Article V herein);

             significant events in these chapter 11 cases (Article VI herein);

             the classification and treatment of Claims and Interests under the Plan, including who is entitled
              to vote and how to vote on the Plan (Article III and Article VII herein);

             certain important effects of Confirmation of the Plan (Article IX herein);

             releases and exculpations contemplated by the Plan that are integral to the overall settlement
              of Claims pursuant to the Plan (Article III and Article IX herein);

             the statutory requirements for confirming the Plan (Article IX herein);

             certain risk factors Holders of Claims or Interests should consider before voting to accept or
              reject the Plan and information regarding alternatives to Confirmation of the Plan (Article X
              herein); and

             certain U.S. federal income tax consequences of the Plan (Article XII herein).

        In light of the foregoing, the Debtors believe this Disclosure Statement contains “adequate
 information” to enable a hypothetical reasonable investor to make an informed judgment about the Plan
 and complies with all aspects of section 1125 of the Bankruptcy Code.

          The Debtors’ boards of directors have approved the Plan and the Restructuring Transactions
 contemplated therein and believe that the Plan is in the best interests of the Debtors, the Estates, creditors,
 and equity interest holders as a whole. As such, the Debtors recommend that all Holders of Claims and
 Interests entitled to vote on the Plan vote to accept the Plan by returning their ballots, so as to be actually
 received by Epiq Corporate Restructuring, LLC, the Debtors’ notice and claims agent (the “Notice and
 Claims Agent”) no later than March [19],, 2019, at 4:00 p.m. prevailing Eastern Time. Assuming the
 requisite acceptances to the Plan are obtained, the Debtors will seek the Bankruptcy Court’s approval of
 the Plan at the Confirmation Hearing, currently scheduled for March [26],, 2019, at [●]:00 a.m. prevailing
 Eastern Time.


                                                        3
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 127 of 224


          The Plan and all documents to be executed, delivered, assumed, and/or performed in connection
 with the Consummation of the Plan, including the documents to be included in the Plan Supplement, are
 subject to revision and modification from time to time prior to the Effective Date.

 III.      QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
           THE PLAN

           A.    What is chapter 11?

          Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Chapter 11
 promotes equality of treatment for creditors and similarly situated equity interest holders, subject to the
 priority of distributions prescribed by the Bankruptcy Code.

         The commencement of a chapter 11 case creates an estate that comprises all of the legal and
 equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
 provides that the debtor may continue to operate its business and remain in possession of its property as a
 “debtor in possession.”

          Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
 court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
 or equity interest holder of the debtor, and any other entity as may be ordered by the bankruptcy court.
 Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides for
 the treatment of the debtor’s liabilities in accordance with the terms of the confirmed plan.

           B.    Why are the Debtors sending me this Disclosure Statement?

         The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
 acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
 statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
 reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such
 disclosure statement with all holders of claims or interests whose votes on the Plan are being solicited. This
 Disclosure Statement is being submitted in accordance with these requirements.

           C.    Am I entitled to vote on the Plan?

         Your ability to vote on, and your distribution (if any) under, the Plan depends on what type of
 Claim or Interest you hold. Each category of Holders of Claims or Interests, as set forth in Article III of
 the Plan pursuant to section 1122(a) of the Bankruptcy Code, is referred to as a “Class.” Each Class’s
 respective voting status is set forth below:


        Class         Claim / Interest                  Status                       Voting Rights


                                                                                   Not Entitled to Vote
         1          Other Secured Claims             Unimpaired
                                                                                  (Presumed to Accept)

                                                                                   Not Entitled to Vote
         2          Other Priority Claims            Unimpaired
                                                                                  (Presumed to Accept)

                     Secured Term Loan                                             Not Entitled to Vote
         3                                           Unimpaired
                           Claims                                                 (Presumed to Accept)


                                                       4
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 128 of 224



      Class            Claim / Interest                 Status                        Voting Rights


       4A         Aegean Unsecured Claims              Impaired                      Entitled to Vote


                  General Unsecured Claims                                         Not Entitled to Vote
       4B                                             Unimpaired
                  against All Other Debtors                                       (Presumed to Accept)
                                                                                   Not Entitled to Vote
        5           Intercompany Claims         Unimpaired / Impaired        (Presumed to Accept / Deemed to
                                                                                         Reject)
                                                                                   Not Entitled to Vote
        6           Intercompany Interests      Unimpaired / Impaired        (Presumed to Accept / Deemed to
                                                                                         Reject)

        7           Section 510(b) Claims              Impaired                      Entitled to Vote


        8            Interests in Aegean               Impaired                      Entitled to Vote


         D.       What will I receive from the Debtors if the Plan is consummated?

         The following chart provides a summary of the anticipated recovery to Holders of Allowed Claims
 and Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary
 from the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the
 Plan depends on the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
 consummate the Plan.

          Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan
 the treatment described below in full and final satisfaction, compromise, settlement, release, and discharge
 of, and in exchange for, such Holder’s Allowed Claim or Allowed Interest, except to the extent different
 treatment is agreed to by the Debtors (with Mercuria’s consent, or the Reorganized Debtors, as applicable)
 and the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the
 Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the later of
 the Effective Date and the date such Holder’s Claim or Interest becomes an Allowed Claim or Allowed
 Interest (or as soon as reasonably practicable following either of such dates).

         The classification, treatment, and the projected recoveries of classified Claims set forth in the table
 below are estimates only and therefore are subject to material change. In particular, recoveries available to
 the Holders of Aegean Unsecured Claims are estimates based on information known to the Debtors as of
 the date hereof and actual recoveries could differ materially based on, among other things, the actual
 realized recoveries as to any one or more of the Litigation Claims, which are highly speculative and
 contingent upon successful prosecution of the Litigation Claims, and whether the amount of Claims actually
 allowed against the applicable Debtor exceed the estimates provided below. The recoveries available to
 Holders of Aegean Unsecured Claims could be materially lower when compared to the estimates provided
 below.

          To the extent any inconsistency exists between the summaries contained in this Disclosure
 Statement and the Plan, the terms of the Plan shall govern. For a complete description of the Debtors’
 classification and treatment of Claims and Interests, reference should be made to the Plan.


                                                       5
18-13374-mew                Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                        Pg 129 of 224



                                           SUMMARY OF EXPECTED RECOVERIES
                  Claim /                                                                           Projected            Projected
     Class                                     Treatment of Claim / Interest
                  Interest                                                                           Amount              Recovery
     1         Other Secured       As determined by the Debtors but subject in each case               $0                  100%
               Claims              to Mercuria’s reasonable consent, or the Reorganized
                                   Debtors, as applicable, either: (i) payment in full in
                                   Cash by the Reorganized Debtors on the later of the
                                   Effective Date or in the ordinary course; (ii)
                                   Reinstatement; (iii) the collateral securing any such
                                   Claim and payment of any interest required under
                                   section 506(b) of the Bankruptcy Code; or (iv) such
                                   other treatment rendering such Claim Unimpaired.

     2         Other Priority      Payment in full in Cash by the Reorganized Debtors                    $0                100%
               Claims              on the later of the Effective Date or in the ordinary
                                   course.

     3         Secured Term        As determined by the Debtors and Mercuria, or the                  $206.6               100%
               Loan Claims         Reorganized Debtors, as applicable, either: (i)                    million
                                   payment in full in Cash by the Reorganized Debtors
                                   the later of the Effective Date or in the ordinary
                                   course; (ii) Reinstatement; (iii) the collateral securing
                                   any such Claim and payment of any interest required
                                   under section 506(b) of the Bankruptcy Code; or
                                   (iv) such other treatment rendering such Claim
                                   Unimpaired.

     4A        Aegean              Pro Rata share of the Aegean Unsecured Claims Cash                 $294.5               13.6%,
               Unsecured           Pool and the Class A Litigation Trust Units.                       million              plus the
               Claims                                                                                                  distributions,
                                                                                                                        if any, from
                                                                                                                       the Litigation
                                                                                                                                  2
                                                                                                                            Trust

     4B        General             Payment in full in Cash by the Reorganized Debtors                  $7.1                100%
               Unsecured           on the later of the Effective Date or in the ordinary              million
               Claims              course or such other treatment as agreed to by the
               against All         applicable Debtor but subject in each case to
               Other Debtors       Mercuria’s reasonable consent or the applicable
                                   Reorganized Debtor rendering such Claim
                                   Unimpaired.




 2
          The projected recovery of 13.6% represents a baseline recovery for Holders of Class 4A Aegean Unsecured Claims and does
          not include amounts that may be distributed on account of prosecution of the Litigation Claims, which are unliquidated and
          not reasonably calculable at this time. As a result, the actual recovery may be significantly higher. This projected recovery
          assumes that the Aegean Unsecured Claims Pool will be shared Pro Rata among all Holders of Aegean Unsecured Claims.
          For the avoidance of doubt, all Holders of Class 4A Aegean Unsecured Claims will receive their Pro Rata share of Class A
          Litigation Trust Units and will share in any distributions therefrom in accordance with the waterfall set forth in Article V of
          the Plan.



                                                                      6
18-13374-mew                  Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                        Pg 130 of 224



                                          SUMMARY OF EXPECTED RECOVERIES
                   Claim /                                                                          Projected           Projected
     Class                                    Treatment of Claim / Interest
                  Interest                                                                           Amount             Recovery
     5         Intercompany       As determined by the Debtors and Mercuria, or the                   N/A               100% / 0%
               Claims             Reorganized Debtors, as applicable, either Reinstated
                                  or canceled and released (including by way of capital
                                  contribution) without any distribution on account of
                                  such Claims.

     6         Intercompany       As determined by the Debtors and Mercuria, or the                     N/A             100% / 0%
               Interests          Reorganized Debtors, as applicable, either Reinstated
                                  or canceled and released without any distribution on
                                  account of such Interests.
                                                                                                           3
     7         Section            Pro Rata share of Class B Litigation Trust Units                      $0             Contingent /
                                                                                                                                 4
               510(b) Claims      provided, that for purposes of receiving the treatment                                Unknown
                                  provided herein, each Holder shall be treated as if
                                  such Holder held a number of Allowed Class 8
                                  Aegean Interests equal in value (determined based on
                                  the Aegean Interest Distribution Value) to the
                                  amount of its Allowed Section 510(b) Claim.

     8         Interests in       Pro Rata share of Class B Litigation Trust Units.              Approximately         Contingent /
                                                                                                                                 6
               Aegean                                                                            53.19 million          Unknown
                                                                                                           5
                                                                                                    shares


          For illustrative purposes only, the following hypothetical demonstrates how to calculate the pro
 ration as between Holders of Class 7 Claims and Class 8 Interests. First assume that the Litigation Trust
 recovers $50 million in net proceeds after Class 4A Claims are Paid in Full, the entirety of which is available
 for distribution to Class B Litigation Trust Units. Assume further that there are $22 million in Allowed
 Class 7 Claims and the market capitalization of Class 8 Interests is $44 million. Holders of Allowed Class

 3
         No projected claim amount is provided for Class 7 Section 510(b) Claims, which are unliquidated and not reasonably
         calculable at this time. Article III.146 of the Plan defines Section 510(b) Claims as “any Claim against any Debtor: (a) arising
         from the rescission of a purchase or sale of a Security of any Debtor or an Affiliate of any Debtor; (b) for damages arising
         from the purchase or sale of such a Security; (c) for reimbursement or contribution allowed under section 502 of the
         Bankruptcy Code on account of such a Claim; or (d) derived from, based upon, relating to, or arising under the subject matter
         of that certain securities litigation styled as In re Aegean Marine Petroleum Network Inc. Securities Litigation, No. 1:18-cv-
         04993 (NRB), currently pending in the United States Court for the Southern District of New York.”
 4
         No recovery percentage is included for Class 7 Section 510(b) Claims because any such recovery is contingent on the
         prosecution of the Litigation Claims, which are unliquidated and not reasonably calculable at this time. For the avoidance of
         doubt, all Holders of Class 7 Section 510(b) Claims will receive their Pro Rata share of Class B Litigation Trust Units and
         will share in any distributions therefrom in accordance with the waterfall set forth in Article V of the Plan.
 5
         Aegean had a market capitalization of approximately $43.6 million, which is the product of (a) the volume-weighted average
         price of $0.75 per Aegean Interest on the Trading Day prior to the Petition Date, and (b) approximately 53.19 million Aegean
         Interests outstanding on the Trading Day prior to the Petition Date.
 6
         No recovery percentage is included for Class 8 Interests in Aegean because any such recovery is contingent on the prosecution
         of the Litigation Claims, which are unliquidated and not reasonably calculable at this time. For the avoidance of doubt, all
         Holders of Class 8 Interests in Aegean will receive their Pro Rata share of Class B Litigation Trust Units and will share in any
         distributions therefrom in accordance with the waterfall set forth in Article V of the Plan.



                                                                     7
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 131 of 224


 7 Claims would share Pro Rata in $16.67 million, calculated as follows: ($22 million / ($22 million + $44
 million)) * $50 million. Holders of Allowed Class 8 Interests would share Pro Rata in $33.33 million,
 calculated as follows: ($44 million / ($22 million + $44 million)) * $50 million.

         E.      What will I receive if I hold an Allowed Administrative Claim or an Allowed Priority
                 Tax Claim?

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims (including
 DIP Credit Facility Claims), Professional Fee Claims, and Priority Tax Claims have not been classified and,
 thus, are excluded from the Classes of Claims and Interests set forth in Article III of the Plan.
 Administrative Claims, DIP Credit Facility Claims, Professional Fee Claims, and Priority Tax Claims will
 be satisfied as set forth in Article II of the Plan.

         F.      What happens to my recovery if the Plan is not confirmed or does not go effective?

         In the event that the Plan is not confirmed or does not go effective, there is no assurance that the
 Debtors will be able to implement the Restructuring Transactions contemplated by the Plan. It is possible
 that any alternative may provide Holders of Claims or Interests with less than they would have received
 pursuant to the Plan. For a more detailed description of the consequences of an extended chapter 11 case,
 or of a liquidation scenario, see Article IX.B of this Disclosure Statement, entitled “Best Interests of
 Creditors/Liquidation Analysis,” and the Liquidation Analysis attached hereto as Exhibit D.

         G.      If the Plan provides that I get a distribution, do I get it upon Confirmation or when
                 the Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                 “Consummation?”

          “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court. Confirmation
 of the Plan does not guarantee that you will receive the distribution indicated under the Plan. After
 Confirmation of the Plan by the Bankruptcy Court, there are conditions that must be satisfied or waived so
 that the Plan can go effective. Initial distributions to Holders of Allowed Claims will only be made on the
 date the Plan becomes effective—the “Effective Date”—or as soon as reasonably practicable thereafter, as
 specified in the Plan. See Article IX of this Disclosure Statement, entitled “Confirmation of the Plan,” for
 a discussion of the conditions precedent to consummation of the Plan. “Consummation” means the
 occurrence of the Effective Date.

         H.      What are the sources of Cash and other consideration required to fund distributions
                 under the Plan?

          The distributions under the Plan will be funded by the following sources of cash and consideration:
 (i) Cash on hand, proceeds of the DIP Facilities, and/or Cash funded by Mercuria; (ii) the issuance and
 distribution of Reorganized Aegean Equity Interests and Litigation Trust Interests; and (iii) proceeds from
 the Exit Facility (if any).

         I.      Who supports the Plan?

         The Plan is supported by: (i) the Debtors; (ii) Mercuria, the Debtors’ primary prepetition secured
 lender, sole DIP Lender, and approximately 30 percent equity holder; (iii) the Committee, the statutory
 fiduciary for all of the Debtors’ general unsecured creditors; and (iv) the vast majority of Holders of Class
 4A Claims (Aegean Unsecured Claims), including (a) 64 percent of the principal amount outstanding of the
 Unsecured Notes issued by Aegean and (b) AmEx, the largest individual non-Unsecured Noteholder
 unsecured creditor at Aegean.


                                                      8
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 132 of 224


         J.       Is there potential litigation related to Confirmation of the Plan?

          Parties in interest may object to Confirmation of the Plan, which objections potentially could give
 rise to litigation. In addition, if it becomes necessary to confirm the Plan over the rejection of certain
 Classes, the Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting
 Classes. The Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the
 Bankruptcy Code, which allow the Bankruptcy Court to confirm a plan that has been rejected by an impaired
 Class if it determines that the Plan satisfies section 1129(b) of the Bankruptcy Code. See Article X.B.4 of
 this Disclosure Statement, entitled “The Debtors May Not Be Able to Secure Confirmation of the Plan.”

         K.       Will there be releases and exculpation granted to parties in interest as part of the
                  Plan?

          Yes, Article IX of the Plan proposes to release the Released Parties and to exculpate the Exculpated
 Parties, subject to certain limitations and stakeholders’ ability to “opt out” from, object to,in” or otherwise
 consent to the Third Party Release. The Debtors’ releases, third party releases, and exculpation provisions
 included in the Plan are an integral part of the Debtors’ overall restructuring efforts and are an essential
 element of the Plan and the global settlement among the Debtors, Mercuria, the Committee, the Consenting
 Unsecured Noteholders, and AmEx in obtaining their support for the Plan.

          All of the Released Parties are being consensually released, the Debtors have decided in their
 business judgment that they should be released, and all of the Released Parties have made substantial and
 valuable contributions to the Debtors’ restructuring through efforts to negotiate and implement the Plan,
 which will maximize and preserve value for the benefit of all parties in interest. Accordingly, each of the
 Released Parties and the Exculpated Parties is entitled to the benefit of the release and exculpation
 provisions. Moreover, the exculpation provisions are appropriately limited to the Exculpated Parties’
 participation in the chapter 11 process and has no effect on liability resulting from actual fraud, willful
 misconduct, or gross negligence. The Debtor Release, Third Party Release, and Exculpation are each
 subject to certain carve outs in relation to the Litigation Claims and the Securities Claims, as described
 further herein.

         Without limiting the foregoing, the Debtors expressly reserve the right to seek the imposition
 of the Third Party Release on a non-consensual basis in accordance with applicable law as part of
 Confirmation. If the Debtors elect to do so, the Debtors intend to present evidence at the
 Confirmation Hearing to support such relief requested. If the Court approves any such non-
 consensual release, you may be bound by the Third Party Release even though you did not elect to
 opt into the Third Party Release.

          The Released Parties include: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP
 Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured Credit
 Facility Lenders, (e) the Committee and the Committee Members; (f) the Consenting Unsecured
 Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to the
 Restructuring Support Agreement; (j) with respect to each of the foregoing entities in clauses (a) through
 (i), each such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such
 interests are held directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio
 companies, and management companies; (k) with respect to each of the foregoing Entities in clauses (a)
 through (h), each of their respective current and former members, employees, partners, managers,
 independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
 attorneys, accountants, investment bankers, and other professional advisors; and (l) with respect to each of
 the foregoing Entities in clauses (a) through (k), each of their respective current and former directors,
 officers, members, employees, partners, managers, independent contractors, agents, representatives,


                                                       9
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 133 of 224


 principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and
 other professional advisors; provided, however, that any party in interest that opts out of, Files an objection
 to, or otherwise does not consent to the releases in the Plan shall not be a “Released Party”; provided,
 further, however, that notwithstanding anything to the contrary in the Plan, the scope of “Released Parties”
 shall be subject to the limitations set forth in Articles IX.F and IX.I of the Plan. For the avoidance of doubt,
 the Released Parties referenced in the foregoing clauses (j) through (l), are “Released Parties” solely with
 respect to work performed for or on behalf of the applicable Entity for which releases are given pursuant to
 Articles IX.B and IX.C of the Plan, subject to the limitations set forth in Articles IX.F of the Planand IX.I.

          The Releasing Parties include: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP
 Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured Credit
 Facility Lenders, (e) the Committee and the Committee Members; (f) the Consenting Unsecured
 Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to the
 Restructuring Support Agreement; (j) with respect to each of the foregoing Entities in clauses (a) through
 (i), each such Entity’s) (the “Named Consenting Releasors”), each Named Consenting Releasors’ current
 and former predecessors, successors, Affiliates (regardless of whether such interests are held directly or
 indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies, and management
 companies, in each case solely to the extent of the Named Consenting Releasors’ authority to bind any of
 the foregoing, including pursuant to agreement or applicable non-bankruptcy law; (k) with respect to each
 of the foregoing Entities in clauses (a) through (j), each of their respective current and former directors,
 officers, members, employees, partners, managers, independent contractors, agents, representatives,
 principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and
 other professional advisors, in each case solely to the extent of the Named Consenting Releasors’ authority
 to bind any of the foregoing, including pursuant to agreement or applicable non-bankruptcy law; (l) all
 Holders of Claims and Interests that vote to accept the Plan; (m) all Holders of Claims and Interests that
 vote to reject the Plan but do not elect to opt out ofinto the Third Party Release; and (n) all Holders of
 Claims and Interests not described in the foregoing clauses (a) through (m);) who elect to opt into the Third
 Party Release; provided, however, that any such Holder of a Claim or Interest that opts out of, Files an
 objection to, or otherwise does not consentis deemed to the releaseshave granted the Third Party Release in
 the PlanConfirmation Order shall not be a “Releasing Party”;” regardless of whether such Holder of a Claim
 or Interest has elected to opt into the Third Party Release; provided, further, however, that notwithstanding
 anything to the contrary hereinin the Plan, the scope of “Releasing Parties” shall be subject to the limitations
 set forth in Article IX.F and Article IX.I of the Plan.

         The Exculpated Parties include: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the
 DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured
 Credit Facility Lenders, (e) the Committee and the Committee Members; (f) AmEx; (g) the Unsecured
 Notes Indenture Trustees; (h) with respect to each of the foregoing entities in clauses (a)-(g) each such
 Entity’s current and former predecessors, successors, Affiliates (regardless of whether such interests are
 held directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies,
 management companies, each of their respective current and former members, employees, partners,
 managers, independent contractors, agents, representatives, principals, professionals, consultants, financial
 advisors, attorneys, accountants, investment bankers, and other professional advisors (each solely in their
 capacity as such); and (i) with respect to each of the foregoing entities in clauses (a)-(h), each such Entity’s
 current and former predecessors, successors, Affiliates (regardless of whether such interests are held
 directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies,
 management companies, each of their respective current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors
 (each solely in their capacity as such); provided, however, that, notwithstanding anything to the contrary in
 the Plan, the scope of “Exculpated Parties” shall be subject to the limitations set forth in Article IX.F of the

                                                       10
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 134 of 224


 Plan. For the avoidance of doubt, the Exculpated Parties referenced in the foregoing clauses (h) and (i), are
 “Exculpated Parties” solely with respect to work performed on behalf of the applicable Entity for which
 exculpations are provided pursuant to Article IX.D of the Plan, subject to the limitations set forth in Article
 IX.F of the Plan.

         Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
 necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
 Appeals for the Second Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing
 to demonstrate the basis for and propriety of the release and exculpation provisions. The release,
 exculpation, injunction, and related provisions that are contained in the Plan are copied in Article VII.C of
 this Disclosure Statement, entitled “Releases.”

         L.       CanHow may I opt out ofgrant the Third Party Release?

         Yes, unless you (1) vote to accept the Plan, or (2) are a party to the Restructuring Support
 Agreement (in which case you have already agreed to grant the Third-Party Release). Any Holder of a
 Claim or Interest that opts out of, files an objection to, or otherwise does not consent to the releases in the
 Plan will not be a “Releasing Party” for purposes of the Plan.

        Holders of Claims that are notor Interests entitled to vote to accept or reject the Plan may check the
 box on their Ballot indicating they are “opting in” of the Third Party Release. In addition, Holders of
 Claims or Interests can opt outalso opt into the Third Party Release in a variety of other ways, including
 by:

         (1) filing an objection with the Bankruptcy Court expressly objecting to the inclusion of such
         Holder as a “Releasing Party” under the Plan;

         (2(1) sending an email to the Claims and Solicitation Agent at tabulation@epiqglobal.com, with
         “Aegean Opt OutIn” in the subject line, including such Holder’s name and address, and affirming
         the amount of such Holder’s Claim and the Debtor against which such Claim is held;

         (32) sending a fax to the Claims and Solicitation Agent at (855) 853-9987, with “Aegean Opt
         OutIn” in the subject line, including such Holder’s name and address, and affirming the amount of
         such Holder’s Claim and the Debtor against which such Claim is held;

         (43) sending a letter to the Claims and Solicitation Agent, by first-class mail, at Aegean Ballot
         Processing c/o Epiq Corporate Restructuring, LLC PO Box 4422 Beaverton, OR 97076-4422 with
         “Aegean Opt OutIn” in the subject line, including such Holder’s name and address, and affirming
         the amount of such Holder’s Claim and the Debtor against which such Claim is held; or

         (5) sending a letter to the Claims and Solicitation Agent, by overnight or hand delivery, at Aegean
         Ballot Processing c/o Epiq Corporate Restructuring, LLC 10300 SW Allen Boulevard, Beaverton,
         OR 97005, with “Aegean Opt OutIn” in the subject line, including such Holder’s name and address,
         and affirming the amount of such Holder’s Claim and the Debtor against which such Claim is held;
         or .

         (6) otherwise manifesting your intent not to be bound by the Third-Party Release, such as by
         appearing at the Confirmation Hearing and expressly objecting to the inclusion of such Holder as
         a “Releasing Party” under the Plan.




                                                       11
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 135 of 224


          Holders of Claims or Interests entitled to vote to accept or reject the Plan may do any one of the
 foregoing or also check the box on their Ballot indicating they are “opting out” of the Third-Party Release.
          Any Holder of a Claim or Interest that opts into or otherwise consents to the releases in the Plan
 will be a “Releasing Party” for purposes of the Plan.

          The Debtors expressly reserve the right to seek the imposition of the Third Party Release on
 a non-consensual basis in accordance with applicable law as part of Confirmation. If the Debtors
 elect to do so, the Debtors intend to present evidence at the Confirmation Hearing to support such
 relief requested. If the Court approves any such non-consensual release, you may be bound by the
 Third Party Release even though you did not elect to opt into the Third Party Release.

         M.       What is the deadline to vote on the Plan?

         The Voting Deadline is March [19],, 2019 at 4:00 p.m. prevailing Eastern Time.

         N.       How do I vote for or against the Plan?

         Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
 Holders of Claims or Interests that are entitled to vote on the Plan. For your vote to be counted, your ballot,
 or a master ballot including your vote, must be properly completed, executed, and delivered as directed, so
 it is actually received by Epiq Corporate Restructuring, LLC, on or before the Voting Deadline,
 i.e., March [19],, 2019 at 4:00 p.m. prevailing Eastern Time. See Article VIII of this Disclosure
 Statement, entitled “Solicitation and Voting.”

         O.       What is the Litigation Trust Loan and can I participate in it?

         The Litigation Trust Loan is a commitment by the Litigation Trust Funders to provide $15 million
 of funding for the Litigation Trust to pursue collection of the Litigation Claims. The Litigation Trust Loan
 Funders will receive the Litigation Trust Funding Fee (i.e., $3 million, in the aggregate), as compensation
 for providing the Litigation Trust Loan. The repayment of the Litigation Trust Loan and the Litigation
 Trust Funding Fee to the Litigation Trust Loan Funders is first in priority from the proceeds of the Litigation
 Claims and before any distributions of such proceeds are made to the Litigation Trust Class A Units, as
 described further herein. Subject to certain limitations set forth in the Litigation Trust Documents, each
 Holder of an Allowed Aegean Unsecured Claim may participate in the Litigation Trust Loan if, prior to the
 Voting Deadline, such Holder indicates its intent to so participate by following the appropriate instructions
 on such Holder’s ballot and then, prior to the Confirmation Hearing, executes the Restructuring Support
 Agreement and otherwise joins and executes any applicable Litigation Trust Documents.

         P.       Why is the Bankruptcy Court holding a Confirmation Hearing?

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on
 confirmation of the Plan and recognizes that any party in interest may object to Confirmation of the Plan.

         Q.       When is the Confirmation Hearing set to occur?

         The Bankruptcy Court has scheduled the Confirmation Hearing for March [26],, 2019 at [●] a.m.
 prevailing Eastern Time. The Confirmation Hearing may be adjourned from time to time without further
 notice.




                                                       12
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 136 of 224


          Objections to Confirmation must be filed and served on the Debtors, and certain other parties, by
 no later than March [19],, 2019 at 4:00 p.m. prevailing Eastern Time in accordance with the notice of
 the Confirmation Hearing that accompanies this Disclosure Statement and the Disclosure Statement Order.

         R.      What is the purpose of the Confirmation Hearing?

         The purpose of the Confirmation Hearing is to assess whether the Plan complies with each required
 provision of the Bankruptcy Code. If approved, the confirmation of a plan of reorganization by a
 bankruptcy court binds the debtor, any issuer of securities under a plan of reorganization, any person
 acquiring property under a plan of reorganization, any creditor or equity interest holder of a debtor, and any
 other person or entity as may be ordered by the bankruptcy court in accordance with the applicable
 provisions of the Bankruptcy Code. Subject to certain limited exceptions, the order issued by the
 bankruptcy court confirming a plan of reorganization discharges a debtor from any debt that arose before
 the confirmation of such plan of reorganization and provides for the treatment of such debt in accordance
 with the terms of the confirmed plan of reorganization.

         S.      Who do I contact if I have additional questions with respect to this Disclosure
                 Statement or the Plan?

        If you have any questions regarding this Disclosure Statement or the Plan, please contact the
 Debtors’ Notice and Claims Agent, Epiq Corporate Restructuring, LLC, via one of the following methods:

                 By regular mail at:
                 Epiq Corporate Restructuring, LLC
                 Re: Aegean Marine Petroleum Network Inc., et al.
                 P.O. Box 4422
                 Beaverton, OR 97076-4422

                 By hand delivery or overnight mail at:
                 Epiq Corporate Restructuring, LLC
                 Re: Aegean Marine Petroleum Network Inc., et al.
                 10300 SW Allen Boulevard
                 Beaverton, OR 97005

                 By electronic mail at:
                 tabulation@epiqglobal.com
                 Note: Please reference “Aegean” within the subject line of your electronic mail.

                 By telephone at:
                 (888) 418-0324 (toll free)
                 (503) 520-4423 (International)

         Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the Chapter
 11 Cases are available upon written request to the Debtors’ Notice and Claims Agent, Epiq Corporate
 Restructuring, LLC at the address above or by downloading the exhibits and documents from the website
 of the Notice and Claims Agent at https://dm.epiq11.com/Aegean (free of charge) or the Bankruptcy
 Court’s website at https://ecf.nysb.uscourts.gov (for a fee).




                                                      13
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 137 of 224


         T.       Do the Debtors recommend voting in favor of the Plan?

          Yes. The Debtors believe that the Plan provides for a larger distribution to the Debtors’ creditors
 than would otherwise result from any other available alternative. The Debtors believe that the Plan is in
 the best interest of all Holders of Claims or Interests, and that any other alternatives (to the extent they
 exist) fail to realize or recognize the value inherent under the Plan.

 IV.     BUSINESS DESCRIPTION AND BACKGROUND TO THE CHAPTER 11 CASES

         A.       Corporate History and General Background

           Aegean was incorporated as a Marshall Islands holding company under the Marshall Islands
 Business Corporations Act in June 2005. On December 13, 2006, Aegean executed an initial public offering
 of common stock and listed on the New York Stock Exchange under the ticker “ANW.” Since 2006, the
 Debtors and their non-Debtor affiliates (collectively, “Aegean Marine”) have expanded their global reach,
 and today operate as one of the world’s largest physical suppliers of marine fuel with a sizable, modern
 fleet of bunkering vessels, storage facilities/terminals, and service centers dedicated to bunkering operations
 around the globe.

         Aegean Marine maintains offices around the world in the various markets where they conduct
 physical supply operations. Aegean Marine’s corporate offices are located in Athens, Greece, where the
 company oversees certain corporate, financial and accounting, marketing, sales, and ship-management
 functions, and New York, New York, where the company oversees corporate, financial and accounting,
 marketing, sales and other functions for its U.S. operations. Aegean Marine maintains station-level offices
 in various countries and cities around the world where the company conducts local bunkering operations.
 Aegean Marine’s offices are generally leased, except for owned office space in Kingston, Jamaica.

         B.       Business Operations

         Aegean Marine’s core business is the physical supply of marine fuel (known as “bunkers”) to many
 types of vessels, including: container ships, dry bulk carriers, cruise ships, oil tankers, and ferries.
 Vessel-to-vessel delivery is accomplished via a specialized “bunkering” tanker or barge that delivers
 bunkers directly to a recipient vessel, in port, at sea, on rivers or other waterways.

         As set forth in the illustrative corporate structure chart attached hereto as Exhibit B, Aegean is the
 ultimate parent company of each Debtor in these chapter 11 cases. The remaining Debtors and non-Debtors
 can be grouped into four main categories: bunkering operations; management; marketing and
 administrative; and vessel-owning entities.

             Bunkering Operations. Aegean Marine principally transacts bunkering operations through
              Debtor Aegean Marine Petroleum S.A. (“AMPSA”) and Debtor Aegean Bunkering (USA)
              LLC (“ABUSA”) and operate locally in various jurisdictions through Debtor and non-Debtor
              direct or indirect subsidiaries. Non-Debtor entities Aegean NEW N.V., OBAST Bunkering &
              Trading GmbH, and Aegean Bunkering Germany GmbH conduct the company’s operations in
              the ARA Region (as defined below) and Germany.

             Ship Management. Aegean Marine provides for the management of bunkering vessels
              through: (a) Aegean Bunkering Services Inc. (“ABS”) for vessels operating outside Greek
              territorial waters and (b) Aegean Management Services M.C., (“AMS”) for vessels operating
              within Greek territorial waters.



                                                       14
18-13374-mew            Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50            Main Document
                                                   Pg 138 of 224


             Marketing and Administrative Services. Aegean Marine provides general marketing and
              administrative services for bunkering operations through Aegean Oil (USA), LLC and AMPN
              USA, LLC.

             Vessel-Owning Entities. Numerous vessel-owning entities are direct or indirect subsidiaries of
              Aegean Shipholdings Inc. and one vessel-owning entity is an indirect subsidiary of Aegean
              Holdings S.A.

                   1.        Vessels and Ship Management

         As a physical supplier, Aegean Marine purchases bunkers on the spot market or pursuant to supply
 contracts, takes possession of the inventory for a limited period of time, ultimately reselling and delivering
 bunkers directly to customers. To deliver bunkers, Aegean Marine operates a large, modern fleet of
 bunkering vessels of diverse sizes and types, ranging from inland waterway tankers and barges to
 ocean-going offshore bunkering tankers. As of the Petition Date, Aegean Marine owned 41 vessels (the
 “Owned Vessels”), with an aggregate capacity of 316,778 deadweight tonnage (“dwt”).7 The Owned
 Vessels are comprised of 37 double hull bunkering tankers, three double hull bunkering barges, and one
 single hull tanker. In certain regions, specifically the ARA Region (as defined below) and Germany,
 Aegean Marine supplements its owned fleet by chartering-in additional vessels. In the U.S., Aegean Marine
 contracts with third-party barge operators to deliver bunkers. As of the Petition Date, Aegean Marine
 chartered-in 12 double hull bunkering tankers, three double hull in-land waterway bunkering tankers, and
 one bunkering barge, having an aggregate capacity of 58,219 dwt (the “Charter-In Vessels”).

          Aegean Marine typically enters into an intragroup management agreement between the corporate
 entity that owns the Owned Vessel and either ABS or AMS, to provide for the management of a vessel.
 ABS provides management services for Owned Vessels and Charter-In Vessels in territorial waters outside
 of Greece and AMS provides management safety services for Owned Vessels operating in Greek territorial
 waters. The ABS intragroup management agreement typically provides that ABS assume the technical
 management and the provision of services for the vessel for purposes of the International Safety
 Management Code. In return for the services they provide, ABS and AMS are paid a flat monthly
 management fee which steps up annually over the life of the agreement.

                   2.        Storage Facilities

         To assist with bunkering operations, Aegean Marine utilizes 13 land-based storage facilities where
 the company stores marine fuel in terminals to supply bunkering operations, with an aggregate storage
 capacity of over 1,000,000 cubic meters. The storage facilities, the majority of which are leased, are located
 in the U.S., Morocco, the Canary Islands, Germany, and the United Arab Emirates, and have a storage
 capacity of approximately 350,000, 218,000, 65,000, 33,000, and 465,000 cubic meters, respectively.

                   3.        Physical Supply Locations

          Aegean Marine’s bunkering operations are coordinated through AMPSA and ABUSA, who are
 typically the Debtor counterparties to customer supply contracts and are the entities that procure the
 appropriate grade of bunker fuel from a supplier. Non-Debtor entities Aegean NEW N.V., OBAST
 Bunkering & Trading GmbH, and Aegean Bunkering Germany GmbH conduct the company’s operations
 in the ARA Region (as defined below) and Germany. The specific process of delivering bunkers to an end


 7
     Deadweight tonnage is a measure of the carrying capacity of a vessel.



                                                              15
18-13374-mew          Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                          Main Document
                                                  Pg 139 of 224


 customer is generally managed at the station-level in a specific jurisdiction. As of the Petition Date, Aegean
 Marine conducts bunkering operations in the following locations.

             Germany. Aegean Marine operates three double hull bunkering tankers in Germany’s Baltic
              Sea and other North Sea ports and have access to approximately 33,000 cubic meters of onshore
              storage capacity. Bunkering operations are supported from offices in Hamburg and Rostock,
              which the company leases.

             Gibraltar/Morocco. Aegean Marine operates three double hull bunkering tankers in and
              around Gibraltar and store fuel at a storage facility with a capacity of 218,000 cubic meters,
              near the port of Tanger-Med in Tangiers, Morocco. Bunkering operations are supported from
              an office in Gibraltar, which the company leases.

             Greece. Aegean Marine charters-out numerous bunkering tankers and a floating storage
              facility to Aegean Oil S.A., which operates in Piraeus, Patras, and other parts of Greece.
              Bunkering operations are supported from an office in Athens, which the company leases.8

             Gulf of Mexico. Aegean Marine operates two double hull bunkering tankers in U.S. territorial
              waters and international waters in the Gulf of Mexico, supported by the Company’s New York,
              New York office, which the company leases.

             Las Palmas and Tenerife. Aegean Marine operates two double hull bunkering tankers in Las
              Palmas and own the Shell Las Palmas terminal, a 20,000 square meter facility that includes a
              lubricants plant, a 65,000 metric ton storage facility and on-site blending facilities to mix all
              grades of fuel oils and distillates. Bunkering operations are supported from an office in Las
              Palmas, which the company leases.

             Northern Europe and the Amsterdam-Rotterdam-Antwerp Region (“ARA Region”).
              Aegean Marine operates 12 double hull bunkering tankers both offshore and in numerous ports
              throughout Northern Europe, including the North Sea, Irish Sea (and St. George’s Channel),
              the French Atlantic, the English Channel, Ghent, and throughout the ARA Region. Bunkering
              operations are supported from an office near Antwerp, which the company leases.

             South Africa. Aegean Marine operates three double hull bunkering tankers and one floating
              storage facility near Port Elizabeth, South Africa. Bunkering operations are supported from an
              office in Port Elizabeth, which the company leases.

             Trinidad and Tobago. Aegean Marine operates two double hull bunkering tankers in the area
              of Port of Spain in Trinidad and Tobago. Bunkering operations are supported from an office
              in Port of Spain, which the company leases.

             United Arab Emirates. Aegean Marine charters-out two double hull bunkering tankers in the
              port of Fujairah region and store fuel in a storage facility with a capacity of 465,000 cubic
              meters in the port of Fujairah. Bunkering operations were historically supported from offices
              in Fujairah and Khor Fakken, which the company leased.


 8
     Upon information and belief, Aegean Oil S.A. is owned and controlled by relatives of Mr. Dimitris Melisanidis, the founder
     and former majority shareholder of Aegean Marine. As of the Petition Date, Mr. Melisanidis had no known equity holdings
     in Aegean.



                                                              16
18-13374-mew           Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50                Main Document
                                             Pg 140 of 224


             U.S. East Coast. Aegean Marine operates in the ports of New York, Philadelphia, Baltimore,
              Norfolk, Savannah, and Charleston and have access to approximately 300,000 cubic meters of
              leased tank storage to conduct operations. Bunkering operations are supported from an office
              in New York, New York, which the company leases.

             U.S. Virgin Islands. Aegean Marine operates a service center in St. Croix, U.S. Virgin Islands
              pursuant to a cooperation agreement with Caribbean Bunkers LLC, a subsidiary of Freepoint
              Commodities LLC (“Freepoint”), which allows the company to market marine petroleum
              products supplied by Freepoint to customers calling on the Limetree Bay terminal in St. Croix.

             U.S. West Coast. Aegean Marine operates in the ports of Los Angeles and Long Beach and
              have access to approximately 50,000 cubic meters of leased tank storage to conduct operations.
              Bunkering operations are supported from an office in Los Angeles, California, which the
              company leases.

             Vancouver, Canada. Aegean Marine operates two double hull non self-propelled bunkering
              barges in the Port of Vancouver, British Columbia. Bunkering operations are supported from
              an office in Vancouver, British Columbia, which the company leases.

                  4.      Charter-Out Operations

         Aegean Marine also generates revenue by chartering certain Owned Vessels to third parties. These
 revenues, and the associated costs of chartering are recognized over the duration of the charter. As of the
 Petition Date, 15 Owned Vessels were chartered to third parties on a time-charter basis and one Owned
 Vessel was chartered on a voyage basis.

         C.       Employees

         As of the Petition Date, Aegean Marine employed approximately 850 employees in more than 20
 countries across the globe, including 507 employees offshore that are involved in the day-to-day operations
 of the company’s vessels and approximately 342 employees onshore that support the company’s
 enterprise-wide operations. The company’s employees have unique skills, knowledge, and an
 understanding of operations and infrastructure, which are essential to preserving operational stability and
 efficiency.

         Certain of Aegean Marine’s offshore employees are residents of nations with
 government-mandated collective bargaining (i.e., the Republic of the Philippines, Greece, Romania, and
 Russia), which require the utilization of pre-approved employment contracts that typically have a term of
 four to six months. Certain of Aegean Marine’s onshore employees in six countries—Greece, Africa,
 Brazil, Canada, the Canary Islands, and Gibraltar—are subject to collective bargaining agreements
 mandated by law. The Debtors have no defined benefit pension plans. Certain of Aegean Marine’s
 employees operate or have generated information in countries or regions with heightened privacy laws,
 some of which are relatively untested.

         D.       Senior Management

       Set forth below are the names, position(s) and biographical information of members of senior
 management who oversee the business and Aegean Marine’s affairs as of the Petition Date.

         Kostas Polydakis, Chief Operating Officer. Mr. Polydakis has more than 20 years of experience
 in the shipping industry, including nearly 12 years at the Company. Prior to his appointment as Chief


                                                     17
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                              Pg 141 of 224


 Operating Officer in August 2018, Mr. Polydakis served as Managing Director of Shipping, a role in which
 he oversaw the creation and growth of the company’s shipping division. In that role, Mr. Polydakis
 completed over 40 sale and purchase transactions and multiple newbuilding projects and successfully
 reduced fleet operating expenses. In Mr. Polydakis’s previous positions as Technical Manager and Deputy
 General Manager of the company’s Bunkering Services division from 2006 to 2017, Mr. Polydakis was
 responsible for the performance and day-to-day operations of all division departments.

         John G. Mystakidis, Interim Chief Financial Officer. Mr. Mystakidis has more than 25 years of
 experience in financial reporting, financial management and auditing, and has supported and advised clients
 with significant cross-border presences and foreign operations. During 11 years at Ernst & Young, Mr.
 Mystakidis acted as Lead Partner to multiple large Greek and multinational companies, helping them to
 address and resolve critical financial issues. In May 2018, Mr. Mystakidis began serving as a full-time
 consultant to the company and was appointed Chief Financial Officer in August 2018. Prior to Ernst &
 Young, Mr. Mystakidis was an Assurance and Business Advisory Partner at Arthur Andersen, where he
 supervised audits and due diligence reviews for a number of Greek and multinational clients.

          Salvatore Drago, Global Director of Supply and Trading. Mr. Drago has over 25 years of
 experience trading fuel oil, feedstock and fuel blending components for key global bunkering locations.
 Mr. Drago previously served as Global Director of Supply and Trading, the position to which he recently
 returned, leading the company’s arbitrage cargo movements, fuel oil blending and risk management efforts.
 Previously, Mr. Drago spent nine years at Hess Corporation, where he was Managing Director, Fuel Oil
 and Feedstock Trading. At Hess, Mr. Drago led the company’s transition from a fuel oil wholesaler to a
 fully integrated supply and trading organization, with retail bunkering operations in five U.S. ports.

         Spyridon Fokas, General Counsel. Mr. Fokas has served as the General Counsel since June 2005.
 Mr. Fokas has been practicing maritime law since 1982 and began representing Aegean Marine in 1998.
 Mr. Fokas is a member of the Greek Maritime Law Association and the Hellenic Society of Maritime
 Lawyers. Mr. Fokas holds a law degree from the University of Athens School of Law and has undertaken
 post-graduate studies in shipping law at the University College London.

         E.      Aegean Board of Directors

         As of the date of this Disclosure Statement, the following persons comprise the board of directors
 of Aegean Marine Petroleum Network Inc.: Donald Moore (Chairman of the Board); Tyler Baron
 (Director); Raymond Bartoszek (Director); Spyridon Fokas (Director); George J. Konomos (Director);
 Konstantinos Koutsomitopoulos (Director); Yannis N. Papanicolaou (Director); and David Gallagher
 (Director).

         F.      Prepetition Capital Structure

        As of the Petition Date, the Debtors were liable for approximately $855 million in aggregate funded
 debt. The Debtors’ prepetition capital structure is summarized as follows:

                       Indebtedness                          Balance Outstanding as of Petition Date
  Global Credit Facility                                                                      $249,569,260
  U.S. Credit Facility                                                                        $131,338,116




                                                     18
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 142 of 224


  2017 Secured Term Loan                                                                             $13,500,000
  2017 South Africa Secured Term Loan                                                                 $5,984,585
  2015 Fujairah Secured Term Loan                                                                    $90,335,430
  2008 Newbuilding Secured Term Loan                                                                 $18,717,000
  2007 Newbuilding Secured Term Loan                                                                  $9,158,800
  First 2006 Newbuilding Secured Term Loan                                                           $33,459,740
  Second 2006 Newbuilding Secured Term Loan                                                           $6,564,028
  Third 2006 Newbuilding Secured Term Loan                                                           $12,200,500
  2005 Newbuilding Secured Term Loan                                                                 $11,670,000
  2018 Barge Secured Term Loan                                                                        $5,000,000
  4.00% Convertible Unsecured Notes due 2018                                                         $94,550,000
  4.25% Convertible Unsecured Notes due 2021                                                        $172,500,000
                                             TOTAL                                                  $854,547,459

 These obligations are generally summarized below:

                  1.       Working Capital Credit Facilities

                                    Global Credit Facility

          As of the Petition Date, the Debtors had a total of $249,569,260 aggregate principal amount
 outstanding, including letters of credit, under that certain Facility Agreement for a Borrowing Base Facility,
 dated as of November 30, 2017 (as amended, restated, modified, or supplemented from time to time), by
 and among Aegean Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V.,
 Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH and Aegean Petroleum Uruguay
 S.A., as co-borrowers and guarantors, Aegean, as guarantor, ABN AMRO Bank N.V., as arranger,
 documentation bank, facility agent, collateral management agent, security agent, and certain financial
 institutions, as lender, issuing banks, and overdraft banks thereto (the “Global Credit Facility”).
 Borrowings under the Global Credit Facility will mature, and lending commitments thereunder will
 terminate on, November 30, 2020, and all obligations and the guarantees of those obligations are secured
 by a first priority lien on certain assets of each co-borrower that make up the borrowing base assets,
 including certain inventory, receivables and goods as well as the assignment of documents and agreements
 and pledge of certain accounts of the co-borrowers. In August 2018, Mercuria Energy Trading S.A. became
 the sole lender under the Global Credit Facility. Pursuant to the Final Order (as defined below), all
 obligations and amounts owing under the Global Credit Facility have been rolled up into the DIP Facilities
 on a final basis.

                                    U.S. Credit Facility

         As of the Petition Date, the Debtors had a total of $131,688,116 aggregate principal amount
 outstanding, including letters of credit, under that certain Second Amended and Restated Security
 Uncommitted Credit Agreement, dated as of August 3, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among Aegean Bunkering (USA) LLC, as borrower, ABN AMRO
 Capital USA, as administrative agent, collateral agent, syndication agent, and the lender thereto (the “U.S.
 Credit Facility”). Borrowings under the U.S. Credit Facility would have matured on November 8, 2018.
 All obligations under the U.S. Credit Facility are secured by a first priority lien on all of the assets of Aegean
 Bunkering (USA) LLC as well as a pledge of 100 percent of the equity of Aegean Bunkering (USA) LLC
 owned by its parent, AMPNI Holdings Co. Limited. In August 2018, Mercuria US Asset Holdings, LLC
 became the sole lender under the U.S. Credit Facility. Pursuant to the Final Order (as defined below), all
 obligations and amounts owing under the U.S. Credit Facility have been rolled up into the DIP Facilities
 on a final basis.


                                                        19
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 143 of 224


                 2.       Secured Term Loans

                                  2017 Secured Term Loan

         As of the Petition Date, the Debtors had a total of $13,500,000 aggregate principal outstanding
 under that certain Loan Agreement, dated as of November 30, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among Aegean Bunkering Services Inc., as borrower, Aegean,
 Amorgos Maritime Inc., Kimolos Maritime Inc., Milos Shipping (Pte.) Ltd., Mykonos I Maritime Limited
 and Tinos Marine Inc., as co-guarantors, and Piraeus Bank S.A., as lender (the “2017 Secured Term Loan”).
 The 2017 Secured Term Loan matures on November 30, 2022, and all obligations under the 2017 Secured
 Term Loan are secured by a first priority mortgage on certain vessels—Amorgos, Kimolos, Milos, Mykonos
 and Syros—as well as a pledge of certain earning and retention accounts.

                                  2017 South Africa Secured Term Loan

          As of the Petition Date, the Debtors had a total of $5,984,585 aggregate principal outstanding under
 that certain Loan Agreement, dated as of November 20, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among Aegean Bunkering Services Inc. and Nevado Navigation
 S.A., as co-borrowers, Aegean, Aegean Management Services M.C., Aegean Ship III Maritime Company,
 Aegean Ship VIII Maritime Company, Aegean Ace Maritime Company and Aegean Tanking S.A., as
 co-guarantors, and Piraeus Bank S.A., as lender (the “2017 South Africa Secured Term Loan”). The 2017
 South Africa Secured Term Loan matures three years from the Drawdown Date (as that term is defined in
 the 2017 South Africa Secured Term Loan Agreement), and all obligations under the 2017 South Africa
 Secured Term Loan are secured by a first priority mortgage on certain vessels—Aegean III, Aegean VIII,
 Aegean Ace, and Umnenga I—as well as a pledge of certain earnings accounts and specific assignments of
 charterparty documents.

                                  2015 Fujairah Secured Term Loan

          As of the Petition Date, the Debtors had a total of $90,335,430 aggregate principal outstanding
 under that certain Term Loan Facility Agreement, dated as of October 7, 2015 (as amended, restated,
 modified, or supplemented from time to time), by and among Aegean Oil Terminal Corporation, as
 borrower, Aegean, as guarantor, United Arab Bank P.J.S.C., as agent, security agent and lender thereto (the
 “2015 Fujairah Secured Term Loan”). The 2015 Fujairah Secured Term Loan matures on September 30,
 2023, and all obligations under the 2015 Fujairah Term Loan Facility are secured by substantially all of the
 assets of Aegean Oil Terminal Corporation.

                                  2008 Newbuilding Secured Term Loan

           As of the Petition Date, the Debtors had a total of $18,717,000 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of April 24, 2008 (as amended, restated, modified,
 or supplemented from time to time), by and among Kassos Navigation S.A., Symi Navigation S.A., Halki
 Navigation S.A. and Tilos Shipping (PTE.) LTD., as co-borrowers, Aegean and Aegean Shipholdings Inc.,
 as co-guarantors, Aegean Baltic Bank S.A., as arranger, agent, security agent, account bank, and lender
 thereto (the “2008 Newbuilding Secured Term Loan”). The 2008 Newbuilding Secured Term Loan matures
 on June 30, 2020, and all obligations under the 2008 Newbuilding Secured Term Loan are secured by a
 first priority mortgage on certain vessels—Kassos, Tilos, Halki, and Symi— as well as a pledge of certain
 operating accounts and assignments of certain contracts and refund guarantees.




                                                      20
18-13374-mew        Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                Main Document
                                             Pg 144 of 224


                                 2007 Newbuilding Secured Term Loan

           As of the Petition Date, the Debtors had a total of $9,158,800 million aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of July 5, 2007 (as amended, restated, modified,
 or supplemented from time to time), by and among Andros Marine Inc., Dilos Marine Inc., Ios Shipping
 Ltd, Sifnos Marine Inc. and Aegean VII Shipping Ltd., as co-borrowers, Aegean, as guarantor, and Orix
 Investment and Management Private Ltd., as lender thereto (the “2007 Newbuilding Secured Term Loan”).
 The 2007 Newbuilding Secured Term Loan matures in part on February 3, 2020, May 4, 2020 and
 September 7, 2020, and all obligations under the 2007 Newbuilding Secured Term Loan are secured by a
 first priority mortgage on certain vessels—Andros, Dilos, Ios I, Anafi and Sikinos—as well as a pledge of
 certain operating accounts, and assignments of certain contracts and refund guarantees.

                                 First 2006 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $33,459,740 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of October 1, 2006 (as amended, restated,
 modified, or supplemented from time to time), by and among Kerkyra Marine S.A., Ithaki Marine S.A.,
 Cephallonia Marine S.A., Paxoi Marine S.A., Zakynthos Marine S.A., Ios Marine Inc. and Kythira Marine
 S.A., as co-borrowers, Aegean, Aegean Shipholdings Inc., Aegean Breeze Maritime Company and Aegean
 Tiffany Maritime Company, as co-guarantors, Aegean Baltic Bank S.A., as arranger, agent, security agent,
 account bank, and lender thereto (the “First 2006 Newbuilding Secured Term Loan”). The First 2006
 Newbuilding Secured Term Loan matures on December 31, 2019, and all obligations under the First 2006
 Newbuilding Secured Term Loan are secured by a first priority mortgage on certain vessels—Kerkyra,
 Ithaki, Kefalonia, Paxoi, Zakynthos, Lefkas, Kythira, Aegean Tiffany, and Aegean Breeze—as well as a
 pledge of certain operating accounts, and assignments of certain contracts and refund guarantees.

                                 Second 2006 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $6,564,028 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of October 27, 2006 (as amended, restated,
 modified, or supplemented from time to time), by and among Tasman Seaways Inc. and Santon Limited,
 as co-borrowers, Aegean and Aegean Bunkering Services Inc., as co-guarantors, and the National Bank of
 Greece S.A., as lender thereto (the “Second 2006 Newbuilding Secured Term Loan”). The Second 2006
 Newbuilding Secured Term Loan matures in part on November 30, 2018 and April 30, 2020, and all
 obligations under the Second 2006 Newbuilding Secured Term Loan are secured by a first priority mortgage
 on certain vessels—Kalymnos and Leros—as well as certain operating account pledges, and assignments
 of certain contracts and refund guarantees.

                                 Third 2006 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $12,200,500 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of October 25, 2006 (as amended, restated,
 modified, or supplemented from time to time), by and among Eton Marine LTD., Benmore Services S.A.
 and Ingram Enterprises Co., as co-borrowers, Aegean, Aegean Shipholdings Inc. and Sealand Navigation
 Inc., as co-guarantors, and Aegean Baltic Bank S.A. as arranger, agent, security agent, account bank, and
 lender thereto (the “Third 2006 Newbuilding Secured Term Loan”). The Third 2006 Newbuilding Secured
 Term Loan matures on December 31, 2019, and all obligations under the Third 2006 Newbuilding Secured
 Term Loan are secured by a first priority mortgage on certain vessels—Patmos, Nisyros, Karpathos—as
 well as certain operating account pledges, and assignments of certain contracts and refund guarantees.




                                                     21
18-13374-mew          Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                             Pg 145 of 224


                                 2005 Newbuilding Secured Term Loan

          As of the Petition Date, the Debtors had a total of $11,670,000 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of August 30, 2005 (as amended, restated,
 modified, or supplemented from time to time), by and among Kithnos Maritime Inc., Lefkas Marine S.A.,
 Paros Maritime Inc., Santorini I Maritime Limited and Serifos Shipping (Pte.) Ltd., as co-borrowers,
 Aegean, Aegean Shipholdings Inc., Aegean Bunkering Services Inc. and Tempest Shiptrade Ltd., as
 co-guarantors, and Aegean Baltic Bank S.A. as arranger, agent, security agent, account bank, and lender
 thereto (the “2005 Newbuilding Secured Term Loan”). The 2005 Newbuilding Secured Term Loan matures
 on January 7, 2019, and all obligations under the Third 2005 Newbuilding Secured Term Loan are secured
 by a first priority mortgage on certain vessels—Kithnos, Naxos, Paros I, Santorini and Serifos—as well as
 certain operating account pledges, and assignments of certain contracts and refund guarantees.

                                 2018 Barge Secured Term Loan

         As of the Petition Date, the Debtors had a total of $5,000,000 aggregate principal amount
 outstanding under that certain Loan Agreement, dated as of September 7, 2018 (as amended, restated,
 modified, or supplemented from time to time), by and among AMPSA, as borrower, Aegean and I.C.S.
 Petroleum Limited, as co-guarantors, and Mercuria Energy Trading S.A., as lender thereto (the “2018 Barge
 Secured Term Loan”). The 2018 Barge Secured Loan matures on January 31, 2019, and all obligations
 under the 2018 Barge Secured Term Loan are secured by a first priority mortgage on certain vessels—PT22
 and PT40.

                 3.      Unsecured Convertible Notes

                                 4.00% Unsecured Convertible Notes due 2018

         As of the Petition Date, Aegean had approximately $94,550,000 principal amount outstanding
 4.00% convertible senior unsecured notes due 2018, issued pursuant to that certain Senior Indenture, dated
 as of October 23, 2013 (as amended, restated, modified, or supplemented from time to time), by and among
 Aegean Marine, as issuer, and Deutsche Bank Trust Company Americas, as trustee (the “4.00% Unsecured
 Convertible Notes”). The 4.00% Unsecured Convertible Notes matured on November 1, 2018 and require
 semi-annual coupon payments at an interest rate of 4.00% per year.

                                 4.25% Unsecured Convertible Notes due 2021

        As of the Petition Date, Aegean had approximately $172,500,000 principal amount outstanding
 4.25% convertible senior unsecured notes due 2021, issued pursuant to that certain Indenture, dated as of
 December 19, 2016 (as amended, restated, modified, or supplemented from time to time), by and among
 Aegean Marine, as issuer, and U.S. Bank National Association, as trustee (the “4.25% Unsecured
 Convertible Notes”). The 4.25% Unsecured Convertible Notes mature on December 15, 2021 and require
 semi-annual coupon payments at an interest rate of 4.25% per year.

                 4.      Aegean’s Publicly-Trade Common Stock

          As of Petition Date, Aegean had approximately 58.19 million shares of common stock, par value
 $0.01, issued and outstanding. Aegean’s common stock trades on the NYSE under the ticker “ANW.” As
 of the Petition Date, approximately 30 percent of Aegean’s outstanding common stock was held by
 Mercuria Asset Holdings (Hong Kong) Limited.




                                                    22
18-13374-mew           Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                          Main Document
                                                   Pg 146 of 224


 V.       EVENTS LEADING TO THE CHAPTER 11 CASES

         A confluence of factors contributed to the Debtors’ need to commence these chapter 11 cases.
 These factors included rising oil prices, limited liquidity after lenders under the Global Credit Facility and
 U.S. Credit Facility reduced the borrowing limits under each facility and imposed other conditions further
 limiting borrowing capacity, changes in trade terms provided by certain fuel vendors, the Debtors’ failure
 to timely file audited financial statements, and the June 4, 2018 announcement that approximately $200
 million of account receivables may be written off because the underlying transactions were likely without
 economic substance.

          A.        Prepetition Challenges

         Beginning in the third quarter and continuing through the fourth quarter of 2017, the Debtors’
 operational and financial performance began to deteriorate, with a sharp decline in bunker sales volumes,
 operating losses, and negative EBITDA. Operationally, the Debtors’ struggles resulted from increased
 competition in certain supply markets which decreased sales volumes and compressed margins.
 Financially, the Debtors’ results were hampered by certain non-recurring expense charges resulting from
 the wind down of physical supply operations in certain jurisdictions and $12 million in losses on hedging
 contracts as oil prices climbed higher in late 2017. Results in the first quarter of 2018 remained in a
 depressed but steady state compared to the fourth quarter of 2017, as industry competition persisted which
 forced the Debtors to restrain sales volumes in ports and business lines with lower profit margins.

         On February 20, 2018, the Debtors announced the proposed acquisition of all outstanding shares
 of H.E.C. Europe Limited (“H.E.C.”) from the shareholders of H.E.C. for aggregate consideration of
 approximately $367 million, including the assumption of certain debt. The Debtors proposed to fund the
 H.E.C. acquisition via the issuance of 20 million newly issued shares of Aegean common stock, cash, an
 unsecured note, and certain accounts receivable that were not included as collateral under either the Global
 Credit Facility or the U.S. Credit Facility. The significant dilution resulting from the to-be-issued common
 stock caused Aegean’s common stock to drop close to 40 percent on the day the Debtors’ announced the
 H.E.C. acquisition. The announcement of the H.E.C. acquisition also raised concerns among the Debtors’
 lenders regarding the genesis of the accounts receivable not included as collateral under with the Global
 Credit Facility or U.S. Credit Facility.

          In a letter dated February 28, 2018, the Debtors requested that ABN AMRO Bank N.V. (“ABN
 AMRO”), the agent under the Global Credit Facility, and the lenders thereto (the “Global Credit Facility
 Lenders”) consent and agree to the H.E.C. acquisition and waive certain provisions under the relevant
 financing agreement and financing documents related to the Global Credit Facility so that the Debtors could
 pursue the proposed H.E.C. acquisition. In a separate letter on the same date, the Debtors also sought the
 waiver and consent of ABN AMRO and the Global Credit Facility Lenders regarding the Debtors’ breach
 of the interest coverage ratio under the Global Credit Facility. ABN AMRO responded to the Debtors’
 letters on March 6, 2018, and notified the Debtors that they were also in breach of various covenants
 requiring the timely delivery of financial statements, a default that, together with the default under the
 interest rate coverage ratio, would be temporarily waived if the Debtors agreed to certain conditions,
 including a reduction of borrowing base availability under the Global Credit Facility and delivery of daily
 reporting regarding the Debtors’ borrowings, among other things, and setting a March 16, 2018 deadline
 by which the Debtors must fully remedy such defaults.9

 9
      On March 8, 2018, RBM Holdings LLC (“RBM”) filed a complaint in the United States District Court for the Southern District
      of New York, seeking, among other things, preliminary and final injunctive relief to enjoin Aegean from entering into the
      H.E.C. acquisition. RBM’s members were Tyler Baron, Justin Moore, and August Roth. Aegean and RBM reached a
      settlement in April 2018 that resulted in the appointment of three new independent members of the board of directors (the

                                                               23
18-13374-mew           Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                            Main Document
                                                   Pg 147 of 224


          The reduction of available borrowings under the Global Credit Facility constrained the Debtors’
 ability to operate efficiently because the Debtors lacked sufficient liquidity to purchase enough fuel to
 achieve breakeven levels, given its fixed costs, and to satisfy customer orders at a time when fuel prices
 were increasing.

          During the same time period, certain fuel suppliers that had previously provided open credit to the
 Debtors began requesting that the Debtors post a letter of credit or even prepay when purchasing fuel; an
 impossible request given the Debtors’ lack of liquidity. Concerns about the Debtors’ credit quality
 continued to gain traction in the marketplace when certain credit insurance companies serving the marine
 fuels space cancelled their coverage of receivables from the Debtors due to Aegean’s inability to file audited
 financials, which was reported to the SEC on April 30, 2018. This contagion also spread to Aegean
 Marine’s customer base, as inquiries to quote and purchase bunkers dropped precipitously during May
 2018. Some customers communicated that they would delay further purchases from the Debtors until the
 company demonstrated more stability, while others reported having been notified by their banks that the
 company was in distress. These issues had a cascading effect on the Global Credit Facility, eroding
 borrowing availability first via reduced fuel inventory levels and later by reduced accounts receivable,
 which in turn reduced the overall value of the borrowing base and eliminated the Debtors’ ability to secure
 letters of credit to purchase fuel. As volumes fell, gross profit could not cover fixed costs leading to
 negative free cash flow. While accounts receivable were converting to cash, this cash was consumed by
 operating costs such that less liquidity was available to procure additional fuel. The lack of liquidity was
 exacerbated by the burden of professional fees related to the Debtors’ advisors and those of the lenders
 under the Global Credit Facility.

          Then, on June 4, 2018, the Debtors disclosed that $200 million of accounts receivable would likely
 be written off because the underlying transactions were likely without economic substance, causing
 Aegean’s common stock to close down approximately 75 percent that day. Following this disclosure, the
 Debtors experienced additional deterioration in customer activity. But even when the Debtors had customer
 orders to satisfy, the Debtors often, as noted above, lacked sufficient liquidity to procure fuel for delivery.
 In fact, on multiple business days during June 2018, the company had zero borrowing base availability and
 thus no liquidity, causing fuel inventories in certain critical supply hubs to virtually run dry.

           Further exacerbating matters, the Debtors and their advisors had to negotiate daily with the
 syndicate of lenders under the Global Credit Facility and U.S. Credit Facility regarding short term waivers
 of continuing covenant defaults under these facilities. These negotiations, however, did not provide the
 Debtors with additional liquidity. Instead, these lenders required the Debtors to submit to extensive and
 ongoing financial reporting requirements, and urgently pursue strategic alternatives and contingency
 planning initiatives by certain milestones, while at the same time formally reducing the size of the credit
 facilities yet further. By the end of June 2018, the size of the Global Credit Facility had been reduced from
 $750 million to $300 million and size of the U.S. Credit Facility had been reduced from $250 million to
 $155 million. Below is a graphic representation of the challenges the Debtors faced through June 2018.




     “New Independent Directors” as defined and used herein), agreements regarding the composition of certain committees of the
     board of directors, and other agreements in exchange for the voluntary dismissal of RBM’s complaint. Prior to the settlement,
     on March 27, 2018, Aegean announced that all necessary approvals to consummate the H.E.C. acquisition had not been
     satisfied or waived and thus the H.E.C. acquisition was terminated in accordance with its terms.



                                                               24
18-13374-mew          Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                       Main Document
                                                 Pg 148 of 224




          B.       Appointment of Independent Directors and Composition of the Audit Committee

         On May 2, 2018, the Debtors announced that Donald Moore, Tyler Baron, and Raymond Bartoszek,
 (the “New Independent Directors”), had been appointed to Aegean’s board of directors (the “Board of
 Directors”), effective immediately. The appointment of the New Independent Directors increased the
 number of independent directors on the Board of Directors to six members.10 On May 22, 2018, the Debtors
 announced that Donald Moore had been appointed to serve as Chairman of the Board of Directors. On June
 4, 2018, the Debtors announced that the audit committee of the Board of Directors (the “Audit Committee”)
 had been recomposed of only the New Independent Directors, with Tyler Baron serving as Chair of the
 Audit Committee.

          C.       Prepetition Initiatives

          Recognizing the substantial challenges facing the company, and the need to explore all
 restructuring initiatives, the Debtors retained Ernst & Young LLP (“E&Y”) as their restructuring advisor,
 and Kirkland & Ellis LLP (“Kirkland”) as their legal advisor in the spring of 2018, and then Moelis &
 Company (“Moelis”) as their financial advisor and investment banker in early July 2018. Together, these
 advisors assisted the Debtors with financial and operational initiatives, lender negotiations, and contingency
 planning, including reviewing and analyzing potential sale and/or financing transactions both out-of-court
 and in-court.

          During June and July 2018, the Debtors and their advisors engaged in good-faith negotiations with
 certain third party financial and strategic investors as well as an ad hoc committee of Unsecured Noteholders
 (the “Ad Hoc Group”) to explore and evaluate strategic alternatives and possible liquidity-generating
 transactions. These discussions included discussions with multiple financial investors regarding potential
 sale-leaseback and second lien financing transactions and multiple strategic investors regarding partnership
 opportunities such as a trade finance facility, joint venture, and/or acquisition. Of these strategic investors,




 10   The other independent directors on Aegean’s Board of Directors at that time were Yiannis N. Papanicolaou, George J.
      Konomos, and Konstantinos Koutsomitopoulos.



                                                           25
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 149 of 224


 seven executed non-disclosure agreements and five submitted diligence requests. One of these strategic
 investors was Mercuria.

        In early July 2018, the Debtors determined after good faith, hard-fought negotiations that a proposal
 provided by Mercuria provided the best available path forward. At the time this decision was made, the
 Debtors had significantly reduced ordinary course operations due to the lack of liquidity and the splintering
 of many customer and supplier relationships.

                  1.      Mercuria Transaction

         On July 5, 2018, Aegean announced the entry of a memorandum of understanding (the “MOU”)
 with Mercuria Energy Group Limited (“MEG”), which contemplated, among other things, refinancing the
 U.S. Credit Facility and Global Credit Facility by August 15, 2018, the provision of interim credit support
 to enhance liquidity, and other terms predicated on a potential future global strategic partnership between
 Mercuria and Aegean Marine. The MOU granted Mercuria limited exclusivity, subject to certain key
 carve-outs (including with respect to the Ad Hoc Group), to explore the strategic partnership. On August
 21, 2018, Aegean filed a Form 6-K announcing that Mercuria had: (a) become the sole lender under both
 the U.S. Credit Facility and Global Credit Facility after acquiring all interests of the prior facility lenders
 in each of these facilities; (b) agreed to extend existing default waiver agreements for these facilities; and
 (c) agreed to provide $30 million of additional liquidity to Aegean Marine by way of amendments and
 waivers to the facilities and other financing arrangements. Mercuria also agreed to support operations by
 “sleeving” inventory (as described below) and providing other liquidity enhancing measures. In return,
 Aegean issued to an affiliate of MEG new common stock constituting 30 percent of Aegean’s then
 outstanding common stock on a pro-forma basis and the Board of Directors unanimously agreed to expand
 the Board of Directors, and appoint a representative of Mercuria—David Gallagher—to the board.

          Mercuria’s injection of liquidity was a literal lifeline at a point when the Debtors’ operations had
 all but ground to a halt. The Debtors and Mercuria then worked diligently in the weeks following both the
 announcement and completion of the transaction to reestablish customer relationships, increase sales
 volumes, improve cash flows, and regenerate the borrowing base.

                  2.      Cost-Cutting Initiatives

          Subsequent to executing the MOU, the Debtors also implemented internal cost-cutting and
 restructuring initiatives. In particular, the Debtors decreased onshore employee headcount by 14 percent,
 substantially reduced corporate overhead expenses, and realized or will realize substantial cost reductions
 from the following internal restructuring initiatives: (a) exiting bunkering operations in Fujairah, U.A.E.
 and Piraeus, Greece; (b) reconfiguration of bunkering vessels in and around Gibraltar and in the ARA
 Region; (c) winding down certain of the Debtors’ (i) back-to-back trading operations’, including four sales
 offices related to these operations, and (ii) marine lubricants business; and (d) relocating the company’s
 corporate offices in Greece.

         D.       Audit Committee Investigation

          Following the June 4 announcement of the potential $200 million accounts receivable write-off,
 the Audit Committee began working closely with Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”)
 to accelerate the investigation (the “Investigation”) which had formally commenced in December 2017. To
 date, the Audit Committee and Arnold & Porter have committed substantial resources and efforts to the
 Investigation, and have plenary authority to review related party transactions and to follow leads wherever
 they go. Moreover, no legacy member of the Board of Directors has any role on the Audit Committee or
 oversight of the Investigation.


                                                       26
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 150 of 224


        On November 2, 2018, the Debtors and the Audit Committee issued a press release and 6-K
 announcing the results of the Investigation as of the date of the filing. Pursuant to that press release, the
 Audit Committee alleged the following:

            The Audit Committee believes up to $300 million of the Debtors’ cash and other assets may
             have been misappropriated through fraudulent activities. The Audit Committee believes that
             the principal beneficiary of the alleged misappropriation is OilTank Engineering & Consulting
             Ltd. (“OilTank”), a company based in Fujairah, United Arab Emirates and incorporated on
             March 15, 2010 in the Marshall Islands. On March 31, 2010, OilTank entered into a contract
             with a subsidiary of Aegean to oversee the construction of the Fujairah Oil Terminal Facility
             (the “Fujairah Facility”). The Audit Committee believes that this contract may have been used
             to misappropriate the Debtors’ funds through inflated contracts and fraudulent pricing. The
             Audit Committee has reason to believe that OilTank is controlled by a former affiliate of the
             Debtors (the “Former Affiliate”).

            As of December 31, 2017, the Debtors and their subsidiaries had an aggregate of approximately
             $200 million in accounts receivable that arose from purported commercial transactions in 2015,
             2016, and 2017 that may have lacked economic substance, as the relevant counterparties were
             shell companies owned or controlled by former employees or affiliates of the Debtors with no
             material assets or operations. The Audit Committee believes that the receivables may have
             been improperly recorded as part of a potential scheme to facilitate and conceal an alleged
             extensive misappropriation of the Debtors’ assets channeled to OilTank, but accounted for as
             transactions with these shell companies. The Audit Committee has further confirmed that the
             approximately $200 million of receivables are uncollectible and will be written off.

            The Investigation also uncovered additional potential actions to defraud the Debtors and its
             subsidiaries, including prepayments for future oil deliveries that were never made. These
             potential fraudulent activities appear to have commenced as early as 2010.

            The alleged misappropriation of the Debtors’ assets, and the alleged fraudulent accounting
             entries and fictitious documentation designed to conceal it, involved over a dozen employees,
             including former members of senior management. The employees who directed the alleged
             scheme, which involved the creation of falsified and forged documents, including bank
             statements, audit confirmations, contracts, invoices and third party certifications, among others,
             have been terminated.

            The Audit Committee believes that this alleged misconduct occurred in part because the Former
             Affiliate exerted control over personnel and assets through inappropriate means, including
             threats of economic retaliation and physical violence.

          In that same press release on November 2, 2018, the Audit Committee and the Debtors stated that
 the Debtors intend to take appropriate steps to seek redress from responsible individuals and other parties
 for the harm to the Debtors caused by their involvement in the activities described above, including
 instituting legal proceedings and seeking to seize assets in applicable jurisdictions wherever feasible and
 appropriate. The Audit Committee and the Debtors also stated that they had previously voluntarily reported
 their preliminary findings to the SEC and the U.S. Department of Justice and that on October 3, 2018, the
 Debtors had received a grand jury subpoena from the U.S. Attorney’s Office for the Southern District of
 New York in connection with suspected felonies. The Debtors have received an administrative subpoena
 from the SEC. The Debtors continue to cooperate with the government and respond to their requests.




                                                      27
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 151 of 224


          Given the impact of the foregoing, the Audit Committee concluded that the Debtors’ financial
 statements for (i) the fiscal years ended December 31, 2015 and December 31, 2016 included in the annual
 reports on Form 20-F for such years, (ii) the interim periods within such fiscal years included in the reports
 on Form 6-K for such periods, (iii) the periods ended March 31, 2017, June 30, 2017, September 30, 2017
 included in the reports on Form 6-K for such periods, and (iv) related press releases describing the Debtors’
 financial results for such periods, as well as the fourth quarter of each of 2015, 2016 and 2017 (and the year
 ended December 31, 2017), should no longer be relied upon.

         E.       The DIP Financing and Chapter 11 Filing

          Notwithstanding the benefits achieved through the transactions completed with Mercuria following
 the MOU and the cost-cutting and restructuring measures undertaken by the Debtors, substantial challenges
 faced the Debtors, which led them to explore restructuring alternatives. One such alternative was to pursue
 a restructuring through a chapter 11 process.

         Beginning in September 2018, the Debtors and their advisors began focusing on procuring
 debtor-in-possession financing (“DIP financing”) to sustain operations during these chapter 11 cases. In
 October 2018, Moelis engaged with 24 potential financing sources, of which nine signed non-disclosure
 agreements. Of the nine who signed non-disclosure agreements, six parties expressed some interest in
 potentially providing DIP financing, although none of these six parties ultimately submitted a DIP financing
 proposal.

         In parallel, the Debtors engaged with existing creditors Mercuria and the Ad Hoc Group to provide
 DIP financing. Negotiations with these parties accelerated significantly in the weeks before the Petition
 Date, and ultimately, both Mercuria and the Ad Hoc Group provided DIP financing proposals that were
 each tied to restructuring transactions. For Mercuria, the proposed transaction was a sale process with
 Mercuria serving as stalking horse bidder through a credit bid of Mercuria’s prepetition secured debt and
 $15 million of cash consideration. For the Ad Hoc Group, the proposed transaction was a restructuring
 support agreement between the Debtors and the Ad Hoc Group that memorialized the plan treatment for
 each proposed class of creditors.

                  1.      Ad Hoc Group DIP Financing Proposal

          The Ad Hoc Group provided a DIP financing proposal that contemplated (i) an asset-backed
 revolving loan credit facility provided by Goldman Sachs Lending Partners LLC or an affiliate (“GSLP”)
 and other institutions participating in the facility, (ii) a “first in last out” term loan, provided and fully
 backstopped by certain Holders of the Unsecured Notes, and (iii) a second lien term loan provided by certain
 Holders of the Unsecured Notes. This DIP financing proposal was tied to a restructuring support agreement
 that contemplated a standalone reorganization via a chapter 11 plan, the terms of which involved rolling
 certain of the DIP financing facilities into exit financing, the reinstatement of the Secured Term Loans,
 reinstatement or payment in full of all general unsecured claims at entities other than Aegean, and a split of
 equity, warrants, and additional consideration for all general unsecured claims at Aegean (including the
 Unsecured Notes). Ultimately, the Ad Hoc Group was, inter alia, unable to obtain committed financing
 from GSLP or another third party to provide DIP financing as of the Petition Date and thus there was no
 actionable DIP financing proposal ever made by the Ad Hoc Group.

                  2.      Mercuria DIP Financing Proposal

          The DIP financing proposal provided by Mercuria involved Mercuria rolling up the Prepetition
 Secured Credit Facilities into the postpetition DIP Facilities consisting of a (i) $160 million U.S. revolving
 credit facility, (ii) $72 million multiple delayed draw term loan credit facility, and (iii) $300 million global


                                                       28
18-13374-mew               Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                     Pg 152 of 224


 revolving credit facility. The Mercuria proposal also contemplated the continuation of other liquidity
                                                  11
 enhancing measures such as hedging and sleeving. This proposal was tied to a sale process, the terms of
 which were memorialized in bidding procedures and a stalking horse asset purchase agreement (the
 “Stalking Horse Sale Process”) which the Debtors filed shortly after the Petition Date.

 VI.        EVENTS OF THE CHAPTER 11 CASES

            A.        First Day Pleadings and Other Case Matters

                      1.        First Day Pleadings

          To facilitate the administration of the chapter 11 cases and minimize disruption to the Debtors’
 business operations, the Debtors filed certain motions with the Bankruptcy Court on the Petition Date
 seeking certain relief summarized below. The relief sought in the “first day” pleadings facilitated the
 Debtors’ seamless transition into chapter 11 and preserved the value the Debtors’ enterprise. Further
 information and a brief description of each of the first day motions and the evidence in support thereof is
 set forth in the Declaration of Andrew Hede, Restructuring Advisor to Aegean Marine Petroleum Network
 Inc., in Support of the Chapter 11 Petitions and First Day Motions [Docket No. 9] (the “Hede First Day
 Declaration”). The first day motions included the following:

                Wages. On November 9, 2018, the Bankruptcy Court entered an interim order authorizing, but
                 not directing, the Debtors to (a) pay prepetition wages, salaries, other compensation, and
                 reimbursable expenses and (b) continue employee benefits programs in the ordinary course of
                 business, including payment of certain prepetition obligations related thereto [Docket No. 53].
                 On December 6, 2018, the Bankruptcy Court granted such relief on a final basis [Docket No.
                 155].

                Cash Management. On November 9, 2018, the Bankruptcy Court entered an interim order
                 approving the Debtors’ motion seeking authority to (i) operate their cash management system
                 and maintain their existing bank accounts, including honoring certain prepetition obligations
                 thereto and (ii) continue intercompany transactions and funding consistent with the Debtors’
                 historical practices [Docket No. 53] (the “Cash Management Motion”). On November 27,
                 2018, the Committee filed a limited objection to approval of the Cash Management Motion on
                 a final basis [Docket No. 110]. Following negotiations regarding a global resolution of the
                 issues raised in such objection (discussed further below), the Committee agreed, consistent
                 with and subject to the Restructuring Support Agreement, to withdraw its objection to the relief
                 requested in the Cash Management Motion. On December 17, 2018, the Bankruptcy Court
                 granted such relief on a final basis [Docket No. 237].

                Insurance. On November 16, 2018, the Bankruptcy Court entered an interim order
                 authorizing, but not directing, the Debtors to (a) continue their prepetition insurance coverage
                 and surety bond program, (b) satisfy prepetition obligations thereto, (c) renew, supplement, or

 11
       The term “sleeving” refers to a credit enhancement transaction commonly used in the commodity trading industry where one
       party (X) with a strong balance sheet provides “credit” to another party (Y) whose liquidity is limited or may be otherwise
       unavailable from other sources. The sleeving transaction could be a purchase or sale transaction and most commonly occurs
       where either (i) Y seeks to have X acquire inventory from a third party (Z) and sell that inventory to Y on extended credit
       terms or for delivery to Y at a later date (thereby having X carry the inventory on its balance sheet and relieving Y of this
       obligation), or (ii) X purchases inventory from Y on shorter payment terms (or on an immediate pay basis) and X delivers
       product to Z on standard credit terms, alleviating the need for Y to carry the inventory on its balance sheet or to reduce the
       timing for turnover.



                                                                 29
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 153 of 224


              enter into new insurance policies and surety bonds in the ordinary course of business on a
              postpetition basis, and (d) continue to pay brokerage fees [Docket No. 85]. On December 6,
              2018, the Bankruptcy Court granted such relief on a final basis [Docket No. 153].

             Foreign Claims, Lien Claims, 503(b)(9) Claims, and HSE and Other Claims. On November
              9, 2018, the Bankruptcy Court entered an interim order (a) authorizing, but not directing, the
              Debtors to pay in the ordinary course of business all prepetition and postpetition amounts owing
              on account of (i) foreign claims, (ii) lien claims, (iii) 503(b)(9) claims, and (iv) HSE and other
              claims, and (b) confirming the administrative expense priority of certain outstanding purchase
              orders and authorizing the payment of such obligations in the ordinary course of business
              [Docket No. 54]. On December 6, 2018, the Bankruptcy Court granted such relief on a final
              basis [Docket No. 150].

             Taxes. On November 16, 2018, the Bankruptcy Court entered an interim order authorizing,
              but not directing, the Debtors to pay and remit (a) certain prepetition taxes and fees and (b)
              certain taxes and fees that arise in the ordinary course of business on a postpetition basis
              [Docket No. 81]. On December 6, 2018, the Bankruptcy Court granted such relief on a final
              basis [Docket No. 154].

             Hedging. On November 16, 2018, the Bankruptcy Court entered an interim order (a)
              authorizing, but not directing, the Debtors to (i) continue prepetition hedging practices, (ii)
              commence postpetition hedging practices, (iii) pay hedging obligations, whether they arose
              prepetition or postpetition, in the ordinary course of business, and (b) granting superpriority
              claims on account of postpetition hedging obligations [Docket No. 83]. On November 27,
              2018, the Committee filed a limited objection to approval of such relief on a final basis [Docket
              No. 111]. Following negotiations regarding a global resolution of the issues raised in such
              objection, the Committee agreed, consistent with and subject to the Restructuring Support
              Agreement, to withdraw its objection. On December 17, 2018, the Bankruptcy Court granted
              such relief on a final basis [Docket No. 238].

             Automatic Stay Enforcement. On November 16, 2018, the Bankruptcy Court entered an order
              granting the Debtors’ request for an order restating and enforcing the worldwide automatic
              stay, anti-discrimination provisions, and ipso facto provisions of the Bankruptcy Code and
              approving the form and manner of notice thereto [Docket No. 88].

             Utilities. On December 6, 2018, the Bankruptcy Court entered an order granting the Debtors’
              request to (a) establish procedures for, among other things, determining adequate assurance for
              utility providers, (b) prohibit utility providers from altering, refusing, or discontinuing services,
              and (c) determine that the Debtors are not required to provide any additional adequate assurance
              [Docket No. 151].

 Each of the foregoing first day motions, the Hede First Day Declaration, and all orders for relief granted in
 these chapter 11 cases, can be viewed free of charge at https://dm.epiq11.com/Aegean.

         B.       Other Procedural and Administrative Motions

        To facilitate the efficient administration of the chapter 11 cases and to reduce the administrative
 burden associated therewith, the Debtors also filed and received authorization to implement several
 procedural and administrative motions:

             authorizing the joint administration of the chapter 11 cases [Docket No. 3];

                                                        30
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 154 of 224


             extending the time during which the Debtors may file certain schedules of assets and liabilities,
              schedules of executory contracts and unexpired leases, schedules of current income and
              expenditures, statements of financial affairs, and reports pursuant to Federal Rule of
              Bankruptcy Procedures 2015.3 [Docket No. 82];

             establishing certain notice, case management, and administrative procedures on an interim
              basis [Docket No. 109];

             allowing the Debtors to prepare a list of creditors in lieu of submitting separate mailing matrices
              and creditor lists for each Debtor and to file a consolidated list of the Debtors’ 30 largest
              creditors, as well as other related relief, on an interim basis [Docket No. 89] and on a final basis
              [Docket No. 152];

             allowing the Debtors to retain and compensate certain professionals utilized in the ordinary
              course of business [Docket No. 157]; and

             approving the procedures for the interim compensation and reimbursement of retained
              professionals in the chapter 11 cases [Docket No. 161].

         C.       Other Matters Relevant to these Chapter 11 Cases

                  1.       Retention of Debtors’ Chapter 11 Professionals

          The Debtors also filed several applications and obtained authority to retain various professionals to
 assist the Debtors in carrying out their duties under the Bankruptcy Code during these chapter 11 cases.
 These professionals include: (a) Kirkland & Ellis LLP, as legal counsel; (b) EY Turnaround Management
 Services LLC, as restructuring advisor; (c) Moelis & Company LLC, as financial advisor and investment
 banker; (d) Kobre & Kim LLP, as special asset recovery counsel; (e) Arnold & Porter Kaye Scholer LLP,
 as special counsel; and (f) Epiq Corporate Restructuring, LLC, as claims agent and administrative advisor.
 The Committee has also sought the retention of various professionals in these chapter 11 cases, as discussed
 below.

                  2.       Schedules and Statements

          On January 2, 2019, the Debtors filed their Schedules of Assets and Liabilities and Statements of
 Financial Affairs. See, e.g., Docket Nos. 262-63. Interested parties may review the Schedules of Assets
 and Liabilities and Statements of Financial Affairs and any amendments thereto for Aegean free of charge
 at https://dm.epiq11.com/Aegean.

                  3.       Bar Date Motion

         On December 11, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order (I) Setting Bar
 Dates for Submitting Proofs of Claim, (II) Approving Procedures for Submitting Proofs of Claim, and (III)
 Approving Notice Thereof [Docket No. 199] (the “Bar Date Motion”). On December 18, 2018, the
 Bankruptcy Court entered an order granting the relief set forth in the Bar Date Motion [Docket No. 240]
 (the “Bar Date Order”), which established procedures and set deadlines for filing Proofs of Claim against
 the Debtors and approved the form and manner of the bar date notice (the “Bar Date Notice”).

          Pursuant to the Bar Date Order and the Bar Date Notice, the last date for certain persons and entities
 to file Proofs of Claim in these chapter 11 cases is February 21, 2019 at 5:00 p.m. Eastern Time (the
 “Bar Date”) and the last date for governmental units to file Proofs of Claim in the Debtors’ chapter 11 cases


                                                        31
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 155 of 224


 is May 6, 2019 at 5:00 p.m. Eastern Time. The Bar Date Notice was served on January 3, 2019 and
 published in The New York Times (national and international editions), Financial Times (international
 edition), and Tradewinds on January 7, 2019, January 8, 2019, and January 11, 2019, respectively.

                  4.       Pending Litigation Proceedings and Claims

          In the ordinary course of business, the Debtors are parties to certain lawsuits, legal proceedings,
 collection proceedings, and claims arising out of their business operations. The Debtors cannot predict with
 certainty the outcome or disposition of these lawsuits, legal proceedings, and claims, although the Debtors
 do not believe any reasonable outcome of any currently existing proceeding, even if determined adversely,
 would (a) have a material adverse effect on their businesses, financial condition, or results of operations or
 (b) interfere with the feasibility of the Plan.

          With certain exceptions, the filing of the chapter 11 cases operates as a stay with respect to
 the commencement or continuation of litigation against the Debtors that was or could have been
 commenced before the commencement of the chapter 11 cases. The Debtors’ liability with respect to
 litigation stayed by the commencement of the chapter 11 cases generally is subject to discharge, settlement,
 and release upon confirmation of a plan under chapter 11, with certain exceptions. Therefore, certain
 litigation Claims against the Debtors may be subject to discharge in connection with the chapter 11 cases.
 , subject to the rights of all parties in interest, including but not limited to the Lead Securities Plaintiff, to
 oppose any such request for relief.

          A securities class action captioned as In re Aegean Marine Petroleum Network Inc. Securities
 Litigation, Case No. 18-cv-4993 (S.D.N.Y.) (the “Securities Litigation”), was commenced against AMPNI
 and certain of its officers in the United States District Court for the Southern District of New York in June
 of 2018. On January 31, 2019, the court-appointed lead plaintiff in the Securities Litigation filed a
 consolidated complaint naming a number of AMPNI’s former and current directors and officers, as well as
 its former auditors, as defendants, seeking damages for violations of the Securities Exchange Act of 1934.
 The causes of action asserted in the consolidated complaint arise from, among other things, the allegedly
 fraudulent scheme discussed in Section V.D above. AMPNI was not named as a defendant in the amended
 consolidated complaint in the Securities Litigation. For the avoidance of doubt, the Litigation Trustee
 reserves the right to seek appropriate relief to recharacterize any alleged direct claims asserted in the
 Securities Litigation as derivative claims or Section 510(b) Claims, assert relative priority to the D&O
 policy proceeds, or seek such other relief it deems necessary or appropriate to maximize the value of the
 Litigation Claims.

          Notwithstanding anything to the contrary in the Plan, the Litigation Trust has the right to pursue
 any and all insurance proceeds under any and all D&O Liability Insurance Policies available to any
 defendant(s) in connection with the Litigation Claims in order to satisfy any settlement or judgment
 obtained by the Litigation Trust in respect of such Litigation Claims; provided that nothing in the Plan or
 Confirmation Order shall: (a) constitute a finding or stipulation that any proceeds of any of the D&O
 Liability Insurance Policies are property of any Estate or that the Litigation Trust has any priority to such
 insurance proceeds; (b) modify or supersede any provision (including any priority of payments provision)
 of any of the D&O Liability Insurance Policies; or (c) otherwise preclude the Lead Plaintiff and the putative
 class in the Securities Litigation, or any party entitled to coverage under the D&O Liability Insurance
 Policies from seeking and obtaining such coverage thereunder.

         D.       Appointment of Official Committee of Unsecured Creditors

        On November 15, 2018, the U.S. Trustee filed the Notice of Appointment of Official Committee of
 Unsecured Creditors [Docket No. 80], notifying parties in interest that the U.S. Trustee had appointed a


                                                        32
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 156 of 224


 statutory committee of unsecured creditors (the “Committee”) in these chapter 11 cases. The Committee
 is currently composed of the following members: Deutsche Bank Trust Company Americas, U.S. Bank
 National Association, and AmEx. The Committee has filed several applications and obtained authority to
 retain various professionals to assist the Committee in carrying out its duties under the Bankruptcy Code.
 These professionals include: (a) Akin Gump Strauss Hauer & Feld LLP, as legal counsel, (b) PJT Partners,
 as investment banker, and (c) AlixPartners, LLP as financial advisor.

          Since its formation, the Debtors have consulted with the Committee concerning the administration
 of these chapter 11 cases and the Committee has been an active participant in restructuring negotiations.
 The Debtors have also kept the Committee informed of, and have conferred with the Committee on, matters
 relating to the Debtors’ business operations to the extent the Committee’s constituency would be affected
 by proposed actions or transactions outside of the ordinary course of the Debtors’ businesses.

         E.       Debtor-in-Possession Financing

          The Debtors filed the Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
 § 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Priming
 Superpriority Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense
 Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
 Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 6] (the
 “DIP Motion”) on the Petition Date. The DIP Motion sought approval of $532 million in aggregate
 financing through a $160 million DIP U.S. Revolving Credit Facility, $72 million DIP U.S. Term Credit
 Facility, and $300 million DIP Global Credit Facility to be provided by Mercuria (collectively, the “DIP
 Financing”).

           On November 7, 2018, the Ad Hoc Group filed an objection to the DIP Financing [Docket No. 29].
 Among other things, the Ad Hoc Group objected to certain relief requested upon entry of the interim order,
 including the immediate roll up of 50 percent of the Debtors’ prepetition ABL obligations, the granting of
 liens on the Debtors’ unencumbered assets, including the Litigation Claims, and approval and payment of
 certain fees. The Ad Hoc Group also objected to provisions granting Mercuria the right to credit bid its
 prepetition debt in the proposed section 363 sale of the Debtors’ assets and the inclusion of certain
 sale-related milestones unrelated to the DIP Financing, including requiring an auction with respect to the
 sale of the Debtors’ assets within 75 days of the Petition Date. After a two-day contested hearing, the
 parties agreed to a revised form of interim order regarding the DIP Financing. Among other things, the
 revised form of interim order no longer provided for the immediate roll-up of the prepetition ABL
 obligations upon entry of the interim order, preserved the right of parties in interest to object to the granting
 of any liens or claims at Debtors that were not prepetition obligors, and no longer approved Mercuria’s
 right to credit bid. Other issues raised in the objection of the Ad Hoc Group were reserved for determination
 at the final hearing.

          On November 9, 2018, following resolution of the issues raised in the objection filed by the Ad
 Hoc Group to approval of the DIP Financing [Docket No. 29], the Bankruptcy Court entered the revised
 order approving the DIP Financing on an interim basis [Docket No. 51] (the “Interim Order”). Upon entry
 of the Interim Order, the Debtors had access to the full amount provided under the DIP U.S. Revolving
 Credit Facility and DIP Global Credit Facility, subject to borrowing base limitations under the DIP U.S.
 Credit Agreement and DIP Global Credit Agreement, and $40 million under the DIP U.S. Term Credit
 Facility. Following the entry of the Interim Order, the final hearing on the DIP Financing was scheduled
 for December 7, 2018.

          On November 27, 2018, the Committee filed an objection to approval of the DIP Financing on a
 final basis [Docket No. 113]. Among other things, the Committee opposed the granting of claims and liens


                                                        33
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 157 of 224


 to Mercuria, and the roll up of Mercuria’s prepetition debt, at Debtor entities that were not prepetition
 obligors. The Committee also objected to certain provisions in the DIP Financing that would limit the
 Committee’s ability to object to Mercuria’s stalking horse bid for the Debtors’ assets and that would
 potentially prevent the Debtors from modifying the sale procedures to maximize value for the Debtors’
 estates. Following significant discovery, the Debtors, the Committee and Mercuria entered into extensive,
 hard fought, arm’s length, and good faith negotiations for the resolution of the Committee’s objections to
 the DIP Financing, as well as the Committee’s objections to the Stalking Horse Sale Process [Docket No.
 112]. At the courthouse immediately prior to the December 7, 2018 hearing, the Debtors, the Committee
 and Mercuria reached an agreement in principle for a global resolution that was generally announced to the
 Court at the December 7, 2018 hearing.

          While the parties were continuing to negotiate the documentation for the global resolution
 announced in open court, the Debtors and the Committee received a proposal from, and began discussions
 with, Oaktree Opportunities Fund Xb Holdings (Cayman), L.P. (“Oaktree”) and Hartree-OCM AMPN
 Holdings (Delaware), LLC (“Hartree”) regarding the terms of an alternative DIP facility and restructuring
 proposal. These discussions ultimately resulted in Oaktree and Hartree offering to provide a DIP facility
 that the Debtors and the Committee deemed to be on terms more favorable to the Debtors’ estates than the
 Mercuria proposal. A term sheet reflecting the Oaktree/Hartree proposal was presented to and approved
 by the Board of Directors on December 12, 2018. The term sheet included a $75 million DIP term loan
 facility (compared to $72 million already provided by Mercuria under the DIP Financing) and the same
 amount of financing under Mercuria’s DIP U.S. Revolving Credit Facility and DIP Global Credit Facility
 but did not contemplate the roll-up of prepetition obligations (as the Debtors had no prepetition obligations
 to Oaktree/Hartree) and allowing for greater sharing in the Litigation Claims and avoidance actions with
 Holders of Aegean Unsecured Claims.

          Once Mercuria was made aware of the Oaktree/Hartree term sheet proposal on December 12, 2018,
 Mercuria immediately provided to both the Committee and the Debtors confirmation of a topping proposal,
 including offering better terms on the DIP Financing (including better advance rates and term extension
 rates), meeting the $75 million DIP term loan facility value, providing the Holders of Aegean Unsecured
 Claims with 100 percent of the recovery on the Litigation Claims, offering $40 million of Cash to the
 Holders of Aegean Unsecured Claims, and offering to provide initial funding to the Litigation Trust. After
 receiving confirmation of this offer from Mercuria on December 12, 2018, on the morning of December
 13, 2018, the Debtors filed a Notice of Filing of Revised Final DIP Order Pursuant to 11 U.S.C. §§ 105,361,
 362, 362, 364, 503 And 507 (I) Authorizing The Debtors To Obtain Senior Secured Priming Superpriority
 Postpetition Financing, (ii) Granting Liens and Superpriority Administrative Expense Claims; (III)
 Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay;
 and (VI) Granting Related Relief [Docket No. 205], and sought at a hearing before the Court hours later to
 replace the DIP Financing approved pursuant to the Interim Order with alternative DIP financing provided
 by Oaktree/Hartree (the “Oaktree/Hartree DIP”).

          At the hearing on the Oaktree/Hartree DIP on December 13, 2018, Mercuria informed the Court
 that it had made a topping offer and objected to approval of the Oaktree/Hartree DIP on the grounds that
 there was no emergency need to replace the DIP Financing, as sufficient availability existed to meet the
 then-current needs of the Debtors. At the hearing, the Court indicated that it was not considering approval
 of the Oaktree/Hartree RSA. The Court further indicated that it would not approve the Oaktree/Hartree
 DIP on the terms proposed, including those contemplating a prepayment premium and linking approval of
 the Oaktree/Hartree DIP with approval of the Oaktree/Hartree RSA. In response to this, Oaktree and
 Hartree indicated that the limitations to be imposed by the Court on its proposed DIP financing were
 unacceptable and announced that they were “withdrawing from the contest.”

         During that hearing, the Court also stated:

                                                       34
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 158 of 224


         “My only concern here is what's fair to the estate and its constituents. What's not fair to
         them is to say that the deal that gets put on the record at 2:30 in the morning last night, that
         another party is saying that they are just clamoring for the opportunity to make a better
         counterproposal to, what’s not fair to the constituents of the estate is to say, no, we're going
         to stop now. That doesn't make any sense.” (Dec 13, 2018 Hr’g. Tr. at 45:7-45:3)

          On December 15, 2018, following extensive negotiations with Mercuria and the Committee to
 finalize the terms a Mercuria-supported restructuring transaction, and in connection with the parties’ entry
 into the Restructuring Support Agreement (as discussed below), the Debtors agreed to an Interim Bridge
 Order Pursuant to 11 U.S.C. § 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain
 Senior Secured Priming Superpriority Postpetition Financing, (II) Granting Liens and Superpriority
 Administrative Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate
 Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
 Relief [Docket No. 239] (the “Bridge Order”), that was entered by the Bankruptcy Court on December 17,
 2018. The Bridge Order provided the Debtors with, among other things, access to $11 million in
 incremental liquidity under the DIP U.S. Term Credit Facility (for a total of $51 million in availability
 under that facility when combined with the authority provided under the Interim Order) in order to fund the
 Debtors through January 14, 2019, when the Bankruptcy Court would conduct a hearing to consider entry
 of a Final Order (as defined below).

          On January 15, 2019, the Bankruptcy Court entered an order approving the Modified DIP
 Financing, including the roll up of all obligations and amounts owed under the U.S. Credit Facility and
 Global Credit Facility, on a final basis [Docket No. 290] (the “Final Order”). The Final Order further
 provides that, among other things, certain parties are or may be entitled to object to or otherwise challenge
 the roll up of the U.S. Credit Facility and Global Credit Facility and the validity of related claims and liens.
 However, in accordance with the Final Order, the Confirmation Order shall expressly provide that, among
 other things, all parties’ rights, if any, to bring any such objection or challenge shall be irrevocably
 extinguished, released, and discharged upon the occurrence of the Effective Date.

                  1.      Adequate Protection Stipulations

          Pursuant to the DIP Motion, the Debtors also requested authority to enter into adequate protection
 stipulations and consent orders with certain of the Debtors’ prepetition secured lenders under the Secured
 Term Loans. Interim orders granting the requested relief were entered for Aegean Baltic Bank S.A. [Docket
 No. 63], the National Bank of Greece, S.A. [Docket No. 64], and United Arab Bank P.J.S.C. [Docket No.
 68] on November 13, 2018. Final orders granting the requested relief were entered for Aegean Baltic Bank
 S.A. [Docket No. 242], the National Bank of Greece, S.A. [Docket No. 243], United Arab Bank P.J.S.C.
 [Docket No. 244], Piraeus Bank S.A. [Docket No. 241], and Orix Investment and Management PTE. LTD.
 [Docket No. 245] on December 18, 2018.

         F.       Sale Process Motion

          In parallel with the negotiations regarding the DIP Financing, prior to the Petition Date, the Debtors
 and Mercuria engaged in hard-fought negotiations surrounding the terms of a section 363 sale of certain
 Debtors’ assets, with Mercuria to serve as stalking horse bidder. The parties intensely debated a number of
 key terms, including whether the sale would be structured as an all-asset sale “free and clear” of all liens,
 claims, and encumbrances, which Mercuria preferred, or an all-equity sale, which the Debtors preferred.
 In the end, Mercuria and the Debtors agreed to a mixture of the two, affording Mercuria the right to acquire
 the assets of certain Debtors and the equity of 45 Aegean Marine entities. In addition, Mercuria initially
 sought to acquire the Litigation Claims through a credit bid premised on the Litigation Claims, as assets of
 Aegean, being collateral under the DIP Financings; however, the Debtors did not want to sell such assets


                                                       35
18-13374-mew            Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                    Pg 159 of 224


 without receiving cash consideration. This issue was heavily contested and resulted in the Debtors delaying
 the filing of their bankruptcy petitions by approximately a week while negotiations continued. Through
 extensive, good-faith negotiations, Mercuria ultimately agreed to include a cash component in its stalking
                                                                                        12
 horse bid as compensation for the acquisition of 100 percent of the Litigation Claims. Once the Debtors
 and Mercuria reached an agreement, the Debtors were able to file their chapter 11 cases with financing in
 place and a baseline bid to set the floor for an auction.

          On November 9, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order (I) Establishing
 Bidding Procedures and Section 365 Procedures, (II) Approving the Sale of Substantially All of the
 Debtors’ Assets, (III) Authorizing the Entry Into and Performance Under the Stalking Horse Asset Purchase
 Agreement, and (IV) Granting Related Relief (the “Sale Process Motion”) [Docket No. 59]. Pursuant to the
 Sale Process Motion, the Debtors sought Bankruptcy Court authorization to commence a sale process for
 certain of the Debtors’ assets, with Mercuria serving as stalking horse bidder.

          Subsequent to the filing of the Sale Process Motion, the Committee filed an objection to the relief
 sought therein [Docket No. 112]. Among other things, the Committee objected to the inclusion of the
 Litigation Claims in the assets to be sold, the lack of information made available to prospective bidders
 regarding the value of the Debtors’ assets, and the inability of potential bidders to bid on the Debtors’ assets
 on an asset-by-asset basis under the proposed bidding procedures. The Committee also objected to the
 proposed $19 million break-up fee and uncapped expense reimbursement in favor of Mercuria, and the
 failure of Mercuria’s stalking horse bid to allocate the proposed credit bid on an asset-by-asset basis.

         The Committee objection led to further negotiations among the Debtors, Mercuria, and the
 Committee. The hearing on the Sale Process Motion and the DIP Financing, scheduled for December 7,
 2018, was postponed based on the agreement in principle reached among the parties, the terms of which
 contemplated a global settlement and sale of the Debtors in the context of a chapter 11 plan versus the
 proposed auction process (as discussed above). Under this revised structure, Mercuria would provide
 substantially more value than under its stalking horse bid, including a larger cash component to be paid to
 holders of unsecured claims at Aegean and an agreement to share with the unsecured creditors at Aegean
 the proceeds of the Debtors’ Litigation Claims. Consistent with and subject to the Restructuring Support
 Agreement, the Debtors agreed to withdraw the Sale Process Motion and to terminate the stalking horse
 asset purchase agreement with Mercuria.

           G.        Restructuring Support Agreements

         After announcing an agreement in principle regarding a global settlement among the Debtors, the
 Committee, and Mercuria at the December 7, 2018 hearing, the parties worked intensely over the following
 days to document the deal. As discussed above, a DIP financing and restructuring proposal was received
 from Oaktree and Hartree on December 10, 2018, which the Debtors and Committee determined, consistent
 with their fiduciary duties, included improved terms for the Debtors’ estates and unsecured creditors,
 compared to the Sale Process Motion and DIP Financing provided by Mercuria. Also as discussed above,
 on December 12, 2018, Mercuria provided the principal terms of another proposal that Mercuria believed
 to be a topping proposal: Mercuria increased the cash component of its offer, agreed that unsecured
 creditors at Aegean could receive the entirety of the proceeds of the Litigation Claims (as opposed to a
 percentage), and offered to acquire the equity of all of Aegean’s subsidiaries.



 12
      Mercuria’s proposed acquisition of the Litigation Claims was offered as an alternative means of offsetting liabilities and
      obligations Mercuria would or might incur as a result of the acquisition of the equity of the 45 Aegean Marine entities and the
      absence of the Debtors to otherwise be able to provide any substantive indemnification for these liabilities and obligations.



                                                                 36
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 160 of 224


        In the early morning hours of December 13, 2018, before Mercuria had finished documenting its
 proposal, the Debtors filed a Notice of Filing of Restructuring Support Agreement, by and among the
 Debtors, the Committee, Oaktree, Hartree, AmEx, and certain holders of the Unsecured Notes (the
 “Oaktree/Hartree RSA”) [Docket No. 206]. The Oaktree/Hartree RSA contemplated a restructuring of the
 Debtors premised on the recapitalization of Aegean and unimpaired treatment of all creditors at subsidiary
 Debtors other than Aegean, as well as the Oaktree/Hartree DIP to replace the DIP Financing provided by
 Mercuria.

          At the hearing before the Bankruptcy Court on December 13, 2018, the Debtors sought approval
 of the Oaktree/Hartree DIP. Mercuria, still in the process of working with the Committee and the Debtors
 to finalize documentation of its restructuring proposal, appeared at the December 13 hearing and requested
 that the Court not approve the Oaktree/Hartree DIP. Mercuria argued that there was no emergency need
 for the Oaktree/Hartree DIP to be implemented, as sufficient availability existed under the DIP Financing
 to meet the then-current needs of the Debtors, and informed the Court that Mercuria had previously
 proposed the principal terms of what it contended was a superior restructuring transaction. During the
 hearing, the Debtors confirmed that they were not seeking approval of the Oaktree/Hartree RSA at that
 time. The Court further indicated that it would not approve the Oaktree/Hartree DIP on the terms proposed
 under the Oaktree/Hartree RSA. In response, Oaktree and Hartree indicated that they were “withdrawing
 from the contest.”

         The Debtors and the Committee believe the Oaktree/Hartree RSA has been terminated by its own
 terms and also, on December 14, 2018, sent notices of termination to Oaktree and Hartree. On December
 17, 2018, at a hearing before the Bankruptcy Court, Oaktree and Hartree indicated that they disputed the
 validity of the termination notices and reserved rights in connection therewith. At the hearing, the
 Bankruptcy Court recognized that Oaktree and Hartree’s “participation was positive” and that they “helped
 to get a better result for the estates.” (Dec. 17, 2018 Hr’g Tr. at 6:3-4). Additionally, counsel to the
 Committee stated at the December 17, 2018 hearing that:

        From the committee's perspective, there’s no doubt and I’d echo Your Honor’s comments
        about the substantial value that Oak Tree [sic] provided to the process. It took us from a
        situation with Mercuria, where we did not have a meeting of the minds and an agreement
        on a transaction, to one that materially improved -- provided materially improved terms for
        unsecured creditors and the estate, generally, which then ultimately got us to even better
        terms for unsecured creditors in the estate through the now new transaction that we’ve
        agreed to subject to the RSA and the plan process, of course, with Mercuria. But there’s no
        doubt about the substantial value that they have provided in connection with the process.

 (Dec. 17, 2018 Hr’g. Tr. at 9:21-10:8).

         Following the December 13, 2018 hearing, the Debtors, the Committee, and Mercuria engaged in
 negotiations regarding the terms of the restructuring proposal made by Mercuria in response to the
 Oaktree/Hartree proposal. On December 15, 2018, the Debtors entered into the Restructuring Support
 Agreement, attached hereto as Exhibit C, and also continued the hearing on DIP Financing to January 14,
 2019. The Restructuring Support Agreement is the byproduct of hard-fought, arm’s-length, good faith
 negotiations among the Debtors, Mercuria, and the Committee, and resolves all disputed issues between
 these parties related to DIP Financing, the Sale Process Motion (which has been withdrawn), the initial
 funding for and allocation of beneficial units in a litigation trust, and cash consideration to be distributed
 pro rata to Holders of Allowed Aegean Unsecured Claims. In addition, the Consenting Unsecured
 Noteholders, representing more than 64 percent in principal amount outstanding of the Unsecured Notes
 issued by Aegean, and AmEx, the largest individual non-Unsecured Noteholder unsecured creditor at



                                                      37
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 161 of 224


 Aegean, are also signatories to the Restructuring Support Agreement and support the transactions
 contemplated therewith and the Plan.

          The Plan implements the Restructuring Transactions contemplated by the Restructuring Support
 Agreement and the restructuring term sheet attached thereto. Importantly, the global settlement embodied
 in the Restructuring Support Agreement eliminates costly protracted litigation during these chapter 11 cases
 and paves the way for an efficient, cost-effective confirmation process and consummation of a
 value-maximizing transaction vis-à-vis the Plan. The Debtors urge all Holders of Claims and Interests
 entitled to vote on the Plan to vote to accept the Plan.

         Notwithstanding anything herein or to the contrary, the descriptions or statements in this section
 shall not constitute and may not be construed as an admission of fact, liability, stipulation, or waiver, and
 may not be used by any party in interest as evidentiary support of the matters described above.

 VII.    SUMMARY OF THE PLAN

 THIS ARTICLE VII IS INTENDED ONLY TO PROVIDE A SUMMARY OF THE KEY TERMS,
 STRUCTURE, CLASSIFICATION, TREATMENT, AND IMPLEMENTATION OF THE PLAN,
 AND IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE ENTIRE PLAN AND
 EXHIBITS THERETO.       ALTHOUGH THE STATEMENTS CONTAINED IN THIS
 DISCLOSURE STATEMENT INCLUDE SUMMARIES OF THE PROVISIONS CONTAINED IN
 THE PLAN AND IN DOCUMENTS REFERRED TO THEREIN, THIS DISCLOSURE
 STATEMENT DOES NOT PURPORT TO BE A PRECISE OR COMPLETE STATEMENT OF
 ALL SUCH TERMS AND PROVISIONS, AND SHOULD NOT BE RELIED ON FOR A
 COMPREHENSIVE DISCUSSION OF THE PLAN. INSTEAD, REFERENCE IS MADE TO THE
 PLAN AND ALL SUCH DOCUMENTS FOR THE FULL AND COMPLETE STATEMENTS OF
 SUCH TERMS AND PROVISIONS. THE PLAN ITSELF (INCLUDING ATTACHMENTS) WILL
 CONTROL THE TREATMENT OF CREDITORS AND EQUITY SECURITY HOLDERS UNDER
 THE PLAN. TO THE EXTENT THERE ARE ANY INCONSISTENCIES BETWEEN THIS
 ARTICLE VII AND THE PLAN (INCLUDING ATTACHMENTS), THE LATTER SHALL
 GOVERN.

         A.       Overview

          Article III of the Plan provides a summary of the classification and treatment of Claims and Interests
 under the Plan and Article IV of the Plan provides a summary of the structure and means for implementation
 of the Plan. The discussion herein is qualified in its entirety by reference to the Plan (as well as the exhibits
 thereto and the definitions therein).

         Generally speaking, the Plan contemplates, among other things, a recapitalization of the Debtors
 and the establishment of a Litigation Trust to pursue collection of the Litigation Claims and fund recoveries
 for Holders of Aegean Unsecured Claims and, potentially, Section 510(b) Claims and Interests in Aegean
 (to the extent any Litigation Trust proceeds remain following Payment in Full of Allowed Aegean
 Unsecured Claims). The Plan includes the following key terms, among others described herein and therein:

                  1.       General Settlement of Claims and Interests

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
 for the classification, distributions, releases, and other benefits provided under the Plan, upon the Effective
 Date, the provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
 Interests and controversies resolved pursuant to the Plan, including resolution of intercompany liabilities,


                                                        38
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 162 of 224


 allocation of value among the Debtors, and treatment of Holders of General Unsecured Claims against each
 of the Debtors. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
 the compromise or settlement of all such Claims, Interests, and controversies, as well as a finding by the
 Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their Estates,
 and Holders of Claims and Interests and is fair, equitable, and is within the range of reasonableness. Subject
 to Article VII of the Plan, all distributions made to Holders of Allowed Claims and Interests in any Class
 are intended to be and shall be final.

                  2.       Classification and Treatment of Claims and Interests

          Pursuant to section 1122 of the Bankruptcy Code, the Plan designates the Classes of Claims and
 Interests as set forth in Article III of the Plan and as described in Article III.C of this Disclosure Statement,
 entitled “Am I entitled to vote on the Plan?” The Plan provides that a Claim or Interest is placed in a
 particular Class for the purposes of voting on the Plan and will receive distributions pursuant to the Plan
 only to the extent that such Claim or Interest has not been paid, released, withdrawn or otherwise settled
 before the Effective Date.

          Article III.E of the Plan provides that certain of the Debtors may not have Holders of Claims or
 Interests in a particular Class or Classes, and such Classes shall be deemed eliminated for purposes of voting
 to accept or reject the Plan and for purposes of determining acceptance or rejected of the Plan by such Class
 pursuant to section 1129(a)(8) of the Bankruptcy Code.

                  3.       Recoveries to Certain Holders of Claims and Interests

        The recoveries to Holders of Claims and Interests is described in Article III.D of this Disclosure
 Statement, entitled “What will I receive from the Debtors if the Plan is consummated?”

                  4.       Restructuring Transactions

          Following the Confirmation Date or as soon as reasonably practicable thereafter, the Debtors may
 take all actions as may be necessary or appropriate as reasonably determined by the Debtors and Mercuria,
 prior to the Effective Date and thereafter the Reorganized Debtors, to effectuate any transaction described
 in, approved by, contemplated by, or necessary to effectuate or in furtherance of implementing the Plan
 (the “Restructuring Transactions”). The Restructuring Transactions may include one or more of the
 following: (1) the execution and delivery of appropriate agreements or other documents of merger,
 amalgamation, consolidation, restructuring, conversion, disposition, transfer, arrangement, continuance,
 dissolution, sale, purchase, or liquidation containing terms that are consistent with the terms of the Plan;
 (2) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation
 of any asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan;
 (3) the filing of appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,
 conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable state or other
 law; and (4) all other actions as reasonably determined by the Debtors and Mercuria to be necessary,
 including making filings or recordings that may be required by applicable law in connection with the Plan;
 provided that, the Restructuring Transactions shall not materially and adversely impact any Litigation
 Claim; provided further, that the foregoing proviso shall not modify any rights of the Debtors and the
 Reorganized Debtors to modify their organizational documents to eliminate any indemnificationy
 obligations of any former officer or director not serving in such capacity on the Petition Date but solely to
 the extent such modification has no material and adverse impact on the ability of the Litigation Trustee to
 obtain recovery from the proceeds of the D&O Liability Insurance Policies in connection with the Litigation
 Claims; provided further, that notwithstanding anything to the contrary hereinin the Plan, the foregoing
 proviso shall not be construed to alter the treatment of any Allowed Claims that are Unimpaired under the


                                                        39
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 163 of 224


 Plan. To the extent known, any such Restructuring Transactions may be summarized in the Description of
 Restructuring Transactions, and in all cases, such transactions shall be subject to the terms and conditions
 of thise Plan as reasonably determined by the Debtors and Mercuria. The Confirmation Order shall and
 shall be deemed to, pursuant to sections 1123 and 363 of the Bankruptcy Code, authorize, among other
 things, all actions as may be necessary or appropriate to effect any transaction described in, approved by,
 contemplated by, or necessary to effectuate the Plan, including the Restructuring Transactions.

          Notwithstanding any limitations to, changes, or amendments to the organizational documents
 otherwise set forth in the Plan, nothing shall be deemed to limit or otherwise prohibit the Debtors or the
 Reorganized Debtors (or any transferee) from exercising any rights or powers already set out in the
 organizational documents of the Debtors or the Reorganized Debtors as of the Effective Date to limit or
 otherwise avoid any Indemnification Obligation that would result in actual liability or actual direct
 payments from the Reorganized Debtors or Mercuria to or for the benefit of any current or former officer,
 director, manager, or employee. This right shall also exist to the extent the organizational documents of
 the Debtors or Reorganized Debtors are silent on the issue of indemnity of their officers, directors,
 managers, or employees. Notwithstanding anything to the contrary in the Plan, the foregoing shall not be
 construed to alter the treatment of any Allowed Claims that are Unimpaired under the Plan.

                  5.      Means for Implementation of the Plan

          Article IV of the Plan sets forth the means for implementation of the Plan, including, but not limited
 to, the issuance and distribution of Reorganized Aegean Equity Interests, the Exit Facilities (if any), and
 the establishment of the Aegean Unsecured Claims Cash Pool, while Article V of the Plan discusses the
 Litigation Trust.

                  6.      Director and Officer Liability Insurance

          To the extent that the D&O Liability Insurance Policies are considered to be Executory Contracts,
 notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the Reorganized
 Debtors shall be deemed to have assumed, pursuant to section 365(a) of the Bankruptcy Code, all unexpired
 D&O Liability Insurance Policies with respect to coverages provided to the Debtors’ directors, managers,
 officers, and employees serving in such capacity on or prior to the Petition Date. Entry of the Confirmation
 Order will constitute the Bankruptcy Court’s approval of the Reorganized Debtors’ assumption of each of
 the unexpired D&O Liability Insurance Policies.

          Notwithstanding anything to the contrary in the Plan, the Litigation Trust has the right to pursue a
 claim for any and all insurance proceeds under any and all D&O Liability Insurance Policies available to
 any defendant(s) in connection with the Litigation Claims in order to satisfy any settlement or judgment
 obtained by the Litigation Trust in respect of such Litigation Claims; without prejudice to the right of any
 insured to receive proceeds in respect of defense or similar costs; provided that nothing in the Plan or
 Confirmation Order shall: (a) constitute a finding or stipulation that any proceeds of any of the D&O
 Liability Insurance Policies are property of any Estate or that the Litigation Trust has any priority to such
 insurance proceeds; (b) modify or supersede any provision (including any priority of payments provision)
 of any of the D&O Liability Insurance Policies; or (c) otherwise preclude the Lead Plaintiff and the putative
 class in the Securities Litigation, or any party entitled to coverage under the D&O Liability Insurance
 Policies from seeking and obtaining such coverage thereunder.

         With regards to current officers, managers, employees, and directors, Confirmation of the Plan shall
 not discharge, impair, or otherwise modify any Indemnification Obligations assumed by the Debtors or
 Reorganized Debtors as of the Effective Date or the foregoing assumption of the D&O Liability Insurance
 Policies by the Reorganized Debtors hereunder.


                                                       40
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 164 of 224


          With regards to former officers, managers, employees, and directors, no such Indemnity
 Obligationsindemnity obligations shall be assumed by the Reorganized Debtors except to the extent
 necessary to preserve the availability of coverage under such D&O Liability Insurance Policies; provided,
 however, that the Reorganized Debtors shall not be required to fund any payment obligations with respect
 to such Indemnification Obligations; provided,indemnity obligations, it being recognized that any such
 officers, managers, employees, or directors shall be free to pursue any rightsright(s) he or she may have in
 relation to the D&O Liability Insurance Policies for payment or reimbursement of any costs, expenses, or
 other amounts for which coverage under the D&O Liability Insurance Policies may be available.

          With regards to former officers, managers, employees, and directors, no indemnity obligations shall
 be assumed by the Reorganized Debtors except and solely to the extent necessary to preserve the availability
 of coverage under D&O Liability Insurance Policies. For the avoidance of doubt, no Indemnification
 Obligationsindemnity obligations shall be assumed with respect to any former officer, manager, employee,
 or director not serving in such capacity as of the Petition Date; provided that the failure to assume such
 Indemnification Obligationindemnity obligations has no adverse impact on the ability of the Litigation
 Trust to obtain recovery from the proceeds of the D&O Liability Insurance Policies in connection with
 theany Litigation Claims but without the creation of any payment obligation or any other liability, directly
 or indirectly, of the . Notwithstanding anything herein to the contrary, the Reorganized Debtors, shall retain
 the ability to object, challenge, seek to disallow or otherwise expunge any Claim, including without
 limitation any of their subsidiaries,Administrative Claim or Priority Claim, at any Debtor that is asserted
 for indemnification or contribution.

          Notwithstanding any provision to the contrary contained in the Plan, neither the Debtors (or
 Reorganized Debtors) nor Mercuria will take any action, at any point in time, that will have a material and
 adverse impact on the Litigation Trust’s ability to receive proceeds for any of the Litigation Claims for
 which coverage is available under the D&O Liability Insurance Policies in connection with the prosecution
 of the Litigation Claims, including, but not limited to, reducing, eliminating, or modifying any coverage
 provided by the D&O Liability Insurance Policies at the time of the Petition Date; provided, that (i) action
 taken by any insurance carrier (including any broker) providing coverage or otherwise participating in the
 coverages provided for under the D&O Liability Insurance Policies to limit, reduce, eliminate, or modify
 any coverages provided by the D&O Liability Insurance Policies at any time prior to or subsequent to the
 Petition Date as a result of the receipt of notice of any one or more of the Litigation Claims shall not be
 deemed or otherwise asserted by the Litigation Trustee to be action undertaken by either the Debtors,
 Reorganized Debtors, or Mercuria; and (ii) any notice of a claim or actual claim made against the D&O
 Liability Insurance Policies by the Debtors, the Reorganized Debtors, or Mercuria at any time subsequent
 to the Petition Date relative to any claims or Causes of Action unrelated to the Litigation Claims and for
 which coverage under the D&O Liability Insurance Policies may be available to the Debtors, the
 Reorganized Debtors, or Mercuria (including any claims for reimbursement of defense costs resulting from
 the assumption of the Indemnification Obligations by the Reorganized Debtors) shall not be deemed or
 asserted to be an action adverse to the ability of the Litigation Trust to receive proceeds for any of the
 Litigation Claims for with coverage under the D&O Liability Insurance Policies is available in connection
 with the prosecution of Litigation Claims. To the extent that any Litigation Claims or Securities Claims
 against any of the current or former directors or, officers, managers, or employees are recovered under the
 D&O Liability Insurance Policies, the Reorganized Debtors shall provideundertake to make any applicable
 notices to the insurance carriers that may be required under the D&O Liability Insurance Policies and
 requested by the plaintiffs in the Securities Litigation or the Litigation Trustee.

          The Lead Securities Plaintiff does not believe that the Plan is neutral with respect to the D&O
 Liability Insurance Policies and reserves all rights in connection therewith. The Lead Securities Plaintiff
 does not believe the Plan provides for equal treatment with respect to available coverage under the D&O
 Liability Insurance Policies and any proceeds thereof as they relate to the Securities Claims and the

                                                      41
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 165 of 224


 Litigation Claims. The Lead Securities Plaintiff believes it may be entitled to and intends to assert claims
 against the D&O Insurance Policies and access to the proceeds thereof with respect to the Securities Claims
 without interference by the Litigation Trust. The Plan neither enlarges nor diminishes the Lead Securities
 Plaintiff’s rights to claim such entitlements, if any. The Committee disagrees with this assertion and expects
 the Litigation Trust to assert all rights of the Debtors’ estates to the proceeds of the D&O Liability Insurance
 Policies, including potentially seeking relief from the Bankruptcy Court. The Lead Securities Plaintiff
 disagrees that the Litigation Trust will have any legal basis to assert the rights that the Litigation Trust seeks
 to preserve in this paragraph. The Committee disagrees with the Lead Securities Plaintiff’s position in the
 prior sentence and believes that the Litigation Trust has a legal basis to assert the rights that it seeks to
 preserve in this paragraph.

                  7.       Aegean Unsecured Claims Cash Pool

          On or prior to the Effective Date, the Aegean Unsecured Claims Cash Pool shall be funded with
 Cash on hand and/or provided by Mercuria, a portion of which Cash may be deposited into a segregated
 account in connection with a Disputed Claims Reserve maintained by the Litigation Trustee as provided
 herein. On the Effective Date, such portion of the Aegean Unsecured Claims Cash Pool that is not
 segregated into the Disputed Claims Reserves shall be distributed Pro Rata by the Debtors or Reorganized
 Debtors to Holders of Allowed Aegean Unsecured Claims. After the Effective Date, the Litigation Trustee
 shall be responsible for reconciling Disputed Class 4A Aegean Unsecured Claims and distributing any
 funds in the Disputed Claims Reserve as Disputed Class 4A Aegean Unsecured Claims are compromised,
 settled, allowed, or disallowed.

                  8.       Exit Facilities

          Reorganized Aegean and one or more Reorganized Debtors may enter into Exit Financing on the
 Effective Date, as reasonably determined by the Debtors and Mercuria, on terms set forth in the Exit
 Facilities Documents. To the extent applicable, the Exit Facilities Documents shall be included in the Plan
 Supplement.

          On the Effective Date, the Exit Facilities Documents (if any) shall constitute legal, valid, binding,
 and authorized obligations of the Reorganized Debtors, enforceable in accordance with their terms. The
 financial accommodations to be extended pursuant to the Exit Facilities Documents are being extended,
 and shall be deemed to have been extended, in good faith, for legitimate business purposes, are reasonable,
 shall not be subject to avoidance, recharacterization, or subordination (including equitable subordination)
 for any purposes whatsoever, and shall not constitute preferential transfers, fraudulent conveyances, or
 other voidable transfers under the Bankruptcy Code or any other applicable non-bankruptcy law. On the
 Effective Date, all of the Liens and security interests to be granted in accordance with the Exit Facilities
 Documents (if any) (1) shall be deemed to be granted, (2) shall be legal, binding, and enforceable Liens on,
 and security interests in, the collateral granted thereunder in accordance with the terms of the Exit Facilities
 Documents, (3) shall be deemed automatically perfected on the Effective Date (without any further action
 being required by the Debtors, the Reorganized Debtors, the applicable agent or any lender), having the
 priority set forth in the Exit Facilities Documents and subject only to such Liens and security interests as
 may be permitted under the Exit Facilities Documents, and (4) shall not be subject to avoidance,
 recharacterization, or subordination (including equitable subordination) for any purposes whatsoever and
 shall not constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the
 Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized Debtors and the Entities granted
 such Liens and security interests are authorized to make all filings and recordings, and to obtain all
 governmental approvals and consents necessary to establish and perfect such Liens and security interests
 under the provisions of the applicable state, provincial, federal, or other law (whether domestic or foreign)
 that would be applicable in the absence of the Plan and the Confirmation Order (it being understood that

                                                        42
18-13374-mew            Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                      Main Document
                                                Pg 166 of 224


 perfection shall occur automatically by virtue of the entry of the Confirmation Order, and any such filings,
 recordings, approvals, and consents shall not be required), and will thereafter cooperate to make all other
 filings and recordings that otherwise would be necessary under applicable law to give notice of such Liens
 and security interests to third parties.

                   9.       Litigation Trust

          On the Effective Date, the Litigation Trust Funders shall fund the Litigation Trust Loan, the Debtors
 shall transfer to the Litigation Trust all of their rights, title and interest in and to all of the Litigation Claims,
 and the Litigation Trustee shall execute the Litigation Trust Agreement and take all steps necessary to
 establish the Litigation Trust in accordance with the Plan and the Litigation Trust Agreement. Such
 transfers shall be exempt from any stamp, real estate transfer, mortgage reporting, sales, use, or other similar
 tax. The Litigation Trust shall be governed by the Litigation Trust Agreement and administered by the
 Litigation Trustee in accordance therewith. In the event of any conflict between the terms of the Plan and
 the terms of the Litigation Trust Agreement, the terms of the Litigation Trust Agreement shall govern.

          The Litigation Trust shall be established for the purpose of liquidating the Litigation Trust Assets,
 distributing the Litigation Trust Loan Payments, reconciling and objecting, if necessary, to Disputed
 Aegean Unsecured Claims in Class 4A, and distributing the proceeds of the Litigation Claims to the
 Litigation Trust Beneficiaries and is intended to qualify as a liquidation trust pursuant to Treasury
 Regulation section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or
 business, except to the extent reasonably necessary and consistent with, the purpose of the Litigation Trust.

          The Litigation Trust shall be funded from the proceeds of the Litigation Trust Loan and proceeds
 of the Litigation Trust Assets. Any Holder of an Allowed Aegean Unsecured Claim that is a party to the
 Restructuring Support Agreement on or before the commencement of the Confirmation Hearing in respect
 of the Plan shall be entitled to participate in the Litigation Trust Loan, subject to the terms set forth in the
 Restructuring Support Agreement and Litigation Trust Documents. Holders of Class 4A Aegean Unsecured
 Claims will be given the option on their respective Ballot to become a party to the Restructuring Support
 Agreement and elect to participate in the funding of the Litigation Trust Loan. Holders of Class 4A Aegean
 Unsecured Claims who validly and timely exercise their participation rights as set forth in the Disclosure
 Statement Order will be contacted after the Voting Deadline to exercise their right to fund a portion of the
 Litigation Trust Loan before the Confirmation Hearing.

         The Litigation Trust Agreement generally will provide for, among other things: (a) the payment of
 the Litigation Trust expenses; (b) the payment of other reasonable expenses of the Litigation Trust,
 including the cost of pursuing the Litigation Claims; (c) the retention of counsel, accountants, financial
 advisors or other Professionals and the payment of their reasonable compensation; (d) the investment of
 Cash by the Litigation Trustee within certain limitations, including those specified in the Plan; (e) the
 orderly liquidation of the Litigation Trust Assets; and (f) litigation of the Litigation Claims, which may
 include the prosecution, settlement, abandonment or dismissal of any such Litigation Claims.

                                     Litigation Trustee

           The Litigation Trustee shall be selected by the Committee and the Requisite Consenting Unsecured
 Noteholders acting together and shall be appointed on the Effective Date. The Litigation Trustee shall be
 compensated on terms acceptable to the Committee and the Requisite Consenting Unsecured Noteholders.
 The Litigation Trustee shall be a professional person or a financial institution having trust powers with
 experience administering other litigation trusts. The Litigation Trustee shall not have voting rights with
 respect to the governance of the Litigation Trust and shall retain professionals approved by (x) if determined
 prior to the Effective Date, a unanimous decision of the Committee and the Requisite Consenting Unsecured


                                                          43
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 167 of 224


 Noteholders acting together, and (y) if determined after the Effective Date, the unanimous consent of the
 Litigation Trust Advisory Board.

          The Litigation Trust Agreement shall also specify the powers, rights and responsibilities of the
 Litigation Trustee and shall include the authority and responsibility to, among other things, take the actions
 set forth in Article V of the Plan. The Litigation Trustee shall hold and distribute the Litigation Trust Assets
 in accordance with the provisions of the Plan and the Litigation Trust Agreement.

                                   Litigation Trust Advisory Board

          The Litigation Trust shall be governed by the Litigation Trust Advisory Board as set forth in the
 Litigation Trust Agreement. The Debtors or Reorganized Debtors shall be permitted to appoint a single ex
 officio member of the Litigation Trust Advisory Board who shall not have voting rights. If and when the
 holders of Class A Litigation Trust Units have received Payment in Full, the members appointed by the
 Committee and Requisite Consenting Unsecured Noteholders may be replaced by new members designated
 by holders of Class B Litigation Trust Units. The members of the Litigation Trust Advisory Board shall
 not be entitled to compensation for service on the Litigation Trust Advisory Board unless otherwise
 determined by the Committee and the Requisite Consenting Noteholders or the Litigation Trust Advisory
 Board.

                                   Litigation Trust Assets

          On the Effective Date, the Debtors shall transfer to the Litigation Trust all of their rights, title and
 interest in and to all of the Litigation Trust Claims. Pursuant to the Plan, the definition of “Litigation
 Claims” is as follows:

             “Litigation Claims” means all of the following claims and Causes of Action belonging to any
              of the Debtors or their Non-Debtor Subsidiaries, and existing at any time on or prior to the
              Petition Date: (a) claims and Causes of Action relating to the events, circumstances, and
              conduct described in the June 4, 2018, and November 2, 2018, Form 6-K disclosures of Aegean
              including conduct concerning improper accounting for or recordation of accounts receivable,
              as well as the right of any of the Debtors or their Non-Debtor Subsidiaries to the proceeds of
              or recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine,
              penalty, or other proceeding or action by any government or governmental agency in
              connection with the foregoing; (b) claims and Causes of Action relating to the construction and
              maintenance of Aegean Oil Terminal Corp.’s fuel oil terminal located in Fujairah, UAE, as
              well as the right of any of the Debtors or their Non-Debtor Subsidiaries to the proceeds of or
              recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine,
              penalty, or other proceeding or action by any government or governmental agency in
              connection with the foregoing; (c) claims and Causes of Action relating to misstated accounting
              records, fraudulent misappropriation of funds by Dimitris Melissanidis, claims against auditors
              and other professionals related to misappropriation of funds, any related conspiracy to defraud
              Aegean or investors in Aegean, claims against Quality Solutions related to construction fraud
              or other fraud, misconduct, malpractice, or other malfeasance by any director, officer,
              employee, or agent of any of the Debtors or their Non-Debtor Subsidiaries in connection with
              any of the foregoing; (d) claims and Causes of Action brought by any of the Debtors or their
              Non-Debtor Subsidiaries, as Plaintiffs, against Hess Corporation, as Defendant, commenced in
              the Supreme Court of the State of New York, County of New York: Part 39, Index Number
              653887/2014, including any appeals in connection with the foregoing; (e) claims and Causes
              of Action concerning unpaid invoices for marine fuels supplied through agreements entered
              into with O.W. Group and any affiliate thereof; (f) claims and Causes of Action concerning


                                                        44
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 168 of 224


             HSFO product loaded from Petrotrin in Trinidad in December 2016; (g) claims and Causes of
             Action arising from the repurchase of any equity interests in Aegean; (h) claims and Causes of
             Action against any of the Debtors’ or their Non-Debtor Subsidiaries’ directors or officers or
             other person covered under any of the applicable D&O Liability Insurance Policies, including
             for breach of fiduciary duty; (i) [Reserved]; (j) claims and Causes of Action of any of the
             Debtors or their Non-Debtor Subsidiaries in connection with the Related Party Transactions
             described in the Form 20-F of Aegean for the fiscal year ended December 31, 2016; and
             (k) Avoidance Actions, with the exception of claims and Causes of Action to avoid and recover
             preferential transfers pursuant to Bankruptcy Code section 547; provided, however, that,
             notwithstanding anything to the contrary contained in the Plan, the scope of “Litigation Claims”
             shall be expressly subject to the limitations set forth in Article IX.F of the Plan. For the
             avoidance of doubt, the “Litigation Claims” shall not include any claim or Cause of Action that
             is not identified in clauses (a) - (k) of the foregoing sentence or any claim or Cause of Action
             against Mercuria, David Gallagher, any Reorganized Debtor or Non-Debtor Subsidiary, or any
             other parties or entities described in the first sentence of the second paragraph of Article IX. F
             of the Plan.

         For reference, certain of the Litigation Claims are briefly summarized below.

            The Debtors’ litigation against Hess Corporation is currently on appeal following an August 3,
             2018 judgment pursuant to which the presiding justice of the New York Supreme Court
             declined to award the Debtors any damages. In its complaint (as amended), the Debtors
             asserted claims against Hess Corporation arising out of the purchase and sale agreement
             executed on November 12, 2013 among the parties, and sought compensatory damages in the
             amount of $27.9 million, plus interest, reasonable attorneys’ fees, costs, and disbursements.

            The Debtors have certain ongoing litigation related to unpaid invoices for marine fuels supplied
             through agreements entered into with O.W. Group and affiliates. This litigation is currently
             pending in courts in Greece and the United States, with certain of the claims in Greece on
             appeal following the rejection of the Debtors’ claims. The Debtors reached final settlement or
             judgment with regard to certain claims prior to the Petition Date. Asserted claims for active
             matters total approximately $3.0 million.

            The Debtors’ claims for reimbursement against the Petroleum Company of Trinidad and
             Tobago Limited, or Petrotrin, the state-owned oil company of the Republic of Trinidad and
             Tobago, relate to off-spec marine fuel supplied by Petrotrin to certain of the Debtors’ vessels
             in December 2016. This off-spec marine fuel was supplied to certain of the Debtors’ customers,
             who thereafter submitted claims to the Debtors. The Debtors seek reimbursement from
             Petrotrin for approximately $700,000 paid by the Debtors to their customers related to
             Petrotrin’s delivery of the off-spec marine fuel.

          As soon as reasonably practicable following the establishment of the Litigation Trust, the Litigation
 Trustee shall determine the value of the assets transferred to the Litigation Trust, based on the good-faith
 determination of the Litigation Trust Advisory Board, and the Litigation Trustee shall apprise, in writing,
 the Litigation Trust Beneficiaries of such valuation. The valuation shall be used consistently by all parties
 (including the Litigation Trustee and the Litigation Trust Beneficiaries) for all federal income tax purposes.

          In connection with the preparation of the valuation contemplated by the Plan and the Litigation
 Trust Agreement, the Litigation Trust shall be entitled to retain such professionals and advisors as the
 Litigation Trust shall determine to be appropriate or necessary, subject to the direction of the Litigation
 Trust Advisory Board, and the Litigation Trustee shall take such other actions in connection therewith as it

                                                      45
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 169 of 224


 determines to be appropriate or necessary. The Litigation Trust shall bear all of the reasonable costs and
 expenses incurred in connection with determining such value, including the fees and expenses of any
 professionals retained in connection therewith.

                                   Cooperation of the Reorganized Debtors

          To effectively investigate, prosecute, compromise, and/or settle the Litigation Claims on behalf of
 the Litigation Trust, the Litigation Trustee and its counsel may require reasonable access to the Debtors’
 and Reorganized Debtors’ documents, information and work product relating to the Litigation Trust Assets,
 and, in such event, must be able to exchange such information with the Reorganized Debtors on a
 confidential basis and as protected by the common interest privilege without being restricted by or waiving
 any applicable work product, attorney-client, or other privilege. Accordingly. Accordingly, in addition to
 the provisions contained in Article V.N of the Plan, the Litigation Trust Agreement shall provide for the
 Litigation Trust to have reasonable access to copies of the Debtors’ and Reorganized Debtors’ records and
 information relating to the Litigation Trust Assets, including, electronic records, documents or work
 product related to the Litigation Claims, to the extent consistent with applicable law, but shall further
 provide that any records or information so shared shall continue to be protected by the attorney-client, work
 product, or common interest privilege and the Litigation Trust’s access thereto shall not waive any of the
 Debtors’, the Reorganized Debtors’, or Mercuria’s privileges or similar protections referenced in this
 paragraph. The Litigation Trust Agreement shall also provide that the Litigation Trust may not waive any
 privileges referenced in this paragraph belonging to or shared with the Debtors, the Reorganized Debtors,
 or Mercuria in respect of such records and documents, and that the Debtors, the Reorganized Debtors, and
 Mercuria shall be provided with reasonable notice and an opportunity to protect their rights with respect to
 any subsequent disclosure and the terms of any protective order, confidentiality stipulation, or similar
 agreement relating to such disclosureprivileges, which privileges are being transferred to the Litigation
 Trust subject to the provisions in Article V.N of the Plan. The Litigation Trust’s access thereto shall not
 waive any applicable privileges (or similar protections) to which such documents, records, information and
 work product may have been subject before such transfer to the Litigation Trust.

         The Reorganized Debtors shall preserve all records, documents or work product (including all
 electronic records, documents or work product) related to the Litigation Claims until the earlier of (1) such
 time as the Litigation Trustee notifies the Reorganized Debtors in writing that such records are no longer
 required to be preserved, or (2) the termination of the Litigation Trust. The Reorganized Debtors shall
 reasonably cooperate with the Litigation Trustee with reasonable requests for interviews of current and
 former officers, directors, employees, and professionals of the Debtors in order to facilitate prosecution of
 the Litigation Claims; provided, however, that the Reorganized Debtors shall be reimbursed for any
 reasonable and documented out-of-pocket expenses in connection with such cooperation.

                                   Fiduciary Duties

          The Litigation Trustee and each member of the Litigation Trust Advisory Board shall owe fiduciary
 duties to the holders of Litigation Trust Interests of the type that an official committee of unsecured creditors
 would owe to unsecured creditors, and shall have in place under the Litigation Trust Agreement applicable
 indemnity and waiver provisions to protect the Litigation Trustee and each member of the Litigation Trust
 Advisory Board from being personally liable for any claims or causes of action asserted by the Holders of
 Litigation Trust Interests, except for any clams of fraud, gross negligence, or willful misconduct.

                                   Securities Law Considerations

         Litigation Trust Interests shall be passive and shall not have voting, consent or other
 shareholder-like control rights with respect to the Litigation Trust. Litigation Trust Interests may be


                                                        46
18-13374-mew             Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                               Main Document
                                                     Pg 170 of 224


 structured not to be securities and may or may not be transferable, in each case subject to applicable law
 and as otherwise determined (x) prior to the Effective Date, by the Committee and the Requisite Consenting
 Unsecured Noteholders, or (y) after the Effective Date, by the Litigation Trust Advisory Board as provided
 in the Litigation Trust Agreement.

                                          Tax Treatment

          For all U.S. federal income tax purposes, all parties (including the Aegean Parties, the Litigation
 Trustee and the Litigation Trust Beneficiaries) shall treat the transfer of the Litigation Trust Assets to the
 Litigation Trust for the benefit of the Litigation Trust Beneficiaries, whether their Claims are Allowed on
 or after the Effective Date, including any amounts or other assets subsequently transferred to the Litigation
 Trust (but only at such time as actually transferred) as (i) a transfer of the Litigation Trust Assets (subject
 to any obligations relating to such Litigation Trust Assets) directly to the Litigation Trust Beneficiaries and,
 to the extent the Litigation Trust Assets are allocable to Disputed Class 4A Claims that are the responsibility
 of the Litigation Trust to resolve, to the Disputed Claims Reserve, followed by (ii) the transfer by the
 Litigation Trust Beneficiaries to the Litigation Trust of the Litigation Trust Assets (other than the Litigation
 Trust Assets allocable to the Disputed Claims Reserve) in exchange for Litigation Trust Interests.
 Accordingly, the Litigation Trust Beneficiaries shall be treated for U.S. federal income tax purposes as the
 grantors and owners of their respective share of the Litigation Trust Assets (other than such Litigation Trust
 Assets as are allocable to the Disputed Claims Reserve). The foregoing treatment shall also apply, to the
 extent permitted by applicable law, for state and local income tax purposes.

          Subject to contrary definitive guidance from the Internal Revenue Service or a court of competent
 jurisdiction (including the receipt by the Litigation Trustee of a private letter ruling if the Litigation Trustee
 so requests, or the receipt of an adverse determination by the Internal Revenue Service upon audit if not
 contested by the Litigation Trustee), the Litigation Trustee may (A) timely elect to treat any Disputed
 Claims Reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 and
 (B) to the extent permitted by applicable law, report consistently with the foregoing for state and local
 income tax purposes. The Litigation Trust, the Litigation Trustee and the Litigation Trust Beneficiaries
 shall report for U.S. federal, state and local income tax purposes consistently with the foregoing.

                                          Distribution to Litigation Trust Beneficiaries

         Distributions of proceeds from the Litigation Claims shall be made by the Litigation Trustee
 according to the following priorities:

               First, to the Litigation Trust Funders to repay the Litigation Trust Loan plus the Litigation
                Trust Funding Fee.

               Second, on a Pro Rata basis to the holders of Class A Litigation Trust Units until such Holders
                                        13
                receive Payment in Full.

               Third, on a Pro Rata basis to the holders of Class B Litigation Trust Units.

          Notwithstanding the foregoing, after repayment in full of the Litigation Trust Loan and the
 Litigation Trust Funding Fee, the Litigation Trust Advisory Board in the exercise of its business judgment

 13
      Article I.112 of the Plan defines Payment in Full as “payment in full of each Allowed Aegean Unsecured Claim, including
      postpetition interest at the applicable default contract rate for the period from the Petition Date through the Effective Date and
      if no such contract rate exists, at the federal judgment rate plus fees, costs, and expenses under such contract, if applicable.”



                                                                  47
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 171 of 224


 may elect to withhold proceeds from the prosecution or settlement of Litigation Claims to pay reasonable
 projected costs and expenses of the Litigation Trust. For the avoidance of doubt, the Litigation Trustee
 may pay accrued and unpaid reasonable and documented expenses of the Litigation Trust with proceeds of
 the Litigation Trust Loan prior to the receipt of any proceeds from any Litigation Claims.

          The Litigation Trustee may deduct and withhold and pay to the appropriate taxing authority all
 amounts required to be deducted or withheld pursuant to the Tax Code or any provision of any state, local
 or non-U.S. tax law with respect to any payment or distribution to the Litigation Trust Beneficiaries.
 Notwithstanding the above, each holder of an Allowed Claim that is to receive a distribution under the Plan
 shall have the sole and exclusive responsibility for the satisfaction and payment of any taxes imposed on
 such holder by any governmental authority, including income, withholding and other tax obligations, on
 account of such distribution. All such amounts withheld and paid to the appropriate taxing authority shall
 be treated as amounts distributed to such Litigation Trust Beneficiaries for all purposes of this Agreement.
 The Litigation Trustee shall be authorized to collect such tax information from the Litigation Trust
 Beneficiaries (including social security numbers or other tax identification numbers) as it, in its sole
 discretion, deems necessary to effectuate the Plan, the Confirmation Order and the Litigation Trust
 Agreement. As a condition to receive distributions under the Plan, all Litigation Trust Beneficiaries may
 be required to identify themselves to the Litigation Trustee and provide tax information and the specifics
 of their holdings, to the extent the Litigation Trustee deems appropriate, including an IRS Form W-9 or, in
 the case of Litigation Trust Beneficiaries that are not United States persons for federal income tax purposes,
 certification of foreign status on an applicable IRS Form W-8. This identification requirement may, in
 certain cases, extend to holders who hold their securities in street name. The Litigation Trustee may refuse
 to make a distribution to any Litigation Trust Beneficiary that fails to furnish such information in a timely
 fashion, until such information is delivered; provided, however, that, upon the delivery of such information
 by a Litigation Trust Beneficiary, the Litigation Trustee shall make such distribution to which the Litigation
 Trust Beneficiary is entitled, without interest; and, provided, further, that, if the Litigation Trustee fails to
 withhold in respect of amounts received or distributable with respect to any such holder and the Litigation
 Trustee is later held liable for the amount of such withholding, such holder shall reimburse the Litigation
 Trustee for such liability. If a Litigation Trust Beneficiary (other than a Holder of Unsecured Notes Claims)
 fails to comply with such a request for tax information within 180 days, the Litigation Trustee may file a
 document with the Bankruptcy Court that will provide twenty-one (21) days’ notice before such distribution
 may be deemed an unclaimed distribution and treated in accordance with Article VII.D.5 of the Plan. In
 the event that the Litigation Trustee elects to make distributions through an intermediary (such as DTC or
 the Unsecured Notes Indenture Trustees), the party who would be the withholding agent with respect to
 distributions to the Litigation Trust Beneficiary under U.S. federal income tax principles shall be
 responsible for withholding tax compliance with respect to any such distribution, based on instructions on
 the character of the income from the Litigation Trustee.

                  10.      Committee Members’ Fees and Expenses

          On the Effective Date, the Debtors or Reorganized Debtors shall pay in full, subject to the
 provisions of Article IVII.C of the Plan, the reasonable and documented fees and expenses of the Committee
 Members (including the reasonable and documented fees and expenses of counsel for Committee
 Members). The Committee Members shall deliver an invoice reflecting such reasonable and documented
 fees and expenses to the Debtors, Mercuria, and the U.S. Trustee no less than five (5) days prior to the
 Effective Date; provided, that the Debtors’ and Reorganized Debtors’ obligations to pay in full the
 reasonable and documented fees and expenses of the Committee Members shall not be limited nor deemed
 limited in any way by the delivery of such invoice, save to the extent set out in the immediately following
 sentence hereofin the Plan. If the Debtors or Reorganized Debtors, as applicable, or the U.S. Trustee dispute
 the reasonableness of any fees and expenses reflected in such invoice, the Debtors, Reorganized Debtors,
 and/or the U.S. Trustee, as applicable, may submit such dispute to the Bankruptcy Court for the

                                                        48
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 172 of 224


 determination of the reasonableness of such invoicefees and expenses, and the disputed portion of such
 invoice of such fees and expenses shall not be paid until the dispute is resolved. The undisputed portion of
 such reasonable fees and expenses shall be paid as provided herein.

         Following the invoice review process and the resolution of any reasonableness disputes (if
 necessary) as set forth above, the Debtors or Reorganized Debtors are authorized to pay Committee
 Members’ reasonable and documented fees and expenses as an exercise of their business judgment
 consistent with section 363(b) of the Bankruptcy Code, and in compliance with sections 1123(b)(6) and
 1129(a)(4) of the Bankruptcy Code. The Debtors, Reorganized Debtors, and the Committee expressly
 reserve all rights to amend or assert additional legal bases in support of payment of Committee members’
 reasonable and documented fees and expenses pursuant to the Plan.

                  11.     Transferred Privileges

          In respect of privileges transferred to the Litigation Trust under the Litigation Trust Agreement (the
 “Transferred Privileges”), the Litigation Trust Agreement shall contain terms substantially reflecting the
 following: the Litigation Trust may not waive any Transferred Privileges in respect of records, documents,
 or information related to the Litigation Claims without first providing to the Reorganized Debtors and
 Mercuria reasonable advance written notice and an opportunity to protect their respective rights with respect
 to any subsequent disclosure and the terms of any protective order, confidentiality stipulation, or similar
 agreement relating to such disclosure. The Reorganized Debtors and Mercuria may not make disclosure in
 a manner that would effectuate a waiver of any Transferred Privileges in respect of records, documents, or
 information related to the Litigation Claims without first providing to the Litigation Trustee reasonable
 advance written notice and an opportunity to protect the Litigation Trust’s rights with respect to any
 subsequent disclosure and the terms of any protective order, confidentiality stipulation, or similar agreement
 relating to such disclosure. If the Litigation Trustee, on one hand, or the Reorganized Debtors or Mercuria,
 on the other, object to an action proposed to be taken by the other with regard to records, documents or
 information related to the Litigation Claims that are covered by the Transferred Privilege (or a disclosure
 that would result in a waiver), the parties shall be permitted to raise the issue promptly with the Bankruptcy
 Court. The party providing advance written notice may take its proposed action unless the Bankruptcy
 Court determines that (a) such action would cause material adverse harm to the other party, or (b) the harm
 to the objecting party would substantially outweigh the benefit to the party seeking to take the proposed
 action. The objecting party shall bear the burden of proof. Each of the parties shall bear its own costs and
 expenses, including attorneys’ fees, incurred in connection with such dispute.

         B.       Treatment of Executory Contract and Unexpired Leases

                  1.      Assumption and Rejection of Executory Contract and Unexpired Leases

         On the Effective Date, except as otherwise provided in the Plan, all Executory Contracts or
 Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the applicable
 Reorganized Debtor in accordance with the provisions and requirements of sections 365 and 1123 of the
 Bankruptcy Code, other than: (a) those that are identified on the Rejected Executory Contracts and
 Unexpired Leases Schedule; (b) those that have been previously rejected by a Final Order; (c) those that
 have been previously assumed by a Final Order; (d) those that are the subject of a motion to reject Executory
 Contracts or Unexpired Leases that is pending on the Confirmation Date; or (e) those that are subject to a
 motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date
 of such rejection is after the Effective Date.

        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the
 assumptions, assumptions and assignments, or rejections of such Executory Contracts or Unexpired Leases


                                                       49
18-13374-mew          Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                Main Document
                                             Pg 173 of 224


 as set forth in the Plan, the Rejected Executory Contracts and Unexpired Leases Schedule, pursuant to
 sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise specifically set forth herein,
 assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective
 as of the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by
 Bankruptcy Court order but not assigned to a third party before the Effective Date shall re-vest in and be
 fully enforceable by the applicable contracting Reorganized Debtor in accordance with its terms, except as
 such terms may have been modified by the provisions of the Plan or any order of the Bankruptcy Court
 authorizing and providing for its assumption under applicable federal law. To the extent any provision in
 any Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents, or purports
 to restrict or prevent, or is breached or deemed breached by, the assumption of such Executory Contract or
 Unexpired Lease (including any “change of control”, “assignment”, or similar provision), then such
 provision shall be deemed modified such that the transactions contemplated by the Plan, including the
 Restructuring Transactions shall not entitle the non-Debtor party thereto to terminate such Executory
 Contract or Unexpired Lease or to exercise any other default, breach, violation or acceleration rights with
 respect thereto. For the avoidance of doubt, no Restructuring Transaction shall be deemed to violate the
 terms of any assumed Unexpired Lease of non-residential real property. Any motions to assume Executory
 Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval by a Final Order
 of the Bankruptcy Court on or after the Effective Date but may be withdrawn, settled, or otherwise
 prosecuted by the Reorganized Debtors.

         The Debtors, with the reasonable consent of Mercuria, or the Reorganized Debtors, as applicable,
 may alter, amend, modify, or supplement the Rejected Executory Contracts and Unexpired Leases
 Schedules (each, an “Amended Rejected Executory Contracts and Unexpired Leases Schedule”) at any time
 through and including the date that is sixty (60) days after the Effective Date, which amended schedule
 shall be Filed with the Bankruptcy Court; provided, however, after the Effective Date, the Reorganized
 Debtors may not alter, amend, modify, or supplement the Rejected Executory Contracts and Unexpired
 Leases with respect to Executory Contracts or Unexpired Leases of Aegean without the reasonable consent
 of the Litigation Trustee. The Debtors or Reorganized Debtors, as applicable, shall provide notice of any
 amendments to the Amended Rejected Executory Contracts and Unexpired Leases Schedule to the parties
 to the Executory Contracts or Unexpired Leases affected thereby.

          Any objection to the assumption or rejection of an Executory Contract or Unexpired Lease under
 the Plan must be Filed with the Bankruptcy Court, served, and actually received by the Debtors on or before
 the deadline to object to Confirmation or, in the case of an Executory Contract or Unexpired Lease that is
 identified on any Amended Rejected Executory Contract and Unexpired Lease Schedule, on the date that
 is fourteen (14) days following the Filing of such amended schedule. Any counterparty to an Executory
 Contract or Unexpired Lease that fails to timely object to the proposed assumption, including any proposed
 cure amount, of any Executory Contract or Unexpired Lease will be deemed to have consented to such
 assumption, including any proposed cure amount.

                 2.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts or
 Unexpired Leases, if any, must be filed with the Bankruptcy Court within thirty (30) days after the date of
 entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection.
 Any Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed within
 such time will be disallowed upon an order of the Bankruptcy Court, forever barred from assertion,
 and shall not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,
 the Litigation Trust, or property of the foregoing parties, without the need for any objection by the
 Debtors or the Reorganized Debtors, as applicable, or further notice to, or action, order, or approval
 of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the

                                                     50
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 174 of 224


 Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged,
 notwithstanding anything in the Schedules, if any, or a Proof of Claim to the contrary. Claims arising
 from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
 Unsecured Claims and shall be treated in accordance with Article III of the Plan.

                 3.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

          The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on the
 Effective Date or as soon as reasonably practicable thereafter, or on such other terms as the parties to such
 Executory Contracts or Unexpired Leases may otherwise agree. Any Cure Claim shall be deemed fully
 satisfied, released, and discharged upon payment by the Debtors or the Reorganized Debtors of such Cure
 Claim, as applicable; provided that nothing herein shall prevent the Reorganized Debtors, from paying any
 Cure Claim despite the failure of the relevant counterparty to file such request for payment of such Cure
 Claim. The Reorganized Debtors may settle any Cure Claim on account of any Executory Contract or
 Unexpired Lease without any further notice to or action, order, or approval of the Bankruptcy Court.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall
 result in the full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
 including defaults of provisions restricting the change in control or ownership interest composition or other
 bankruptcy-related defaults, arising under any Assumed Executory Contract or Unexpired Lease at any
 time before the date that the Debtors assume such Executory Contract or Unexpired Lease. Any Proofs of
 Claim Filed with respect to an Executory Contract or Unexpired Lease that has been assumed shall be
 deemed disallowed and expunged, without further notice to or action, order, or approval of the Bankruptcy
 Court.

                 4.       Dispute Resolution

          In the event of a dispute between the Debtors and a non-Debtor counterparty to any Executory
 Contract or Unexpired Lease to be assumed or assumed and assigned regarding (a) the amount of any Cure
 Claim, (b) the ability of the Reorganized Debtors or any assignee to provide “adequate assurance of future
 performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract
 or Unexpired Lease to be assumed, or (c) any other matter pertaining to assumption, assumption and
 assignment or the cure payments required by section 365(b)(1) of the Bankruptcy Code, such dispute shall
 be resolved by a Final Order of the Bankruptcy Court (which may be the Confirmation Order) or as may
 be agreed upon in writing by the Debtors, with the reasonable consent of Mercuria, or the Reorganized
 Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. Cure payments
 required by section 365(b)(1) of the Bankruptcy Code shall be made following: (i) the entry of a Final
 Order or orders resolving the dispute and approving the assumption or assumption and assignment, which
 Final Order or orders may, for the avoidance of doubt, be entered (and any related hearing may be held)
 after the Effective Date, or (ii) upon the written, consensual resolution between the counterparty to any
 Executory Contract or Unexpired Lease and the Debtors or Reorganized Debtors, as applicable. The
 Debtors, with the reasonable consent of Mercuria, or Reorganized Debtors, as applicable, reserve the right
 to reject any Executory Contract or Unexpired Lease in resolution of any cure disputes. If the Bankruptcy
 Court determines that the Allowed Cure Claim with respect to any Executory Contract or Unexpired Lease
 is greater than the amount set forth in the applicable Cure Notice, the Debtors, with the reasonable consent
 of Mercuria, or Reorganized Debtors, as applicable, will have the right to add such Executory Contract or
 Unexpired Lease to the Rejected Executory Contracts and Unexpired Leases Schedule, in which case such
 Executory Contract or Unexpired Lease will be deemed rejected as of the Effective Date; provided,
 however, the Reorganized Debtors may not add an Executory Contract or Unexpired Lease of Aegean to
 the Rejected Executory Contracts and Unexpired Leases Schedule after the Effective Date without the
 reasonable consent of the Litigation Trustee.


                                                      51
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 175 of 224


                  5.      Indemnification Obligations

         Except as otherwise provided elsewhere herein or identified on the Rejected Executory Contracts
 and Unexpired Leases Schedule, each Indemnification Obligation shall be assumed by the applicable
 Debtor, effective as of the Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy Code or
 otherwise, shall remain in full force and effect, shall not be modified, reduced, discharged, impaired, or
 otherwise affected in any way, and shall survive the Effective Date Unimpaired and unaffected, irrespective
 of when such obligation arose. Notwithstanding anything in the Plan or any Confirmation Order to the
 contrary, such indemnified director or officer covered under any assumed Indemnification Obligation shall
 only be entitled to indemnity to the extent so entitled under such assumed existing agreement,
 organizational document, or under applicable law.

                  6.      Collective Bargaining Agreements

         All of the Debtors’ collective bargaining agreements and any agreements, documents, or
 instruments relating thereto, are treated as and deemed to be Executory Contracts under the Plan. On the
 Effective Date, the Debtors shall be deemed to have assumed all such agreements.

                  7.      Modifications, Amendments, Supplements, Restatements, or Other
                          Agreements

           Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed
 shall include all modifications, amendments, supplements, restatements, or other agreements that in any
 manner affect such Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases
 related thereto, if any, including easements, licenses, permits, rights, privileges, immunities, options, rights
 of first refusal, and any other interests, unless any of the foregoing agreements has been previously rejected
 or repudiated or is rejected or repudiated under the Plan.

          Modifications, amendments, and supplements to, or restatements of, prepetition Executory
 Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall
 not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the validity,
 priority, or amount of any Claims that may arise in connection therewith.

                  8.      Reservation of Rights

          Neither the inclusion of any Executory Contract or Unexpired Lease on the Debtors’ schedules of
 assets, or the Rejected Executory Contracts and Unexpired Leases Schedule, nor anything contained in the
 Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an Executory
 Contract or Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
 dispute regarding whether a contract or lease is or was executory or unexpired at the time of assumption or
 rejection, the Debtors, or, after the Effective Date, the Reorganized Debtors, shall have thirty (30) days
 following entry of a Final Order resolving such dispute to alter their treatment of such contract or lease.

                  9.      Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
 with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases of
 nonresidential real property pursuant to section 365(d)(4) of the Bankruptcy Code.




                                                       52
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 176 of 224


         C.       Releases

          The Plan contains certain releases, as described in Article III.K of this Disclosure Statement,
 entitled “Will there be releases and exculpation granted to parties in interest as part of the Plan?“ The
 release, exculpation, and injunction provisions that are contained in Article IX of the Plan are copied in
 pertinent part below.

                  1.      Release of Liens

          Except (a) with respect to the Liens securing the Exit Facilities (if any), and to the extent elected
 by the Debtors, in consultation with Mercuria, with respect to an Allowed Other Secured Claim in
 accordance with Article III.B.1, of the Plan or (b) as otherwise provided in the Plan or in any contract,
 instrument, release, or other agreement or document created pursuant to the Plan, on the Effective Date, all
 mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the Estates,
 other than the Liens and security interests securing the DIP Facilities which, if not otherwise paid in full in
 Cash, shall remain in full force and effect and shall secure all obligations arising under, shall be fully
 released and discharged, and the holders of such mortgages, deeds of trust, Liens, pledges, or other security
 interests shall execute such documents as may be reasonably requested by the Debtors or the Reorganized
 Debtors, as applicable, to reflect or effectuate such releases, and all of the right, title, and interest of any
 holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
 Reorganized Debtor and its successors and assigns.

                  2.      Debtor Release

        EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE
 SPECIFICALLY PROVIDED IN THE PLAN, PURSUANT TO SECTION 1123(B) OF THE
 BANKRUPTCY CODE, FOR GOOD AND VALUABLE CONSIDERATION, ON AND AFTER
 THE EFFECTIVE DATE, EACH RELEASED PARTY IS DEEMED RELEASED AND
 DISCHARGED BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THEIR ESTATES
 FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN,
 INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED BY OR ON BEHALF OF THE
 DEBTORS, THAT THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES
 WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT
 (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF
 ANY CLAIM AGAINST, OR INTEREST IN, A DEBTOR OR OTHER ENTITY, BASED ON OR
 RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART:
 (I) THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP, OR OPERATION
 THEREOF), THE DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS
 (INCLUDING THOSE RELATED TO THE PREPETITION SECURED CREDIT FACILITIES
 AND THE EXCLUSIVITY LETTER DATED JULY 4, 2018 (AND ATTACHED TERM SHEET)
 BETWEEN THE AEGEAN DEBTOR AND MERCURIA), INTERCOMPANY TRANSACTIONS,
 THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, ENTRY INTO,
 OR FILING OF THE RESTRUCTURING TRANSACTIONS; (II) ANY RESTRUCTURING
 TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR
 DOCUMENT (INCLUDING PROVIDING LEGAL OPINION REQUESTED BY ANY ENTITY
 REGARDING ANY TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR OTHER
 AGREEMENT CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY RELEASED
 PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU OF SUCH LEGAL
 OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE DISCLOSURE
 STATEMENT OR THE PLAN; (III) THE CHAPTER 11 CASES, THE DISCLOSURE
 STATEMENT, THE PLAN, THE FILING OF THE CHAPTER 11 CASES, THE


                                                       53
18-13374-mew        Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                          Pg 177 of 224


 RESTRUCTURING SUPPORT AGREEMENT, THE PURSUIT OF CONFIRMATION, THE
 PURSUIT OF CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF
 THE PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER
 RELATED AGREEMENT; OR (IV) ANY OTHER ACT OR OMISSION, TRANSACTION,
 AGREEMENT, EVENT, OR OTHER OCCURRENCE RELATED TO THE FOREGOING
 CLAUSES (I) THROUGH (III) TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.
 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING OR IN THE
 PLAN, OTHER THAN WITH RESPECT TO THE REORGANIZED DEBTORS AND THE NON-
 DEBTOR SUBSIDIARIES THEMSELVES, THE RELEASES SET FORTH ABOVE SHALL NOT
 RELEASE (I) ANY LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN
 ARTICLE IX.F OF THE PLANHEREOF), OR (II) ANY POST-EFFECTIVE DATE
 OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR
 ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN
 THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN. THE DEBTOR
 RELEASE DOES NOT WAIVE OR RELEASE ANY RIGHT, CLAIM, OR CAUSE OF ACTION
 (A) IN FAVOR OF ANY DEBTOR OR REORGANIZED DEBTOR, AS APPLICABLE, ARISING
 UNDER ANY CONTRACTUAL OBLIGATION OWED TO SUCH DEBTOR OR REORGANIZED
 DEBTOR NOT SATISFIED OR DISCHARGED UNDER THE PLAN OR (B) AS EXPRESSLY SET
 FORTH IN THE PLAN OR THE PLAN SUPPLEMENT.

               3.      Third Party Release

        EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE
 SPECIFICALLY PROVIDED IN THE PLAN, EACH RELEASING PARTY IS DEEMED TO
 HAVE RELEASED AND DISCHARGED EACH DEBTOR, REORGANIZED DEBTOR, AND
 RELEASED PARTY FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
 UNKNOWN, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED ON BEHALF OF THE
 DEBTORS, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT
 (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON OR RELATING TO, OR IN
 ANY MANNER ARISING FROM, IN WHOLE OR IN PART: (I) THE DEBTORS, OR THE
 DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS (INCLUDING THOSE
 RELATED TO THE PREPETITION SECURED CREDIT FACILITIES AND THE
 EXCLUSIVITY LETTER DATED JULY 4, 2018 (AND ATTACHED TERM SHEET) BETWEEN
 THE AEGEAN DEBTOR AND MERCURIA), OR INTERCOMPANY TRANSACTIONS;);
 (II) ANY RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR
 OTHER AGREEMENT OR DOCUMENT (INCLUDING PROVIDING A LEGAL OPINION
 REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
 INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN
 OR THE RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION
 ORDER IN LIEU OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN
 CONNECTION WITH THE DISCLOSURE STATEMENT OR THE PLAN; (III) THE CHAPTER
 11 CASES, THE DISCLOSURE STATEMENT, THE PLAN, THE FILING OF THE CHAPTER 11
 CASES, THE RESTRUCTURING SUPPORT AGREEMENT, THE PURSUIT OF
 CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE ADMINISTRATION AND
 IMPLEMENTATION OF THE PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THE
 PLAN OR ANY OTHER RELATED AGREEMENT; OR (IV) UPON ANY OTHER ACT, OR
 OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE RELATED
 TO THE FOREGOING CLAUSES (I) THROUGH (III) TAKING PLACE ON OR BEFORE THE
 EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
 FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT TO THE REORGANIZED
 DEBTORS AND THE NON-DEBTOR SUBSIDIARIES THEMSELVES, THE RELEASES SET

                                             54
18-13374-mew        Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                          Pg 178 of 224


 FORTH ABOVE SHALL NOT RELEASE (I) ANY LITIGATION CLAIMS (SUBJECT TO THE
 LIMITATIONS SET FORTH IN ARTICLE IX.F OF THE PLANHEREOF), (II) ANY
 SECURITIES CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX.I OF
 THE PLANHEREOF), OR (III) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
 PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY DOCUMENT,
 INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
 SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN.

               4.      Exculpation

        EFFECTIVE AS OF THE EFFECTIVE DATE, TO THE FULLEST EXTENT
 PERMISSIBLE UNDER APPLICABLE LAW AND WITHOUT AFFECTING OR LIMITING
 EITHER THE DEBTOR RELEASE OR THE THIRD-PARTY RELEASE, AND EXCEPT AS
 OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL
 HAVE OR INCUR, AND EACH EXCULPATED PARTY IS HEREBY RELEASED AND
 EXCULPATED FROM ANY CAUSE OF ACTION FOR ANY CLAIM RELATED TO ANY ACT
 OR OMISSION IN CONNECTION WITH, RELATING TO, OR ARISING OUT OF, THE
 CHAPTER 11 CASES, THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE
 STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, OR ANY RESTRUCTURING
 TRANSACTION, CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR
 DOCUMENT (INCLUDING PROVIDING ANY LEGAL OPINION REQUESTED BY ANY
 ENTITY REGARDING ANY TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR
 OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY
 EXCULPATED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU OF SUCH
 LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
 DISCLOSURE STATEMENT OR THE PLAN, THE FILING OF THE CHAPTER 11 CASES, THE
 PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
 ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING THE ISSUANCE
 OF ANY SECURITIES PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY
 UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, EXCEPT FOR CLAIMS
 RELATED TO ANY ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
 HAVE CONSTITUTED ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS
 NEGLIGENCE, BUT IN ALL RESPECTS SUCH ENTITIES SHALL BE ENTITLED TO
 REASONABLY RELY UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR
 DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
 HAVE, AND UPON COMPLETION OF THE PLAN SHALL BE DEEMED TO HAVE,
 PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE LAWS
 WITH REGARD TO THE SOLICITATION OF, AND DISTRIBUTION OF, CONSIDERATION
 PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH
 DISTRIBUTIONS SHALL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
 APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION OF
 ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE
 PURSUANT TO THE PLAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
 FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT TO THE REORGANIZED
 DEBTORS AND THE NON-DEBTOR SUBSIDIARIES THEMSELVES, THE EXCULPATION
 SET FORTH ABOVE SHALL NOT RELEASE OR BE AN EXCULPATION WITH RESPECT TO
 (I) ANY LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE
 IX.F OF THE PLANHEREOF), OR (II) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
 PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY DOCUMENT,
 INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
 SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN.

                                            55
18-13374-mew        Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                          Pg 179 of 224


               5.      Injunction

       EFFECTIVE AS OF THE EFFECTIVE DATE, PURSUANT TO SECTION 524(A) OF THE
 BANKRUPTCY CODE, TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
 LAW, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR FOR
 OBLIGATIONS ISSUED OR REQUIRED TO BE PAID PURSUANT TO THE PLAN OR THE
 CONFIRMATION ORDER, ALL ENTITIES THAT HAVE HELD, HOLD, OR MAY HOLD
 CLAIMS OR INTERESTS THAT HAVE BEEN SETTLED UNDER THE PLAN, RELEASED,
 DISCHARGED, OR ARE SUBJECT TO EXCULPATION ARE PERMANENTLY ENJOINED,
 FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
 ACTIONS AGAINST, AS APPLICABLE, THE DEBTORS, THE REORGANIZED DEBTORS,
 THE EXCULPATED PARTIES, OR THE RELEASED PARTIES: (I) COMMENCING OR
 CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON
 ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
 INTERESTS; (II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY ANY
 MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST SUCH
 ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
 SUCH CLAIMS OR INTERESTS; (III) CREATING, PERFECTING, OR ENFORCING ANY
 LIEN OR ENCUMBRANCE OF ANY KIND AGAINST SUCH ENTITIES OR THE PROPERTY
 OR THE ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR
 WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF
 SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION
 DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES ON
 ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
 INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH SETOFF RIGHT IN A
 DOCUMENT FILED WITH THE BANKRUPTCY COURT EXPLICITLY PRESERVING SUCH
 SETOFF, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR INTEREST OR
 OTHERWISE THAT SUCH ENTITY ASSERTS, HAS, OR INTENDS TO PRESERVE ANY
 RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR OTHERWISE; AND
 (V) COMMENCING OR CONTINUING IN ANY MANNER ANY CAUSE OF ACTION OR
 OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR
 WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED OR SETTLED
 PURSUANT TO THE PLAN AND THE CONFIRMATION ORDER. NOTWITHSTANDING
 ANYTHING TO THE CONTRARY IN THE FOREGOING OR IN THE PLAN, THE
 INJUNCTION SET FORTH ABOVE SHALL NOT ENJOIN ANY LITIGATION CLAIMS
 (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX.F OF THE PLAN). ) OR THE
 SECURITIES CLAIMS (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX.I OF
 THE PLAN). FOR THE AVOIDANCE OF DOUBT, ANY CLAIMS OR CAUSES OF ACTION
 AGAINST MERCURIA, DAVID GALLAGHER, THE REORGANIZED DEBTORS OR THEIR
 NON-DEBTOR SUBSIDIARIES, OR ANY OTHER PARTY OR ENTITY DESCRIBED IN THE
 FIRST SENTENCE OF THE SECOND PARAGRAPH OF ARTICLE IX.F OF THE PLAN AND
 THE FIRST SENTENCE OF THE SECOND PARAGRAPH OF ARTICLE IX.I THAT
 OTHERWISE COULD HAVE BEEN COMMENCED, CONTINUED, OR OTHERWISE
 PROSECUTED OR PURSUED BY THE LITIGATION TRUST OR, ANY ONE OR MORE OF
 THE LITIGATION TRUST BENEFICIARIES, OR ANY OF THE PLAINTIFFS IN THE
 SECURITIES LITIGATION SHALL BE SUBJECT TO THE TERMS OF THE INJUNCTION IN
 ARTICLE IX.E OF THE PPLAN.




                                            56
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 180 of 224


                  6.      Limitations with Respect to Litigation Claims

          The Debtor Release (Article IX.B of the Plan), Third Party Release (Article IX.C of the Plan), and
 Exculpation (Article IX.D of the Plan) are each subject to a carve out in respect of the Litigation Claims in
 each such provision (collectively, the “Litigation Claims Carve Out”). The Litigation Claims, as described
 in greater detail in the Plan, shall be transferred to, reviewed by, and, potentially, prosecuted by the
 Litigation Trust as part of the global settlement reached by and among the Debtors, Mercuria, the
 Committee, the Consenting Unsecured Noteholders, AmEx, and any other party that joins the Restructuring
 Support Agreement. Notwithstanding anything to the contrary contained in the Plan, the scope of the
 Litigation Claims Carve Out is set forth in this Article IX.F of the Plan.

          The Litigation Claims Carve Out shall not extend to, limit, or otherwise modify in any manner or
 at any time the scope of the Debtor Release, Third Party Release, and Exculpation in relation to (1) Mercuria
 and each of its current and former directors, officers, members, employees, partners, managers, independent
 contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
 accountants, investment bankers, and other professional advisors, each solely in their capacities as such,
 (2) David Gallagher, (3) any current officer or director of the Debtors who began working for the Debtors
 after May 1, 2018, (4) each of the Debtors’ employees, partners, managers, independent contractors, agents,
 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
 investment bankers, and other professional advisors that began working after May 1, 2018, or (5) the
 Professionals, excluding Professionals retained pursuant to the Order Authorizing the Retention and
 Compensation of Professionals Utilized in the Ordinary Course of Business [Docket No. 157]; provided,
 that, for the avoidance of doubt, each such entity or party referred to in subparts (1) - (5) are “Released
 Parties” and “Exculpated Parties” under theis Plan. With respect to any current officer or director who
 began working for the Debtors on or before May 1, 2018, (each, a “Pre-5/2 Current D&O”), the Litigation
 Claims Carve Out shall modify the Debtor Release, Third Party Release, and Exculpation solely with
 respect to Litigation Claims, if any, against such partiesPre-5/2 Current D&Os for gross negligence, willful
 misconduct, fraud, or breach of fiduciary duty; provided, however, that each such party’sPre-5/2 Current
 D&O’s liability, if any, for breach of fiduciary duty shall be limited by and with recourse solely to available
 coverage under applicable D&O Liability Insurance Policies so long as such limitation does not limit the
 availability of such insurance; provided, further, that, for the avoidance of doubt, each such partyPre-5/2
 Current D&O otherwise remains a “Released Party” and “Exculpated Party” in relation to the Debtor
 Release, Third Party Release, and Exculpation except to the extent of the foregoing carve out for gross
 negligence, willful misconduct, or fraud.

          Except as expressly limited above, the definition of “Released Party” and “Exculpated Party” will
 not include any person or entity as and solely to the extent implicated in any way in any Litigation Claims
 or who or which may be liable in connection with any remedies available in connection with any Litigation
 Claims (including any immediate or mediate transferees connection with any Litigation Claims) and
 regardless of whether such implication or liability is known or unknown at any time. For the avoidance of
 doubt, any such party or entity that is also a “Released Party” and “Exculpated Party” in relation to the
 Debtor Release, Third Party Release, or Exculpation shall remain so except as and to the extent implicated
 or liable as contemplated in the preceding sentence.

          In addition to the foregoing, no recovery in respect of a Litigation Claim shall result in or create in
 any manner a payment obligation, or any other liability, directly or indirectly, by the Reorganized Debtors,
 any of their subsidiaries, or Mercuria (including each of its current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors,
 each solely in their capacities as such), or David Gallagher. For the avoidance of doubt, the Litigation
 Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the Debtor Release, Third

                                                       57
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 181 of 224


 Party Release, and Exculpation in relation to such payment obligations or any other liabilities described in
 the foregoing sentence.

                  7.       Limitations with Respect to Securities Claims

          The Third Party Release (Article IX.C of the Plan) is subject to a carve out in respect of the
 Securities Claims in the last sentence of such provision (the “Securities Claims Carve Out”). The Securities
 Claims Carve Out is part of a global settlement reached by and among the Debtors and the Lead Securities
 Plaintiff. Notwithstanding anything to the contrary contained elsewhere in the Plan, the scope of the
 Securities Claims Carve Out is set forth in this Article IX.I of the Plan. The Third Party Release shall not
 release any Securities Claims except as set forth in this Article IX.I of the Plan.

          The Securities Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the
 Third Party Release in relation to (1) Mercuria and each of its current and former directors, officers,
 members, employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other
 professional advisors, each solely in their capacities as such, (2) David Gallagher, (3) any other current
 officer or director of the Debtors that began working for the Debtors after May 1, 2018, (4) each of the
 Debtors’ employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other
 professional advisors that began working after May 1, 2018, or (5) the Professionals, excluding
 Professionals retained pursuant to the Order Authorizing the Retention and Compensation of Professionals
 Utilized in the Ordinary Course of Business [Docket No. 157]; provided, that, for the avoidance of doubt,
 each such entity or party referred to in subparts (1) - (5) are “Released Parties” under this Plan. With respect
 to any current officer or director that began working for the Debtors before May 1, 2018Pre-5/2 Current
 D&O, the Securities Claims Carve Out shall modifyexclude from the Third Party Release solely with
 respect to only the Securities Claims, if any, against such partiesPre-5/2 Current D&Os for gross
 negligence, willful misconduct, or fraud, orand the Section 20 Claims; provided, however, that each such
 party’sPre-5/2 Current D&O’s liability, if any, on account of any Section 20 Claims shall be limited by and
 with recourse solely to available coverage under applicable D&O Liability Insurance Policies so long as
 such limitation does not limit the availability of such insurance; provided, further, that, for the avoidance
 of doubt, each such partyPre-5/2 Current D&O otherwise remains a “Released Party” in relation to the
 Third Party Release except to the extent of the foregoing carve out for Securities Claims based on gross
 negligence, willful misconduct, or fraud, and the Section 20 Claims.

          In addition to the foregoing, no recovery in respect of a Securities Claim shall result in or create in
 any manner a payment obligation, or any other liability, directly or indirectly, by the Reorganized Debtors,
 any of their subsidiaries, or Mercuria (including each of its current and former directors, officers, members,
 employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors,
 each solely in their capacities as such), or David Gallagher, and none of the foregoing shall be named as a
 party in any claim, complaint, or Cause of Action in the Securities Litigation. For the avoidance of doubt,
 the Securities Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the Debtor
 Release, Third Party Release, and Exculpation in relation to such payment obligations or any other liabilities
 described in the foregoing sentence.

                  8.       Reservation of Rights

          The Plan shall not limit: (a) the Litigation Trustee from (x) seeking to stay or enjoin any direct
 claim or cause of action, including the Securities Claims, that is not discharged, released, exculpated,
 transferred to the Litigation Trust, or otherwise subject to the injunction hereunder, or (y) taking the position


                                                        58
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 182 of 224


 that any proceeds of D&O Liability Insurance Policies must first satisfy the Litigation Claims before
 satisfying any claim other than the Litigation Claims (including the Securities Claims), except the Litigation
 Trustee may not take the position that satisfaction of the Litigation Claims takes priority or precedence over
 payment for (i) defense costs for individual insureds under any D&O Liability Insurance Policies, or (ii)
 with respect to any of the rights set forth in Article IV.N.1; and (b) any such direct claimant’s, the Lead
 Securities Plaintiff’s (individually or in its capacity as such), or any other party’s respective rights,
 remedies, or defenses in connection with the foregoing clause (a). All parties’ rights, including the right to
 challenge any such positions described in the foregoing sentence, are expressly preserved and not
 prejudiced hereunder.

 VIII.   SOLICITATION AND VOTING

         A.       Solicitation Packages

         On or about [●] [●],February 15, 2019, the Bankruptcy Court entered the Disclosure Statement
 Order. For purposes of this Article VIII, capitalized terms used but not defined herein shall have the
 meaning ascribed to such terms in the Disclosure Statement Order. Pursuant to the Disclosure Statement
 Order, Holders of Claims and Interests who are eligible to vote to accept or reject the Plan will receive
 appropriate solicitation materials (collectively, the ”Solicitation Package”), which will include, in part, the
 following:

             this Disclosure Statement, including the Plan as an exhibit thereto; and

             the appropriate ballot(s) and applicable voting instructions, or appropriate notices, together
              with a pre-addressed, postage pre-paid return envelope.

           The Solicitation Package may also be obtained: (1) from Epiq Corporate Restructuring, LLC by
 (a) visiting https://dm.epiq11.com/Aegean (free of charge), (b) writing to Aegean Marine Petroleum
 Network Inc., et al. c/o Epiq Corporate Restructuring, LLC at P.O. Box 4422, Beaverton, OR 97076-4422
 (regular first class mail) or (c) writing to Aegean Marine Petroleum Network Inc., et al. c/o Epiq Corporate
 Restructuring, LLC at 10300 SW Allen Boulevard, Beaverton, OR 97005 (overnight mail or hand delivery)
 or (d) calling (888) 418-0324 (toll free in the U.S.) or (503) 520-4423 (International); or (2) for a fee via
 PACER (except for ballots) at https://ecf.nysb.uscourts.gov.

         B.       Classes Entitled to Vote on the Plan

          Under the provisions of the Bankruptcy Code, not all holders of claims against or interests in a
 debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of this Disclosure Statement,
 entitled “Am I entitled to vote on the Plan?“ provides a summary of the status and voting rights of each
 Class under the Plan.

         The following Classes are the only Classes entitled to vote to accept or reject the plan and thus the
 Debtors are soliciting votes to accept or reject the Plan only from Holders of Claims in Class 4A and Class
 7 and Interests in Class 8 (collectively, the “Voting Classes”).

                Class                          Claim / Interest                           Status

                  4A                                                                     Impaired
                                          Aegean Unsecured Claims




                                                       59
18-13374-mew              Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                Main Document
                                                  Pg 183 of 224


                      7                                                                   Impaired
                                               Section 510(b) Claims

                      8                                                                   Impaired
                                                 Interests in Aegean

          The Holders of Claims and Interests in the Voting Classes are Impaired under the Plan and may, in
 certain circumstances, receive a distribution under the Plan. Accordingly, Holders of Claims and Interests
 in the Voting Classes have the right to vote to accept or reject the Plan.

          Holders of Class 4A Claims may also be entitled to participate in the Litigation Trust Loan if such
 Holder indicates its intent to so participate by following the instructions on such Holder’s ballot and then,
 prior to the Confirmation Hearing, executes the Restructuring Support Agreement and otherwise joins and
 executes any applicable Litigation Trust Documents.

         C.           Votes Required for Acceptance by a Class

         Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims or interests
 is determined by calculating the amount and, if a class of claims, the number, of claims and interests voting
 to accept, as a percentage of the allowed claims or interests, as applicable, that have voted. Each Class of
 Claims entitled to vote on the Plan will have accepted the Plan if: (a) the Holders of at least two-thirds in
 dollar amount of the Claims actually voting in each Class vote to accept the Plan; and (b) the Holders of
 more than one-half in number of the Claims actually voting in each Class vote to accept the Plan. Each
 Class of Interests entitled to vote on the Plan will have accepted the Plan if the Holders of at least two-thirds
 in amount of the Interests actually voting in such Class vote to accept the Plan.

         D.           Classes Not Entitled to Vote on the Plan

          Under the Bankruptcy Code, holders of claims and interests are not entitled to vote if their
 contractual rights are unimpaired by the proposed plan, in which case they are conclusively presumed to
 accept the proposed plan, or if they will receive no property under the plan, in which case they are deemed
 to reject the proposed plan. Accordingly, the following Classes of Claims and Interests are not entitled to
 vote to accept or reject the Plan:

              Class                      Claim                     Status                  Voting Rights

                                                                                        Not Entitled to Vote
               1                 Other Secured Claims            Unimpaired
                                                                                       (Presumed to Accept)

                                                                                        Not Entitled to Vote
               2                 Other Priority Claims           Unimpaired
                                                                                       (Presumed to Accept)

                                    Secured Term Loan                                   Not Entitled to Vote
               3                                                 Unimpaired
                                          Claims                                       (Presumed to Accept)

                                    General Unsecured
                                                                                        Not Entitled to Vote
               4B                   Claims against All           Unimpaired
                                                                                       (Presumed to Accept)
                                      Other Debtors




                                                         60
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 184 of 224


                                                                                       Not Entitled to Vote
              5                Intercompany Claims       Unimpaired / Impaired        (Presumed to Accept /
                                                                                        Deemed to Reject)

                                                                                       Not Entitled to Vote
                                   Intercompany
              6                                          Unimpaired / Impaired        (Presumed to Accept /
                                      Interests
                                                                                        Deemed to Reject)


         Therefore, the Debtors are not soliciting votes from holders of Claims or Interests in Classes 1, 2,
 3, 4B, 5, and 6.

         E.       Voting Record Date

          The Voting Record Date is February [12],, 2019. The Voting Record Date is the date on which
 it will be determined which Holders of Claims or Interests in the Voting Classes are entitled to vote to
 accept or reject the Plan and whether Claims or Interests have been properly assigned or transferred under
 Bankruptcy Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or reject the
 Plan as the holder of a Claim or Interest.

         F.       Voting on the Plan

         The Voting Deadline is March [19],, at 4:00 p.m. (prevailing Eastern Time). To be counted as
 votes to accept or reject the Plan, all ballots must be properly executed, completed, and delivered as
 directed, so that your ballot or the master ballot containing your vote is actually received by Epiq Corporate
 Restructuring, LLC on or before the Voting Deadline.

         To vote, complete, sign, and date your ballot and return it (with an original signature) promptly in
 the enclosed reply envelope or as otherwise directed. Certain Holders of Claims may also be entitled to
 complete an E-Ballot.

                                                  BALLOTS
                  To be counted, all ballots and Master Ballot must be actually received by
                    Epiq Corporate Restructuring, LLC by the Voting Deadline, which is
                        March [19],, 2019 at 4:00 p.m. (prevailing Eastern Time)
           If you have any questions, please call the Debtors’ restructuring hotline maintained by
                                  Epiq Corporate Restructuring, LLC at:
                   (888) 418-0324 (toll free in the U.S.) or (503) 520-4423 (International)

          More detailed instructions regarding how to vote on the Plan are contained on the ballots distributed
 to Holders of Claims or Interests that are entitled to vote to accept or reject the Plan. All votes to accept or
 reject the Plan must be cast by using the appropriate ballot. All ballots must be properly executed,
 completed, and delivered according to the voting instructions set forth in the applicable ballot. Any ballot
 that is properly executed by the Holder of a Claim or Interest entitled to vote that does not clearly indicate
 an acceptance or rejection of the Plan or that indicates both an acceptance and a rejection of the Plan will
 not be counted.

          Each Holder of a Claim or Interest entitled to vote to accept or reject the Plan may cast only one
 ballot for each Claim or Interest held by such Holder. By signing and returning a ballot, each Holder of a


                                                       61
18-13374-mew            Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                          Main Document
                                                    Pg 185 of 224


 Claim or Interest entitled to vote will certify to the Bankruptcy Court and the Debtors that no other ballots
 with respect to such Claim or Interest has been cast or, if any other ballots have been cast with respect to
 such Claim or Interest, such earlier ballots are superseded and revoked.

          All ballots will be accompanied by return envelopes. It is important to follow the specific
 instructions provided on each ballot, as failing to do so may result in your ballot not being counted.

           G.        Ballots Not Counted

          No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
 contains insufficient information to permit the identification of the Holder of the Claim or Interest; (2) it
 was transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that
 is not entitled to vote on the Plan; (4) it was cast for a Claim listed in the Debtors’ schedules as contingent,
 unliquidated, or disputed for which the applicable Bar Date has passed and no proof of claim was timely
 filed; (5) it was cast for a Claim that is subject to an objection pending as of the Voting Record Date (unless
 temporarily allowed in accordance with the Disclosure Statement Order); (6) it was sent to the Debtors, the
 Debtors’ agents/representatives (other than Epiq Corporate Restructuring, LLC), or the Debtors’ financial
 or legal advisors instead; (7) it is unsigned; or (8) it is not clearly marked to either accept or reject the Plan
 or it is marked both to accept and reject the Plan. Please refer to the Disclosure Statement Order for
 additional requirements with respect to voting to accept or reject the Plan.

         Any ballot received after the Voting Deadline or that is otherwise not in compliance with the
 Disclosure Statement Order will not be counted.

 IX.       CONFIRMATION OF THE PLAN

           A.        Confirmation Standards

          At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies the
 requirements of section 1129 of the Bankruptcy Code with respect to each of the Debtors. Because each of
 the Debtors must satisfy these requirements, it is possible that the Bankruptcy Court will enter a
 Confirmation Order with respect to certain Debtors and not others.14 The Debtors believe that the Plan
 satisfies or will satisfy all of the statutory requirements of chapter 11 of the Bankruptcy Code and that they
 have complied or will have complied with all of the requirements of chapter 11 of the Bankruptcy Code.
 Specifically, the Debtors believe that the Plan satisfies or will satisfy the applicable confirmation
 requirements of section 1129 of the Bankruptcy Code, including those set forth below.

               The Plan complies with the applicable provisions of the Bankruptcy Code.

               The Debtors, as the Plan proponents, have complied with the applicable provisions of the
                Bankruptcy Code.

               The Plan has been proposed in good faith and not by any means forbidden by law.

               Any payment made or to be made under the Plan for services or for costs and expenses in, or
                in connection with, the chapter 11 cases, or in connection with the Plan and incident to the
                chapter 11 cases, has been or will be disclosed to the Bankruptcy Court, and any such payment:


 14    For example, the Bankruptcy Court may deny Confirmation for one or more of the Debtors if such Debtor fails to obtain the
       requisite acceptance of the Plan from its Classes, while still confirming the Plan with respect to the other Debtors.



                                                               62
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                               Pg 186 of 224


              (1) made before the Confirmation of the Plan is reasonable; or (2) is subject to the approval of
              the Bankruptcy Court as reasonable, if it is to be fixed after Confirmation of the Plan.

             With respect to each Class of Claims, each Holder of an Impaired Claim has accepted the Plan
              or will receive or retain under the Plan on account of such Claim property of a value as of the
              Effective Date of the Plan that is not less than the amount that such Holder would receive or
              retain if the Debtors were liquidated on that date under chapter 7 of the Bankruptcy Code. With
              respect to each Class of Interests, each Holder of an Impaired Interest has accepted the Plan or
              will receive or retain under the Plan on account of such Interest property of a value as of the
              Effective Date of the Plan that is not less than the amount that such Holder would receive or
              retain if the Debtors were liquidated on that date under chapter 7 of the Bankruptcy Code.

             Each Class of Claims or Interests that is entitled to vote on the Plan has either accepted the Plan
              or is not Impaired under the Plan, or the Plan can be confirmed without the approval of such
              voting Class of Claims pursuant to section 1129(b) of the Bankruptcy Code.

             Except to the extent that the Holder of a particular Claim will agree to a different treatment of
              its Claim, the Plan provides that: (i) Holders of Claims specified in sections 507(a)(2) will
              receive payment in full, in Cash; (ii) Holders of Claims specified in sections 507(a)(4),
              507(a)(5), or 507(a)(7) of the Bankruptcy Code will receive on account of such Claims payment
              in full, in Cash; and (iii) Holders of Claims specified in section 507(a)(8) of the Bankruptcy
              Code will receive on account of such Claim payment in full, in Cash.

             At least one Class of Impaired Claims has accepted the Plan, determined without including any
              acceptance of the Plan by any “insider,” as that term is defined by section 101(31) of the
              Bankruptcy Code, holding a Claim in that Class

             Confirmation of the Plan is not likely to be followed by the liquidation or the need for further
              financial reorganization of the Debtors or any successors thereto under the Plan, unless the Plan
              contemplates such liquidation or reorganization.

             The Debtors have paid or the Plan provides for the payment of the required filing fees pursuant
              to 28 U.S.C. § 1930 to the clerk of the Bankruptcy Court

         B.       Best Interests of Creditors/Liquidation Analysis

         Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
 bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
 impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has accepted
 the plan or (2) will receive or retain under the plan property of a value that is not less than the amount that
 the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

          Attached hereto as Exhibit D and incorporated herein by reference is a liquidation analysis
 (the ”Liquidation Analysis”) prepared by the Debtors with the assistance of the Debtors’ advisors.
 Notwithstanding that section 1129(a)(7) only applies to impaired classes, the Liquidation Analysis also
 provides liquidation recoveries for certain unimpaired classes, including Class 4B (General Unsecured
 Claims Against All Other Debtors), on a consolidated basis. As reflected in the Liquidation Analysis, the
 Debtors believe that liquidation of the Debtors’ businesses under chapter 7 of the Bankruptcy Code would
 result in substantial diminution in the value to be realized by Holders of Claims or Interests as compared to
 distributions contemplated under the Plan. Consequently, the Debtors and their management believe that


                                                       63
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 187 of 224


 Confirmation of the Plan will provide a substantially greater return to Holders of Claims or Interests than
 would a liquidation under chapter 7 of the Bankruptcy Code.

         C.       Creditor Recoveries

         The Plan provides recoveries to, among others, the Holders of Claims in Class 4A (Aegean
 Unsecured Claims). As shown in the Debtors’ Liquidation Analysis, and as set forth in the Liquidation
 Analysis, such recoveries are higher than recoveries estimated to be available if the Debtors were liquidated
 under chapter 7 of the Bankruptcy Code.

         The recoveries described in this Disclosure Statement that are available to the Holders of Claims
 are estimates and actual recoveries could differ materially based on, among other things, whether the
 amount of Claims actually Allowed against the applicable Debtor exceeds the estimates provided herein.
 The Debtors believe that the treatment of Claims as provided by the Plan complies with the Bankruptcy
 Code and established case law.

         D.       Valuation

        The valuation information contained in this Disclosure Statement with regard to the
 Reorganized Debtors is not a prediction or guarantee of the actual market value that may be realized
 through the sale of any securities to be issued pursuant to the Plan.

          The Debtors’ advisors have undertaken the valuation analysis, attached hereto as Exhibit E (the
 “Valuation Analysis”), to determine the value available for distribution to Holders of Allowed Claims or
 Interests pursuant to the Plan, and to analyze and estimate the recoveries to such Holders thereunder.
 Accordingly, if the actual enterprise value of the Debtors differs from the estimated enterprise value in the
 Valuation Analysis, the actual distributions may be materially different than the estimations set forth herein.

         E.       Financial Feasibility

          Section 1129(a)(11) of the Bankruptcy Code requires that the Bankruptcy Court find that
 Confirmation is not likely to be followed by the liquidation of the Reorganized Debtors or the need for
 further financial reorganization, unless the Plan contemplates such liquidation or reorganization. For
 purposes of determining whether the Plan meets this requirement, the Debtors have analyzed their ability
 to meet their obligations under the Plan. As part of this analysis, the Debtors have prepared certain financial
 projections, which projections and the assumptions upon which they are based are attached hereto as
 Exhibit F (the “Financial Projections”). Based on these Financial Projections, the Debtors believe the
 deleveraging contemplated by the Plan meets the financial feasibility requirement. Moreover, the Debtors
 believe that sufficient funds will exist to make all payments required by the Plan. Accordingly, the Debtors
 believe that the Plan satisfies the feasibility requirement of section 1129(a)(11) of the Bankruptcy Code.

         F.       Acceptance by Impaired Classes

          The Bankruptcy Code requires, as a condition to confirmation, that, except as described in the
 following section, each class of claims or interests that is impaired under a plan accept the plan. A class
 that is not impaired under a plan is presumed to have accepted the plan and, therefore, solicitation of
 acceptances with respect to such class is not required. Pursuant to section 1124 of the Bankruptcy Code, a
 class is impaired unless the plan either: (i) leaves unaltered the legal, equitable, and contractual rights to
 which the claim or the interest entitles the holder of such claim or interest; or (ii) notwithstanding any
 contractual provision or applicable law that entitles the holder of such claim or interest to demand or receive
 accelerated payment of such claim or interest after the occurrence of a default—(A) cures any such default


                                                       64
18-13374-mew              Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                             Main Document
                                                     Pg 188 of 224


 that occurred before or after the commencement of the case under this title, other than a default of a kind
 specified in section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) expressly does not
 require to be cured; (B) reinstates the maturity of such claim or interest as such maturity existed before such
 default; (C) compensates the holder of such claim or interest for any damages incurred as a result of any
 reasonable reliance by such holder on such contractual provision or such applicable law; (D) if such claim
 or such interest arises from any failure to perform a nonmonetary obligation, other than a default arising
 from failure to operate a nonresidential real property lease subject to section 365(b)(1)(A) of the Bankruptcy
 Code, compensates the holder of such claim or such interest (other than the debtor or an insider) for any
 actual pecuniary loss incurred by such holder as a result of such failure; and (E) does not otherwise alter
 the legal, equitable, or contractual rights to which such claim or interest entitles the holder of such claim or
 interest.

          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
 creditors as acceptance by holders of at least two-thirds in dollar amount and more than one-half in number
 of claims in that class, but for that purpose counts only those who actually vote to accept or to reject a plan.
 Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired interests as
 acceptance by holders of at least two-thirds in dollar amount of those interests who actually vote to accept
 or to reject a plan.

         Pursuant to Article III.F of the Plan, if a Class contains Claims or Interests eligible to vote and no
 Holders of Claims or Interests eligible to vote in such Class vote to accept or reject the Plan, the Holders of
 such Claims or Interests in such Class shall be deemed to have accepted the Plan. Such “deemed
 acceptance” by an impaired class in which no class members submit ballots satisfies section 1129(a)(10) of
 the Bankruptcy Code.15

           G.        Confirmation without Acceptance by All Impaired Classes

         Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
 impaired classes have not accepted it; provided that the plan has been accepted by at least one impaired
 class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
 or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure
 commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is “fair and
 equitable” with respect to each class of claims or equity interests that is impaired under, and has not
 accepted, the plan.

          If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan
 utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any
 Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors will request Confirmation
 of the Plan, as it may be modified from time to time, under section 1129(b) of the Bankruptcy Code.

                     1.        No Unfair Discrimination

         The test for unfair discrimination applies to classes of claims or interests that are of equal priority
 and are receiving different treatment under the Plan. The test does not require that the treatment be the
 same or equivalent but that such treatment be “fair.” In general, courts consider whether a plan
 discriminates unfairly in its treatment of classes of claims of equal rank (e.g., classes of the same legal
 character). The Debtors do not believe the Plan discriminates unfairly against any Impaired Class of Claims

 15   In re Tribune Co., 464 B.R. 126, 183 (Bankr. D. Del. 2011) (“Would ‘deemed acceptance’ by a non-voting impaired class, in
      the absence of objection, constitute the necessary ‘consent’ to a proposed ‘per plan’ scheme? I conclude that it may.” (footnote
      omitted)); see also In re Adelphia Commc’ns Corp., 368 B.R. 140, 259–63 (Bankr. S.D.N.Y. 2007).



                                                                 65
18-13374-mew             Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                                   Pg 189 of 224


 or Interests. The Debtors believe that the Plan and the treatment of all Classes of Claims and Interests
 satisfy the foregoing requirements for non-consensual Confirmation.

                    2.        Fair and Equitable Test

          The fair and equitable test applies to classes of different priority and status (e.g., secured versus
 unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
 the amount of the allowed claims in such class. As to each non-accepting class, the test sets different
 standards depending on the type of claims or interests in such class. As set forth below, the Debtors believe
 that the Plan satisfies the “fair and equitable” requirement, notwithstanding the fact that certain Classes are
 deemed to reject the Plan.

                                       Secured Claims

          The condition that a plan be “fair and equitable” to a non-accepting class of secured claims may be
 satisfied, among other things, if a debtor demonstrates that: (i) (x) the holders of such secured claims retain
 the liens securing such claims to the extent of the allowed amount of the claims, whether the property
 subject to the liens is retained by the debtor or transferred to another entity under the plan, and (y) each
 holder of a secured claim in the class receives deferred cash payments totaling at least the allowed amount
 of such claim with a present value, as of the effective date of the plan, at least equivalent to the value of the
 secured claimant’s interest in the debtor’s property subject to the liens; or (ii) the holders of such secured
 claims realize the indubitable equivalent of such claims.16

                                       Unsecured Claims

          The condition that a plan be “fair and equitable” to a non-accepting class of unsecured claims
 includes the requirement that either: (i) the plan provides that each holder of a claim of such class receive
 or retain on account of such claim property of a value, as of the effective date of the plan, equal to the
 allowed amount of such claim; or (ii) the holder of any claim or any interest that is junior to the claims of
 such class will not receive or retain under the plan on account of such junior claim or junior interest in any
 property.17

                                       Interests

          The condition that a plan be “fair and equitable” to a non-accepting class of interests includes the
 requirements that either: (i) the plan provides that each holder of an interest in that class receives or retains
 under the plan on account of that interest property of a value, as of the effective date of the plan, equal to
 the greater of (x) the allowed amount of any fixed liquidation preference to which such holder is entitled,
 and (y) any fixed redemption price to which such holder is entitled; (ii) the value of such interest; or (iii) if
 the class does not receive the amount as required under clause (i) above, no class of interests junior to the
 non-accepting class may receive a distribution under the plan.18




 16   See 11 U.S.C. § 1129(b)(2)(A).
 17   See 11 U.S.C. § 1129(b)(2)(B).
 18   See 11 U.S.C. § 1129(b)(2)(C).



                                                        66
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 190 of 224


         H.       The Debtor Releases, Third Party Releases, Exculpation, and Injunction Provisions

          Article IX.B of the Plan provides for releases of claims and Causes of Action the Debtors may hold
 against the Released Parties. The Released Parties are each of the following in their capacity as such: (a)
 the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition
 Secured Credit Facility Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the
 Committee Members; (f) the Consenting Unsecured Noteholders; (g) the Unsecured Notes Indenture
 Trustees; (h) AmEx; (i) each other party to the Restructuring Support Agreement; (j) with respect to each
 of the foregoing entities in clauses (a) through (i), each such Entity’s current and former predecessors,
 successors, Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries,
 direct and indirect equityholders, funds, portfolio companies, and management companies; (k) with respect
 to each of the foregoing Entities in clauses (a) through (h), each of their respective current and former
 members, employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other
 professional advisors; and (l) with respect to each of the foregoing Entities in clauses (a) through (k), each
 of their respective current and former directors, officers, members, employees, partners, managers,
 independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
 attorneys, accountants, investment bankers, and other professional advisors; provided, however, that any
 party in interest that opts out of, Files an objection to, or otherwise does not consent to the releases in the
 Plan shall not be a “Released Party”; provided, further, however, that notwithstanding anything to the
 contrary in the Plan, the scope of “Released Parties” shall be subject to the limitations set forth in Articles
 IX.F and IX.I of the Plan. For the avoidance of doubt, the Released Parties referenced in the foregoing
 clauses (j) through (l), are “Released Parties” solely with respect to work performed for or on behalf of the
 applicable Entity for which releases are given pursuant to Articles IX.B and IX.C of the Plan, subject to the
 limitations set forth in Articles IX.F and IX.I of the Plan.

           Article IX.C of the Plan provides for the release of claims and Causes of Action of the Releasing
 Parties against the Released Parties in exchange for the good and valuable consideration and the valuable
 compromises made by the Released Parties (the “Third Party Release”). The Releasing Parties are each of
 the following in their capacity as such: (a) the Debtors and Reorganized Debtors; (b) Mercuria; (c) the DIP
 Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility Agents and Prepetition Secured Credit
 Facility Lenders, (e) the Committee and the Committee Members; (f) the Consenting Unsecured
 Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to the
 Restructuring Support Agreement; (j) with respect to each of the foregoing Entities in clauses (a) through
 (i),) (the “Named Consenting Releasors”), each such Entity’sNamed Consenting Releasors’ current and
 former predecessors, successors, Affiliates (regardless of whether such interests are held directly or
 indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies, and management
 companies, in each case solely to the extent of the Named Consenting Releasors’ authority to bind any of
 the foregoing, including pursuant to agreement or applicable non-bankruptcy law; (k) with respect to each
 of the foregoing Entities in clauses (a) through (j), each of their respective current and former directors,
 officers, members, employees, partners, managers, independent contractors, agents, representatives,
 principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and
 other professional advisors, in each case solely to the extent of the Named Consenting Releasors’ authority
 to bind any of the foregoing, including pursuant to agreement or applicable non-bankruptcy law; (l) all
 Holders of Claims and Interests that vote to accept the Plan; (m) all Holders of Claims and Interests that
 vote to reject the Plan but do not elect to opt out ofinto the Third Party Release; and (n) all Holders of
 Claims and Interests not described in the foregoing clauses (a) through (m);) who elect to opt into the Third
 Party Release; provided, however, that any such Holder of a Claim or Interest that opts out of, Files an
 objection to, or otherwise does not consentis deemed to the releaseshave granted the Third Party Release in
 the PlanConfirmation Order shall not be a “Releasing Party”;” regardless of whether such Holder of a Claim
 or Interest has elected to opt into the Third Party Release; provided, further, however, that notwithstanding

                                                       67
18-13374-mew            Doc 383         Filed 02/15/19 Entered 02/15/19 18:42:50                            Main Document
                                                    Pg 191 of 224


 anything to the contrary hereinin the Plan, the scope of “Releasing Parties” shall be subject to the limitations
 set forth in Article IX.F and IX.I of the Plan.

          Article IX.D of the Plan provides for the exculpation of each Exculpated Party for acts or omissions
 taken in connection with the chapter 11 cases. The Exculpated Parties are, collectively: (a) the Debtors and
 Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit
 Facility Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the Committee
 Members; (f) AmEx; (g) the Unsecured Notes Indenture Trustees; (h) with respect to each of the foregoing
 entities in clauses (a)-(g) each such Entity’s current and former predecessors, successors, Affiliates
 (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and indirect
 equityholders, funds, portfolio companies, management companies, each of their respective current and
 former members, employees, partners, managers, independent contractors, agents, representatives,
 principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and
 other professional advisors (each solely in their capacity as such); and (i) with respect to each of the
 foregoing entities in clauses (a)-(h), each such Entity’s current and former predecessors, successors,
 Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and
 indirect equityholders, funds, portfolio companies, management companies, each of their respective current
 and former directors, officers, members, employees, partners, managers, independent contractors, agents,
 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
 investment bankers, and other professional advisors (each solely in their capacity as such); provided,
 however, that, notwithstanding anything to the contrary in the Plan, the scope of “Exculpated Parties” shall
 be subject to the limitations set forth in Article IX.F of the Plan. For the avoidance of doubt, the Exculpated
 Parties referenced in the foregoing clauses (h) and (i), are “Exculpated Parties” solely with respect to work
 performed on behalf of the applicable Entity for which exculpations are provided pursuant to Article IX.D
 of the Plan, subject to the limitations set forth in Article IX.F of the Plan.

         It is well-settled that debtors are authorized to settle or release their claims in a chapter 11 plan.19
 Debtor releases are granted by courts in the Second Circuit where the Debtors establish that such releases
 are in the “best interests of the estate.”20 Courts often find that releases pursuant to a settlement are
 appropriate.21 Additionally, in the Second Circuit, third party releases are permissible when they are
 consensual or where “truly unusual circumstances” render the release terms integral to the success of the
 plan.22 The determination is not a matter of “factors and prongs” but courts have provided some guidance
 for allowing third party releases. “Unusual circumstances” include instances in which: (a) the estate
 received a substantial contribution; (b) the enjoined claims were “channeled” to a settlement fund rather
 than extinguished;(c) the enjoined claims would indirectly impact the debtors’ reorganization by way of

 19   See In re Adelphia Commc’ns Corp., 368 B.R. 140, 263 n.289, 269 (Bankr. S.D.N.Y. 2007) (debtor may release its own
      claims); In re Oneida Ltd., 351 B.R. 79, 94 (Bankr. S.D.N.Y. 2006) (noting that a debtor’s release of its own claims is
      permissible).
 20   See In re Charter Commc’ns, 419 B.R. 221, 257 (Bankr. S.D.N.Y. 2009) (“When reviewing releases in a debtor’s plan, courts
      consider whether such releases are in the best interest of the estate.”).
 21   See, e.g., In re Spiegel, No. 03-11540 (BRL) 2005 WL 1278094, at *11 (Bankr. S.D.N.Y. May 25, 2005) (approving releases
      pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a)); In re AMR Corp., No. 11-15463 (SHL)
      (Bankr. S.D.N.Y. Oct. 22, 2013) (confirming chapter 11 plan containing releases of members, directors, officers and
      employees of the debtors as well as prepetition lenders that were party to a restructuring support agreement); see also In re
      Bally Total Fitness Holding Corp., 2007 WL 2779438, at *12 (“To the extent that a release or other provision in the Plan
      constitutes a compromise of a controversy, this Confirmation Order shall constitute an order under Bankruptcy Rule 9019
      approving such compromise.”); accord In re Adelphia Communications Corp., 368 B.R. 140, 263 n. 289 (Bankr. S.D.N.Y.
      2007) (“The Debtors have considerable leeway in issuing releases of any claims the Debtors themselves own.”).
 22   In re Metromedia Fiber Network, Inc., 416 F.3d 136, 142-43 (2d Cir. 2005).



                                                                68
18-13374-mew            Doc 383          Filed 02/15/19 Entered 02/15/19 18:42:50                              Main Document
                                                     Pg 192 of 224


 indemnity or contribution; (d) the plan otherwise provided for the full payment of the enjoined claims; and
 (e) the affected creditors consent.23 Courts typically allow releases of third party claims against non-debtors
 where there is the express consent of the party giving the release or where other circumstances in the case
 justify giving the release.24 Finally, exculpation provisions that extend to prepetition conduct and cover
 non-estate fiduciaries are regularly approved.25 In approving these provisions, courts consider a number of
 factors, including whether the beneficiaries of the exculpation have participated in good faith in negotiating
 the plan and bringing it to fruition, and whether the provision is integral to the plan.26

          “Most courts allow consensual [third party] releases to be included in a plan.”27 Courts in this
 district have found that parties consent to give releases when they vote in favor of the plan or when they
 abstain from voting but do not opt out of releases.28 Third party releases may also be deemed consensual
 for unimpaired creditors who are deemed to accept the plan.29 Here, the Third -Party Releases are
 consensual with respect to all of the Released Parties. Importantly, the Bballots distributed to holders of
 Claims or Interests entitled to vote on the Plan quoted the entirety of the Third -Party Release and related
 provisions and definitions of the Plan, clearly informing holders of Claims or Interests entitled to vote of
 the steps they should take if they disagreed with the scope of the release.30 Thus, affected parties were on

 23   Id. at 141.
 24   Id.
 25   See, e.g., Oneida, 351 B.R. at 94 & n.22 (considering an exculpation provision covering a number of prepetition actors with
      respect to certain prepetition actions, as well as postpetition activity).
 26   See In re Bearing Point, Inc., 435 B.R. 486, 494 (Bankr. S.D.N.Y. 2011) (“Exculpation provisions are included so frequently
      in chapter 11 plans because stakeholders all too often blame others for failures to get recoveries they desire; seek vengeance
      against other parties, or simply wish to second guess the decision makers.”); In re DBSD N. Am., Inc., 419 B.R. 179, 217
      (Bankr. S.D.N.Y. 2009) (same), aff’d, In re DBSD N. Am., Inc., No. 09-10156, 2010 WL 1223109 (S.D.N.Y. May 24, 2010),
      aff’d in part, rev’d in part, 634 F.3d 79 (2d Cir. 2011); In re Bally Total Fitness, 2007 WL 2779438, at *8 (finding exculpation,
      release, and injunction provisions appropriate because they were fair and equitable, necessary to successful reorganization,
      and integral to the plan); In re WorldCom, Inc., No. 02-13533, 2003 WL 23861928, at *28 (Bankr. S.D.N.Y. Oct. 31, 2003)
      (approving an exculpation provision where it “was an essential element of the [p]lan formulation process and negotiations”);
      Enron, 326 B.R. 497, 503 (S.D.N.Y. 2005) (excising similar exculpation provisions would “tend to unravel the entire fabric
      of the Plan, and would be inequitable to all those who participated in good faith to bring it into fruition”).
 27   In re Wool Growers Cent. Storage Co., 371 B.R. 768, 775 (Bankr. N.D. Tex. 2007); see also Indianapolis Downs, 486 B.R.
      at 305 (“Courts in this jurisdiction have consistently held that a plan may provide for a release of third party claims against a
      non-debtor upon consent of the party affected.”).
 28    See Metromedia, 416 F.3d at 142 (“Nondebtor releases may also be tolerated if the affected creditors consent.”); In re Calpine
      Corp., No. 05-60200 BRL, 2007 WL 4565223, at *10 (Bankr. S.D.N.Y. Dec. 19, 2007) (“Such releases by Holders of Claims
      and Interests provide for the release by Holders of Claims and Interests that vote in favor of the Plan, who abstain from voting
      and choose not to opt out of the releases, or who have otherwise consented to give a release, and are consensual.”);. DBSD N.
      Am., 419 B.R. at 218–19 (“Except for those who voted against the Plan, or who abstained and then opted out, I find the Third
      Party Release provision consensual and within the scope of releases permitted in the Second Circuit.”); Adelphia, 368 B.R. at
      268 (upholding non-debtor releases for creditors who voted to accept the plan because creditors consented to the releases
      through their vote to support the plan); In re Lear Corp., No. 09–14326, 2009 WL 6677955, at *7 (Bankr. S.D.N.Y. Nov. 5,
      2009) (finding that non-debtor releases for creditors who voted to accept the plan were permissible).
 29   See Indianapolis Downs, 486 B.R. at 306 (finding that the releases, which included releases of unimpaired creditors who were
      deemed to accept the plan, “may be properly characterized as consensual”).
 30   See, e.g., In re Crabtree & Evelyn, Ltd., No. 09-14267 (BRL), 2010 WL 3638369, at *8 (Bankr. S.D.N.Y. Jan 14. 2010)
      (finding that where creditors have accepted the plan and the non-debtor releases were appropriately disclosed by the debtors
      in both the disclosure statement and the ballot, the creditors have expressly consented to the non-debtor releases and therefore,
      the non-debtor releases satisfy the standards set forth in Metromedia for granting non-debtor releases and are fair to the
      releasing parties).



                                                                  69
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 193 of 224


 notice of the Third -Party Release, including and given the optionexpress opportunity to opt out of the Third
 Party Release. Parties entitled to vote that do not return a ballot will be subject to-into the Third Party
 Release unless they affirmatively “opt out” of such release by providing written notice to the Debtors or
 the Claims and Solicitation Agent.-Party Releases. As a result, the primary aspects of the Third -Party
 Releases are consensual under the substantial majority of precedent in this jurisdiction, and the Court need
 not consider the other Metromedia factors with respect to such aspects.

         The Debtors believe that the releases, exculpations, and injunctions set forth in the Plan are
 appropriate because, among other things, each of the Released Parties has afforded value to the Debtors
 and aided in the reorganization process, which facilitated the Debtors’ ability to propose and pursue
 confirmation of the Plan. More specifically, a number of the Released Parties played a vital role in
 negotiations that resulted in the Restructuring Support Agreement. The Restructuring Support Agreement
 was heavily negotiated among the Debtors and the Debtors’ key economic stakeholders—Mercuria, the
 Committee and its members (including the Unsecured Notes Indenture Trustees), the Consenting Unsecured
 Noteholders, and AmEx—and sets forth the key terms by which a consensual, going-concern restructuring
 of the Debtors’ businesses pursuant to a chapter 11 plan of reorganization that unimpairs the vast majority
 of creditors. Mercuria, the Consenting Unsecured Noteholders, AmEx, and the DIP Lenders have each
 agreed to compromise their Claims under and support the Plan. The releases, exculpations, and injunctions
 were a material inducement for parties to enter into the Restructuring Support Agreement. The DIP Lenders
 and DIP Agents have provided the postpetition financing necessary to fund the administration of these
 chapter 11 cases, without which there would be no viable business to reorganize around. Mercuria has also
 agreed to fund various recoveries under the Plan.

          Mercuria’s commitments to and support of the Debtors over the past several months helped the
 Debtors avoid an immediate free-fall liquidation and have provided the Debtors, their estates, and creditors
 with significant value, including in its capacities as a prepetition lender, DIP Lender, and Plan sponsor. As
 a result of Mercuria’s contributions, the majority of the Debtors’ creditors will be entitled to 100 percent
 recoveries. Therefore, Mercuria and its representatives are fully entitled to the releases and exculpations
 set forth in the Plan.

         The Debtors reached out to numerous parties in search of a strategic alliance to stabilize their
 business during the summer of 2018. The Debtors determined Mercuria was best suited to provide the
 necessary support. Mercuria committed to provide the Debtors with a range of credit solutions. Most
 notably, Mercuria provided the Debtors with significant sleeving and hedging services, and the parties
 negotiated Mercuria’s participation in the trade financing facility. Just as Mercuria began to work alongside
 the Debtors, the Debtors’ lenders under the U.S. Credit Facility and Global Credit Facility, which had
 already severely restricted the Debtors’ access to much-needed credit, threatened to exercise remedies that
 would deprive the Debtors of their very ability to avoid immediate liquidation. In response, rather than
 leave the Debtors to their own fate, Mercuria agreed to step in and acquired all interests of the prior lenders
 to the U.S. Credit Facility and Global Credit Facility, restored their credit lines, enhanced liquidity, and
 waived past defaults.

          Fully aware of the Debtors’ precarious financial situation, Mercuria continued to support the
 Debtors and accepted their proposal that the parties pursue a chapter 11 process and a section 363 sale of
 the Debtors’ assets. Under this plan, Mercuria agreed to provide debtor-in-possession financing and serve
 as a stalking horse bidder, setting the floor for an auction for the Debtors’ assets.

         At the very onset of the chapter 11 cases, the Debtors’ DIP Financing Motion and Sale Process
 Motion were faced with opposition by the Ad Hoc Group, and later the Committee. In response, Mercuria
 engaged in negotiations to settle the dispute. As a result of these negotiations, Mercuria agreed to provide
 substantially more value than under its stalking horse bid, a larger cash component and an agreement to


                                                       70
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 194 of 224


 share the proceeds of the Debtors’ litigation claims with the unsecured creditors. A robust auction for the
 Debtors’ DIP Financing and acquisition of the Debtors then ensued. As a result, Mercuria agreed to
 increase the cash component of its offer, agreed that the unsecured creditors of AMPNI could receive the
 entirety of the proceeds of the Debtors’ litigation claims (rather than just a percentage), and agreed to
 provide 100% recoveries to the Debtors’ other unsecured creditors. The releases and exculpations set forth
 in the Plan have always been an essential component of the negotiations and was a material inducement to
 Mercuria’s agreeing to acquire the Debtors and to support a Plan providing substantial value to all creditors.

          The Debtors’ directors and officers likewise contributed substantially to these chapter 11 cases.
 While continuing to serve in their operational capacities postpetition, the Debtors’ directors and officers
 simultaneously undertook the considerable burden of guiding the Debtors through the restructuring,
 working with the Debtors’ professionals to make and implement difficult financial and operational
 initiatives, and participated in the negotiation and formulation of the Stalking Horse Purchase Agreement,
 the Restructuring Support Agreement, the Plan, documents relating to the DIP Financing, and other critical
 documents in these chapter 11 cases. Certain directors and officers have committed an extraordinary
 amount of time and personal resources, both before and after the commencement of these chapter 11 cases,
 to the Investigation, including cultivating relevant documents, witnesses, and other evidence while
 cooperating with relevant authorities, above and beyond what would otherwise be required as part of their
 fiduciary duties. As a result of these efforts, Holders of Claims in Class 4A (Aegean Unsecured Claims)
 and Class 7 (Section 510(b) Claims), and Holders of Interests in Class 8 (Interests in Aegean), stand to
 realize the benefit of such contributions as part of the Litigation Trust’s monetization of the Litigation
 Claims. Moreover, since the New Independent Directors were appointed in May 2018, these directors have
 contributed substantial value to the Debtors’ overall enterprise resulting from their extraordinary efforts to
 stabilize business operations during June and July 2018 when operations had all but ground to a halt. The
 New Independent Directors were instrumental to sourcing and negotiating alternative financing proposals
 with multiple financial and strategic investors during the summer of 2018, the result of which was the MOU
 with Mercuria and later the refinancing of the prepetition revolving facilities.

          The Debtors also believe that the Third Party Releases are consensual and, therefore, appropriate.
 The Plan provides the following with respect to granting of the Third Party Release, which in all respects
 is subject to the Litigation Claims Carve Out set forth in Article IX.F of the Plan and the Securities Claims
 Carve Out set forth in Article IX.I of the Plan. First, Holders of Claims or Interests entitled to vote on the
 Plan who vote to accept the Plan grant the Third Party Release. This is a sufficient manifestation of consent
 under applicable law. Second, Holders of Claims or Interests who are entitled to vote on the Plan, vote to
 reject the Plan, and do not check the box to opt out grant the Third Party Release. These holders will certify
 on such ballot that they have read and understand that they are making an election whether to grant the
 Third Party Release by returning a ballot, an express manifestation of consent. Third, Holders of Claims
 or Interests who are entitled to vote on the Plan, abstain from voting on the Plan, and fail to provide written
 notice to the Debtors or the Notice and Claims Agent, via Ballot or otherwise, will grant the Third Party
 Release. Fourth, Holders of Claims that are Unimpaired and therefore deemed to accept the Plan have the
 opportunity to nevertheless opt out of granting the Third Party Release as provided for on the Notice of
 Non-Voting Status grant the Third Party Release.

          The Debtors also believe that the Third Party Releases are consensual in that they must elect to opt
 into the Third Party Release and, therefore, appropriate. Moreover, the Third-Party Releases are an integral
 part of the Plan and a material inducement to the Released Parties pledging their support and making the
 value-maximizing transaction contemplated by the Plan possible. Under these circumstances, the Third-
 Party Releases are appropriate.

          The subject matter of the Third Party Release is narrowly tailored and only includes claims that
 relate to the Debtors, these chapter 11 cases, the Plan, and the Restructuring Transactions, as further

                                                       71
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 195 of 224


 modified by carve outs for the Litigation Claims and the Securities Claims. For example, the Third Party
 Release, as modified by the Litigation Claims Carve Out and Securities Claims Carve Out, does not release
 any potential claims against the Debtors’ former officers and directors or any professionals named as
 defendants in the consolidated complaint filed in the Securities Litigation that may arise from a common
 nucleus of facts related to the Investigation and the misappropriation of assets or fraudulent accounts
 receivable. Conversely, the Third Party Release, as modified by the Litigation Claims Carve Out and
 Securities Claims Carve Out, does release any potential claims against (a) the Debtors’ current officers and
 directors who served prior to May 1, 2018 and who remain in their respective positions as of the date hereof,
 (b) the New Independent Directors, and (c) Mercuria. Importantly, the Third Party Release is also
 consensual, consistent with applicable law, for the reasons set forth in the preceding paragraph and is
 integral to the Plan and is a material inducement to the Released Parties pledging their support for and
 making possible the value-maximizing transaction contemplated by the Plan. Given the foregoing, the
 Third Party Release is appropriate. Various Holders of Claims or Interests who are entitled to vote on the
 Plan may have claims against a Released Party and the Debtors express no opinion on whether a Holder
 has a claim or the value of the claim nor do the Debtors take a position as to whether a Holder should
 consent to grant this release.

          The Bankruptcy Court has subject matter jurisdiction to approve the Third Party Release because
 prosecution of the potential claims to-be-released will have a conceivable effect on the bankruptcy estate.
 See In re SunEdison, Inc., 576 B.R 461, 461 (Bankr. S.D.N.Y. 2017). The party asserting that a bankruptcy
 court has subject matter jurisdiction must prove by a preponderance of evidence that jurisdiction exists. Id.
 This is a low bar and is easily satisfied here. The claims subject to the Third Party Release only include
 claims that relate to the Debtors, these chapter 11 cases, the Plan, and the Restructuring Transactions, as
 modified by carve outs for the Litigation Claims and the Securities Claims. For example, the claims alleged
 in the consolidated complaint filed in the Securities Litigation could result in certain individuals seeking
 reimbursement for defense costs from applicable D&O Liability Insurance Policies, which would directly
 impact the amounts available under these D&O Liability Insurance Policies. This could impact potential
 recoveries of other stakeholders in these chapter 11 cases.

          The Debtors believe that the releases, exculpations, and injunctions are a necessary part of the Plan.
 The Debtors will be prepared to meet their burden to establish the basis for the releases, exculpations, and
 injunctions for each Released Party and Exculpated Party as part of Confirmation of the Plan. Among other
 things, the Debtors will demonstrate at the Confirmation Hearing that, given the significant consideration
 being provided by the Released Parties to the Debtors and other Releasing Parties, the Debtors’ releases in
 favor of the Released Parties are appropriate and within their reasonable business judgment. Furthermore,
 the third party releases are consensual because each class that is presumed to accept or deemed to reject, or
 votes to reject will be provided with an opt-in election form. Classes that are eligible to accept or reject the
 plan have the opportunity to affirmatively opt-into granting the releases.

         Without limiting the foregoing, the Debtors expressly reserve the right to seek the imposition
 of the Third Party Release on a non-consensual basis in accordance with applicable law as part of
 Confirmation. If the Debtors elect to do so, the Debtors intend to present evidence at the
 Confirmation Hearing to support such relief requested. If the Court approves any such non-
 consensual release, you may be bound by the Third Party Release even though you did not elect to
 opt into the Third Party Release.

 X.      RISK FACTORS

      PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
 CLAIMS AND INTERESTS SHOULD READ AND CAREFULLY CONSIDER THE FACTORS



                                                       72
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 196 of 224


 SET FORTH HEREIN, AS WELL AS ALL OTHER INFORMATION SET FORTH OR
 OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT.

      ALTHOUGH THESE RISK FACTORS ARE MANY, THESE FACTORS SHOULD NOT
 BE REGARDED AS CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH
 THE DEBTORS’ BUSINESSES OR THE PLAN AND ITS IMPLEMENTATION.

         A.       General

         The following provides a summary of various important considerations and risk factors associated
 with the Plan; however, it is not exhaustive. In considering whether to vote to accept or reject the Plan,
 holders of Claims and Interests should read and carefully consider the factors set forth below, as well as all
 other information set forth or otherwise referenced or incorporated by reference in this Disclosure
 Statement.

         B.       Certain Bankruptcy Law Considerations

         The occurrence or non-occurrence of any or all of the following contingencies, and any others,
 could affect distributions available to Holders of Allowed Claims and Interests under the Plan but will not
 necessarily affect the validity of the vote of the Impaired Classes to accept or reject the Plan or necessarily
 require a re-solicitation of the votes of Holders of Claims and Interests in such Impaired Classes.

                  1.       Parties in Interest May Object to the Plan’s Classification of Claims and
                           Interests

          Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
 in a particular class only if such claim or equity interest is substantially similar to the other claims or equity
 interests in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
 complies with the requirements set forth in the Bankruptcy Code because the Debtors created Classes of
 Claims and Interests each encompassing Claims or Interests, as applicable, that are substantially similar to
 the other Claims or Interests, as applicable, in each such Class. Nevertheless, there can be no assurance
 that the Bankruptcy Court will reach the same conclusion.

                  2.       The Conditions Precedent to the Effective Date of the Plan May Not Occur

         As more fully set forth in Article X of the Plan, the Effective Date of the Plan is subject to a number
 of conditions precedent. If such conditions precedent are not waived or not met, the Effective Date will not
 take place, and it is unclear what distributions, if any, Holders of Allowed Claims or Interests would receive
 with respect to their Allowed Claims or Interests.

                  3.       The Debtors May Fail to Satisfy Vote Requirements

          If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
 the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
 event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan
 or transaction. There can be no assurance that the terms of any such alternative chapter 11 plan or other
 transaction would be similar or as favorable to the Holders of Interests and Allowed Claims as those
 proposed in the Plan, and the Debtors do not believe that any such transaction exists or is likely to exist that
 would be more beneficial to the Estates than the Plan.




                                                        73
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 197 of 224


                 4.       The Debtors May Not Be Able to Secure Confirmation of the Plan

          Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11
 plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan “does not
 unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
 (b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
 reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
 distributions to non-accepting holders of claims or equity interests within a particular class under such plan
 will not be less than the value of distributions such holders would receive if the debtors were liquidated
 under chapter 7 of the Bankruptcy Code.

          There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even
 if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm
 the Plan. A non-accepting Holder of an Allowed Claim might challenge either the adequacy of this
 Disclosure Statement or whether the balloting procedures and voting results satisfy the requirements of the
 Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure
 Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
 decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.
 If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the
 Debtors will be able to reorganize their business and what, if anything, Holders of Interests and Allowed
 Claims against them would ultimately receive.

         The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify the terms
 and conditions of the Plan as necessary for Confirmation. Any such modifications could result in less
 favorable treatment of any non-accepting class of Claims or Interests, as well as any class junior to such
 non-accepting class, than the treatment currently provided in the Plan. Such a less favorable treatment could
 include a distribution of property with a lesser value than currently provided in the Plan or no distribution
 whatsoever under the Plan.

                 5.       Nonconsensual Confirmation

          In the event that an impaired class of claims or interests does not accept a chapter 11 plan, a
 bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
 (as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being
 determined without including the vote of any “insider” in such class), and, as to each impaired class that
 has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
 and is “fair and equitable” with respect to the dissenting impaired class. The Debtors believe that the Plan
 satisfies these requirements, and the Debtors may request such nonconsensual Confirmation in accordance
 with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that the
 Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation or
 Consummation of the Plan may result in, among other things, increased expenses relating to professional
 compensation.

                 6.       Continued Risk Upon Confirmation

         Even if the Plan is consummated, the Debtors will continue to face a number of risks, including
 certain risks that are beyond their control, such as further industry deterioration or other changes in
 economic conditions, and increasing expenses. Some of these concerns and effects typically become more
 acute when a case under the Bankruptcy Code continues for a protracted period without indication of how
 or when the case may be completed. As a result of these risks and others, there is no guarantee that a
 chapter 11 plan of reorganization reflecting the Plan will achieve the Debtors’ stated goals.


                                                      74
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 198 of 224


                  7.      Filing of a Competing Plan

          At the outset of the Chapter 11 cases, the Bankruptcy Code provides the Debtors with the exclusive
 right to propose the Plan and prohibits creditors and others from proposing a plan. The Debtors have
 retained the exclusive right to propose the Plan upon filing their Petitions. If the Bankruptcy Court
 terminates that right, however, or the exclusivity period expires, there could be a material adverse effect on
 the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’ stated goals because
 creditors and others may propose a plan.

                  8.      The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                          Bankruptcy Code

          If the Bankruptcy Court finds that it would be in the best interest of creditors or the debtor in a
 chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a case under chapter 7
 of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to liquidate the
 debtor’s assets for distribution in accordance with the priorities established by the Bankruptcy Code. The
 Debtors believe that liquidation under chapter 7 would result in significantly smaller distributions being
 made to creditors than those provided for in a chapter 11 plan because of (a) the likelihood that the assets
 would have to be sold or otherwise disposed of in a disorderly fashion over a short period of time, when
 commodities prices are at historically low levels, rather than reorganizing or selling the business as a going
 concern at a later time in a controlled manner, (b) additional administrative expenses involved in the
 appointment of a chapter 7 trustee, and (c) additional expenses and Claims, some of which would be entitled
 to priority, that would be generated during the liquidation, including Claims resulting from the rejection of
 Unexpired Leases and other Executory Contracts in connection with cessation of operations.

                  9.      The Debtors May Object to the Amount or Classification of a Claim

           Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
 classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
 relied upon by any Holder of a Claim where such Claim is subject to an objection. Any Holder of a Claim
 that is subject to an objection thus may not receive its expected share of the estimated distributions described
 in this Disclosure Statement.

                  10.     Risk of Non-Occurrence of the Effective Date

         Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
 Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.

                  11.     Contingencies Could Affect Votes of Impaired Classes to Accept or Reject
                          the Plan

          The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety
 of contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed
 Claims to be subordinated to other Allowed Claims. The occurrence of any and all such contingencies,
 which could affect distributions available to Holders of Allowed Claims under the Plan, will not affect the
 validity of the vote taken by the Impaired Classes to accept or reject the Plan or require any sort of revote
 by the Impaired Classes.

         The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
 various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates.
 Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed


                                                       75
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 199 of 224


 amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
 the Debtors cannot determine with any certainty at this time, the number or amount of Claims that will
 ultimately be Allowed. Such differences may materially and adversely affect, among other things, the
 percentage recoveries to Holders of Allowed Claims under the Plan.

                  12.     The Plan’s Release, Injunction, and Exculpation Provisions May Not Be
                          Approved

          Article IX of the Plan of provides for certain releases, injunctions, and exculpations, including a
 release of liens and third party releases that may otherwise be asserted against the Debtors, Reorganized
 Debtors, or Released Parties, as applicable. The releases, injunctions, and exculpations (including, for the
 avoidance of doubt, the definitions of Released Parties, Releasing Parties, and Exculpated Parties) provided
 in the Plan are subject to objection by parties in interest and may not be approved. If the releases are not
 approved, certain parties may not be considered Released Parties, Releasing Parties, or Exculpated Parties,
 and certain Released Parties may withdraw their support for the Plan.

                  13.     The Total Amount of Allowed Aegean Unsecured Claims May Be Higher
                          Than Anticipated By the Debtors

        With respect to Holders of Allowed Aegean Unsecured Claims, the claims filed against the
 Debtors’ estates may be materially higher than the Debtors have estimated.

                  14.     The Total Amount of Allowed Administrative and Priority Claims May Be
                          Higher or the Amount of Distributable Cash may be Lower Than
                          Anticipated By the Debtors

         The amount of Cash the Debtors hold prior to and following the Effective Date may be lower than
 anticipated. Additionally, Allowed Administrative Claims and Allowed Priority Claims may be higher than
 anticipated. Accordingly, there is a risk that the Debtors will not be able to pay in full in Cash all
 Administrative Claims and Priority Claims on the Effective Date as is required to confirm a chapter 11 plan
 of reorganization. Mercuria has agreed to pay all Allowed Administrative and Priority Claims if the
 proceeds of the DIP Financing facilities is insufficient. Accordingly, there is a risk that neither the Debtors
 nor Mercuria will be able to pay Allowed Administrative and Priority Claims in full in Cash on the Effective
 Date.

                  15.     The Actual Amount Collected by the Debtors on Account of Their Accounts
                          Receivable and the Actual Timing of Such Collections May Materially Differ
                          Than that Anticipated By the Debtors

          The Debtors will require proceeds on account of their accounts receivable to satisfy Administrative
 Claims and Priority Claims in accordance with the Plan. The actual amount the Debtors realize on their
 accounts receivable and the actual timing for the receipt of such proceeds may materially differ from that
 anticipated by the Debtors. Accordingly, there is a risk that the Debtors will not be able to pay in full in
 cash all Administrative Claims and Priority Claims on the Effective Date as is required to confirm a chapter
 11 plan of reorganization. Mercuria has agreed to pay all Allowed Administrative and Priority Claims if
 the proceeds of the DIP Financing facilities is insufficient. Accordingly, there is a risk that neither the
 Debtors nor Mercuria will be able to pay Allowed Administrative and Priority Claims in full in Cash on the
 Effective Date.




                                                       76
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 200 of 224


                  16.     Certain Tax Implications of the Plan

          Holders of Allowed Claims should carefully review Article XII of this Disclosure Statement,
 entitled “Certain U.S. Federal Income Tax Consequences of the Plan,” to determine how the tax
 implications of the Plan and the chapter 11 cases may adversely affect certain Holders of Claims and
 Interests.

         C.       Risks Related to the Transaction

                  1.      The Support of the Parties to the Restructuring Support Agreement is
                          Subject to the Terms of the Restructuring Support Agreement, Which is
                          Subject to Termination in Certain Circumstances

         Pursuant to the Restructuring Support Agreement, Mercuria, the Consenting Unsecured
 Noteholders, the Committee, and AmEx are obligated to support the Restructuring Transactions discussed
 above and the Plan. Nevertheless, the Restructuring Support Agreement is subject to termination upon the
 occurrence of certain termination events. Accordingly, the Restructuring Support Agreement may be
 terminated after the date of this Disclosure Statement, and such a termination would present a material risk
 to Confirmation and Consummation of the Plan because the Plan may no longer have the support of the
 these parties.

                  2.      No Distributions May Be Made From the Litigation Trust if the Litigation
                          Trustee is Not Successful in Prosecuting the Litigation Claims

          The Litigation Trust may not be successful in prosecuting the Litigation Claims and there is no
 guarantee that the Litigation Trust will ever make distributions to its beneficiaries. Because the Litigation
 Trust Interests are a component of, or the entirety of, the consideration being distributed to Holders of
 Claims or Interests in Class 4A (Aegean Unsecured Claims), Class 7 (Section 510(b) Claims), and Class 8
 (Interests in Aegean), there is a possibility that Holders of Claims or Interests in these classes will receive
 no recovery at all from the Litigation Trust. As a result, all or a material portion of the recovery of the
 Holders of Claims or Interests in Class 4A (Aegean Unsecured Claims), Class 7 (Section 510(b) Claims),
 and Class 8 (Interests in Aegean) is at risk if the Litigation Trustee is not successful in prosecuting and
 recovering on the Litigation Claims.

                  3.      Even if the Litigation Trustee is Successful in Prosecuting the Litigation
                          Claims, Any Potential Distributions Will be Limited by Other Factors.

          The Litigation Trustee and any professionals or consultants retained by the Litigation Trustee are
 entitled to the payment of fees, expenses, and costs in connection with the performance of their duties under
 the Plan, the Confirmation Order, and the Litigation Trust Agreement. The fees (including fees resulting
 from any contingent fee arrangement), expenses, and costs to the Litigation Trustee or any professional
 retained by the Litigation Trustee may be paid subsequent to the repayment of funds provided by the
 Litigation Trust Funders (including the payment of the Litigation Trust Funding Fee), but in all other cases,
 prior to any distributions to beneficiaries of the Litigation Trust.

          The Debtors have limited D&O insurance coverage. Available D&O insurance coverage is subject
 to numerous factors and assumptions, including, but not limited to, when potential claims are noticed to the
 insurance carriers and when the acts giving rise to those claims were or are proper subject of notice to such
 insurance carriers. Further, the amount of available D&O insurance coverage will fluctuate depending on
 the facts and circumstances of any claim for which recovery is available under such D&O insurance and
 when such claims are noticed to such insurance carriers. In addition, parties in interest other than the


                                                       77
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 201 of 224


 Litigation Trust may assert claims against or with recourse to the D&O insurance coverage. Such
 competing claims may impact the monetization of the Litigation Claims.

                  4.      Applicable Privacy Laws Could Hinder Access to Information That Is
                          Relevant to the Prosecution of Certain Litigation Claims

          The privacy laws in Greece, the European Union, or other countries may limit the Debtors’ ability
 to access or process information that may be relevant to the Investigation and prosecution of the Litigation
 Claims. Certain Debtors are party to an ongoing administrative proceeding in Greece related to alleged
 prepetition violations of the European Union General Data Protection Regulation (“GDPR”), the outcome
 of which may impact access to information related to the prosecution of certain Litigation Claims. The
 Debtors dispute any such alleged violation and believe that they are able to access such information in
 compliance with applicable law. If an organization is found to be in violation of the GDPR, the regulation
 provides a maximum fine of up to the higher of €20,000,000 or 4 percent of worldwide annual turnover of
 the preceding financial year and/or enforcement actions by a relevant supervisory authority.

                  5.      There is Inherent Uncertainty in the Debtors’ Financial Projections

         The Financial Projections attached hereto as Exhibit F includes projections covering the Debtors’
 operations through December 31, 2024. The Financial Projections represent the Debtors’ management
 team’s best estimate of the Debtor’ future financial performance, which is necessarily based on certain
 assumptions regarding the anticipated future performance of the Debtors’ operations, as well as the United
 States and world economies in general, and the industry segments in which the Debtors operate in particular.
 These projections are also based on various other assumptions that are an integral part of the projections,
 including Confirmation and Consummation of the Plan in accordance with its terms, industry performance,
 general business and economic conditions, and other matters, many of which are beyond the control of the
 Debtors and some or all of which may not materialize.

          In addition, unanticipated events and circumstances occurring after the date hereof may affect the
 actual financial results of the Debtors’ operations. These variations may be material and may adversely
 affect the value of the Reorganized Aegean Equity Interests and the ability of the Debtors to make payments
 with respect to their indebtedness. Because the actual results achieved may vary from projected results,
 perhaps significantly, the projections should not be relied upon as a guarantee or other assurance of the
 actual results that will occur.

          Further, during the chapter 11 cases, the Debtors expect that their financial results will continue to
 be volatile as restructuring activities and expenses, contract terminations and rejections, and claims
 assessments significantly impact the Debtors’ consolidated financial statements. As a result, the Debtors’
 historical financial performance likely will not be indicative of their financial performance after the Petition
 Date. In addition, if the Debtors emerge from the chapter 11 cases, the amounts reported in subsequent
 consolidated financial statements may materially change relative to historical consolidated financial
 statements, including as a result of revisions to the Debtors’ operating plans pursuant to a plan of
 reorganization.

                  6.      Failure to Confirm and Consummate the Plan Could Negatively Impact the
                          Debtors

         If the Plan is not confirmed and consummated, the ongoing businesses of the Debtors may be
 adversely affected and there may be various consequences, including:




                                                       78
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                               Pg 202 of 224


             the adverse impact to the Debtors’ businesses caused by the failure to pursue other beneficial
              opportunities due to the focus on the Plan, without realizing any of the anticipated benefits of
              the Plan;

             the incurrence of substantial costs by the Debtors in connection with the restructuring, without
              realizing any of the anticipated benefits of the Plan;

             the possibility, for the Debtors, of being unable to repay indebtedness when due and payable;
              and

             the Debtors pursuing traditional chapter 11 or chapter 7 proceedings, resulting in recoveries for
              creditors and interest holders that are less than contemplated under the Plan, or resulting in no
              recovery for certain creditors and interest holders.

         D.       Risks Related to the Debtors’ Businesses

                  1.       The Debtors Will Be Subject to the Risks and Uncertainties Associated with
                           the Chapter 11 Cases

          For the duration of the chapter 11 cases, the Debtors’ ability to operate will be subject to the risks
 and uncertainties associated with bankruptcy. These risks include the following: (a) ability to develop,
 confirm, and consummate the Restructuring Transactions specified in the Plan; (b) ability to obtain
 Bankruptcy Court approval with respect to motions filed in the chapter 11 cases from time to time; (c)
 ability to maintain relationships with suppliers, vendors, service providers, customers, employees, and other
 third parties; (d) ability to maintain contracts that are critical to the Debtors’ operations; (e) ability of third
 parties to seek and obtain Bankruptcy Court approval to terminate contracts and other agreements with the
 Debtors; (f) ability of third parties to seek and obtain Bankruptcy Court approval to terminate or shorten
 the exclusivity period for the Debtors to propose and confirm a chapter 11 plan, to appoint a chapter 11
 trustee, or to convert the chapter 11 cases to chapter 7 proceedings; and (g) the actions and decisions of the
 Debtors’ creditors and other third parties who have interests in the chapter 11 cases that may be inconsistent
 with the Debtors’ plans.

          These risks and uncertainties could affect the Debtors’ businesses and operations in various ways.
 For example, negative events associated with the chapter 11 cases could adversely affect the Debtors’
 relationships with suppliers, service providers, customers, employees, and other third parties, which in turn
 could adversely affect the Debtors’ operations and financial condition and ability to consummate the Plan.
 Also, the Debtors will need the prior approval of the Bankruptcy Court for transactions outside the ordinary
 course of business, which may limit the Debtors’ ability to respond timely to certain events or take
 advantage of certain opportunities. Because of the risks and uncertainties associated with the chapter 11
 cases, the Debtors cannot accurately predict or quantify the ultimate impact of events that occur during the
 chapter 11 cases that may be inconsistent with the Debtors’ plans.

                  2.       The Debtors May Not Be Able to Accurately Report Their Financial Results

           The Audit Committee has concluded that the Debtors’ financial statements for (i) the fiscal years
 ended December 31, 2015 and December 31, 2016 included in the annual reports on Form 20-F for such
 years, (ii) the interim periods within such fiscal years included in the reports on Form 6-K for such periods,
 (iii) the periods ended March 31, 2017, June 30, 2017, September 30, 2017 included in the reports on Form
 6-K for such periods, and (iv) related press releases describing the Debtors’ financial results for such
 periods, as well as the fourth quarter of each of 2015, 2016 and 2017 (and the year ended December 31,
 2017), should no longer be relied upon. In addition, the Audit Committee and its counsel, Arnold & Porter,

                                                         79
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 203 of 224


 continue to conduct the Investigation into alleged fraudulent accounting entries and other potential
 fraudulent activity related to the Debtors.

         The Debtors have established internal controls over financial reporting. However, internal controls
 over financial reporting may not prevent or detect misstatements or omissions in the Debtors’ financial
 statements because of their inherent limitations, including the possibility of human error, and the
 circumvention or overriding of controls or fraud. Therefore, even effective internal controls can provide
 only reasonable assurance with respect to the preparation and fair presentation of financial statements. If
 the Debtors fail to maintain the adequacy of their internal controls, the Debtors may be unable to provide
 financial information in a timely and reliable manner within the time periods required for the Debtors’
 financial reporting under SEC rules and regulations and the terms of the agreements governing the Debtors’
 indebtedness. Any such difficulties or failure could materially adversely affect the Debtors’ business, results
 of operations, and financial condition. Further, the Debtors may discover other internal control deficiencies
 in the future and/or fail to adequately correct previously identified control deficiencies, which could
 materially adversely affect the Debtors’ businesses, results of operations, and financial condition.

                  3.      The Debtors May Not Be Able to Achieve Their Projected Financial Results

         The Debtors may not be able to meet their projected financial results or achieve the revenue or cash
 flow that the Debtors have assumed in projecting their future business prospects. If the Debtors do not
 achieve these projected revenue or cash flow levels, the Debtors may lack sufficient liquidity to continue
 operating as planned after emergence. The financial projections represent management’s view based on
 currently known facts and hypothetical assumptions about their future operations. They do not, however,
 guarantee the Debtors’ future financial performance.

                  4.      Operating in Bankruptcy for a Long Period of Time May Harm the
                          Debtors’ Businesses

           A long period of operations under Bankruptcy Court protection could have a material adverse effect
 on the Debtors’ businesses, financial condition, results of operations, and liquidity. So long as the
 proceedings related to the chapter 11 cases continue, senior management will be required to spend a
 significant amount of time and effort dealing with the reorganization instead of focusing exclusively on
 business operations. A prolonged period of operating under Bankruptcy Court protection also may make it
 more difficult to retain management and other key personnel necessary to the success of the Debtors’
 businesses. In addition, the longer the proceedings related to the chapter 11 cases continue, the more likely
 it is that customers and suppliers will lose confidence in the Debtors’ ability to reorganize their businesses
 successfully and will seek to establish alternative commercial relationships.

          So long as the proceedings related to the chapter 11 cases continue, the Debtors will be required to
 incur substantial costs for professional fees and other expenses associated with the administration of the
 chapter 11 cases. The chapter 11 proceedings also require debtor-in-possession financing to fund the
 Debtors’ operations. If the Debtors are unable to fully draw on the availability under the DIP Financing,
 the chances of successfully reorganizing the Debtors’ businesses may be seriously jeopardized, the
 likelihood that the Debtors will instead be required to liquidate or sell their assets may be increased, and,
 as a result, creditor recoveries may be significantly impaired.

                  5.      The Debtors May be Adversely Affected by Potential Litigation, Including
                          Litigation Arising Out of the Chapter 11 Cases

          The Debtors or, in the future the Reorganized Debtors, may become party to litigation. In general,
 litigation can be expensive and time consuming to bring or defend against. Such litigation could result in


                                                       80
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 204 of 224


 settlements or damages that could significantly affect the Debtors or Reorganized Debtors’ financial results.
 It is also possible that certain parties will commence litigation with respect to the treatment of their Claims
 under the Plan. It is not possible to predict the potential litigation that the Debtors or Reorganized Debtors
 may become party to, nor the final resolution of such litigation. The impact of any such litigation on the
 Debtors or Reorganized Debtors’ businesses and financial stability, however, could be material.

                  6.      The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations

          The Debtors’ operations are dependent on a relatively small group of key management personnel
 and a skilled employee base. The Debtors’ recent liquidity issues and the chapter 11 cases have created
 distractions and uncertainty for key management personnel and employees. As a result, the Debtors have
 experienced and may continue to experience increased levels of employee attrition. The Debtors may be
 unable to find acceptable replacements with comparable skills and experience and the loss of such key
 management personnel could adversely affect the Debtors’ ability to operate their businesses. In addition,
 a loss of key personnel or material erosion of employee morale could have a material adverse effect on the
 Debtors’ ability to meet customer and counterparty expectations, thereby adversely affecting the Debtors’
 businesses and the results of operations.

                  7.      Increases in Oil and Fuel Prices Could have a Material Effect on the
                          Debtors’ Business

         The purchase of oil and/or marine fuel represents large portion of the Debtors’ overall cost
 structure. Increases in the costs of these inputs may increase the Debtors’ overall costs and the Debtors
 may not be able to maintain projected gross margins on the sale of fuel or meet projected volume levels
 should customers have lower demand given the higher fuel cost. Higher fuel prices may also increase the
 Debtors’ capital requirements.

                  8.      Oil and Marine Fuel Prices Are Volatile, and Price Fluctuations Could
                          Materially Adversely Affect the Debtors’ Business, Results of Operations,
                          and Financial Conditions

          Oil and marine fuel are commodities, and therefore, their prices are subject to wide fluctuations in
 response to changes in supply and demand and are subject to both short- and long-term cyclical trends. Oil
 and marine fuel prices historically have been volatile and are likely to continue to be volatile in the future,
 especially given current economic and geopolitical conditions. The prices for oil and marine fuel are subject
 to a variety of factors beyond the Debtors’ control, such as:

            the current uncertainty in the global economy;

            changes in global supply and demand for oil and natural gas;

            the condition of the United States and global economies;

            the actions of certain foreign countries;

            political conditions, including embargoes, war or civil unrest in or affecting other oil producing
             activities of certain countries;

            the level of global oil exploration and production activity;

            the level of global oil inventories;


                                                         81
18-13374-mew           Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50               Main Document
                                                Pg 205 of 224


             production or pricing decisions made by the Organization of Petroleum Exporting Countries
              (“OPEC”);

             weather conditions;

             technological advances affecting energy consumption; and

             the price and availability of alternative fuels.

                  9.       The Debtors’ Business is Subject to Complex Laws and Regulations That
                           Can Adversely Affect the Cost, Manner, or Feasibility of Doing Business

          The Debtors’ operations are subject to extensive laws and regulations in a number of different
 countries across the globe, including complex environmental laws and occupational health and safety laws.
 The Debtors may be required to make large expenditures to comply with such regulations. Failure to
 comply with these laws and regulations may result in the suspension or termination of operations and
 subject the Debtors to administrative, civil and criminal penalties.

         The Debtors’ operations create the risk of environmental liabilities to governments or third parties
 for any unlawful discharge of pollutants into the air or water. In the event of environmental violations, the
 Reorganized Debtors may be charged with remedial costs and land owners may file certain claims. Laws
 and regulations protecting the environment have become more stringent in recent years, and may, in some
 circumstances, result in liability for environmental damage regardless of negligence or fault. In addition,
 pollution and similar environmental risks generally are not fully insurable. Their liabilities and costs could
 have a material adverse effect on the business, financial condition, results of operations and cash flows of
 the Reorganized Debtors.

         Any future proposed or fully enacted laws and regulations could have a material impact on the
 Debtors’ business and operations. In particular, the International Maritime Organization (the “IMO”), a
 specialized agency of the United Nations responsible for regulating shipping, has promulgated the 2020
 IMO fuel sulfur regulation (the “2020 Regulation”), which requires all vessels to utilize fuel oil with a
 maximum sulfur content of 0.5 percent by January 1, 2020. The impact of the 2020 Regulation on the
 Debtors’ business and operations and on the price of marine fuel is unknown and could have a material
 impact on the Debtors’ businesses, results of operations, and financial condition.

                  10.      Certain Claims May Not Be Discharged and Could Have a Material Adverse
                           Effect on the Debtors’ Financial Condition and Results of Operations

          The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor
 from substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior
 to the Debtors’ filing of their Petitions or before confirmation of the plan of reorganization (a) would be
 subject to compromise and/or treatment under the plan of reorganization and/or (b) would be discharged in
 accordance with the terms of the plan of reorganization. Any Claims not ultimately discharged through a
 plan of reorganization could be asserted against the reorganized entity and may have an adverse effect on
 the Post-Effective Date Debtors’ financial condition.

         E.       Liquidity Risks

          The Reorganized Debtors’ ability to carry out capital spending that is important to their ongoing
 operations and future growth and will depend on a number of factors, including access to capital, sufficient
 liquidity to fund business operations including the purchase of inventory for sale to customers, and the


                                                        82
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 206 of 224


 ability to achieve any business plan. These factors will be affected by general economic, financial,
 competitive, regulatory, business, and other factors that are beyond the Reorganized Debtors’ control.

         F.      Risks Associated with Forward Looking Statements

          This Disclosure Statement contains certain “forward-looking statements.” All statements other
 than statements of historical fact are “forward-looking” statements for purposes of the U.S. federal and state
 securities laws. These statements may be identified by the use of forward looking terminology such as
 “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “our vision,”
 “plan,” “potential,” “preliminary,” “predict,” “should,” “will” or “would” or the negative thereof or other
 variations thereof or comparable terminology. The Debtors have based these forward-looking statements
 on their current expectations, assumptions, estimates and projections. While the Debtors believe these
 expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are
 only predictions and involve known and unknown risks and uncertainties, many of which are beyond their
 control, which may cause their actual results, performance or achievements to differ materially from any
 future results, performance or achievements expressed or implied by these forward-looking statements.
 The financial information contained in this Disclosure Statement has not been audited. In preparing
 this Disclosure Statement, the Debtors relied on financial data derived from their books and records that
 was available at the time of such preparation. Although the Debtors have used their reasonable business
 judgment to ensure the accuracy of the financial information provided in this Disclosure Statement, and
 while the Debtors believe that such financial information fairly reflects the financial condition of the
 Debtors, the Debtors are unable to represent or warrant that the financial information contained in this
 Disclosure Statement and attached hereto is without inaccuracies.

         G.      Disclosure Statement Disclaimer

                 1.       Information Contained in this Disclosure Statement is for Soliciting Votes

          The information contained in this Disclosure Statement is for the purposes of soliciting acceptances
 of the Plan and may not be relied upon for any other purpose.

                 2.       This Disclosure Statement Has Not Been Approved by the United States
                          Securities and Exchange Commission

         This Disclosure Statement has not and will not be filed with the SEC or any state regulatory
 authority. Neither the SEC nor any state regulatory authority has approved or disapproved of the Securities
 described in this Disclosure Statement or has passed upon the accuracy or adequacy of this Disclosure
 Statement, or the exhibits or the statements contained in this Disclosure Statement.

                 3.       No Legal, Business, Accounting, or Tax Advice Is Provided to You by this
                          Disclosure Statement

         This Disclosure Statement is not advice to you. The contents of this Disclosure Statement should
 not be construed as legal, business, accounting, or tax advice. Each Holder of a Claim or an Interest should
 consult such Holder’s own legal counsel, accountant, or other applicable advisor with regard to any legal,
 business, accounting, tax, and other matters concerning his or her Claim or Interest. This Disclosure
 Statement may not be relied upon for any purpose other than to determine how to vote on the Plan or object
 to Confirmation of the Plan.




                                                      83
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 207 of 224


                  4.      No Admissions Made

        The information and statements contained in this Disclosure Statement will neither (a) constitute
 an admission of any fact or liability by any entity (including, without limitation, the Debtors), nor (b) be
 deemed evidence of the tax or other legal effects of the Plan on the Debtors, the Reorganized Debtors, or
 Holders of Allowed Claims, or any other parties in interest.

                  5.      Failure to Identify Litigation Claims or Projected Objections

          No reliance should be placed on the fact that a particular litigation claim or projected objection to
 a particular Claim or Interest is, or is not, identified in this Disclosure Statement. The Debtors, Reorganized
 Debtors, or the Litigation Trustee, as applicable, may seek to investigate, file, and prosecute objections to
 Claims or Interests after the Confirmation or Effective Date of the Plan irrespective of whether this
 Disclosure Statement identifies such Claims or Interests as Disputed Claims or Interests.

                  6.      No Waiver of Right to Object or Right to Recover Transfers and Assets

         The vote by a Holder of a Claim for or against the Plan does not constitute a waiver or release of
 any claims, causes of action, or rights of the Debtors (or any entity, as the case may be) to object to that
 Holder’s Claim, or recover any preferential, fraudulent, or other voidable transfer of assets, regardless of
 whether any claims or causes of action of the Debtors or their respective Estates or the Reorganized Debtors
 are specifically or generally identified in this Disclosure Statement.

                  7.      Information Was Provided by the Debtors and Was Relied Upon by the
                          Debtors’ Advisors

         The Debtors’ advisors have relied upon information provided by the Debtors in connection with
 the preparation of this Disclosure Statement. Although the Debtors’ advisors have performed certain
 limited due diligence in connection with the preparation of this Disclosure Statement, they have not verified
 independently the information contained in this Disclosure Statement.

                  8.      Potential Exists for Inaccuracies, and the Debtors Have No Duty to Update

         The statements contained in this Disclosure Statement are made by the Debtors as of the date of
 this Disclosure Statement, unless otherwise specified in this Disclosure Statement, and the delivery of this
 Disclosure Statement after the date of this Disclosure Statement does not imply that there has not been a
 change in the information set forth in this Disclosure Statement since that date. While the Debtors have
 used their reasonable business judgment to ensure the accuracy of all of the information provided in this
 Disclosure Statement and in the Plan, the Debtors nonetheless cannot, and do not, confirm the current
 accuracy of all statements appearing in this Disclosure Statement. Further, although the Debtors may
 subsequently update the information in this Disclosure Statement, the Debtors have no affirmative duty to
 do so unless ordered to do so by the Bankruptcy Court.

                  9.      No Representations Outside this Disclosure Statement Are Authorized

          No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the Plan are
 authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure
 Statement. Any representations or inducements made to secure your acceptance or rejection of the Plan
 that are other than as contained in, or included with, this Disclosure Statement, should not be relied upon
 by you in arriving at your decision. You should promptly report unauthorized representations or
 inducements to the counsel to the Debtors and the U.S. Trustee.


                                                       84
18-13374-mew          Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                 Main Document
                                              Pg 208 of 224


         H.      Liquidation Under Chapter 7

          If no plan can be confirmed, the Debtors’ chapter 11 cases may be converted to cases under chapter
 7 of the Bankruptcy Code, pursuant to which a trustee would be elected or appointed to liquidate the assets
 of the Debtors for distribution in accordance with the priorities established by the Bankruptcy Code. A
 discussion of the effects that a chapter 7 liquidation would have on the recoveries of Holders of Claims and
 the Debtors’ Liquidation Analysis is set forth in Article IX of this Disclosure Statement, “Confirmation of
 the Plan,” and is also included in the Debtors’ Liquidation Analysis.

 XI.     CERTAIN SECURITIES LAW MATTERS

         A.      Reorganized Aegean Equity Interests

          As discussed herein, the Plan provides for the Debtors to distribute Reorganized Aegean Equity
 Interests to Holders of DIP Credit Facility Claims. The Debtors believe that the Reorganized Aegean Equity
 Interests are or may be “securities,” as defined in section 2(a)(1) of the Securities Act, section 101 of the
 Bankruptcy Code and any applicable state securities law (each, a “Blue Sky Law”).

         B.      Issuance and Resale of Securities Under the Plan

                 1.       Exemptions from Registration Requirements of the Securities Act and Blue
                          Sky Laws

           The Debtors intend that the Litigation Trust will be organized in compliance with applicable law
 such that the Litigation Trust Interests will not be treated as securities. As a result, the Debtors do not
 believe that registration under the Securities Act and applicable state law in connection with the issuance
 and distribution of the Litigation Trust Interests or an exemption from such registration requirements is
 required. However, to the extent that the Litigation Trust Interests are deemed to be securities, the issuance
 and distribution thereof under the Plan would qualify for the exemption from registration provided under
 (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is an “underwriter” as defined
 in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) (including with respect to an entity that is
 an “underwriter”) section 4(a)(2) under the Securities Act and/or Regulation D thereunder.

          All shares or units of Reorganized Aegean Equity Interests issued under the Plan will be issued in
 reliance upon (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is an
 “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) (including with
 respect to an entity that is an “underwriter”) pursuant to section 4(a)(2) under the Securities Act and/or
 Regulation D thereunder. Regulation D is a non-exclusive safe harbor from registration promulgated by
 the SEC under section 4(a)(2) of the Securities Act. To the extent that the Litigation Trust Interests are
 determined to be securities in accordance with the Plan, the Litigation Trust Interests will also be issued in
 reliance upon (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is an
 “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) (including with
 respect to an entity that is an “underwriter”) section 4(a)(2) under the Securities Act and/or Regulation D
 thereunder. In reliance upon either or both of these exemptions, the offer and sale of the Reorganized
 Aegean Equity Interests (and the Litigation Trust Interests if they are determined to be securities) under the
 Plan will not be registered under the Securities Act or any applicable state Blue Sky Laws.

         Section 1145 of the Bankruptcy Code provides that the registration requirements of section 5 of the
 Securities Act (and any applicable state Blue Sky Laws) will not apply to the offer or sale of stock, options,
 warrants, rights, privileges, or other securities by a debtor if: (a) the offer or sale occurs under a plan of
 reorganization; (b) the recipients of the securities hold a claim against, an interest in, or claim for


                                                      85
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 209 of 224


 administrative expense against, the debtor; and (c) the securities are issued in exchange for a claim against
 or interest in a debtor or affiliate or are issued principally in such exchange and partly for cash and property.

          To the extent that the issuance and distribution of the Reorganized Aegean Equity Interests and
 Litigation Trust Interests are covered by section 1145 of the Bankruptcy Code, the Reorganized Aegean
 Equity Interests and Litigation Trust Interests may be resold without registration under the Securities Act
 or other federal securities laws, unless the holder is an “underwriter” (as discussed below) with respect to
 such securities, as that term is defined in section 2(a)(11) of the Securities Act and in the Bankruptcy Code.
 In addition, the Reorganized Aegean Equity Interests (and the Litigation Trust Interests if they are
 determined to be securities) generally may be resold without registration under applicable state Blue Sky
 Laws pursuant to various exemptions provided by the respective Blue Sky Laws of those states; however,
 the availability of those exemptions for any such resale cannot be known unless individual state Blue Sky
 Laws are examined.

          To the extent any shares or units of Reorganized Aegean Equity Interests and Litigation Trust
 Interests are issued in reliance on section 4(a)(2) of the Securities Act or Regulation D thereunder, such
 shares or units will be “restricted securities” subject to resale restrictions and may be resold, exchanged,
 assigned or otherwise transferred only pursuant to registration, or an applicable exemption from registration
 under the Securities Act and other applicable law. In that regard, each of the Holders of DIP Credit Facility
 Claims has made customary representations to the Debtors (including that each is an “accredited investor”
 (within the meaning of Rule 501(a) of the Securities Act) or a “qualified institutional buyer” (as defined
 under Rule 144A promulgated under the Securities Act)).

          The Plan contemplates the application of (i) section 1145 of the Bankruptcy Code and/or (ii) section
 4(a)(2) of the Securities Act or Regulation D thereunder to the Reorganized Aegean Equity Interests (and
 to the Litigation Trust Interests if they are determined to be securities) but at this time, the Debtors express
 no view as to whether any Person may freely resell Reorganized Aegean Equity Interests and Litigation
 Trust Interests without registration under the Securities Act, other federal securities laws, or applicable state
 Blue Sky Laws. Recipients of Reorganized Aegean Equity Interests and Litigation Trust Interests are
 advised to consult with their own legal advisors as to the applicability of section 1145 of the Bankruptcy
 Code and/or section 4(a)(2) of the Securities Act or Regulation D thereunder to the Reorganized Aegean
 Equity Interests and the Litigation Trust Interests and the availability of any exemption from registration
 under the Securities Act, other federal securities laws, or applicable state Blue Sky Laws.

                  2.       “Underwriters”; Resale of the Reorganized Aegean Equity Interests (and
                           Litigation Trust Interests if determined to be securities) by Persons Deemed
                           to be “Affiliates” or “Underwriters”; Resale of Reorganized Aegean Equity
                           Interests (and Litigation Trust Interests if determined to be securities)
                           Issued Pursuant to Section 4(a)(2) of the Securities Act or Regulation D
                           Thereunder

          Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with
 respect to “ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim against,
 interest in, or claim for an administrative expense in the case concerning, the debtor, if such purchase is
 with a view to distribution of any security received or to be received in exchange for such Claim or Interest;
 (b) offers to sell securities offered or sold under a plan for the holders of such securities; (c) offers to buy
 securities offered or sold under a plan from the holders of such securities, if such offer to buy is (i) with a
 view to distribution of such securities and (ii) under an agreement made in connection with the Plan, with
 the consummation of the Plan, or with the offer or sale of securities under the Plan; or (d) is an issuer of the
 securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a Person who receives



                                                        86
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 210 of 224


 a fee in exchange for purchasing an issuer’s securities could also be considered an underwriter within the
 meaning of section 2(a)(11) of the Securities Act.

          The definition of an “issuer” for purposes of whether a Person is an underwriter under section
 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities Act, includes as
 “statutory underwriters” any person directly or indirectly controlling or controlled by an issuer, or any
 person under direct or indirect common control with an issuer, of securities. As a result, the reference to
 “issuer,” as used in the definition of “underwriter” contained in section 2(a)(11) of the Securities Act, is
 intended to cover “controlling Persons” of the issuer of the securities. “Control,” as defined in Rule 405 of
 the Securities Act, means the possession, directly or indirectly, of the power to direct or cause the direction
 of the management and policies of a person, whether through the ownership of voting securities, by contract,
 or otherwise. Accordingly, an officer, director or significant shareholder of a reorganized debtor or its
 successor under a plan of reorganization may be deemed to be a “controlling Person” of such debtor or
 successor, particularly, with respect to officers and directors, if the management position or directorship is
 coupled with ownership of a significant percentage of the reorganized debtor’s or its successor’s voting
 securities, through contract or otherwise. In addition, the legislative history of section 1145 of the
 Bankruptcy Code suggests that a creditor who owns ten percent (10 percent) or more of a class of securities
 of a reorganized debtor may be presumed to be a “controlling Person” and, therefore, an underwriter.

          Resales of the Reorganized Aegean Equity Interests (and the Litigation Trust Interests if they are
 determined to be securities) by an entity who (i) is an “affiliate” of the Reorganized Debtors as defined in
 Rule 144(a)(1) under the Securities Act, (ii) has been such an “affiliate” within ninety (90) days of such
 transfer, (iii) has acquired the Reorganized Aegean Equity Interests or Litigation Trust Interests from an
 “affiliate” in a private transaction within one year of such transfer, or (iv) is an “underwriter” (which
 definition includes “controlling Persons” of an issuer) are not exempted by section 1145 of the Bankruptcy
 Code from registration under the Securities Act, state Blue Sky Laws, or other applicable law. Under
 certain circumstances, holders of Reorganized Aegean Equity Interests (and Litigation Trust Interests if
 they are determined to be securities) who have one of the above attributes or are deemed to be
 “underwriters,” or who hold Reorganized Aegean Equity Interests or Litigation Trust Interests issued
 pursuant to section 4(a)(2) of the Securities Act or Regulation D thereunder, may be entitled to resell their
 Reorganized Aegean Equity Interests or Litigation Trust Interests pursuant to the limited safe harbor resale
 provisions for securities (including “control securities”) under Rule 144 of the Securities Act. Generally,
 Rule 144 of the Securities Act would permit the public sale of control securities (such as securities issued
 under the Plan to an “affiliate”) if current information regarding the issuer is publicly available, and if
 volume limitations, notice and manner of sale requirements are met and would permit the public sale of
 restricted securities (such as securities received from an “affiliate” in a private transaction) if current
 information regarding the issuer is publicly available and/or holding period requirements are met.

          Whether any particular Person would be deemed to meet one or more of the above criteria or is an
 “underwriter” (including whether such Person is a “controlling Person” of an issuer) with respect to the
 Reorganized Aegean Equity Interests (and Litigation Trust Interests if they are determined to be securities),
 would depend upon various facts and circumstances applicable to that Person. Accordingly, the Debtors
 express no view as to whether any Person would be deemed an “affiliate” or “underwriter” with respect to
 the Reorganized Aegean Equity Interests (and to the Litigation Trust Interests if they are determined to be
 securities) and, in turn, whether any Person may freely resell Reorganized Aegean Equity Interests and
 Litigation Trust Interests. The Debtors recommend that potential recipients of Reorganized Aegean Equity
 Interests and Litigation Trust Interests consult their own counsel concerning their ability to freely trade
 such securities without registration or qualification with the Securities Act, other federal securities laws, or
 applicable state Blue Sky Laws.




                                                       87
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 211 of 224


         C.       U.S. Securities and Exchange Commission Rights Reserved

         Notwithstanding any language to the contrary contained in the Plan and/or the Plan Confirmation
 Order, no provision of this Plan or the Plan Confirmation Order (i) releases any non-Debtor Entity from
 any Claim or cause of action of the U.S. Securities and Exchange Commission; or (ii) enjoins, limits,
 impairs, or delays the U.S. Securities and Exchange Commission from commencing or continuing any
 Claims, causes of action, proceedings or investigations against any non-Debtor Entity in any forum.

 XII.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

         A.       Introduction

          The following discussion summarizes certain U.S. federal income tax consequences of the
 implementation of the Plan to the U.S. Debtor (as defined below) and certain U.S. Holders (as defined
 below) of Claims. Except as provided below, this summary does not address the U.S. federal income tax
 consequences to holders of Claims not entitled to vote to accept or reject the Plan. This summary is based
 on the Internal Revenue Code of 1986, as amended (the “Tax Code”), the U.S. Treasury Regulations
 promulgated thereunder (the “Treasury Regulations”), judicial decisions, and published administrative
 rules, rulings, and pronouncements of the U.S. Internal Revenue Service (the “IRS”) all as in effect on the
 date hereof. Changes in such rules or new interpretations thereof may have retroactive effect and could
 significantly affect the U.S. federal income tax consequences described below.

         The U.S. federal income tax consequences of the Plan are complex and are subject to significant
 uncertainties. The Debtors have not requested and will not request a ruling from the IRS or an opinion of
 counsel with respect to any of the tax aspects of the Plan. Thus, no assurance can be given that the IRS
 would not assert, or that a court would not sustain, a different position than any position discussed herein.

          This discussion addresses only those U.S. Holders that hold Claims as capital assets within the
 meaning of Section 1221 of the Tax Code. In addition, this summary does not address non-U.S., state,
 local, estate, or gift tax consequences of the Plan, nor does it purport to address the U.S. federal income tax
 consequences of the Plan to special classes of taxpayers (such as persons who are related to a Debtor within
 the meaning of the Tax Code, persons that are not U.S. Holders, broker-dealers, banks, mutual funds,
 insurance companies, financial institutions, small business investment companies, regulated investment
 companies, real estate investment trusts, retirement plans, individual retirement and other tax-deferred
 accounts, persons whose functional currency is not the U.S. dollar, persons subject to the alternative
 minimum tax or the “Medicare” tax on unearned income, tax exempt organizations, investors in
 pass-through entities, subchapter S corporations, persons who hold Claims, or who will hold equity interests
 in the Reorganized Debtors, as part of a straddle, hedge, constructive sale, conversion transaction, or other
 integrated investment, persons using a mark to market method of accounting, and U.S. Holders of Claims
 who are themselves in bankruptcy). Furthermore, this discussion assumes that U.S. Holders of Claims hold
 only Claims in a single Class. U.S. Holders of Claims in more than a single Class should consult their own
 tax advisors as to the effect such ownership may have on the U.S. federal income tax consequences
 described below. This discussion also assumes that the various debt and other arrangements to which the
 Debtors are parties will be respected for U.S. federal income tax purposes in accordance with their form.

          For purposes of this discussion, (A) the term “U.S. Holder” means a Holder of a Claim that is for
 U.S. federal income tax purposes (i) an individual citizen or resident of the United States, (ii) a corporation,
 or entity treated as a corporation, organized in or under the laws of the United States or any state thereof or
 the District of Columbia, (iii) a trust if (a) a court within the United States is able to exercise primary
 supervision over the administration of the trust and one or more U.S. persons have the authority to control
 all substantial decisions of the trust or (b) such trust has made a valid election to be treated as a U.S. person


                                                        88
18-13374-mew           Doc 383     Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 212 of 224


 for U.S. federal income tax purposes or (iv) an estate, the income of which is includible in gross income
 for U.S. federal income tax purposes regardless of its source and (B) the term “U.S. Debtor” means ABUSA.

          If a partnership (or other Entity treated as a partnership or other pass-through Entity for U.S. federal
 income tax purposes) is a Holder of a Claim, the tax treatment of a partner (or other beneficial owner)
 generally will depend upon the status of the partner (or other beneficial owner) and the activities of the
 Entity. Partners (or other beneficial owners) of partnerships (or other pass-through entities) that are Holders
 of Claims should consult their respective tax advisors regarding the U.S. federal income tax consequences
 of the Plan.

         This summary is not intended to constitute a complete analysis of all tax considerations relevant to
 a particular U.S. Holder of a Claim. Each U.S. Holder of a Claim should seek advice from its own
 independent tax advisors concerning the U.S. federal, state, local, foreign income, and other tax
 consequences of the Plan to it in light of its particular circumstances.

        ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME
 TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A
 SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON THE PARTICULAR
 CIRCUMSTANCES PERTAINING TO A HOLDER OF AN ALLOWED CLAIM OR ALLOWED
 INTEREST. ALL HOLDERS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS AS TO THE
 U.S. FEDERAL, STATE, LOCAL, AND NON-UNITED STATES TAX CONSEQUENCES OF THE
 PLAN.

         B.       Certain U.S. Federal Income Tax Consequences to the U.S. Debtor

                  1.       Transfer of Litigation Assets to Litigation Trust

          Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary, the
 Debtors believe the Litigation Trust should be treated as a “liquidation trust” for U.S. federal income tax
 purposes pursuant to Treasury Regulation section 301.7701-4(d), and that the trustee of the Litigation Trust
 will take a position on the Litigation Trust’s tax return accordingly. For U.S. federal income tax purposes,
 the transfer of assets to the Litigation Trust will be deemed to occur as (a) a first-step transfer of the
 Litigation Trust Assets to the Holders of Aegean Unsecured Claims (and possibly the Holders of Section
 510(b) Claims and Aegean Interests) and (b) a second-step transfer by such Holders to the Litigation Trust
 of such portion of the Litigation Trust Assets in exchange for the Litigation Trust Interests.

         No request for a ruling from the IRS will be sought on the classification of the Litigation Trust.
 Accordingly, there can be no assurance that the IRS would not take a contrary position to the classification
 of the Litigation Trust. If the IRS were to challenge successfully the classification of the Litigation Trust
 as a grantor trust, the federal income tax consequences to the Litigation Trust and the Litigation Trust
 Beneficiaries could vary from those discussed in the Plan (including the potential for an entity-level tax).
 For example, the IRS could characterize the Litigation Trust as a so-called “complex trust” subject to a
 separate entity-level tax on its earnings, except to the extent that such earnings are distributed during the
 taxable year.

          As soon as possible after the transfer of the Litigation Trust Assets to the Litigation Trust, the
 trustee(s) of the Litigation Trust shall make a good faith valuation of the Litigation Trust Assets. This
 valuation will be made available from time to time, as relevant for tax reporting purposes. Each of the
 Debtors, the trustee of the Litigation Trust, and the Holders of Claims and Interests receiving interests in
 the Litigation Trust shall take consistent positions with respect to the valuation of the Litigation Trust
 Assets, and such valuations shall be utilized for all U.S. federal income tax purposes.


                                                        89
18-13374-mew         Doc 383        Filed 02/15/19 Entered 02/15/19 18:42:50                    Main Document
                                                Pg 213 of 224


          Allocations of taxable income of the Litigation Trust among the Litigation Trust Beneficiaries shall
 be determined by reference to the manner in which an amount of Cash equal to such taxable income would
 be distributed (were such Cash permitted to be distributed at such time) if, immediately prior to such deemed
 distribution, the Litigation Trust had distributed all its assets (valued at their tax book value) to the Litigation
 Trust Beneficiaries, adjusted for prior taxable income and loss and taking into account all prior and
 concurrent distributions from the Litigation Trust. Similarly, taxable loss of the Litigation Trust shall be
 allocated by reference to the manner in which an economic loss would be borne immediately after a
 liquidating distribution of the remaining Litigation Trust Assets. The tax book value of the Litigation Trust
 Assets shall equal their fair market value on the date of the transfer of the Litigation Trust Assets to the
 Litigation Trust, adjusted in accordance with tax accounting principles prescribed by the Tax Code,
 applicable Treasury Regulations, and other applicable administrative and judicial authorities and
 pronouncements.

          The Litigation Trust shall in no event be dissolved later than five (5) years from the creation of
 such Litigation Trust unless the Bankruptcy Court, upon motion within the six (6) month period prior to the
 fifth (5th) anniversary (or within the six (6) month period prior to the end of an extension period),
 determines that a fixed period extension (not to exceed three (3) years, together with any prior extensions,
 without a favorable private letter ruling from the IRS or an opinion of counsel satisfactory to the trustee(s)
 of the Litigation Trust that any further extension would not adversely affect the status of the trust as a
 liquidating trust for United States federal income tax purposes) is necessary to facilitate or complete the
 recovery and liquidation of the Litigation Trust Assets.

          The Litigation Trust will file annual information tax returns with the IRS as a grantor trust pursuant
 to Treasury Regulations section 1.671-4(a) that will include information concerning certain items relating
 to the holding or disposition (or deemed disposition) of the Litigation Trust Assets (e.g., income, gain, loss,
 deduction and credit). Each Litigation Trust Beneficiary holding a beneficial interest in the Litigation Trust
 will receive a copy of the information returns and must report on its federal income tax return its share of
 all such items. The information provided by the Litigation Trust will pertain to Litigation Trust
 Beneficiaries who received their interests in the Litigation Trust in connection with the Plan.

          Subject to contrary definitive guidance from the IRS or a court of competent jurisdiction (including
 the receipt by the Litigation Trustee of an IRS private letter ruling if the Litigation Trustee so requests one,
 or the receipt of an adverse determination by the IRS upon audit if not contested by the Litigation Trustee),
 the Litigation Trustee may (A) elect to treat any Disputed Claims reserve as a “disputed ownership fund”
 governed by Treasury Regulation section 1.468B-9 and (B) to the extent permitted by applicable law, report
 consistently with the foregoing for state and local income tax purposes.

          Accordingly, any Disputed Claims reserve may be subject to tax annually on a separate entity basis
 on any net income earned with respect to the Litigation Trust Assets in such reserve, and all distributions
 from such reserve (which distributions will be net of the related expenses of the reserve) will be treated as
 received by Holders in respect of their Claims or Interests as if distributed by the Debtors. All parties
 (including, without limitation, the Debtors, the Litigation Trustee and the Litigation Trust Beneficiaries)
 will be required to report for tax purposes consistently with the foregoing.

         Because certain assets being transferred to the Litigation Trust by the Debtors include assets with
 no tax basis, the Debtors may recognize taxable income in connection with such transfers to the extent of
 the value of such assets.




                                                         90
18-13374-mew           Doc 383    Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 214 of 224


                  2.      Cancellation of Debt and Reduction of Tax Attributes of the U.S. Debtor

          In general, absent an exception, the U.S. Debtor will realize and recognize cancellation of debt
 income (“COD Income”) upon satisfaction of its outstanding indebtedness for total consideration less than
 the amount of such indebtedness. The amount of COD Income, in general, is the excess of (a) the adjusted
 issue price of the indebtedness satisfied, over (b) the sum of (i) the amount of Cash paid, (ii) the issue price
 of any new indebtedness of the taxpayer issued, and (iii) the fair market value of any other new
 consideration (including stock of the debtor) given in satisfaction of such indebtedness at the time of the
 exchange.

          Under section 108 of the Tax Code, however, a debtor is not required to include COD Income in
 gross income if the debtor is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy
 Code and the discharge of debt occurs pursuant to that proceeding. Instead, as a consequence of such
 exclusion, a debtor must reduce its tax attributes by the amount of COD Income that it excluded from gross
 income pursuant to the rule discussed in the preceding sentence. In general, tax attributes will be reduced
 in the following order: (a) NOLs and NOL carryforwards; (b) general business credit carryovers; (c)
 minimum tax credit carryovers; (d) capital loss carryovers; (e) tax basis in assets; (f) passive activity loss
 and credit carryovers; and (g) foreign tax credit carryovers. Alternatively, a debtor with COD Income may
 elect first to reduce the basis of its depreciable assets pursuant to section 108(b)(5) of the Tax Code. The
 reduction in tax attributes occurs only after the tax for the year of the debt discharge has been determined.
 Any excess COD Income over the amount of available tax attributes is not subject to U.S. federal income
 tax and has no other U.S. federal income tax impact.

         The amount of COD Income of the U.S. Debtor, and accordingly the amount of tax attributes of
 the U.S. Debtor required to be reduced, will depend on, if the DIP Credit Facility Claims against the U.S.
 Debtor are (i) cancelled, the adjusted issue price of the DIP U.S. Credit Facility or (ii) exchanged for
 Reorganized Aegean Equity Interests, the fair market value of such Reorganized Aegean Equity Interests.
 This value cannot be known with certainty at this time. However, as a result of Confirmation, the U.S.
 Debtor expects that there will be material reductions in, or elimination of, NOLs, NOL carryforwards and
 other tax attributes that are not utilized before the end of the tax year in which the Effective Date occurs.

                  3.      Limitation of NOL Carryforwards and Other Tax Attributes of the U.S.
                          Debtor

          Following Confirmation, the U.S. Debtor anticipates that any NOL carryover, capital loss
 carryover, tax credit carryovers, and certain other tax attributes (such as losses and deductions that have
 accrued economically but are unrecognized as of the date of the ownership change) of the Reorganized
 Debtors allocable to periods before the Effective Date (collectively, the “Pre-Change Losses”) may be
 subject to limitation or elimination under sections 382 and 383 of the Tax Code as a result of an “ownership
 change” of the Reorganized Debtors by reason of the transactions pursuant to the Plan (to the extent such
 Pre-Change Losses are not eliminated pursuant to section 108 of the Tax Code.

          Under sections 382 and 383 of the Tax Code, if a corporation undergoes an “ownership change,”
 the amount of its Pre-Change Losses that may be utilized to offset future taxable income generally is subject
 to an annual limitation. The rules of section 382 of the Tax Code are complicated, but as a general matter,
 the Debtors anticipate that the transactions contemplated by the Plan will result in an “ownership change”
 of the Reorganized Debtors for these purposes, and that the Reorganized Debtors’ use of their Pre-Change
 Losses will be subject to limitation unless an exception to the general rules of section 382 of the Tax Code
 applies.




                                                       91
18-13374-mew         Doc 383      Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                              Pg 215 of 224


          For this purpose, if a corporation has a net unrealized built-in loss at the time of an ownership
 change (taking into account most assets and items of “built-in” income and deductions), then generally
 built-in losses (including amortization or depreciation deductions attributable to such built-in losses)
 recognized during the following five years (up to the amount of the original net unrealized built-in loss)
 will be treated as Pre-Change Losses and similarly will be subject to the annual limitation. In general, a
 corporation’s net unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of (a)
 $10,000,000 or (b) 15 percent of the fair market value of its assets (with certain adjustments) before the
 ownership change.

                                   General Section 382 Annual Limitation

          In general, the amount of the annual limitation to which a corporation that undergoes an “ownership
 change” would be subject is equal to the product of (a) the fair market value of the stock of the corporation
 immediately before the “ownership change” (with certain adjustments) multiplied by (b) the “long-term
 tax-exempt rate” (which is the highest of the adjusted federal long-term rates in effect for any month in the
 3-calendar-month period ending with the calendar month in which the “ownership change” occurs). The
 section 382 limitation may be increased to the extent that the U.S. Debtor recognizes certain built-in gains
 in its assets during the five-year period following the ownership change, or is treated as recognizing built-
 in gains pursuant to the safe harbors provided in IRS Notice 2003-65. Section 383 of the Tax Code applies
 a similar limitation to capital loss carryforwards and tax credits. Any unused limitation may be carried
 forward, thereby increasing the annual limitation in the subsequent taxable year. As discussed below,
 however, special rules may apply in the case of a corporation that experiences an ownership change as the
 result of a bankruptcy proceeding.

                                   Special Bankruptcy Exceptions

         An exception to the foregoing annual limitation rules generally applies when so-called “qualified
 creditors” of a debtor corporation in chapter 11 receive, in respect of their Claims, at least 50 percent of the
 vote and value of the stock of the reorganized debtor (or a controlling corporation if also in chapter 11)
 pursuant to a confirmed chapter 11 plan (the “382(l)(5) Exception”). Under the 382(l)(5) Exception, a
 debtor’s Pre-Change Losses are not limited on an annual basis, but, instead, NOL carryforwards will be
 reduced by the amount of any interest deductions claimed during the three taxable years preceding the
 effective date of the plan of reorganization, and during the part of the taxable year prior to and including
 the effective date of the plan of reorganization, in respect of all debt converted into stock in the
 reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another
 “ownership change” within two years after the Effective Date, then the Reorganized Debtors’ Pre-Change
 Losses effectively would be eliminated in their entirety.

          Where the 382(l)(5) Exception is not applicable to a corporation in bankruptcy (either because the
 debtor does not qualify for it or the debtor otherwise elects not to utilize the 382(l)(5) Exception), a second
 special rule will generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the annual
 limitation will be calculated by reference to the lesser of the value of the debtor corporation’s new stock
 (with certain adjustments) immediately after the ownership change or the value of such debtor corporation’s
 assets (determined without regard to liabilities) immediately before the ownership change. This differs from
 the ordinary rule that requires the fair market value of a debtor corporation that undergoes an “ownership
 change” to be determined before the events giving rise to the change. The 382(l)(6) Exception also differs
 from the 382(l)(5) Exception in that under it the debtor corporation is not required to reduce its NOL
 carryforwards by the amount of interest deductions claimed within the prior three-year period, and the
 debtor may undergo a change of ownership within two years following the first “ownership change” without
 triggering the elimination of its Pre-Change Losses.



                                                       92
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 216 of 224


          The U.S. Debtor has not yet determined whether or not to utilize the 382(l)(5) Exception. It is
 possible that the U.S. Debtor will not qualify for the 382(l)(5) Exception. Alternatively, the Reorganized
 Debtors may decide to elect out of the 382(l)(5) Exception, particularly if it appears likely that another
 ownership change will occur within two years after emergence. In either case, the U.S. Debtor expects that
 its use of the Pre-Change Losses (if any) after the Effective Date will be subject to limitation based on the
 rules discussed above, but taking into account the 382(l)(6) Exception. Regardless of whether the
 Reorganized Debtors take advantage of the 382(l)(6) Exception or the 382(l)(5) Exception, the Reorganized
 Debtors’ use of their Pre-Change Losses after the Effective Date may be adversely affected if an “ownership
 change” within the meaning of section 382 of the Tax Code were to occur after the Effective Date.

         C.       Certain U.S. Federal Income Tax Consequences to U.S. Holders of Aegean
                  Unsecured Claims

         The following discussion assumes that the Debtors will undertake the restructuring transactions
 currently contemplated by the Plan. Holders of Aegean Unsecured Claims are urged to consult their tax
 advisors regarding the tax consequences of the restructuring transactions.

         Pursuant to the Plan, in exchange for full and final satisfaction, settlement, release, and discharge
 of the Aegean Unsecured Claims, the holders of such Claims shall receive their Pro Rata share of the
 Aegean Unsecured Claims Cash Pool and the Class A Litigation Trust Units.

          As discussed above, the Debtors expect (and the Litigation Trust documents shall provide) that the
 trustee of the Litigation Trust will treat the Litigation Trust as a grantor trust of which the Holders of Aegean
 Unsecured Claims (and possibly the Holders of Section 510(b) Claims and Aegean Interests) are the
 grantors. Each Holder of an Aegean Unsecured Claim should accordingly be treated as having (a) received
 its Pro Rata share of the Litigation Trust Assets from the Debtors and (b) contributed such assets to the
 Litigation Trust in exchange for the Class A Litigation Trust Units.

          A U.S. Holder’s receipt of the Class A Litigation Trust Units should be treated as a taxable
 exchange under section 1001 of the Tax Code. Other than with respect to any amounts received that are
 attributable to accrued but untaxed interest (or original issue discount), each U.S. Holder of such Claim
 should recognize gain or loss equal to the difference between: (i) the sum of (A) the amount of any Cash
 received plus (B) the fair market value of the Litigation Trust Assets deemed received; and (ii) such U.S.
 Holder’s adjusted basis, if any, in such Claim.

          U.S. Holders of such Claims should obtain a tax basis in their Pro Rata share of each of the
 Litigation Trust Assets equal to the fair market value of such Holder’s Pro Rata share of each Litigation
 Trust Assets as of the date such property is treated as having been distributed to the U.S. Holder pursuant
 to (a) above. The holding period for the beneficial interest in these assets should begin on the day following
 the Effective Date.

          The U.S. federal income tax obligations of holders with respect to their beneficial interest in the
 Litigation Trust are not dependent on the Litigation Trust distributing any Cash or other proceeds. Holders
 of such Claims will be required to report on their U.S. federal income tax returns their share of the Litigation
 Trust’s items of income, gain, loss, deduction, and credit in the year recognized by the Litigation Trust.
 This requirement may result in such Holders being subject to tax on their allocable share of the Litigation
 Trust’s taxable income prior to receiving any cash distributions from the Litigation Trust. In general, except
 with respect to the Disputed Claims Reserve, a distribution of Cash by the Litigation Trust will not be
 separately taxable to a holder of a beneficial interest in the Litigation Trust since the beneficiary is already
 regarded for U.S. federal income tax purposes as owning the underlying assets (and was taxed at the time
 the Cash was earned or received by the Litigation Trust).


                                                        93
18-13374-mew        Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                  Main Document
                                              Pg 217 of 224


       HOLDERS OF ALLOWED AEGEAN UNSECURED CLAIMS ARE URGED TO
 CONSULT THEIR TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF THE
 RIGHT TO RECEIVE AND OF THE RECEIPT (IF ANY) OF PROPERTY FROM THE
 LITIGATION TRUST.

       HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE
 RECOGNITION OF GAIN OR LOSS, FOR FEDERAL INCOME TAX PURPOSES, ON THE
 SATISFACTION OF THEIR CLAIMS.

         D.       Accrued Interest

          To the extent that any amount received by a U.S. Holder of a Claim is attributable to accrued but
 unpaid interest that accrued during its holding period, such amount should be taxable to the U.S. Holder as
 interest income (to the extent not already taken into income by the Holder). Conversely, a U.S. Holder of
 a Claim may be able to recognize a deductible loss (or, possibly, a write off against a reserve for worthless
 debts) to the extent that any accrued interest on the Claim was previously included in the U.S. Holder’s
 gross income but was not paid in full by the Debtors. Such loss may be ordinary, but the tax law is unclear
 on this point.

          The extent to which the consideration received by the U.S. Holder of a Claim will be attributable
 to accrued interest is unclear. The Plan generally provides that distributions in respect of Allowed Claims
 shall be allocated first to the principal amount of such Claims (as determined for U.S. federal income tax
 purposes) and then, to the extent the consideration exceeds the principal amount of the Claims, to any
 portion of such Claims for accrued but unpaid interest. Nevertheless, the Treasury Regulations generally
 treat a payment under a debt instrument first as a payment of accrued and untaxed interest and then as a
 payment of principal. The applicability of these Treasury Regulations to a partial recovery in a bankruptcy
 is unclear. A U.S. Holder of a Claim with accrued and unpaid interest is urged to consult its own tax advisor
 as to the allocation of any recovery between principal and interest.

         E.       Market Discount

          Under the “market discount” provisions of sections 1276 through 1278 of the Tax Code, some or
 all of the gain realized by a U.S. Holder of a Claim on the Effective Date may be treated as ordinary income
 (instead of capital gain), to the extent of the amount of “accrued market discount” on the Claim. In general,
 a debt instrument is considered to have been acquired with “market discount” if its holder’s adjusted tax
 basis in the debt instrument is less than (i) the sum of all remaining payments to be made on the debt
 instrument, excluding “qualified stated interest” or (ii) in the case of a debt instrument issued with original
 issue discount, its adjusted issue price, by at least a de minimis amount (equal to 0.25 percent of the sum of
 all remaining payments to be made on the Claim, excluding qualified stated interest, multiplied by the
 number of remaining whole years to maturity).

         Any gain recognized by a U.S. Holder on the taxable disposition of a Claim that had been acquired
 with market discount should be treated as ordinary income to the extent of the market discount that accrued
 thereon while such Claim was considered to be held by the U.S. Holder (unless the U.S. Holder elected to
 include market discount in income as it accrued).

         F.       Information Reporting and Backup Withholding

         Payments with respect to Claims and Interests under the Plan may be subject to applicable
 information reporting and backup withholding (at the applicable rate). Backup withholding is not an
 additional tax. Amounts withheld under the backup withholding rules may be credited against a U.S.


                                                       94
18-13374-mew         Doc 383       Filed 02/15/19 Entered 02/15/19 18:42:50                   Main Document
                                               Pg 218 of 224


 Holder’s federal income tax liability, and a U.S. Holder may obtain a refund of any excess amounts withheld
 under the backup withholding rules by filing an appropriate timely claim for refund with the IRS (generally,
 a federal income tax return). Furthermore, certain penalties may be imposed by the IRS on a recipient of
 payments who is required to supply information but who does not do so in the proper manner.

          Treasury regulations generally require disclosure by a taxpayer on its U.S. federal income tax return
 of certain types of transactions in which the taxpayer participated, including, among other types of
 transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of certain thresholds.
 Holders of Claims are urged to consult their own tax advisors regarding these regulations and whether the
 contemplated transactions under the Plan would be subject to these regulations and require disclosure on
 their tax returns.

          The U.S. federal income tax consequences of the Plan are complex. The foregoing summary does
 not discuss all aspects of U.S. federal income taxation that may be relevant to a particular U.S. Holder in
 light of such U.S. Holder’s circumstances and income tax situation. All Holders of Claims should consult
 with their tax advisors as to the particular tax consequences to them of the transactions contemplated by the
 Plan, including the applicability and effect of any state, local, or foreign tax laws and of any change in
 applicable tax laws.

 XIII.   RECOMMENDATION

          In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides
 for a larger distribution to the Debtors’ creditors and holders of other interests than would otherwise result
 in any other scenario. Accordingly, the Debtors recommend that Holders of Claims or Interests in Class
 4A (Aegean Unsecured Claims), Class 7 (Section 510(b) Claim), and Class 8 (Interests in Aegean) vote to
 accept the Plan and support Confirmation of the Plan.

 Dated: February 1315, 2019

                                                    AEGEAN MARINE PETROLEUM NETWORK INC.
                                                    on behalf of itself and all other Debtors


                                                    By:    /s/ Tyler Baron
                                                    Name: Tyler Baron
                                                    Title: Authorized Signatory




                                                        95
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 219 of 224


                                      EXHIBIT A

                         Joint Chapter 11 Plan of Reorganization
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 220 of 224


                                    EXHIBIT B

                           Corporate Organizational Chart
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 221 of 224


                                   EXHIBIT C

                          Restructuring Support Agreement
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 222 of 224


                                    EXHIBIT D

                                Liquidation Analysis
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 223 of 224


                                    EXHIBIT E

                                 Valuation Analysis
18-13374-mew   Doc 383   Filed 02/15/19 Entered 02/15/19 18:42:50   Main Document
                                     Pg 224 of 224


                                    EXHIBIT F

                                Financial Projections
